Exhibit 10.1

 

$1,500,000,000 REVOLVING CREDIT FACILITY
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

K. HOVNANIAN ENTERPRISES, INC.
(as the Borrower)

 

HOVNANIAN ENTERPRISES, INC.
(as a Guarantor)

 

and

 

THE LENDERS PARTY HERETO

 

and

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent,

 

Bank of America, N.A.

 

and

 

Wachovia Bank, National Association,

 

as

 

Syndication Agents

 

and

 

BANC OF AMERICA SECURITIES LLC

 

and

 

WACHOVIA CAPITAL MARKETS, LLC,

 

as

 

Joint Lead Arrangers and Joint Book Runners

 

and

 

The Royal Bank of Scotland plc

 

and

 

JPMorgan Chase Bank, N.A.,

 

as

 

Documentation Agents

 

Amended and Restated May 31, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

SECTION

 

PAGE

 

 

 

1.

CERTAIN DEFINITIONS

1

1.1

Certain Definitions.

1

1.2

Construction.

24

 

1.2.1.

Number; Inclusion

24

 

1.2.2.

Determination

24

 

1.2.3.

Agent’s Discretion and Consent

24

 

1.2.4.

Documents Taken as a Whole

24

 

1.2.5.

Headings

25

 

1.2.6.

Implied References to this Agreement

25

 

1.2.7.

Persons

25

 

1.2.8.

Modifications to Documents

25

 

1.2.9.

From, To and Through

25

 

1.2.10.

Shall; Will

25

1.3

Accounting Principles

25

 

 

 

2.

REVOLVING CREDIT AND SWING LOAN FACILITIES

26

2.1

Revolving Credit Commitments

26

 

2.1.1.

Revolving Credit Loans

26

 

2.1.2.

Swing Loan Commitment

26

 

2.1.3

Voluntary Reduction of Commitment

27

2.2

Nature of Lenders’ Obligations with Respect to Revolving Credit Loans

27

2.4

Revolving Credit Loan Requests; Swing Loan Requests

28

 

2.4.1.

Revolving Credit Loan Requests

28

 

2.4.2.

Swing Loan Requests

28

2.5

Making Revolving Credit Loans and Swing Loans

29

 

2.5.1.

Generally

29

 

2.5.2.

Making Swing Loans

29

2.6

Swing Loan Note

29

2.7

Use of Proceeds

29

2.8

Borrowings to Repay Swing Loans

30

2.9

Letter of Credit Subfacility

30

 

2.9.1.

Issuance of Letters of Credit

30

 

2.9.2.

Letter of Credit Fees

31

 

2.9.3.

Disbursements, Reimbursement

31

 

2.9.4.

Repayment of Participation Advances

32

 

2.9.5.

Documentation

33

 

2.9.6.

Determinations to Honor Drawing Requests

33

 

2.9.7.

Nature of Participation and Reimbursement Obligations

33

 

2.9.8.

Indemnity

34

 

2.9.9.

Liability for Acts and Omissions

35

 

2.9.10.

Sharing Letter of Credit Documentation

36

 

2.9.11.

Cash Collateral

36

 

i

--------------------------------------------------------------------------------


 

2.10

Extension by Lenders of the Expiration Date

36

 

2.10.1.

Requests; Approval by All Lenders

36

 

2.10.2.

Approval by 66-2/3% Lenders

36

2.11

Designation of Subsidiaries and Release of Guarantors

37

 

2.11.1.

Release of Guarantors

37

 

2.11.2.

Designation of Non-Restricted Person

38

 

2.11.3.

Automatic Designation of Non-Restricted Person

38

 

2.11.4.

Designation of Restricted Subsidiary

39

2.12

Increase in Commitments

39

 

2.12.1

Increasing Lenders and New Lenders

39

 

2.12.2

Treatment of Outstanding Loans and Letters of Credit

40

 

 

 

 

3.

INTEREST RATES

41

3.1

Interest Rate Options

41

 

3.1.1.

Revolving Credit Interest Rate Options

41

 

3.1.2.

Rate Quotations

41

3.2

Interest Periods

42

3.3

Interest After Default

42

 

3.3.1.

Default Rate

42

 

3.3.2.

Acknowledgment

42

3.4

LIBO-Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available

42

 

3.4.1.

Unascertainable

42

 

3.4.2.

Illegality; Increased Costs; Deposits Not Available

43

 

3.4.3.

Agent’s and Lender’s Rights

43

3.5

Selection of Interest Rate Options

44

 

 

 

4.

PAYMENTS

44

4.1

Payments

44

4.2

Pro Rata Treatment of Lenders

44

4.3

Interest Payment Dates

45

4.4

Voluntary Prepayments

45

 

4.4.1.

Right to Prepay

45

 

4.4.2.

Replacement of a Lender

46

 

4.4.3.

Change of Lending Office

47

4.5

Mandatory Payments

47

4.6

Additional Compensation in Certain Circumstances

47

 

4.6.1.

Increased Costs or Reduced Return Resulting from Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc.

47

 

4.6.2.

Indemnity

48

4.7

Notes

49

4.8

Settlement Date Procedures

49

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

49

5.1

Representations and Warranties

49

 

5.1.1.

Organization and Qualification

50

 

ii

--------------------------------------------------------------------------------


 

 

5.1.2.

Subsidiaries

50

 

5.1.3.

Power and Authority

50

 

5.1.4.

Validity and Binding Effect

50

 

5.1.5.

No Conflict

51

 

5.1.6.

Litigation

51

 

5.1.7.

Title to Properties

51

 

5.1.8.

Financial Statements

51

 

5.1.9.

Use of Proceeds; Margin Stock

52

 

5.1.10.

Full Disclosure

52

 

5.1.11.

Taxes

53

 

5.1.12.

Consents and Approvals

53

 

5.1.13.

No Event of Default; Compliance with Instruments

53

 

5.1.14.

Patents, Trademarks, Copyrights, Licenses, Etc.

53

 

5.1.15.

Insurance

54

 

5.1.16.

Compliance with Laws

54

 

5.1.17.

Burdensome Restrictions

54

 

5.1.18.

Investment Companies; Regulated Entities

54

 

5.1.19.

Plans and Benefit Arrangements

54

 

5.1.20.

Employment Matters

55

 

5.1.21.

Environmental Matters

55

 

5.1.22.

Senior Debt Status

56

5.2

Continuation of Representations

56

 

 

 

6.

CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

56

6.1

First Loans and Letters of Credit

56

 

6.1.1.

Officer’s Certificate

56

 

6.1.2.

Incumbency Certificate

57

 

6.1.3.

Delivery of Loan Documents

57

 

6.1.4.

Opinion of Counsel

57

 

6.1.5.

Legal Details

57

 

6.1.6.

Payment of Fees

58

 

6.1.7.

Consents

58

 

6.1.8.

Officer’s Certificate Regarding MACs

58

 

6.1.9.

No Actions or Proceedings

58

 

6.1.10

Lien Search

58

6.2

Each Additional Loan or Letter of Credit

58

 

 

 

7.

COVENANTS

59

7.1

Affirmative Covenants

59

 

7.1.1.

Preservation of Existence, Etc.

59

 

7.1.2.

Payment of Liabilities, Including Taxes, Etc.

59

 

7.1.3.

Maintenance of Insurance

59

 

7.1.4.

Maintenance of Properties and Leases

60

 

7.1.5.

Maintenance of Patents, Trademarks, Etc.

60

 

7.1.6.

Visitation Rights

60

 

7.1.7.

Keeping of Records and Books of Account

60

 

iii

--------------------------------------------------------------------------------


 

 

7.1.8.

Plans and Benefit Arrangements

60

 

7.1.9.

Compliance with Laws

61

 

7.1.10.

Use of Proceeds

61

 

7.1.11

Anti-Terrorism Laws

61

7.2

Negative Covenants

61

 

7.2.1.

Indebtedness

61

 

7.2.2.

Liens

62

 

7.2.3.

Loans and Investments

62

 

7.2.4.

Liquidations, Mergers, Consolidations, Acquisitions

62

 

7.2.5.

Dispositions of Assets or Subsidiaries

63

 

7.2.6.

Restricted Payments; Restricted Investments; Investments in Related Businesses

64

 

7.2.7.

Subsidiaries, Partnerships and Joint Ventures

64

 

7.2.8.

Continuation of or Change in Business

65

 

7.2.9.

Plans and Benefit Arrangements

65

 

7.2.10.

Borrowing Base

65

 

7.2.11.

Minimum CTNW

65

 

7.2.12.

Leverage Ratio

65

 

7.2.13.

Fixed Charge Coverage Ratio

65

 

7.2.14.

Inventory Limits

65

 

7.2.15.

Fiscal Year

66

 

7.2.16.

Changes in Subordinated Debt Documents

66

7.3

Reporting Requirements

66

 

7.3.1.

Quarterly Financial Statements

67

 

7.3.2.

Annual Financial Statements

67

 

7.3.3.

Certificates of the Borrower

67

 

7.3.4.

Notice of Default

68

 

7.3.5.

Notice of Litigation

69

 

7.3.6.

Notice of Change in Debt Rating

69

 

7.3.7.

Budgets, Forecasts, Other Reports and Information

69

 

7.3.8.

Notices Regarding Plans and Benefit Arrangements

69

 

 

 

 

8.

DEFAULT

71

8.1

Events of Default

71

 

8.1.1.

Payments Under Loan Documents

71

 

8.1.2.

Breach of Warranty

71

 

8.1.3.

Breach of Certain Negative Covenants

71

 

8.1.4.

Breach of Other Covenants

71

 

8.1.5.

Defaults in Other Agreements or Indebtedness

71

 

8.1.6.

Final Judgments or Orders

72

 

8.1.7.

Loan Document Unenforceable

72

 

8.1.8.

Uninsured Losses; Proceedings Against Assets

72

 

8.1.9.

Notice of Lien or Assessment

72

 

8.1.10.

Insolvency

72

 

8.1.11.

Events Relating to Plans and Benefit Arrangements

73

 

8.1.13.

Change of Control

73

 

iv

--------------------------------------------------------------------------------


 

 

8.1.14.

Involuntary Proceedings

73

 

8.1.15.

Voluntary Proceedings

74

8.2

Consequences of Event of Default

74

 

8.2.1.

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings

74

 

8.2.2.

Bankruptcy, Insolvency or Reorganization Proceedings

74

 

8.2.3.

Set-off

75

 

8.2.4.

Suits, Actions, Proceedings

75

 

8.2.5.

Application of Proceeds

75

 

8.2.6.

Other Rights and Remedies

76

 

 

 

 

9.

THE AGENT

76

9.1

Appointment

76

9.2

Delegation of Duties

76

9.3

Nature of Duties; Independent Credit Investigation

76

9.4

Actions in Discretion of Agent; Instructions From the Lenders

77

9.5

Reimbursement and Indemnification of Agent by the Borrower

77

9.6

Exculpatory Provisions; Limitation of Liability

78

9.7

Reimbursement and Indemnification of Agent by Lenders

79

9.8

Reliance by Agent

79

9.9

Notice of Default

80

9.10

Notices

80

9.11

Lenders in Their Individual Capacities; Agents in its Individual Capacity

80

9.12

Holders of Notes

80

9.13

Equalization of Lenders

81

9.14

Successor Agent

81

9.15

Agent’s Fee

82

9.16

Availability of Funds

82

9.17

Calculations

82

9.18

Beneficiaries

82

 

 

 

10.

MISCELLANEOUS

83

10.1

Modifications, Amendments or Waivers

83

 

10.1.1.

Increase of Commitments

83

 

10.1.2.

Extension of Payment; Reduction of Principal, Interest or Fees; Modification of
Terms of Payment; Release of Collateral

83

 

10.1.3.

Release of Borrower

83

 

10.1.4.

Miscellaneous

83

10.2

No Implied Waivers; Cumulative Remedies; Writing Required

84

10.3

Reimbursement and Indemnification of Lenders by the Borrower; Taxes

84

10.4

Holidays

85

10.5

Funding by Branch, Subsidiary or Affiliate

85

 

10.5.1.

Notional Funding

85

 

10.5.2.

Actual Funding

86

10.6

Notices

86

10.7

Severability

87

 

v

--------------------------------------------------------------------------------


 

10.8

Governing Law

87

10.9

Prior Understanding

87

10.10

Duration; Survival

87

10.11

Successors and Assigns

88

10.12

Confidentiality

89

 

10.12.1.

General

89

 

10.12.2.

Sharing Information With Affiliates of the Lenders

89

10.13

Counterparts

90

10.14

Agent’s or Lender’s Consent

90

10.15

Exceptions

90

10.16

CONSENT TO FORUM; WAIVER OF JURY TRIAL

90

10.17

Certifications From Lenders and Participants

91

 

10.17.1

Tax Withholding Clause

91

10.18

Joinder of Guarantors

92

10.19

Concerning Agent Terms

92

10.20

Ratification of Notes and Loan Documents and Existing Obligations

92

10.21

No Reliance on Agent’s Customer Identification Program

92

 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

 

 

 

 

 

 

 

 

SCHEDULE 1.1(A)(1)

 

-

 

APPLICABLE MARGIN

SCHEDULE 1.1(A)(2)

 

-

 

AUTHORIZED OFFICERS AS OF THE CLOSING DATE

SCHEDULE 1.1(B)

 

-

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(C)

 

-

 

LISTING OF RESTRICTED SUBSIDIARIES, JOINT VENTURES AND NON-RESTRICTED PERSONS
AND CORPORATE OFFICE SUBSIDIARIES

SCHEDULE 1.1(P)

 

-

 

PERMITTED LIENS

SCHEDULE 2.9.1

 

-

 

EXISTING LETTERS OF CREDIT

SCHEDULE 5.1.8

 

-

 

MATERIAL EVENTS SINCE OCTOBER 31, 2005

SCHEDULE 5.1.12

 

-

 

CONSENTS AND APPROVALS

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

EXHIBIT 1.1(A)

 

-

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(G)(1)

 

-

 

GUARANTY AGREEMENT

EXHIBIT 1.1(G)(2)

 

-

 

GUARANTOR JOINDER

EXHIBIT 1.1(R)

 

-

 

REVOLVING CREDIT NOTE

EXHIBIT 1.1(S)

 

-

 

SWING LOAN NOTE

EXHIBIT 2.4.1

 

-

 

LOAN REQUEST

EXHIBIT 2.4.2

 

-

 

SWING LOAN REQUEST

EXHIBIT 2.12.1-1

 

-

 

REVOLVING CREDIT COMMITMENT INCREASE AGREEMENT

EXHIBIT 2.12.1-2

 

-

 

LENDER JOINDER AND ASSUMPTION AGREEMENT

 

vi

--------------------------------------------------------------------------------


 

EXHIBIT 7.3.3.1

 

-

 

QUARTERLY COMPLIANCE CERTIFICATE

EXHIBIT 7.3.3.2

 

-

 

BORROWING BASE CERTIFICATE

 

vii

--------------------------------------------------------------------------------


 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SIXTH AMENDED AND RESTATED CREDIT AGREEMENT is dated May 31, 2006 and is
made by and among K. HOVNANIAN ENTERPRISES, INC., a California corporation (the
“Borrower”), HOVNANIAN ENTERPRISES, INC., a Delaware corporation (“Hovnanian”
and a “Guarantor”), the LENDERS (as hereinafter defined), and PNC BANK, NATIONAL
ASSOCIATION, in its capacity as administrative agent for the Lenders under this
Agreement (hereinafter referred to in such capacity as the “Agent”).

 

WITNESSETH:

 

WHEREAS, the Lenders provided a $1,200,000,000 revolving credit facility to the
Borrower pursuant to an Amended and Restated Credit Agreement dated June 14,
2005 among the parties hereto (the “Prior Credit Agreement”);

 

WHEREAS, the Borrower and the Lenders have agreed that the Prior Credit
Agreement be amended and restated as provided herein;

 

WHEREAS, the revolving credit provided hereunder shall be used to refinance
existing indebtedness, provide for letters of credit and provide working capital
and funds for general corporate purposes;

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

1.                                       CERTAIN DEFINITIONS

 


1.1                                 CERTAIN DEFINITIONS.


 

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

 

Adjusted Operating Income shall mean for any period the sum of (i) consolidated
net income of Hovnanian for such period, (ii) to the extent deducted in arriving
at such net income, consolidated income taxes, consolidated interest expense,
Letter of Credit Fees, depreciation, amortization, non-cash valuation charges or
adjustments and (iii) cash distributions received by any Loan Party from
Non-Restricted Persons during such period. Adjusted Operating Income shall
exclude net income or loss of Non-Restricted Persons.

 

Adjusted Tangible Net Worth (or ATNW) shall mean as of any date (i) Consolidated
Shareholders Equity  of Hovnanian as of such date minus, without duplication
(ii) (A) Intangibles, (B) the Dollar amount of Restricted Investments, (C)
equity (comprising “cost” according to GAAP minus the amount of debt secured by
applicable mortgages) in residential inventory properties purchased with the
proceeds of, and secured by, Purchase Money Mortgages as of such date, all as
calculated and consolidated in accordance

 

--------------------------------------------------------------------------------


 

with GAAP, and (D) if the Low Fixed Charge Coverage Ratio Period is in effect
and Borrower or its Subsidiaries have made any payments in respect of any
Qualified Preferred Equity while such Low Fixed Charge Coverage Ratio Period has
been in effect, such Qualified Preferred Equity as of such date.

 

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

 

Agent shall mean PNC Bank, National Association, and its successors and assigns.

 

Agent’s Fee shall have the meaning assigned to that term in Section 9.15
[Agent’s Fee].

 

Agreement shall mean this Credit Agreement, as the same may be supplemented or
amended from time to time, including all schedules and exhibits.

 

Annual Statements shall have the meaning assigned to that term in
Section 5.1.8((i) [Historical Statements]).

 

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

 

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio and the Debt Rating then in effect according to the Pricing
Grid below the heading “Commitment Fee.”  The Applicable Commitment Fee Rate
shall be computed in accordance with the parameters set forth on Schedule
1.1(A)(1).

 

Applicable Letter of Credit Fee Rate shall mean the Applicable Margin under the
LIBO-Rate Option less 12.5 basis points.

 

Applicable Margin shall mean, as applicable:

 

(A)                              the percentage spread to be added to Base Rate
under the Base Rate Option which shall be zero percent (0%), and

 

2

--------------------------------------------------------------------------------


 

(B)                                the percentage spread to be added to
LIBO-Rate under the LIBO-Rate Option based on the Leverage Ratio and level of
Debt Rating then in effect according to the Pricing Grid below the heading
“Euro-Rate Spread”.

 

The Applicable Margin shall be computed in accordance with the parameters set
forth on Schedule 1.1(A)(1).

 

Assignee Lender shall have the meaning assigned to such term in Section 2.10.2.

 

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Lender, a Transferor Lender and the Agent,
as Agent and on behalf of the remaining Lenders, substantially in the form of
Exhibit 1.1(A).

 

Authorized Officer shall mean those individuals listed on Schedule 1.1(A)(2) or
otherwise designated by written notice to the Agent from the Borrower,
authorized to execute notices, reports and other documents on behalf of the Loan
Parties required hereunder. The Borrower may amend such list of individuals from
time to time by giving written notice of such amendment to the Agent.

 

Bank of America shall mean Bank of America, N.A.

 

Base Rate shall mean the greater of (i) the interest rate per annum announced
from time to time by the Agent at its Principal Office as its then prime rate,
which rate may not be the lowest rate then being charged commercial borrowers by
the Agent, or (ii) the Federal Funds Open Rate plus 1/2% per annum.

 

Base Rate Option shall mean the option of the Borrower to have Revolving Credit
Loans bear interest at the rate and under the terms and conditions set forth in
Section 3.1.1(i) [Revolving Credit Base Rate Option].

 

Benefit Arrangement shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by the Borrower.

 

Borrower shall mean K. Hovnanian Enterprises, Inc., a corporation organized and
existing under the laws of the State of California and wholly-owned by
Hovnanian.

 

Borrowing Base shall mean at any time, the Dollar amount equal to the sum of the
following items, each owned free and clear of all Liens (except Permitted Liens
of the type described in items (i), (ii), (iii), (iv), (v), (vi) and (xii) of
the definition of “Permitted Liens”) by the Borrower, Hovnanian or a Restricted
Subsidiary:

 

(I)                                     100% OF EXCESS CASH;

 

3

--------------------------------------------------------------------------------


 

(II)                                  95% OF SOLD HOMES;

 

(III)                               75%OF UNSOLD HOMES; AND

 

(IV)                              60% OF FINISHED LOTS AND LAND UNDER
DEVELOPMENT;

 

provided however that the Borrowing Base shall exclude in all events the Dollar
amount of

 

(i)                                     property located outside of the United
States of America;

 

(ii)                                  Unentitled Land;

 

(iii)                               any residential or commercial property owned
by Hovnanian or any Subsidiary which is leased or held for purposes of leasing
primarily to unaffiliated third parties; and

 

(iv)                              properties subject to any Purchase Money
Mortgage.

 

The determination of the Agent in respect of the Borrowing Base shall be
conclusive absent manifest error.

 

Borrowing Base Certificate shall mean the Borrowing Base Certificate in the form
of Exhibit 7.3.3.2 duly completed and delivered by the Borrower pursuant to
Section 7.3.3.2 [Borrowing Base Certificate].

 

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a LIBO-Rate Option applies which become subject
to the same Interest Rate Option under the same Loan Request by the Borrower and
which have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

 

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business at the Principal Office or in New York, New York and if the applicable
Business Day relates to any Loan to which the LIBO-Rate Option applies, such day
must also be a day on which dealings are carried on in the London interbank
market.

 

Capital Stock Retirement shall mean any repurchase, redemption, acquisition or
retirement of any capital stock or other ownership interest of Hovnanian or of
any warrants, options or other rights to purchase such capital stock or other

 

4

--------------------------------------------------------------------------------


 

ownership interest; provided that “Capital Stock Retirement” shall not include
the conversion or exchange of any of the foregoing into shares of capital stock
of Hovnanian.

 

Closing Date shall mean May 31, 2006, which shall be the date hereof.

 

Commitment shall mean as to any Lender its Revolving Credit Commitment and, in
the case of the Agent, its Revolving Credit Commitment and its Swing Loan
Commitment; and Commitments shall mean the aggregate of the Revolving Credit
Commitments of all of the Lenders, including the Swing Loan Commitment of the
Agent.

 

Commitment Fee shall have the meaning assigned to that term in Section 2.3
[Commitment Fees].

 

Compliance Certificate shall have the meaning assigned to such term in Section
7.3.3 [Certificates of the Borrower].

 

Consolidated Shareholders Equity shall mean the consolidated shareholders equity
of the Borrower and its Subsidiaries determined in accordance with GAAP,
including Qualified Preferred Equity.

 

Consolidated Tangible Net Worth (or CTNW) shall mean Consolidated Shareholders
Equity, less Intangibles.

 

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from any of the Property,
which pursuant to Environmental Laws requires notification or reporting to an
Official Body, or which pursuant to Environmental Laws requires the
investigation, cleanup, removal, remediation, containment, abatement of or other
response action or which otherwise constitutes a violation of Environmental
Laws.

 

Corporate Office Subsidiary shall mean any Subsidiary that owns, as its primary
asset, an office building which is occupied, in whole or in part, by  Hovnanian
or one or more of its Subsidiaries.  Any such Corporate Office Subsidiary may be
a Restricted Subsidiary or Non-Restricted Person in accordance with the terms of
this Agreement.  The Corporate Office Subsidiaries as of the date hereof are
identified as such on Exhibit 1.1(C).

 

Debt Rating shall mean the rating of Hovnanian’s senior unsecured long-term debt
by each of the Qualified Rating Agencies, subject to the provisions contained on
the Pricing Grid.

 

Default Rate shall have the meaning assigned to that term in Section 3.3.l
[Default Rate].

 

Dividends shall mean any dividend or distribution by a Person in respect of its
capital stock or ownership interests, whether in cash, property or securities.

 

5

--------------------------------------------------------------------------------


 

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

 

Drawing Date shall mean each date that an amount is paid by the Letter of Credit
Lender under any Letter of Credit.

 

Dwelling Unit shall mean a residential housing unit held for sale by a Loan
Party.

 

Environmental Complaint shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or under any order,
notice of violation, citation, subpoena, request for information or other
written notice or demand of any type issued by an Official Body pursuant to any
Environmental Laws.

 

Environmental Laws shall mean all federal, state, local and foreign Laws and any
consent decrees, settlement agreements, judgments, orders, directives, policies
or programs issued by or entered into with an Official Body pertaining or
relating to: (i) pollution or pollution control; (ii) protection of human health
or the environment; (iii) employee safety in the workplace; (iv) the presence,
use, management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, transport, storage, collection,
distribution, disposal or release or threat of release of Regulated Substances;
(v) the presence of Contamination; (vi) the protection of endangered or
threatened species; and (vii) the protection of Environmentally Sensitive Areas.

 

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

ERISA Group shall mean, at any time, the Borrower and any entity (whether or not
incorporated) that is under common control with the Borrower within the meaning
of Section 4001 of ERISA, or the Borrower and all other entities which, together
with the Borrower, are treated as a single employer under Sections 414 (b) or
(c) of the Internal Revenue Code.

 

6

--------------------------------------------------------------------------------


 

Event of Default shall mean any of the events described in Section 8.1 [Events
of Default] and referred to therein as an “Event of Default.”

 

Excess Cash shall mean cash that would appear on a consolidated balance sheet of
Hovnanian (to the extent not pledged or encumbered in any way (other than in
connection with a Permitted Lien of the type described in item (xii) of the
definition of Permitted Liens, but only to the extent that no outstanding
Indebtedness or other liabilities are owed to the applicable institution or such
institution is a Lender)) in excess of $10,000,000.

 

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing,  effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

Existing Lenders shall have the meaning assigned to such term in Section 2.12
[Increases in Revolving Credit Commitments.]

 

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
May 31, 2011 as such may be extended pursuant to Section 2.10 [Extension by
Lenders of the Expiration Date].

 

Extending Lender shall have the meaning assigned to such term in Section 2.10.2
[Approval by 66-2/3% Lenders].

 

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

Federal Funds Open Rate  shall mean the rate per annum determined by the Agent
in accordance with its usual procedures (which determination shall be conclusive
absent manifest error) to be the “open” rate for federal funds transactions as
of the opening of business for federal funds transactions among members of the
Federal Reserve System arranged by federal funds brokers on such day, as quoted
by Garvin Guybutler, any successor entity thereto, or any other broker selected
by the Agent, as set forth on the applicable Telerate display page; provided,
however; that if such day is not a Business Day, the Federal Funds Open Rate for
such day shall be the “open rate” on the immediately preceding Business Day, or
if no such rate shall be quoted by a Federal funds broker at such time, such
other rate as determined by the Agent in accordance with its usual procedures.

 

7

--------------------------------------------------------------------------------


 

Fee Letter shall have the meaning assigned to that term in Section 9.15 [Agent’s
Fee].

 

Financial Projections shall have the meaning assigned to that term in
Section 5.1.8((ii)) [Financial Projections].

 

Finished Lots and Land Under Development shall mean the Dollar amount of the
lower of (i) actual cost (including land costs and capitalized expenses relating
thereto) or (ii) the market value (determined in accordance with GAAP) of any
land owned by a Loan Party that has been granted Preliminary Approvals until a
time which is the earlier of when (x) it is “Unsold Homes” and (y) it is “Sold
Homes”.

 

Fitch shall mean Fitch IBCA, Duff & Phelps, a division of Fitch, Inc., and its
successors.

 

Fixed Charge Coverage Ratio shall mean the ratio, as of any date of
determination, of (i) Adjusted Operating Income for the prior twelve (12) months
to (ii) four (4) multiplied by Fixed Charges for the most-recently ended fiscal
quarter.

 

Fixed Charges shall mean as of the last day of any fiscal quarter the sum,
without duplication, of (i) interest cost incurred on all Senior Homebuilding
Indebtedness over the past fiscal quarter; (ii) interest cost incurred on the
Subordinated Debt over the past fiscal quarter; (iii) 50% of the interest cost
incurred on all Purchase Money Mortgages over the past fiscal quarter; (iv)
Letter of Credit Fees accrued over the past fiscal quarter; (v) the interest
component of capitalized leases over the past fiscal quarter, and (vi) dividends
on any preferred equity issued by Hovnanian or any of its Subsidiaries which is
not Qualified Preferred Equity.

 

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.

 

Governmental Acts shall have the meaning assigned to that term in Section 2.9.8
[Indemnity].

 

Guarantor shall mean each of the parties to the Guaranty Agreement (and
designated as a “Guarantor” on Schedule 1.1(C)) and each other Person which
joins the Guaranty Agreement as a Guarantor after the date hereof pursuant to
Section 10.18 [Joinder of Guarantors]. As of the Closing Date, Hovnanian shall
be a Guarantor and all Restricted Subsidiaries other than the Borrower shall be
Guarantors.

 

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the
Guaranty Agreement in the form of Exhibit 1.1(G)(2).

 

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any Indebtedness of any other Person in any manner,
whether directly or indirectly.

 

8

--------------------------------------------------------------------------------


 

Guaranty Agreement shall mean the Amended and Restated Guaranty and Suretyship
Agreement dated the Closing Date in the form attached as Exhibit 1.1(G)(1)
hereto and executed and delivered by each of the Guarantors to the Agent for the
benefit of the Lenders, as supplemented by joinders delivered from time to time
in respect of new Guarantors.

 

Hedge Agreement shall mean, as to any Person, any swap, cap, collar or similar
arrangement entered into by such Person providing for protection against
fluctuations in interest rates or currency exchange rates or the exchange of
nominal interest obligations, either generally or under specific contingencies.

 

Hedge Agreement Termination Value shall mean, in respect of any one or more
Hedge Agreements, after taking into account the effect of any legally
enforceable netting agreement relating to such Hedge Agreements, (a) for any
date on or after the date such Hedge Agreements have been closed out at
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market or other readily available quotations
provided by any recognized dealer in such Hedge Agreements (which may include a
Lender or any Affiliate of a Lender).

 

High Leverage Period shall mean any fiscal quarter for which the Leverage Ratio
as of the end date of such quarter exceeds 2.10 to 1.00.

 

Historical Statements shall have the meaning assigned to that term in
Section 5.1.8((i)) [Historical Statements].

 

Homebuilding Indebtedness shall mean as of any date the sum of (i) Senior
Homebuilding Indebtedness as of such date and (ii) Subordinated Debt as of such
date.

 

Hovnanian shall mean Hovnanian Enterprises, Inc., a Delaware corporation, shares
of whose Class A Common Stock are registered pursuant to the Securities Exchange
Act of 1934.

 

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, (iv) all net obligations under any Hedge Agreement (measured
as the Hedge Agreement Termination Value thereof) (v) any other transaction
(including forward sale or purchase agreements, capitalized leases and
conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not more than ninety (90) days past
due or that are being contested in good faith by appropriate proceedings), if
and to the extent any of the foregoing in this item (v) would appear as a
liability on the balance sheet of such Person prepared on a

 

9

--------------------------------------------------------------------------------


 

consolidated basis in accordance with GAAP, or (vi) any Guaranty of Indebtedness
for borrowed money. Indebtedness shall not include Qualified Preferred Equity.

 

Insolvency Proceeding  shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors undertaken under
any Law.

 

Intangibles shall mean all patents, patent applications, copyrights, trademarks,
tradenames, goodwill, organization expenses and other like items of Hovnanian
and its Subsidiaries which are treated as intangibles under GAAP.

 

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBO-Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months if Borrower selects the LIBO-Rate Option. Such
Interest Period shall commence on the effective date of such Interest Rate
Option, which shall be (i) the Borrowing Date if the Borrower is requesting new
Loans, or (ii) the date of renewal of or conversion to the LIBO-Rate Option if
the Borrower is renewing or converting to the LIBO-Rate Option applicable to
outstanding Loans. Notwithstanding the second sentence hereof: (A) any Interest
Period which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) the Borrower shall not select, convert to
or renew an Interest Period for any portion of the Loans that would end after
the Expiration Date.

 

Interest Rate Option shall mean any LIBO-Rate Option or Base Rate Option.

 

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

Investment shall mean any loan or advance to or on behalf of, or purchase,
acquisition or ownership of any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) or limited liability company
interest in, or any other similar investment or interest in, or any capital
contribution made to, any other Person.

 

Investment Grade Level shall mean, with respect to the rating of Hovnanian’s
senior unsecured long-term debt by any Qualified Rating Agency, a rating at or
above the following level by such rating agency:

 

10

--------------------------------------------------------------------------------


 

Rating Agency

 

Minimum Level for
“Investment Grade” Rating

 

Standard & Poor’s

 

BBB-

 

Moody’s

 

Baa3

 

Fitch

 

BBB-

 

 

Investment Grade Period shall mean the period commencing on the date on which
the Borrower delivers to the  Agent evidence satisfactory to the  Agent that
Hovnanian’s senior unsecured long-term debt is rated at or above the Investment
Grade Level by at least two of any of the Qualified Rating Agencies and shall
terminate on the date on which Hovnanian’s senior unsecured long-term debt
ceases to be rated at the Investment Grade Level or higher by at least two of
such Qualified Rating Agencies.

 

Investment in Related Businesses shall have the meaning assigned to such term in
Section 7.2.6.

 

Joint Ventures shall mean any Person in whom a Loan Party has an ownership
interest and which is not a “Subsidiary” as defined in this Agreement. Each of
the Joint Ventures as of the Closing Date is listed on Schedule 1.1(C).

 

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.

 

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.

 

Letter of Credit shall have the meaning assigned to that term in Section 2.9.1
[Issuance of Letters of Credit].

 

Letter of Credit Lender shall have the meaning assigned to that term in Section
2.9.1 [Issuance of Letters of Credit].

 

Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.9.3.4 [Disbursements, Reimbursement].

 

Letter of Credit Expiration Date means the date that is 364-days after the
Expiration Date.

 

Letter of Credit Fee shall have the meaning assigned to that term in
Section 2.9.2 [Letter of Credit Fees].

 

11

--------------------------------------------------------------------------------


 

Letter of Credit Outstandings shall mean at any time the sum of (i) the
aggregate undrawn face amount of outstanding Letters of Credit and (ii) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations and
Letter of Credit Borrowings.

 

Leverage Ratio shall mean the ratio of  (x)(i) Homebuilding Indebtedness minus
(ii) Excess Cash to (y) Adjusted Tangible Net Worth.

 

LIBO-Rate shall mean, with respect to the Loans comprising any Borrowing Tranche
to which the LIBO-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Agent by dividing (the resulting quotient rounded
upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the rate of
interest determined by the Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the average of
the London interbank offered rates for U.S. Dollars quoted by the British
Bankers’ Association as set forth on Moneyline Telerate (or appropriate
successor or, if the British Bankers’ Association or its successor ceases to
provide such quotes, a comparable replacement determined by the Agent) display
page 3750 (or such other display page on the  Moneyline Telerate service as may
replace display page 3750) two (2) Business Days prior to the first day of such
Interest Period for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period by (ii) a
number equal to 1.00 minus the LIBO-Rate Reserve Percentage. The LIBO-Rate may
also be expressed by the following formula:

 

LIBO-Rate =

 

Average of London interbank offered rates quoted

 

 

 

by BBA or appropriate successor as shown on

 

 

 

Moneyline Telerate Service display page 3750

 

 

 

1.00 - LIBO-Rate Reserve Percentage

 

 

The LIBO-Rate shall be adjusted with respect to any Loan to which the LIBO-Rate
Option applies that is outstanding on the effective date of any change in the
LIBO-Rate Reserve Percentage as of such effective date. The Agent shall give
prompt notice to the Borrower of the LIBO-Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

 

LIBO-Rate Option shall mean the option of the Borrower to have Revolving Credit
Loans bear interest at the rate and under the terms and conditions set forth in
Section 3.1.1(ii) [Revolving Credit LIBO-Rate Option].

 

LIBO-Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention

 

12

--------------------------------------------------------------------------------


 

arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.

 

LLC Interests shall have the meaning assigned to such term in Section 5.1.2
[Subsidiaries ].

 

Loan Documents shall mean this Agreement, the Fee Letter, the Notes, the
Guaranty Agreement, and any other instruments, certificates or documents
delivered or contemplated to be delivered hereunder or thereunder or in
connection herewith or therewith, as the same may be supplemented or amended
from time to time in accordance herewith or therewith, and Loan Document shall
mean any of the Loan Documents.

 

Loan Parties shall mean the Borrower and the Guarantors.

 

Loan Request  shall have the meaning assigned to that term in Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests].

 

Loans shall mean collectively all Revolving Credit Loans and Swing Loans and
Loan shall mean separately, any Revolving Credit Loan or Swing Loan.

 

Low Fixed Charge Coverage Ratio Period shall be deemed to be in effect during
any time at which the Fixed Charge Coverage Ratio as of the last day of the most
recent fiscal quarter is less than 1.5 to 1.0.

 

Majority Lenders shall mean

 

(i)                                     if there are no Loans, Reimbursement
Obligations or Letter of Credit Borrowings outstanding, Lenders whose
Commitments (excluding the Swing Loan Commitments) aggregate more than 50% of
the Revolving Credit Commitments of all of the Lenders, or

 

(ii)                                  if there are Loans, Reimbursement
Obligations, or Letter of Credit Borrowings outstanding, any Lender or group of
Lenders if the sum of the Loans (excluding the Swing Loans), Reimbursement
Obligations and Letter of Credit Borrowings of such Lenders then outstanding
aggregates more than 50% of the total principal amount of all of the Loans
(excluding the Swing Loans), Reimbursement Obligations and Letter of Credit
Borrowings then outstanding.

 

Reimbursement Obligations and Letter of Credit Borrowings shall be deemed, for
purposes of this definition, to be in favor of the Agent and not a participating
Lender if such Lender has not made its Participation Advance in respect thereof
and shall be deemed to be in favor of such Lender to the extent of its
Participation Advance if it has made its Participation Advance in respect
thereof.

 

Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the

 

13

--------------------------------------------------------------------------------


 

business, properties, assets, financial condition, results of operations or
business prospects of the Loan Parties taken as a whole, (c) impairs materially
or could reasonably be expected to impair materially the ability of the Loan
Parties taken as a whole to duly and punctually pay or perform their material
Indebtedness for borrowed money, or (d) impairs materially or could reasonably
be expected to impair materially the ability of the Agent or any of the Lenders,
to the extent permitted, to enforce their legal remedies pursuant to this
Agreement, the Notes or the Guaranty Agreement.

 

Month, with respect to an Interest Period under the LIBO-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBO-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

Moody’s shall mean Moody’s Investors Service, Inc. and its successors.

 

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA.

 

New Lender shall have the meaning assigned to such term in Section 2.12
[Increases in Revolving Credit Commitments.]

 

Non-approving Lender shall have the meaning assigned to such term in
Section 2.10.2 [Approval by 66-2/3% Lenders].

 

Non-Restricted Person shall mean any (i) Joint Venture and (ii) Subsidiary of
Hovnanian which is not a Restricted Subsidiary. Each of the Non-Restricted
Persons as of the Closing Date is listed on Schedule 1.1(C).

 

Notes shall mean the Revolving Credit Notes and the Swing Note.

 

Notices shall have the meaning assigned to that term in Section 10.6 [Notices].

 

Obligation shall mean any obligation or liability of any of the Loan Parties to
the Agent or any of the Lenders, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, under or in connection with this Agreement, any Notes,
the Letters of Credit, the Fee Letter or any other Loan Document.

 

Official Body shall mean any national, federal, state, local or other government
or political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

 

14

--------------------------------------------------------------------------------


 

Participation Advance shall mean, with respect to any Lender, such Lender’s
payment in respect of its participation in a Letter of Credit Borrowing
according to its Ratable Share pursuant to Section 2.9.4 [Repayment of
Participation Advances].

 

Partnership Interests shall have the meaning assigned to such term in 5.1.2.
[Subsidiaries ].

 

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

Permitted Acquisitions  shall have the meaning assigned to such term in
Section 7.2.4 [Liquidations, Mergers, Consolidations, Acquisitions].

 

Permitted Investments shall mean a Loan Party’s Investment in:

 

(a)                                  (i)                                    
cash, marketable direct obligations of the United States of America or any
agency thereof, and certificates of deposit, demand deposits, time deposits, or
repurchase agreements issued by any Lender or any bank with a capital and
surplus of at least $25,000,000 organized under the laws of the United States of
America or any state thereof, state or municipal securities with a rating of A-1
or better by Standard & Poor’s or P-1 by Moody’s or F-1 by Fitch, provided that
such obligations, certificates of deposit, demand deposits, time deposits, and
repurchase agreements have a maturity of less than one year from the date of
purchase;

 

(ii)                                  investment grade commercial paper or debt
or commercial paper issued by a Lender or a bank holding company of a Lender
having a maturity date of one year or less from the date of purchase; and

 

(iii)                               funds holding assets primarily consisting of
those described in clause (i) and (ii) hereof;

 

(b)                                 loans or advances to employees of a Loan
Party in the ordinary course of business;

 

(c)                                  any Person that is or concurrently becomes
a Loan Party;

 

(d)                                 purchase money notes not exceeding
$25,000,000 principal amount in the aggregate received incident to sales of
property by a Restricted Subsidiary;

 

(e)                                  trade credit extended on usual and
customary terms in the ordinary course of business;

 

(f)                                    loans to officers and directors to the
extent permitted by Section 7.2.6.2 [Restricted Payments; Restricted
Investments; Investments in Related Businesses];

 

15

--------------------------------------------------------------------------------


 

(g)                                 marketable securities costing at the time of
purchase no more than $3,000,000 in the aggregate of any one or more residential
real estate developers and which are registered under the Securities Exchange
Act of 1934;

 

(h)                                 investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts or
disputes with or judgments against, contractors, suppliers or customers, in each
case in the ordinary course of business; and

 

(i)                                     other Investments not in excess of
$50,000,000 in the aggregate.

 

Permitted Liens shall mean:

 

(i)                                     Liens for taxes, assessments or other
governmental charges not yet payable or being contested in good faith and as to
which adequate reserves shall have been established in accordance with GAAP;

 

(ii)                                  Pledges or deposits made in the ordinary
course of business to secure payment of workers’ compensation, or to participate
in any fund in connection with workers’ compensation, unemployment insurance,
old-age pensions or other social security programs;

 

(iii)                               Mechanics’, materialmen’s, warehousemen’s,
carriers’ or other like liens arising in the ordinary course of business
securing obligations which are not overdue for a period longer than 30 days or
which are being contested in good faith by appropriate proceedings;

 

(iv)                              Pledges or deposits made in the ordinary
course of business to secure performance of bids, tenders, contracts (other than
for the repayment of borrowed money) or leases, not in excess of the aggregate
amount due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;

 

(v)                                 Encumbrances consisting of zoning
restrictions, easements or other restrictions on the use of real property, none
of which materially impairs the use of such property or the value thereof, and
none of which is violated in any material respect by existing or proposed
structures or land use;

 

(vi)                              Liens, security interests and mortgages in
favor of the Agent for the benefit of the Lenders;

 

(vii)                           Liens on property leased by any Loan Party or
Subsidiary of a Loan Party under capital and operating leases not prohibited by
this Agreement securing obligations of such Loan Party or Subsidiary to the
lessor under such leases;

 

16

--------------------------------------------------------------------------------


 

(viii)                        Any Lien existing on the date of this Agreement
and described on Schedule 1.1(P), provided that the principal amount secured
thereby is not hereafter increased, and no additional assets become subject to
such Lien;

 

(ix)                                (A) Purchase Money Mortgages, provided that
the aggregate principal amount of Indebtedness secured by Purchase Money
Mortgages that are recourse to a Loan Party does not exceed $20,000,000, (B)
Purchase Money Security Interests and (C) Liens on the real property owned by
Hovnanian or a Corporate Office Subsidiary and occupied primarily by employees
of Hovnanian or its subsidiaries, including Liens on the real property  which
serves as  Hovnanian’s headquarters in Red Bank, New Jersey securing
Indebtedness not to exceed in aggregate $25,000,000 principal amount; and

 

(x)                                   The following, (A) if the validity or
amount thereof is being contested in good faith by appropriate and lawful
proceedings diligently conducted so long as levy and execution thereon have been
stayed and continue to be stayed or (B) if a final judgment is entered and such
judgment is discharged within thirty (30) days of entry, and they do not in the
aggregate materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:

 

(1)                                  Claims or Liens for taxes, assessments or
charges due and payable and subject to interest or penalty, provided that the
applicable Loan Party maintains such reserves or other appropriate provisions as
shall be required by GAAP and pays all such taxes, assessments or charges
forthwith upon the commencement of proceedings to foreclose any such Lien;

 

(2)                                  Claims, Liens or encumbrances upon, and
defects of title to, real or personal property, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits (except to the extent such attachment constitutes an Event
of Default under Section 8.1.8);

 

(3)                                  Claims or Liens of mechanics, materialmen,
warehousemen, carriers, or other statutory nonconsensual Liens;

 

(4)                                  Liens resulting from final judgments or
orders described in Section 8.1.6 [Final Judgments or Orders] (to the extent
that judgments or orders and related Liens do not constitute Events of Default
under such Section 8.1.6);

 

(xi)                                Liens, security interests, mortgages, or
deeds of trust on real estate in conjunction with purchase contracts for the
purchase of the land comprising such real estate, which secure future payments
due to the land sellers at the time of the sale of the homes on such land and
which are contingent on the sale price of such homes, including (A) adjustments
to the land purchase price, (B) profit participations, (C) community marketing
fees and community enhancement fees, and (D) reimbursable costs paid by the land
developer (in each case (of items (A) through (D)) so long as: (x) such purchase
contracts are on market terms  and (y) no default exists with respect to such
purchase contracts;

 

(xii)                             Liens arising under applicable Law (as opposed
to

 

17

--------------------------------------------------------------------------------


 

consensual Liens granted by contract), or confirmations or acknowledgments
thereof, created in the ordinary course of business in favor of banks or other
financial institutions over credit balances in any bank account at such bank or
financial institution;

 

(xiii)                          Liens securing obligations under the Credit
Agreement and other Senior Homebuilding Indebtedness of the Borrower or its
Restricted Subsidiaries provided that (A) such Liens shall secure the
Obligations hereunder on a pari passu basis with such Senior Homebuilding
Indebtedness, (B) the Borrower shall deliver to the Agent copies of the
documentation governing such senior Indebtedness and Liens, and (C) such Liens
shall be subject to an intercreditor agreement or other documentation reasonably
acceptable to the Agent as confirmed by the Agent in writing; and

 

(xiv)                         Other Liens securing obligations not in excess of
$25,000,000 in the aggregate.

 

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

Plan shall mean at any time an employee pension benefit plan (other than  a
Multiemployer Plan) which is covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Internal Revenue Code in
respect of which the Borrower or any member of the ERISA Group is an “employer”
as defined in Section 3(5) of ERISA.

 

PNC Bank shall mean PNC Bank, National Association, its successors and assigns.

 

Potential Default shall mean any event or condition which with notice, passage
of time or a determination by the Agent or the Required Lenders, or any
combination of the foregoing, would constitute an Event of Default.

 

Preliminary Approvals shall mean the following:  (i) in New Jersey, as defined
in the Municipal Land Use Law (N.J.S.A. 40:55D-1 et seq.) and (ii) for states
other than New Jersey, a point in time equivalent thereto.

 

Pricing Grid shall mean the pricing grid on Schedule 1.1(A)(1).

 

Principal Office shall mean the main banking office of the Agent in Pittsburgh,
Pennsylvania or such other location so designated by the Agent.

 

Prior Credit Agreement shall have the meaning assigned to such term in the
preamble to this Agreement.

 

18

--------------------------------------------------------------------------------


 

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

 

Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

 

Purchase Money Mortgage shall mean any mortgage on real property granted to
secure Indebtedness of any Loan Party.

 

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or deferred payments by such Loan
Party or Subsidiary for the purchase of such tangible personal property and
excluding Purchase Money Mortgages.

 

Purchasing Lender shall mean a Lender which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

 

Qualified Preferred Equity shall mean preferred equity issued by Hovnanian or
any wholly-owned subsidiary thereof provided that each of the following
conditions is met: (i) the total book value thereof shall not at any time exceed
$500,000,000, (ii) the term thereof shall be perpetual and such Qualified
Preferred Equity shall not contain any mandatory redemption provisions, put
rights in favor of the holders thereof, or any provisions that may obligate the
issuer to repurchase any or all of such Qualified Preferred Equity prior to the
date that is 20 years after the Expiration Date, (iii) such Qualified Preferred
Equity shall not provide the holders with cumulative dividends rights, and (iv)
the Borrower shall have disclosed to the Agent the terms of such Qualified
Preferred Equity prior to the issuance thereof.

 

Qualified Rating Agency shall mean Moody’s, Standard & Poor’s or Fitch.

 

Ratable Share shall mean so long as any Commitments are outstanding the
proportion that a Lender’s Commitment (excluding the Swing Loan Commitment)
bears to the Commitments (excluding the Swing Loan Commitment) of all of the
Lenders and after all Commitments have been terminated, the proportion that a
Lender’s Revolving Credit Loans outstanding bears to all Revolving Credit Loans
outstanding of all of the Lenders.

 

Regulated Substances shall mean any substance, material or waste defined under
Environmental Laws as a “hazardous substance,” “pollutant,” “pollution,”
“contaminant,” “hazardous or toxic substance,” “extremely hazardous substance,”
“toxic chemical,” “toxic substance,” “toxic waste,” “hazardous waste,” “special
handling waste,” “industrial waste,” “residual waste,” “solid waste,” “municipal
waste,” “mixed waste,” “infectious waste,” “chemotherapeutic waste,” “medical
waste,” or “regulated substance” or any other material, substance or waste which
otherwise is regulated by Environmental Laws.

 

19

--------------------------------------------------------------------------------


 

Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

 

Reimbursement Obligation shall mean the obligation of the Borrower to reimburse
a Letter of Credit Lender for draws under a Letter of Credit issued by such
Lender under this Agreement, except to the extent such obligation is represented
by a Revolving Credit Loan.

 

Related Businesses shall mean business activities incidental, complementary, or
related to the homebuilding business.

 

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan other than those events
as to which the 30-day notice is waived under the PBGC regulations.

 

Required Lenders shall mean

 

(i)                                     if there are no Loans, Reimbursement
Obligations or Letter of Credit Borrowings outstanding, Lenders whose
Commitments (excluding the Swing Loan Commitments) aggregate at least 66 2/3% of
the Revolving Credit Commitments of all of the Lenders, or

 

(ii)                                  if there are Loans, Reimbursement
Obligations, or Letter of Credit Borrowings outstanding, any Lender or group of
Lenders if the sum of the Loans (excluding the Swing Loans), Reimbursement
Obligations and Letter of Credit Borrowings of such Lenders then outstanding
aggregates at least 66 2/3% of the total principal amount of all of the Loans
(excluding the Swing Loans), Reimbursement Obligations and Letter of Credit
Borrowings then outstanding.

 

Reimbursement Obligations and Letter of Credit Borrowings shall be deemed, for
purposes of this definition, to be in favor of the Agent and not a participating
Lender if such Lender has not made its Participation Advance in respect thereof
and shall be deemed to be in favor of such Lender to the extent of its
Participation Advance if it has made its Participation Advance in respect
thereof.

 

Required Environmental Permits shall mean all permits, licenses, bonds,
consents, programs, approvals or authorizations required under Environmental
Laws to own, occupy or maintain the Property or which otherwise are required by
Environmental Law for the operations and business activities of the Loan
Parties.

 

Required Share shall have the meaning assigned to such term in Section 4.8
[Settlement Date Procedures].

 

Restricted Investment shall mean a Loan Party’s Investment that  constitutes a
Subsidiary Investment in any Non-Restricted Person.

 

Restricted Payments shall mean

 

20

--------------------------------------------------------------------------------


 

(i)                                    Dividends and Capital Stock Retirement
payments after January 31, 2001 by Hovnanian or otherwise to the shareholders of
Hovnanian; and

 

(ii)                                 Payments (whether in the form of principal
payments, note repurchases or similar items) to the holder of Subordinated Debt
made on or after January 31, 2001; provided, however, with respect to this item
(ii), a refinancing of the Subordinated Debt to the extent consisting of the
repayment of the Subordinated Debt and the incurring of new “Subordinated Debt”
within 60 days of such repayment shall not constitute a “Restricted Payment”;
and

 

(iii)                              Any payments by Hovnanian or its Subsidiaries
in respect of Qualified Preferred Equity.

 

Restricted Subsidiaries shall mean any Subsidiary that has not been designated a
Non-Restricted Person as of the Closing Date or in accordance with Section 2.11
[Designation of Subsidiaries and Release of Guarantors]. Each of the Restricted
Subsidiaries as of the Closing Date is listed on Schedule 1.1(C).

 

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
set forth opposite its name on Schedule 1.1(B) in the column labeled “Amount of
Commitment for Revolving Credit Loans” or on Schedule I to the Assignment and
Assumption Agreement pursuant to which such Lender became a party hereto, and
Revolving Credit Commitments shall mean the aggregate Revolving Credit
Commitments of all of the Lenders.

 

Revolving Credit Commitment Increase Date shall have the meaning assigned to
such term in Section 2.12 [Increases in Revolving Credit Commitments.]

 

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or 2.9.3 [Disbursements, Reimbursement].

 

Revolving Credit Note shall mean any Revolving Credit Note of the Borrower in
the form of Exhibit 1.1(R), issued by the Borrower payable to the order of each
Lender (unless a Lender requests that the Borrower not issue a Note to such
Lender) in a face amount equal to such Lender’s Revolving Credit Commitment
pursuant to Section 4.7 [Notes] evidencing the Revolving Credit Loans to such
Lender, together with all amendments, extensions, renewals, replacements,
refinancings or refundings thereof in whole or in part.

 

Revolving Facility Usage shall mean at any time the sum of the Revolving Credit
Loans outstanding, Swing Loans outstanding and the Letter of Credit
Outstandings.

 

SEC shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.

 

21

--------------------------------------------------------------------------------


 

Senior Homebuilding Indebtedness shall mean the sum (without duplication) of (a)
outstanding principal amount of the Obligations, (b) letters of credit (whether
or not issued under this Agreement), (c) Guaranties by any Loan Party of any
obligation of any Person which is not a Restricted Subsidiary or Hovnanian, (d)
Senior Notes, (e) surety bonds (or similar products) issued by bonding companies
in lieu of cash payments or cash deposits on contracts for any Loan Party to
acquire land inventory in respect of which a Loan Party is obligated and (f)
other Indebtedness of Hovnanian or a Restricted Subsidiary which is permitted
under this Agreement; provided however, that “Senior Homebuilding Indebtedness”
shall not include (i) debt secured by Purchase Money Security Interests and
non-recourse Purchase Money Mortgages and (ii) Subordinated Debt.

 

Senior Notes shall mean the (i) $150,000,000 principal amount of 10-1/2% Senior
Notes of the Borrower and guaranteed by Hovnanian due October 2007; (ii)
$100,000,000 principal amount  8.0% Senior Notes of the Borrower due April 2012
and guaranteed by Hovnanian; (iii) $215,000,000 principal amount 6.50% Senior
Notes of the Borrower due January 2014 and guaranteed by Hovnanian; (iv)
$150,000,000 principal amount 6.375% Senior Notes of the Borrower due 2014 and
guaranteed by Hovnanian; (v) $300,000,000 7.5% Senior Notes due May, 2016, (vi)
$200,000,000 6.25% Senior Notes due January, 2015, (vii) $300,000,000 6.25%
Senior Notes due January, 2016, and (viii) other notes sold or guaranteed by
Hovnanian or the Borrower from time to time after the Closing Date on terms not
materially less favorable to the Lenders (as determined by the Agent) as those
described in clauses (i) and (ii) above.

 

Settlement Date shall mean the date selected from time to time by the Agent
(after consulting the Borrower) on which the Agent elects to effect settlement
pursuant to Section 4.8 [Settlement Date Procedures].

 

Sold Homes shall mean the Dollar amount of the capitalized construction costs of
any Dwelling Unit upon which a third party purchaser has paid a cash deposit
pursuant to an enforceable agreement of sale. Such cost shall include the
proportional costs of the land under the Dwelling Unit, site improvements and
soft costs incurred to date.

 

Split in Ratings shall mean with respect to any two ratings of Hovnanian’s
senior unsecured long-term debt by Qualified Rating Agencies, that the Level for
purposes of the Pricing Grid of such ratings differs.

 

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., and its successors.

 

Subordinated Debt shall mean (i) the $150,000,000 principal amount 8.875% Senior
Subordinated Notes due in April 2012; (ii) the $150,000,000 principal amount
7.75% Senior Subordinated Notes due in 2013; (iii) $100,000,000 principal amount
6.0% Senior Subordinated Notes due in January 2010, and (iv) any other unsecured
indebtedness of the Borrower, Hovnanian, or any other Loan Party which is
subordinated by its terms to the prior payment in full of the Obligations
evidenced by this Agreement, the Notes and

 

22

--------------------------------------------------------------------------------

 


 

the Letters of Credit, as may be outstanding from time to time, in a manner no
less favorable to the Lenders in any material respect than the terms of the
Subordinated Debt described in clause (i) above and which contain covenants that
are not materially less favorable to Hovnanian, the Borrower or any other Loan
Party than those contained in the Subordinated Debt described in clause
(i) above.

 

Subsidiary of any Person at any time, shall mean a corporation, partnership,
limited liability company or other entity (i) whose assets and liabilities are
consolidated with Hovnanian in accordance with GAAP (except for joint ventures
or similar arrangements which would not be considered “Subsidiaries” of a Loan
Party but for the application of FASB Interpretation No. 46 regarding
consolidation issued by the Financial Accounting Standards Board (FASB) in
January, 2003) and (ii) of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Hovnanian.

 

Subsidiary Investment shall mean with respect to any Subsidiary or Joint Venture
the sum of (i) loans to such Person by Hovnanian or a Restricted Subsidiary and
(ii) Hovnanian’s or a Restricted Subsidiary’s share of equity in such Person.

 

Subsidiary Shares shall have the meaning assigned to that term in Section 5.1.2
[Subsidiaries].

 

Swing Loan Commitment shall mean PNC Bank’s commitment to make Swing Loans to
the Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount of up to $30,000,000.

 

Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(S) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

 

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.4.2 [ Swing Loan Requests] hereof.

 

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC Bank to the Borrower pursuant to
Section 2.1.2 [Swing Loan Commitment] hereof.

 

Transferor Lender shall mean the selling Lender pursuant to an Assignment and
Assumption Agreement.

 

23

--------------------------------------------------------------------------------


 

Unentitled Land shall mean the Dollar value of land owned by a Loan Party which
has not been granted Preliminary Approvals for residential development,
calculated at the lower of (i) the actual cost (including land costs and capital
expenses relating thereto) or (ii) the market value (as determined in accordance
with GAAP) thereof.

 

Unsold Dwelling Units shall mean the number of Dwelling Units owned by a Loan
Party comprising from time to time “Unsold Homes”.

 

Unsold Homes shall mean the Dollar amount of capitalized construction costs of
any Dwelling Unit being built by a Loan Party for which the construction of slab
(or foundation) has been completed and upon which no cash deposit has been paid
pursuant to an enforceable agreement of sale. Such Dollar amount shall include
the proportional costs of the land under the Dwelling Unit, site improvements
and soft costs actually incurred to date.

 

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 


1.2                                 CONSTRUCTION.


 

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

 


1.2.1.                     NUMBER; INCLUSION.


 

references to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation”;

 


1.2.2.                     DETERMINATION.


 

references to “determination” of or by the Agent or the Lenders shall be deemed
to include good-faith estimates by the Agent or the Lenders (in the case of
quantitative determinations) and good-faith beliefs by the Agent or the Lenders
(in the case of qualitative determinations) and such determination shall be
conclusive absent manifest error;

 


1.2.3.                     AGENT’S DISCRETION AND CONSENT.


 

whenever the Agent or the Lenders are granted the right herein to act in its or
their sole discretion or to grant or withhold consent such right shall be
exercised in good faith;

 


1.2.4.                     DOCUMENTS TAKEN AS A WHOLE.


 

the words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such

 

24

--------------------------------------------------------------------------------


 

other Loan Document as a whole and not to any particular provision of this
Agreement or such other Loan Document;

 


1.2.5.                     HEADINGS.


 

the section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any) preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

 


1.2.6.                     IMPLIED REFERENCES TO THIS AGREEMENT.


 

article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

 


1.2.7.                     PERSONS.


 

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

 


1.2.8.                     MODIFICATIONS TO DOCUMENTS.


 

reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

 


1.2.9.                     FROM, TO AND THROUGH.


 

relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; and

 


1.2.10. SHALL; WILL.


 

references to “shall” and “will” are intended to have the same meaning.

 


1.3                                 ACCOUNTING PRINCIPLES.


 

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have

 

25

--------------------------------------------------------------------------------


 

the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 7.2 [Negative Covenants] (and all defined terms
used in the definition of any accounting term used in Section 7.2 [Negative
Covenants] shall have the meaning given to such terms (and defined terms) under
GAAP as in effect on the date hereof applied on a basis consistent with those
used in preparing the Annual Statements referred to in Section 5.1.8((i))
[Historical Statements].  In the event of any change after the date hereof in
GAAP, and if such change would result in the inability to determine compliance
with the financial covenants set forth in Section 7.2 [Negative Covenants] based
upon the Loan Parties’ regularly prepared financial statements by reason of the
preceding sentence, then the parties hereto agree to endeavor, in good faith, to
agree upon an amendment to this Agreement that would adjust such financial
covenants in a manner that would not affect the substance thereof, but would
allow compliance therewith to be determined in accordance with the Loan Parties’
financial statements at that time.

 

2.                                       REVOLVING CREDIT AND SWING LOAN
FACILITIES

 

2.1                                 Revolving Credit Commitments.


 


2.1.1.                     REVOLVING CREDIT LOANS.


 

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Revolving
Credit Loans to the Borrower at any time or from time to time on or after the
date hereof to the Expiration Date provided that after giving effect to such
Loan (a) the aggregate amount of Revolving Credit Loans from such Lender shall
not exceed such Lender’s Revolving Credit Commitment minus such Lender’s Ratable
Share of the Letter of Credit Outstandings and its Ratable Share of the
outstanding Swing Loans and (b) the Borrower shall be in compliance with the
covenant contained in the first sentence of Section 7.2.10 [Borrowing Base]
(provided that the requirements of such Section 7.2.10 shall apply only if the
Investment Grade Period is not in effect).  Within such limits of time and
amount and subject to the other provisions of this Agreement, the Borrower may
borrow, repay and reborrow pursuant to this Section 2.1.

 

The Borrower promises to repay the aggregate outstanding principal amount of the
Revolving Credit Loans in full on the Expiration Date and to discharge and
fulfill when required all other of the Obligations.

 


2.1.2.                     SWING LOAN COMMITMENT.


 

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, PNC Bank shall make swing loans (the “Swing
Loans”) to the Borrower at any time or from time to time after the date hereof
to, but not including, the Expiration Date, in an aggregate principal amount up
to but not in excess of the Swing Loan Commitment.  The Swing Loan Commitment is
a sublimit of the Revolving Credit Commitments and after giving effect to any
Swing Loan: (a) the Revolving Facility Usage shall not exceed the Revolving
Credit Commitments of all the Lenders, and (b) the Borrower shall be in
compliance with the covenant contained in the first sentence of Section 7.2.10
[Borrowing Base] (provided that the requirements of such Section 7.2.10 shall
apply only if the Investment

 

26

--------------------------------------------------------------------------------


 

Grade Period is not in effect).  Within such limits of time and amount and
subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.1.2.  Swing Loans shall, at the
option of PNC Bank after consultation with the Borrower, be repaid by the
proceeds of a Revolving Credit Loan deemed to have been made for such purpose
pursuant to Section 2.8 [Borrowings to Repay Swing Loans] and shall be subject
to the provisions of Section 4.8 [Settlement Date Procedures].

 


2.1.3                        VOLUNTARY REDUCTION OF COMMITMENT


 

The Borrower shall have the right at any time after the Closing Date (i) upon
five (5) days’ prior written notice to the Agent to permanently reduce (ratably
among the Lenders in proportion to their Ratable Shares) the Revolving Credit
Commitments, in a minimum amount of $500,000 and whole multiples of $100,000
(provided that in no event shall the aggregate Revolving Credit Commitments be
reduced to an amount less than $750,000,000) or (ii) at any time upon prepayment
in full of the Obligations, terminate completely the Commitments, without
penalty or premium except as hereinafter set forth, provided that any such
reduction or termination shall be accompanied by prepayment of the Notes,
together with outstanding Commitment Fees, and the full amount of interest
accrued on the principal sum to be prepaid (and all amounts referred to in
Section 4.6.2 [Indemnity] hereof), to the extent that the aggregate amount
thereof then outstanding exceeds the Commitments as so reduced or terminated. 
Any notice to reduce the Revolving Credit Commitments under this Section 2.1.
shall be irrevocable.

 


2.2                                 NATURE OF LENDERS’ OBLIGATIONS WITH RESPECT
TO REVOLVING CREDIT LOANS.


 

Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.4 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share.  The aggregate of each Lender’s
Revolving Credit Loans outstanding hereunder to the Borrower at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
Letter of Credit Outstandings minus its Ratable Share of Swing Loans
outstanding.  The obligations of each Lender hereunder are several.  The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder.  The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.

 

2.3                                 Commitment Fees.

 

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Agent for the account of each Lender, as consideration for such
Lender’s Revolving Credit Commitment hereunder, a nonrefundable commitment fee
(the “Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed on
the basis of a year of 365 or 366  days, as the case may be, and actual days
elapsed) on the average daily difference between the amount of (i) such Lender’s
Revolving Credit Commitment as the same may be constituted from time to time and
the (ii) the sum of such Lender’s Revolving Credit Loans outstanding (plus, in
the case of PNC Bank, its Swing Loans outstanding) plus its Ratable Share of
Letter of Credit Outstandings.  All Commitment Fees shall be payable quarterly
in arrears on the fifteenth (15)

 

27

--------------------------------------------------------------------------------


 

day of each calendar quarter (for the calendar quarter most recently ended)
after the date hereof and on the Expiration Date or upon acceleration of the
Obligations.

 


2.4                                 REVOLVING CREDIT LOAN REQUESTS; SWING LOAN
REQUESTS.


 


2.4.1.                     REVOLVING CREDIT LOAN REQUESTS.


 

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request that the Lenders make Revolving Credit Loans, or
renew or convert the Interest Rate Option applicable to existing Revolving
Credit Loans or pursuant to Section 3.2 [Interest Periods], by delivering to the
Agent, not later than 11:00 a.m., Eastern time, (i) three (3) Business Days
prior to the proposed Borrowing Date with respect to the making of Revolving
Credit Loans to which the LIBO-Rate Option applies or the conversion to or the
renewal of the LIBO-Rate Option for any Loans; and (ii) on the day of either the
proposed Borrowing Date with respect to the making of a Revolving Credit Loan to
which the Base Rate Option applies or the last day of the preceding Interest
Period with respect to the conversion to the Base Rate Option for any Loan, of a
duly completed request therefor substantially in the form of Exhibit 2.4.1 or a
request by telephone promptly confirmed in writing by letter or facsimile in
such form (each, a “Loan Request”), it being understood that the Agent may rely
on the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation.  Each Loan Request shall be
irrevocable and shall specify (i) the proposed Borrowing Date; (ii) the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, which
shall be in integral multiples of $500,000 and not less than $2,500,000 for each
Borrowing Tranche to which the LIBO-Rate Option applies and which shall be in
integral multiples of $100,000 and not less than $500,000 for Borrowing Tranches
to which the Base Rate Option applies; (iii) whether the LIBO-Rate Option or
Base Rate Option shall apply to the proposed Loans comprising the applicable
Borrowing Tranche; and (iv) in the case of a Borrowing Tranche to which the
LIBO-Rate Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche.

 


2.4.2.                     SWING LOAN REQUESTS.


 

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request that PNC Bank make Swing Loans by delivery to PNC
Bank not later than 2:00 p.m. Eastern time on the proposed Borrowing Date of a
duly completed request therefor substantially in the form of Exhibit 2.4.2
hereto or a request by telephone promptly confirmed in writing by letter or
facsimile (each, a “Swing Loan Request”), it being understood that the Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation.  Each Swing Loan Request
shall be irrevocable and shall specify the proposed Borrowing Date and the
principal amount of such Swing Loan, which shall be not less than $100,000.

 

28

--------------------------------------------------------------------------------


 


2.5                                 MAKING REVOLVING CREDIT LOANS AND SWING
LOANS.


 


2.5.1. GENERALLY.


 

The Agent shall, promptly after receipt by it of a Loan Request pursuant to
Section 2.4.1 [Revolving Credit Loan Requests], but not later than 12:00 noon,
Eastern time, notify the Lenders of its receipt of such Loan Request
specifying:  (i) the proposed Borrowing Date and the time and method of
disbursement of the Revolving Credit Loans requested thereby; (ii) the amount
and type of each such Revolving Credit Loan and the applicable Interest Period
(if any); and (iii) the apportionment among the Lenders of such Revolving Credit
Loans as determined by the Agent in accordance with Section 2.2 [Nature of
Lenders’ Obligations with Respect to Revolving Credit Loans].  Each Lender shall
remit the principal amount of each Revolving Credit Loan to the Agent such that
the Agent is able to, and the Agent shall, to the extent the Lenders have made
funds available to it for such purpose and subject to Section 6.2 [Each
Additional Loan or Letter of Credit], fund such Revolving Credit Loans to the
Borrower in U.S. Dollars and immediately available funds at the Principal Office
prior to 2:30 p.m., Eastern time, on the applicable Borrowing Date, provided
that if any Lender fails to remit such funds to the Agent in a timely manner,
the Agent may elect in its sole discretion to fund with its own funds the
Revolving Credit Loans of such Lender on such Borrowing Date, and such Lender
shall be subject to the repayment obligation in Section 9.16 [Availability of
Funds].

 


2.5.2.                     MAKING SWING LOANS.


 

Subject to the other provisions of this Agreement, PNC Bank shall, after receipt
by it of a Swing Loan Request pursuant to Section 2.4.2 [Swing Loan Requests],
fund such Swing Loan to the Borrower in Dollars and immediately available funds
at the Principal Office as soon as reasonably practicable after receipt by PNC
Bank of said Swing Loan Request but in any event by the close of business on the
same Business Day.

 


2.6                                 SWING LOAN NOTE.


 

The obligation of the Borrower to repay the unpaid principal amount of the Swing
Loans made to it by PNC Bank together with interest thereon shall, if requested
by PNC Bank, be evidenced by the Swing Loan Note dated the Closing Date payable
to the order of PNC Bank in a face amount equal to the Swing Loan Commitment.

 


2.7                                 USE OF PROCEEDS.


 

The proceeds of the Revolving Credit Loans shall be used to refinance existing
indebtedness and provide for Letters of Credit and provide working capital and
funds for general corporate purpose for the Borrower, Hovnanian and the
Restricted Subsidiaries, all in accordance with Section 7.1.10 [Use of
Proceeds].

 

29

--------------------------------------------------------------------------------


 


2.8                                 BORROWINGS TO REPAY SWING LOANS.


 

PNC Bank may, at its option, and upon consultation with the Borrower,
exercisable at any time for any reason whatsoever, demand that each Lender shall
make a Revolving Credit Loan in an amount equal to such Lender’s Ratable Share
of the aggregate principal amount of the outstanding Swing Loans made in
accordance with Section 2.5.2 [Making Swing Loans], plus, if PNC Bank so
requests, accrued interest thereon, provided that no Lender shall be obligated
in any event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment minus its Ratable Share of Letters of Credit Outstanding minus its
Ratable Share of Swing Loans outstanding.  Revolving Credit Loans made pursuant
to the preceding sentence shall bear interest at the Base Rate Option and shall
be deemed to have been properly requested in accordance with Section 2.4.1
[Revolving Credit Loan Requests] without regard to any of the requirements of
that provision.  PNC Bank shall provide notice to the Lenders (which may be
telephonic or written notice by letter, facsimile or telex) that such Revolving
Credit Loans are to be made under this Section 2.8 and of the apportionment
among the Lenders, and the Lenders shall be unconditionally obligated to fund
such Revolving Credit Loans (whether or not the conditions specified in
Section 2.4.1 [Revolving Credit Loan Requests] or Section 6.2 [Each Additional
Loan or Letter of Credit] are then satisfied) by the time PNC Bank so requests,
which shall not be earlier than three o’clock (3:00) p.m. Eastern time on the
Business Day next after the date the Lenders receive such notice from PNC Bank.

 


2.9                                 LETTER OF CREDIT SUBFACILITY.


 


2.9.1.                     ISSUANCE OF LETTERS OF CREDIT.


 

The Borrower may request the issuance of a letter of credit (each a “Letter of
Credit”) on behalf of itself or another Loan Party by the Agent or any Lender
which issues a Letter of Credit hereunder (such Lender, with respect to the
issuance of the Letter of Credit so requested by the Borrower, being a “Letter
of Credit Lender”) by delivering to the Agent and the Letter of Credit Lender a
completed application and agreement for letters of credit in such form as the
Letter of Credit Lender and the Agent may specify from time to time by no later
than 10:00 a.m., Eastern time, at least three (3) Business Days, or such shorter
period as may be agreed to by the Letter of Credit Lender, in advance of the
proposed date of issuance.  Each letter of credit issued by any Lender and
described on Schedule 2.9.1 shall be deemed to be a “Letter of Credit” hereunder
as of the Closing Date.  Subject to the terms and conditions hereof and in
reliance on the agreements of the other Lenders set forth in this Section 2.9,
the Letter of Credit Lender will issue a Letter of Credit, unless such Letter of
Credit Lender has received written notice from the Agent or the Borrower, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Section 6.2 shall not be satisfied.  Each Letter of Credit shall
have a maximum stated maturity of no later than the Letter of Credit Expiration
Date.  For purposes of this subsection, “stated maturity” is the expiration date
of the Letter of Credit without giving effect to any future extension thereof
under an automatic renewal provision, provided that such automatic renewal
provision permits the Letter of Credit Lender to elect not to extend by giving
written notice of cancellation to the beneficiary.  In no event shall Letter of
Credit Outstandings exceed, at any one time, the greater of (i) 50% times the
amount of the Revolving Credit Commitments, or (ii) $750,000,000.  After giving
effect to the issuance of any Letter of Credit, the Borrower shall be

 

30

--------------------------------------------------------------------------------


 

in compliance with the covenant contained in the first sentence of
Section 7.2.10 [Borrowing Base] (provided that the requirements of such
Section 7.2.10 shall apply only if the Investment Grade Period is not in
effect).

 


2.9.2.                     LETTER OF CREDIT FEES.


 

The Borrower shall pay (i) to the Agent for the ratable account of the Lenders a
fee (the “Letter of Credit Fee”) equal to the Applicable Letter of Credit Fee
Rate (computed on the daily average Letter of Credit Outstandings) and (ii) to
the Agent on behalf of each respective Letter of Credit Lender for its own
account a fronting fee for Letters of Credit issued by such Letter of Credit
Lender equal to .125% per annum (computed on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed) and shall be payable
quarterly in arrears commencing with the fifteenth (15) day of each calendar
quarter following issuance of each Letter of Credit and on the Letter of Credit
Expiration Date.  The Borrower shall also pay to the Letter of Credit Lender for
the Letter of Credit Lender’s sole account the Letter of Credit Lender’s then in
effect customary fees and administrative expenses payable with respect to the
Letters of Credit as the Letter of Credit Lender may generally charge or incur
from time to time in connection with the issuance, maintenance, modification (if
any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit.

 


2.9.3.                     DISBURSEMENTS, REIMBURSEMENT.


 

2.9.3.1               IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF CREDIT,
EACH LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES TO, PURCHASE FROM THE LETTER OF CREDIT LENDER A PARTICIPATION IN SUCH
LETTER OF CREDIT AND EACH DRAWING THEREUNDER IN AN AMOUNT EQUAL TO SUCH LENDER’S
RATABLE SHARE OF THE MAXIMUM AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF
CREDIT AND THE AMOUNT OF SUCH DRAWING, RESPECTIVELY.

 

2.9.3.2               IN THE EVENT OF ANY REQUEST FOR A DRAWING ON OR BEFORE
11:00 A.M. UNDER A LETTER OF CREDIT BY THE BENEFICIARY OR TRANSFEREE THEREOF,
THE LETTER OF CREDIT LENDER SHALL PROMPTLY NOTIFY THE AGENT UPON SUCH REQUEST. 
PROVIDED THAT IT SHALL HAVE RECEIVED SUCH NOTICE, THE AGENT WILL PROMPTLY NOTIFY
THE BORROWER AND EACH LENDER THEREOF, AND THE BORROWER SHALL BE DEEMED TO HAVE
REQUESTED THAT REVOLVING CREDIT LOANS BE MADE BY THE LENDERS IN AN AMOUNT EQUAL
TO THE AMOUNT SO PAID BY THE LETTER OF CREDIT LENDER UNDER THE BASE RATE OPTION
TO BE DISBURSED ON THE DRAWING DATE UNDER SUCH LETTER OF CREDIT, SUBJECT TO THE
AMOUNT OF THE UNUTILIZED PORTION OF THE REVOLVING CREDIT COMMITMENT AND NOT
SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 6.2 [EACH ADDITIONAL LOAN OR
LETTER OF CREDIT].  ANY NOTICE GIVEN BY THE LETTER OF CREDIT LENDER OR THE AGENT
PURSUANT TO THIS SECTION 2.9.3.2 MAY BE ORAL IF IMMEDIATELY CONFIRMED IN
WRITING; PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE CONFIRMATION SHALL NOT
AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF SUCH NOTICE.

 

2.9.3.3               EACH LENDER SHALL UPON ANY NOTICE PURSUANT TO
SECTION 2.9.3.2 [DISBURSEMENTS, REIMBURSEMENT] MAKE AVAILABLE TO THE AGENT ON
BEHALF OF THE LETTER OF CREDIT LENDER AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS
EQUAL TO ITS RATABLE SHARE OF THE AMOUNT OF THE DRAWING, WHEREUPON THE
PARTICIPATING LENDERS SHALL (SUBJECT TO SECTION 2.9.3.4 [DISBURSEMENTS,
REIMBURSEMENT]) EACH BE DEEMED TO HAVE MADE A REVOLVING CREDIT LOAN UNDER

 

31

--------------------------------------------------------------------------------


 

THE BASE RATE OPTION TO THE BORROWER IN THAT AMOUNT.  IF ANY LENDER SO NOTIFIED
FAILS TO MAKE AVAILABLE TO THE AGENT FOR THE ACCOUNT OF THE AGENT ON BEHALF OF
THE LETTER OF CREDIT LENDER THE AMOUNT OF SUCH LENDER’S RATABLE SHARE OF SUCH
AMOUNT BY NO LATER THAN TWO O’CLOCK (2:00) P.M., EASTERN TIME ON THE DRAWING
DATE, THEN INTEREST SHALL ACCRUE ON SUCH LENDER’S OBLIGATION TO MAKE SUCH
PAYMENT FROM THE DRAWING DATE TO THE DATE ON WHICH SUCH LENDER MAKES SUCH
PAYMENT (I) AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS EFFECTIVE RATE DURING
THE FIRST THREE DAYS FOLLOWING THE DRAWING DATE AND (II) AT A RATE PER ANNUM
EQUAL TO THE RATE APPLICABLE TO LOANS UNDER THE BASE RATE OPTION ON AND AFTER
THE FOURTH DAY FOLLOWING THE DRAWING DATE.  THE AGENT WILL PROMPTLY GIVE NOTICE
OF THE OCCURRENCE OF THE DRAWING DATE, BUT FAILURE OF THE AGENT TO GIVE ANY SUCH
NOTICE ON THE DRAWING DATE OR IN SUFFICIENT TIME TO ENABLE ANY LENDER TO EFFECT
SUCH PAYMENT ON SUCH DATE SHALL NOT RELIEVE SUCH LENDER FROM ITS OBLIGATION
UNDER THIS SECTION 2.9.3.3.

 

2.9.3.4               WITH RESPECT TO ANY UNREIMBURSED DRAWING THAT IS NOT
CONVERTED INTO REVOLVING CREDIT LOANS UNDER THE BASE RATE OPTION TO THE BORROWER
IN WHOLE OR IN PART AS CONTEMPLATED BY SECTION 2.9.3.2 [DISBURSEMENTS,
REIMBURSEMENT], THE BORROWER SHALL BE DEEMED TO HAVE INCURRED FROM THE AGENT A
BORROWING (EACH A “LETTER OF CREDIT BORROWING”) IN THE AMOUNT OF SUCH DRAWING. 
SUCH LETTER OF CREDIT BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER
WITH INTEREST) AND SHALL BEAR INTEREST AT THE RATE PER ANNUM APPLICABLE TO THE
REVOLVING CREDIT LOANS UNDER THE BASE RATE OPTION.  EACH LENDER’S PAYMENT TO THE
AGENT PURSUANT TO SECTION 2.9.3.3 [DISBURSEMENTS, REIMBURSEMENT] SHALL BE DEEMED
TO BE A PAYMENT IN RESPECT OF ITS PARTICIPATION IN SUCH LETTER OF CREDIT
BORROWING AND SHALL CONSTITUTE A “PARTICIPATION ADVANCE” FROM SUCH LENDER IN
SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER SECTION 2.9.3 [DISBURSEMENTS,
REIMBURSEMENT].

 


2.9.4.                     REPAYMENT OF PARTICIPATION ADVANCES.


 

2.9.4.1               UPON (AND ONLY UPON) RECEIPT BY THE AGENT ON BEHALF OF THE
LETTER OF CREDIT LENDER OF IMMEDIATELY AVAILABLE FUNDS FROM THE BORROWER (I) IN
REIMBURSEMENT OF ANY PAYMENT MADE BY THE ON BEHALF OF THE LETTER OF CREDIT
LENDER UNDER THE LETTER OF CREDIT WITH RESPECT TO WHICH ANY LENDER HAS MADE A
PARTICIPATION ADVANCE TO THE AGENT ON BEHALF OF THE LETTER OF CREDIT LENDER OR
(II) IN PAYMENT OF INTEREST ON SUCH A PAYMENT MADE BY THE AGENT UNDER SUCH A
LETTER OF CREDIT, THE AGENT WILL PAY TO EACH LENDER, IN THE SAME FUNDS AS THOSE
RECEIVED BY THE AGENT, THE AMOUNT OF SUCH LENDER’S RATABLE SHARE OF SUCH FUNDS,
EXCEPT THE AGENT SHALL RETAIN THE AMOUNT OF THE RATABLE SHARE OF SUCH FUNDS OF
ANY LENDER THAT DID NOT MAKE A PARTICIPATION ADVANCE IN RESPECT OF SUCH PAYMENT
BY AGENT.  IF THE LETTER OF CREDIT LENDER RECEIVES ANY SUCH PAYMENT PRIOR TO
1:00 P.M. ON A BUSINESS DAY AND DOES NOT MAKE PAYMENT TO ANY SUCH LENDER WHICH
HAS MADE SUCH A PARTICIPATION ADVANCE ON THE SAME BUSINESS DAY, THEN SUCH LENDER
SHALL BE ENTITLED TO RECEIVE SUCH LETTER OF CREDIT LENDER INTEREST AT THE
FEDERAL FUNDS EFFECTIVE RATE FOR EACH DAY UNTIL SUCH PAYMENT IS MADE TO SUCH
LENDER.

 

2.9.4.2               IF THE AGENT OR THE LETTER OF CREDIT LENDER IS REQUIRED AT
ANY TIME TO RETURN TO ANY LOAN PARTY, OR TO A TRUSTEE, RECEIVER, LIQUIDATOR,
CUSTODIAN, OR ANY OFFICIAL IN ANY INSOLVENCY PROCEEDING, ANY PORTION OF THE
PAYMENTS MADE BY ANY LOAN PARTY PURSUANT TO SECTION 2.9.4.1 [REPAYMENT OF
PARTICIPATION ADVANCES] IN REIMBURSEMENT OF A PAYMENT MADE UNDER THE LETTER OF
CREDIT OR INTEREST OR FEE THEREON, EACH LENDER SHALL, ON DEMAND OF THE AGENT ON
BEHALF OF THE LETTER OF CREDIT LENDER, FORTHWITH RETURN TO THE AGENT THE AMOUNT
OF ITS RATABLE SHARE OF ANY AMOUNTS SO RETURNED BY THE AGENT OR SUCH LETTER OF
CREDIT LENDER PLUS

 

32

--------------------------------------------------------------------------------


 

INTEREST THEREON FROM THE DATE SUCH DEMAND IS MADE TO THE DATE SUCH AMOUNTS ARE
RETURNED BY SUCH LENDER TO THE AGENT, AT A RATE PER ANNUM EQUAL TO THE FEDERAL
FUNDS EFFECTIVE RATE IN EFFECT FROM TIME TO TIME.

 


2.9.5.                     DOCUMENTATION.


 

Each Loan Party agrees to be bound by the terms of the Letter of Credit Lender’s
application and agreement for letters of credit and the Letter of Credit
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own. 
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern.  It is understood and agreed that,
except in the case of gross negligence or willful misconduct, the Letter of
Credit Lender shall not be liable for any error, negligence and/or mistakes,
whether of omission or commission, in following any Loan Party’s instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

 


2.9.6.                     DETERMINATIONS TO HONOR DRAWING REQUESTS.


 

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Letter of Credit Lender shall be
responsible only to determine that the documents and certificates required to be
delivered under such Letter of Credit have been delivered and that they comply
on their face with the requirements of such Letter of Credit.

 


2.9.7.                     NATURE OF PARTICIPATION AND REIMBURSEMENT
OBLIGATIONS.


 

Each Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.9.3
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the obligations of the Borrower to reimburse the Agent upon a draw
under a Letter of Credit, shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Section 2.9
[Letter of Credit Subfacility] under all circumstances, including the following
circumstances:

 

(I)                                     ANY SET-OFF, COUNTERCLAIM, RECOUPMENT,
DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE AGENT, ANY LOAN
PARTY OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER;

 

(II)                                  THE FAILURE OF ANY LOAN PARTY OR ANY OTHER
PERSON TO COMPLY, IN CONNECTION WITH A LETTER OF CREDIT BORROWING, WITH THE
CONDITIONS SET FORTH IN SECTION 2.1 [REVOLVING CREDIT COMMITMENTS], 2.4
[REVOLVING CREDIT LOAN REQUESTS; SWING LOAN REQUESTS], 2.4.2 [SWING LOAN
REQUESTS] OR 6.2 [EACH ADDITIONAL LOAN OR LETTER OF CREDIT], IF APPLICABLE, OR
AS OTHERWISE SET FORTH IN THIS AGREEMENT FOR THE MAKING OF A REVOLVING CREDIT
LOAN, IT BEING ACKNOWLEDGED THAT SUCH CONDITIONS ARE NOT REQUIRED FOR THE MAKING
OF A LETTER OF CREDIT BORROWING AND THE OBLIGATION OF THE LENDERS TO MAKE
PARTICIPATION ADVANCES UNDER SECTION 2.9.3 [DISBURSEMENTS, REIMBURSEMENT];

 

33

--------------------------------------------------------------------------------


 

(III)                               ANY LACK OF VALIDITY OR ENFORCEABILITY OF
ANY LETTER OF CREDIT;

 

(IV)                              THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE
OR OTHER RIGHT WHICH ANY LOAN PARTY OR ANY LENDER MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY OR ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSONS FOR WHOM
ANY SUCH TRANSFEREE MAY BE ACTING), THE AGENT, THE LETTER OF CREDIT LENDER OR
ANY LENDER OR ANY OTHER PERSON OR, WHETHER IN CONNECTION WITH THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY UNRELATED TRANSACTION (INCLUDING ANY
UNDERLYING TRANSACTION BETWEEN ANY LOAN PARTY OR SUBSIDIARIES OF A LOAN PARTY
AND THE BENEFICIARY FOR WHICH ANY LETTER OF CREDIT WAS PROCURED);

 

(V)                                 ANY DRAFT, DEMAND, CERTIFICATE OR OTHER
DOCUMENT PRESENTED UNDER ANY LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT,
INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT EVEN IF THE LETTER OF CREDIT LENDER HAS BEEN NOTIFIED
THEREOF;

 

(VI)                              PAYMENT BY THE LETTER OF CREDIT LENDER UNDER
ANY LETTER OF CREDIT AGAINST PRESENTATION OF A DEMAND, DRAFT OR CERTIFICATE OR
OTHER DOCUMENT WHICH DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT;

 

(VII)                           ANY ADVERSE CHANGE IN THE BUSINESS, OPERATIONS,
PROPERTIES, ASSETS, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF ANY LOAN
PARTY OR SUBSIDIARIES OF A LOAN PARTY;

 

(VIII)                        ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT BY ANY PARTY THERETO;

 

(IX)                                THE OCCURRENCE OR CONTINUANCE OF AN
INSOLVENCY PROCEEDING WITH RESPECT TO ANY LOAN PARTY;

 

(X)                                   THE FACT THAT AN EVENT OF DEFAULT OR A
POTENTIAL DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(XI)                                THE FACT THAT THE EXPIRATION DATE SHALL HAVE
PASSED OR THIS AGREEMENT OR THE COMMITMENTS HEREUNDER SHALL HAVE BEEN
TERMINATED; AND

 

(XII)                             ANY OTHER CIRCUMSTANCE OR HAPPENING
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.

 


2.9.8.                     INDEMNITY.


 

In addition to amounts payable as provided in Section 9.5 [Reimbursement and
Indemnification of Agent by the Borrower], the Borrower hereby agrees to
protect, indemnify, pay and save harmless the Agent and any Letter of Credit
Lender from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which the
Agent or any Letter of Credit Lender may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit, other
than as a result of

 

34

--------------------------------------------------------------------------------


 

(A) the gross negligence or willful misconduct of the Agent or any Letter of
Credit Lender as determined by a final judgment of a court of competent
jurisdiction or (B) the wrongful dishonor by the Letter of Credit Lender of a
proper demand for payment made under any Letter of Credit, except if such
dishonor resulted from any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority (all
such acts or omissions herein called “Governmental Acts”).

 


2.9.9.                     LIABILITY FOR ACTS AND OMISSIONS.


 

As between any Loan Party and the Agent or any Letter of Credit Lender, such
Loan Party assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. 
In furtherance and not in limitation of the foregoing, neither the Agent nor any
Letter of Credit Lender shall be responsible for:  (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Agent or any Letter
of Credit Lender shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
Letter of Credit Lender, including any Governmental Acts, and none of the above
shall affect or impair, or prevent the vesting of, any of the Agent’s or any
Letter of Credit Lender’s rights or powers hereunder.  Nothing in the preceding
sentence shall relieve the Agent or any Letter of Credit Lender from liability
for the Agent’s or any Letter of Credit Lender’s gross negligence or willful
misconduct in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Agent or any Letter of
Credit Lender under or in connection with the Letters of Credit issued by it or
any documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Agent or any Letter of Credit Lender under any
resulting liability to any Loan Party or any Lender.

 

35

--------------------------------------------------------------------------------


 


2.9.10.               SHARING LETTER OF CREDIT DOCUMENTATION.


 

Each Letter of Credit Lender shall furnish to the Agent copies of any letter of
credit application and related documentation to which such Letter of Credit
Lender and a Loan Party are parties and promptly after issuance, a copy of any
Letter of Credit or amendment to any Letter of Credit issued by such Lender.

 


2.9.11.               CASH COLLATERAL.


 

If there exist any Letter of Credit Outstandings on the date which is 30 days
prior to the Expiration Date, the Borrower shall immediately pledge and deposit
with or deliver to Agent, for the benefit of each Letter of Credit Lender and
the Lenders, as collateral for all outstanding Letters of Credit, Reimbursement
Obligations and Letter of Credit Borrowings, cash or deposit account balances
pursuant to documentation in form and substance reasonably satisfactory to Agent
and each Letter of Credit Lender (which documents are hereby consented to by the
Lenders).  Such cash collateral shall be maintained in an interest bearing
deposit account at PNC Bank and may be invested in Permitted Investments
described in clause (a) of the definition thereof.  The Borrower hereby grants
to Agent, for the benefit of each Letter of Credit Lender and the Lenders, a
security interest in all Cash Collateral and all balances therein and all
proceeds thereof.

 


2.10                           EXTENSION BY LENDERS OF THE EXPIRATION DATE.


 


2.10.1.               REQUESTS; APPROVAL BY ALL LENDERS.


 

After delivery by the Borrower of the annual financial statements to be provided
under Section 7.3.2 [Annual Financial Statements] for the fiscal year ending
October 31, 2006 or any subsequent fiscal year, the Borrower may request either
a one-year or two-year extension (provided that any such extension may not cause
the remaining term of this Agreement to exceed 5 years) of the Expiration Date,
by written notice to the Lenders made by May 30 of the year in which such
financial statements are due, and the Lenders agree to respond to the Borrower’s
request for an extension no later than thirty (30) days following receipt of the
request; provided, however, that the failure of any Lender to respond within
such time period shall not in any manner constitute an agreement by such Lender
to extend the Expiration Date.  If all Lenders elect to extend, the Expiration
Date shall be extended for a period of one year or two years, as requested by
the Borrower.  If one or more Lenders decline to extend or do not respond to
Borrower’s request, the provisions of Section 2.10.2 [Approval by 66-2/3%
Lenders] shall apply.

 


2.10.2.               APPROVAL BY 66-2/3% LENDERS.


 

In the event that one or more Lenders do not agree to extend the Expiration Date
or do not respond to Borrower’s request for an extension within the time
required under Section 2.10.1 [Requests; Approval by All Lenders] (each a
“Non-approving Lender”), but 66-2/3% of the Lenders (measured by their Ratable
Shares and not per capita) agree to such extension within such time (each such
agreeing Lender being an “Extending Lender”), then the Borrower may, at the
Borrower’s option, on or before July 31 of the year in

 

36

--------------------------------------------------------------------------------


 

which the Borrower made its request for an extension, notify the Agent and the
Lenders that the Borrower intends to employ one or more of the following three
(3) options: (i) cause the Commitment of each Non-approving Lender to be
terminated (after which time such Non-approving Lender shall cease to be a
“Lender” hereunder) and cause the aggregate Commitments to be reduced by the
amount of such terminated Commitments, or (ii) require the Non-approving Lenders
to sell, and allow (upon prior notice to the Agent) the Extending Lenders which
have agreed to such extension within the time required under Section 2.10.1
[Requests; Approval by All Lenders] or any financial institution approved by the
Agent and (absent an Event of Default) the Borrower (each such Person referred
to in this clause (ii) being an “Assignee Lender”) to purchase all of the
outstanding Loans if any, of the Non-approving Lenders and succeed to and assume
the Commitments and all other rights, interests and obligations of the
Non-approving Lenders under this Agreement and the other Loan Documents, or
(iii) require the Non-approving Lender to remain a Lender and require it to
maintain its Commitment and retain for such Non-approving Lender’s Commitment
the “Expiration Date” established prior to the extension referred to in this
Section 2.10.2, all subject to the other provisions of this Agreement.  Any such
purchase and assumption pursuant to clause (ii) above shall be (1) pursuant to
an Assignment and Assumption Agreement and (2) subject to and in accordance with
Section 10.11 [Successors and Assigns].  The Borrower shall pay all amounts due
and payable to the Non-approving Lender on the effective date of such Assignment
and Assumption Agreement.  In the event that the Agent shall become a
Non-approving Lender, the provisions of this Section 2.10 [Extension by Lenders
of the Expiration Date] shall be subject to Section 9.14 [Successor Agent].  In
the event that the Borrower has selected the option described in clause
(ii) above and if the Loans and Commitments of a Non-approving Lender are,
nevertheless, not fully assigned and assumed pursuant to this Section 2.10.2, or
terminated or retained pursuant to clause (i) or clause (iii) above, as
applicable, on or before August 31 of the year in which the Borrower made its
request for an extension, then the Expiration Date shall not be extended for any
Lender.  Nothing in this Section 2.10.2 shall expand the options provided in
Section 4.4.2 [Replacement of a Lender].

 


2.11                           DESIGNATION OF SUBSIDIARIES AND RELEASE OF
GUARANTORS.


 


2.11.1.               RELEASE OF GUARANTORS.


 

At any time when the Borrower wishes to cause the Lenders to release a Guarantor
from its obligations under the Guaranty Agreement (whether directly or in
connection with the designation of a Restricted Subsidiary as a Non-Restricted
Person), the consent of the Lenders shall be required as described below and
shall be subject to the other provisions of this Section 2.11.

 

(a)                                  For the release of (i) any Guarantor whose
assets are principally comprised of residential or commercial property which is
leased or held for the purposes of leasing to unaffiliated third parties or
(ii) any Guarantor in which any Loan Party (or Loan Parties in the aggregate)
has, at the time of such release, a Subsidiary Investment less than $1,000,000,
(iii) Corporate Office Subsidiary incident to it becoming a Non-Restricted
Person, or (iv) any Guarantor at the time that such Guarantor enters into a
newly-formed Joint Venture with a person which is not an Affiliate of the Loan
Parties and transfers all or a substantial portion of its assets to such Joint
Venture provided that such Guarantor is a Non-Restricted Person (or
simultaneously with the Borrower’s request for such release the Borrower has
designated such

 

37

--------------------------------------------------------------------------------


 

Guarantor as a “Non-Restricted Person” in compliance with Section 2.11.2), no
consent of the Lenders shall be required and such request of the Borrower shall
be granted absent an Event of Default or Potential Default, effective on the
date specified by the Borrower which shall not be earlier than five (5) Business
Days after the receipt by the Agent of such request;

 

(b)                                 For the release of any Guarantor (not
described in item (a)(i) hereof) in which any Loan Party (or Loan Parties in the
aggregate) has, at the time of such release,  a Subsidiary Investment greater
than or equal to $1,000,000 and less than $10,000,000 (except Corporate Office
Subsidiary, if otherwise applicable), the consent of Required Lenders shall be
required;

 

(c)                                  For the release of Hovnanian or any
Guarantor (not described in item (a)(i) hereof) in which any Loan Party (or Loan
Parties in the aggregate) has, at the time of such release, a Subsidiary
Investment greater than or equal to $10,000,000 (except Corporate Office
Subsidiary, if otherwise applicable), the consent of 100% of the Lenders shall
be required; and

 

(d)                                 The designation of a Person as a
Non-Restricted Person for any reason shall not itself constitute a release of
any Guarantor and any such release of such Person from its Guaranty shall be in
accordance with this Section 2.11.

 


2.11.2.               DESIGNATION OF NON-RESTRICTED PERSON.


 

The Borrower may, by written notice delivered to the Agent, designate as a
Non-Restricted Person a Subsidiary formerly designated a Restricted Subsidiary
or a newly formed or acquired Subsidiary, subject to:  (i) the provisions of
subsection 2.11.1 hereof in relation to Guaranties, (ii) the requirements of
Section 7 [Covenants] and in particular Section 7.2.10 [Borrowing Base]
(provided that the requirements of such Section 7.2.10 shall apply only if the
Investment Grade Period is not in effect); and (iii) the requirement that such
designation not cause an Event of Default or Potential Default.  Such
designation shall be effective on the date specified by the Borrower which shall
not be earlier than five (5) Business Days after the receipt by the Agent of
such notice.

 


2.11.3.               AUTOMATIC DESIGNATION OF NON-RESTRICTED PERSON.


 

Upon the occurrence of any event described in Section 8.1.10 [Insolvency],
Section 8.1.14 [Involuntary Proceedings], Section 8.1.15 [Voluntary
Proceedings], or the winding-up or termination of business, with respect to any
Restricted Subsidiary, such Subsidiary shall automatically become a
Non-Restricted Person.  Such designation as a Non-Restricted Person shall, with
respect such Person’s obligations under the Guaranty Agreement, if any, be
subject to the requirements of Section 2.11.1 [Release of Guarantors] and such
Subsidiary shall continue to be a Guarantor until such time as it is released
from the Guaranty Agreement pursuant to such Section.  The release of any
Subsidiary which is a Guarantor from its obligations under the Guaranty
Agreement pursuant to Section 2.11.1 [Release of Guarantors] shall automatically
cause such Subsidiary to be a Non-Restricted Person.

 

38

--------------------------------------------------------------------------------


 


2.11.4.               DESIGNATION OF RESTRICTED SUBSIDIARY.


 

The Borrower may by written notice delivered to the Agent designate as a
Restricted Subsidiary a Subsidiary formerly designated a Non-Restricted Person
or a newly formed or acquired Subsidiary.  Such designation is subject to
(i) compliance with Section 10.18 [Joinder of Guarantors]; (ii) the requirements
of Section 7 [Covenants] and in particular Section 7.2.10 [Borrowing Base]
(provided that the requirements of such Section 7.2.10 shall apply only if the
Investment Grade Period is not in effect); and (iii) the requirement that such
designation not cause an Event of Default or Potential Default. Such designation
shall be effective on the date specified by the Borrower which shall not be
earlier than five (5) Business Days after the receipt by the Agent of such
notice.

 


2.12                           INCREASE IN COMMITMENTS.


 


2.12.1                  INCREASING LENDERS AND NEW LENDERS.


 

The Borrower may, at any time prior to the second anniversary of the Closing
Date, request that (1) the current Lenders (the “Existing Lenders”) increase
their Revolving Credit Commitments (any Existing Lender which elects to increase
its Revolving Credit Commitment shall be referred to as an “Increasing Lender”)
or (2) one or more new banks (each a “New Lender”) join this Agreement and
provide a Revolving Credit Commitment hereunder, subject to the following terms
and conditions:

 

(I)                                     NO OBLIGATION TO INCREASE.  NO EXISTING
LENDER SHALL BE OBLIGATED TO INCREASE ITS REVOLVING CREDIT COMMITMENT AND ANY
INCREASE IN THE REVOLVING CREDIT COMMITMENT BY ANY EXISTING LENDER SHALL BE IN
THE SOLE DISCRETION OF SUCH EXISTING LENDER.

 

(II)                                  DEFAULTS.  THERE SHALL EXIST NO EVENTS OF
DEFAULT OR POTENTIAL DEFAULT ON THE EFFECTIVE DATE OF SUCH INCREASE (THE
“REVOLVING CREDIT COMMITMENT INCREASE DATE”) AFTER GIVING EFFECT TO SUCH
INCREASE.

 

(III)                               AGGREGATE REVOLVING CREDIT COMMITMENTS. 
AFTER GIVING EFFECT TO SUCH INCREASE, THE TOTAL REVOLVING CREDIT COMMITMENTS
SHALL NOT EXCEED $2,000,000,000.

 

(IV)                              MINIMUM REVOLVING CREDIT COMMITMENTS.  AFTER
GIVING EFFECT TO SUCH INCREASE, THE AMOUNT OF THE REVOLVING CREDIT COMMITMENTS
PROVIDED BY EACH OF THE NEW LENDERS AND EACH OF THE INCREASING LENDERS SHALL BE
AT LEAST $20,000,000; AND

 

(V)                                 RESOLUTIONS; OPINION.  THE LOAN PARTIES
SHALL DELIVER TO THE AGENT ON OR BEFORE THE REVOLVING CREDIT COMMITMENT INCREASE
DATE THE FOLLOWING DOCUMENTS IN A FORM REASONABLY ACCEPTABLE TO THE AGENT:
(1) CERTIFICATIONS OF THEIR CORPORATE SECRETARIES WITH ATTACHED RESOLUTIONS
CERTIFYING THAT THE INCREASE IN THE REVOLVING CREDIT COMMITMENT HAS BEEN
APPROVED BY SUCH LOAN PARTIES, AND (2) AN OPINION OF COUNSEL ADDRESSED TO THE
AGENT AND THE LENDERS ADDRESSING THE AUTHORIZATION AND EXECUTION OF THE LOAN
DOCUMENTS BY, AND ENFORCEABILITY OF THE LOAN DOCUMENTS AGAINST, THE LOAN
PARTIES.

 

39

--------------------------------------------------------------------------------


 

(VI)                              NOTES.  THE BORROWER SHALL EXECUTE AND DELIVER
(1) TO EACH INCREASING LENDER A REPLACEMENT NOTE (EXCEPT IF SUCH INCREASING
LENDER REQUESTS THAT IT NOT RECEIVE A NOTE) REFLECTING THE NEW AMOUNT OF SUCH
INCREASING LENDER’S REVOLVING CREDIT COMMITMENT AFTER GIVING EFFECT TO THE
INCREASE (AND THE PRIOR NOTE ISSUED TO SUCH INCREASING LENDER SHALL BE DEEMED TO
BE TERMINATED) AND (2) TO EACH NEW LENDER A NOTE (EXCEPT IF SUCH NEW LENDER
REQUESTS THAT IT NOT RECEIVE A NOTE) REFLECTING THE AMOUNT OF SUCH NEW LENDERS’
REVOLVING CREDIT COMMITMENT.

 

(VII)                           APPROVAL.  THE AGENT SHALL HAVE APPROVED OF SUCH
INCREASE (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD) AND THE INCREASING
LENDER OR NEW LENDER, AS THE CASE MAY BE, THAT IS PROVIDING SUCH INCREASE.

 

(VIII)                        INCREASING LENDERS.  IF ANY PORTION OF THE
INCREASE IN REVOLVING CREDIT COMMITMENTS IS BEING PROVIDED BY ONE OR MORE
INCREASING LENDERS, THEN SUCH INCREASING LENDERS SHALL CONFIRM THEIR AGREEMENT
TO INCREASE THEIR REVOLVING CREDIT COMMITMENT PURSUANT TO A REVOLVING CREDIT
COMMITMENT INCREASE AGREEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT 2.12.1-1
ATTACHED HERETO SIGNED BY THEM AND THE LOAN PARTIES AND DELIVERED TO THE AGENT
AT LEAST FIVE (5) BUSINESS DAYS BEFORE THE REVOLVING CREDIT COMMITMENT INCREASE
DATE.

 

(ix)                                New Lenders—Joinder.  If the Borrower
desires that one or more New Lenders provide all or a portion of such increase
in Revolving Credit Commitments, then each New Lender, the Loan Parties and the
Agent shall execute a Lender Joinder and Assumption Agreement in substantially
the form of Exhibit 2.12.1-2 hereto, pursuant to which the New Lender shall join
and become a party to this Agreement and the other Credit Documents effective on
the Revolving Credit Commitment Increase Date with a Revolving Credit Commitment
in the amount set forth in Schedule I to such Lender Joinder and Assumption
Agreement.

 


2.12.2                  TREATMENT OF OUTSTANDING LOANS AND LETTERS OF CREDIT.


 

2.12.2.1         REPAYMENT OF OUTSTANDING LOANS; BORROWING OF NEW LOANS.

 

On the Revolving Credit Commitment Increase Date, the Borrower shall repay all
Loans outstanding on the Revolving Credit Commitment Increase Date, subject to
the Borrower’s indemnity obligations under Section 4.6.2 [Indemnity] provided
that it may borrow new Loans with a Borrowing Date on the Revolving Credit
Commitment Increase Date. Each of the Lenders shall participate in any new Loans
made on or after the Revolving Credit Commitment Increase Date in accordance
with their respective Ratable Shares after giving effect to the increase in
Revolving Credit Commitments contemplated by this Section 2.12.

 

2.12.2.2         OUTSTANDING LETTERS OF CREDIT.

 

On the Commitment Increase Date, each Increasing Lender and each New Lender
(a) will be deemed to have purchased a participation in each then

 

40

--------------------------------------------------------------------------------


 

outstanding Letter of Credit equal to its Ratable Share of each such Letter of
Credit and the participation of each other Lender in each such Letter of Credit
shall be adjusted accordingly and (b) will acquire, (and will pay to the Agent,
for the account of each Lender, in immediately available funds, an amount equal
to) its Ratable Share of all outstanding Participation Advances.

 

3.                                       INTEREST RATES

 


3.1                                 INTEREST RATE OPTIONS.

 

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or LIBO-Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche, provided that there shall not be at any
one time outstanding more than ten (10) Borrowing Tranches in the aggregate
among all of the Loans, and provided further that only the Base Rate Option
shall apply to the Swing Loans.  If at any time the designated rate applicable
to any Loan made by any Lender exceeds such Lender’s highest lawful rate, the
rate of interest on such Lender’s Loan shall be limited to such Lender’s highest
lawful rate.

 


3.1.1.                     REVOLVING CREDIT INTEREST RATE OPTIONS.


 

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans (subject to the provisions
above regarding Swing Loans):

 

(I)                                     REVOLVING CREDIT BASE RATE OPTION:  A
FLUCTUATING RATE PER ANNUM (COMPUTED ON THE BASIS OF A YEAR OF 365 OR 366 DAYS,
AS THE CASE MAY BE, AND ACTUAL DAYS ELAPSED) EQUAL TO THE BASE RATE PLUS THE
APPLICABLE MARGIN, SUCH INTEREST RATE TO CHANGE AUTOMATICALLY FROM TIME TO TIME
EFFECTIVE AS OF THE EFFECTIVE DATE OF EACH CHANGE IN THE BASE RATE; OR

 

(II)                                  REVOLVING CREDIT LIBO-RATE OPTION:  A RATE
PER ANNUM (COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND ACTUAL DAYS ELAPSED)
EQUAL TO THE LIBO-RATE PLUS THE APPLICABLE MARGIN.

 


3.1.2.                     RATE QUOTATIONS.


 

The Borrower may call the Agent on or before the date on which a Loan Request is
to be delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Agent or the
Lenders nor affect the rate of interest which thereafter is actually in effect
when the election is made.

 

41

--------------------------------------------------------------------------------


 


3.2                                 INTEREST PERIODS.


 

At any time when the Borrower shall select, convert to or renew a LIBO-Rate
Option, the Borrower shall notify the Agent thereof at least three (3) Business
Days prior to the effective date of such LIBO-Rate Option by delivering a Loan
Request.  The notice shall specify an Interest Period during which such Interest
Rate Option shall apply.  Notwithstanding the preceding sentence, in the case of
the renewal of a LIBO-Rate Option at the end of an Interest Period, the first
day of the new Interest Period shall be the last day of the preceding Interest
Period, without duplication in payment of interest for such day.

 


3.3                                 INTEREST AFTER DEFAULT.


 


3.3.1.                     DEFAULT RATE.


 

To the extent permitted by Law, upon the occurrence of an Event of Default under
Section 8.1.1 [Payment Under Loan Documents], Section 8.1.10 [Insolvency],
Section 8.1.14 [Involuntary Proceedings], Section 8.1.15 [Voluntary Proceedings]
or the Obligations are accelerated under this Agreement and until such time such
Event of Default shall have been cured or waived, all past due principal and all
past due accrued interest thereon and fees and expenses and each other past due
Obligation payable hereunder shall bear interest at a rate per annum equal to
the sum of the rate of interest applicable under the Base Rate Option plus an
additional 3.0% per annum from the time such Obligation becomes due and payable
and until it is paid in full (the “Default Rate”).

 


3.3.2.                     ACKNOWLEDGMENT.


 

The Borrower acknowledges that the increase in rate referred to in Section 3.3.1
[Default Rate] reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by Borrower upon demand by Agent.

 


3.4                                 LIBO-RATE UNASCERTAINABLE; ILLEGALITY;
INCREASED COSTS; DEPOSITS NOT AVAILABLE.


 


3.4.1.                     UNASCERTAINABLE.


 

If on any date on which a LIBO-Rate would otherwise be determined, the Agent
shall have determined that:

 

(I)                                     ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING SUCH LIBO-RATE, OR

 

(II)                                  A CONTINGENCY HAS OCCURRED WHICH
MATERIALLY AND ADVERSELY AFFECTS THE LONDON INTERBANK EURODOLLAR MARKET RELATING
TO THE LIBO-RATE, THE AGENT SHALL HAVE THE RIGHTS SPECIFIED IN SECTION 3.4.3
[AGENT’S AND LENDER’S RIGHTS].

 

42

--------------------------------------------------------------------------------


 


3.4.2.                     ILLEGALITY; INCREASED COSTS; DEPOSITS NOT AVAILABLE.


 

If at any time any Lender shall have determined that:

 

(I)                                     THE MAKING, MAINTENANCE OR FUNDING OF
ANY LOAN TO WHICH A LIBO-RATE OPTION APPLIES HAS BEEN MADE IMPRACTICABLE OR
UNLAWFUL BY COMPLIANCE BY SUCH LENDER IN GOOD FAITH WITH ANY LAW OR ANY
INTERPRETATION OR APPLICATION THEREOF BY ANY OFFICIAL BODY OR WITH ANY REQUEST
OR DIRECTIVE OF ANY SUCH OFFICIAL BODY (WHETHER OR NOT HAVING THE FORCE OF LAW),
OR

 

(II)                                  SUCH LIBO-RATE OPTION WILL NOT ADEQUATELY
AND FAIRLY REFLECT THE COST TO SUCH LENDER OF THE ESTABLISHMENT OR MAINTENANCE
OF ANY SUCH LOAN, OR

 

(III)                               AFTER MAKING ALL REASONABLE EFFORTS,
DEPOSITS OF THE RELEVANT AMOUNT IN DOLLARS FOR THE RELEVANT INTEREST PERIOD FOR
A LOAN, OR TO BANKS GENERALLY, TO WHICH A LIBO-RATE OPTION APPLIES,
RESPECTIVELY, ARE NOT AVAILABLE TO SUCH LENDER WITH RESPECT TO SUCH LOAN, OR TO
BANKS GENERALLY, IN THE INTERBANK EURODOLLAR MARKET,

 

then the Agent and such Lender shall have the rights specified in Section 3.4.3
[Agent’s and Lender’s Rights].

 


3.4.3.                     AGENT’S AND LENDER’S RIGHTS.


 

IN THE CASE OF ANY EVENT SPECIFIED IN SECTION 3.4.1 [UNASCERTAINABLE] ABOVE, THE
AGENT SHALL PROMPTLY SO NOTIFY THE LENDERS AND THE BORROWER THEREOF, AND IN THE
CASE OF AN EVENT SPECIFIED IN SECTION 3.4.2 [ILLEGALITY; INCREASED COSTS;
DEPOSITS NOT AVAILABLE] ABOVE, SUCH LENDER SHALL PROMPTLY SO NOTIFY THE AGENT
AND ENDORSE A CERTIFICATE TO SUCH NOTICE AS TO THE SPECIFIC CIRCUMSTANCES OF
SUCH NOTICE, AND THE AGENT SHALL PROMPTLY SEND COPIES OF SUCH NOTICE AND
CERTIFICATE TO THE OTHER LENDERS AND THE BORROWER.  UPON SUCH DATE AS SHALL BE
SPECIFIED IN SUCH NOTICE (WHICH SHALL NOT BE EARLIER THAN THE DATE SUCH NOTICE
IS GIVEN), THE OBLIGATION OF (A) THE LENDERS, IN THE CASE OF SUCH NOTICE GIVEN
BY THE AGENT, OR (B) SUCH LENDER, IN THE CASE OF SUCH NOTICE GIVEN BY SUCH
LENDER, TO ALLOW THE BORROWER TO SELECT, CONVERT TO OR RENEW A LIBO-RATE OPTION
SHALL BE SUSPENDED UNTIL THE AGENT SHALL HAVE LATER NOTIFIED THE BORROWER, OR
SUCH LENDER SHALL HAVE LATER NOTIFIED THE AGENT, OF THE AGENT’S OR SUCH
LENDER’S, AS THE CASE MAY BE, DETERMINATION THAT THE CIRCUMSTANCES GIVING RISE
TO SUCH PREVIOUS DETERMINATION NO LONGER EXIST.  IF AT ANY TIME THE AGENT MAKES
A DETERMINATION UNDER SECTION 3.4.1 [UNASCERTAINABLE] AND THE BORROWER HAS
PREVIOUSLY NOTIFIED THE AGENT OF ITS SELECTION OF, CONVERSION TO OR RENEWAL OF A
LIBO-RATE OPTION AND SUCH INTEREST RATE OPTION HAS NOT YET GONE INTO EFFECT,
SUCH NOTIFICATION SHALL BE DEEMED TO PROVIDE FOR SELECTION OF, CONVERSION TO OR
RENEWAL OF THE BASE RATE OPTION OTHERWISE AVAILABLE WITH RESPECT TO SUCH LOANS. 
IF ANY LENDER NOTIFIES THE AGENT OF A DETERMINATION UNDER SECTION 3.4.2
[ILLEGALITY; INCREASED COSTS; DEPOSITS NOT AVAILABLE], THE BORROWER SHALL,
SUBJECT TO THE BORROWER’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 4.6.2
[INDEMNITY], AS TO ANY LOAN OF THE LENDER TO WHICH A LIBO-RATE OPTION APPLIES,
ON THE DATE SPECIFIED IN SUCH NOTICE EITHER CONVERT SUCH LOAN TO THE BASE RATE
OPTION OTHERWISE AVAILABLE WITH RESPECT TO SUCH LOAN OR PREPAY SUCH LOAN IN
ACCORDANCE WITH SECTION 4.4 [VOLUNTARY PREPAYMENTS].  ABSENT DUE NOTICE FROM THE
BORROWER OF CONVERSION OR

 

43

--------------------------------------------------------------------------------


 

PREPAYMENT, SUCH LOAN SHALL AUTOMATICALLY BE CONVERTED TO THE BASE RATE OPTION
OTHERWISE AVAILABLE WITH RESPECT TO SUCH LOAN UPON SUCH SPECIFIED DATE.

 


3.5                                 SELECTION OF INTEREST RATE OPTIONS.


 

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the LIBO-Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 3.2 [Interest Periods], the Borrower shall be deemed to
have converted such Borrowing Tranche to the Base Rate Option, commencing upon
the last day of the existing Interest Period.

 

4.                                       PAYMENTS

 


4.1                                 PAYMENTS.


 

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Agent’s Fee or other fees or amounts due
from the Borrower hereunder shall be payable prior to eleven o’clock
(11:00) a.m., Eastern time, on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue.  Such payments shall be made to
the Agent at the Principal Office for the account of PNC Bank with respect to
the Swing Loans and for the ratable accounts of the Lenders with respect to the
Revolving Credit Loans in Dollars and in immediately available funds, and the
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds, provided that in the event payments are received by eleven
o’clock (11:00) a.m., Eastern time, by the Agent with respect to the Loans and
such payments are not distributed to the Lenders on the same day received by the
Agent, the Agent shall pay the Lenders the Federal Funds Effective Rate with
respect to the amount of such payments for each day held by the Agent and not
distributed to the Lenders.  The Agent’s and each Lender’s statement of account,
ledger or other relevant record shall, in the absence of manifest error, be
conclusive as the statement of the amount of principal of and interest on the
Loans and other amounts owing under this Agreement and shall be deemed an
“account stated.”

 


4.2                                 PRO RATA TREATMENT OF LENDERS.


 

Each borrowing shall be allocated to each Lender according to its Ratable Share,
and each selection of, conversion to or renewal of any Interest Rate Option and
each payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees, Letter of Credit Fees, or other fees (except for the Agent’s
Fee) or amounts due from the Borrower hereunder to the Lenders with respect to
the Loans, shall (except as provided in Section 3.4.3 [Agent’s and Lender’s
Rights] in the case of an event specified in Sections 3.4 [LIBO-Rate
Unascertainable; Illegality, Increased Costs, Deposits Not Available], 4.4.2
[Replacement of a Lender] or 4.6 [Additional Compensation in Certain
Circumstances]) be made in proportion to the applicable Loans outstanding from
each Lender and, if no such Loans are then outstanding, in proportion to the
Ratable Share of each Lender.  Notwithstanding any of the foregoing, each
borrowing or payment or prepayment by the Borrower of principal, interest, fees
or other

 

44

--------------------------------------------------------------------------------


 

amounts from the Borrower with respect to Swing Loans shall be made by or to PNC
Bank according to Section 2 [Revolving Credit and Swing Loan Facilities].

 


4.3                                 INTEREST PAYMENT DATES.


 

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first Business Day of each calendar month after the date
hereof and on the Expiration Date or upon acceleration of the Loan.  Interest on
Loans to which the LIBO-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period. 
Interest on mandatory prepayments of principal under Section 4.5 [Mandatory
Payments] shall be due on the date such mandatory prepayment is due.  Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated maturity date, upon acceleration
or otherwise).

 


4.4                                 VOLUNTARY PREPAYMENTS.


 


4.4.1.                     RIGHT TO PREPAY.


 

The Borrower shall have the right at its option at any time and from time to
time to prepay the Loans in whole or part without premium or penalty (except as
provided in Section 4.4.2 [Replacement of a Lender] below or in Section 4.6
[Additional Compensation in Certain Circumstances]).

 

Whenever the Borrower desires to prepay any part of the Loans, it shall provide
a prepayment notice to the Agent no later than (A) 11:00 a.m., Eastern time, at
least two (2) Business Days prior to the date of prepayment of the Revolving
Credit Loans to which the LIBO-Rate Option applies, (B) 11:00 a.m., Eastern
time, on the date of prepayment of Revolving Credit Loans to which the Base Rate
Option applies or (C) 2:00 p.m., Eastern time, on the date of prepayment of
Swing Loans, setting forth the following information:

 

(x)                                   the date, which shall be a Business Day,
on which the proposed prepayment is to be made;

 

(y)                                 a statement indicating the application of
the prepayment between the Swing Loans and the Revolving Credit Loans; and

 

(z)                                   the total principal amount of such
prepayment, which shall not be less than (i) $100,000 and in increments of
$100,000 for any Swing Loans, (ii) $500,000 and in increments of $100,000 for
any Revolving Credit Loan to which the Base Rate Option applies or
(iii) $2,500,000 and in increments of $500,000 for any Revolving Credit Loan to
which the LIBO-Rate Option applies.

 

All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be

 

45

--------------------------------------------------------------------------------


 

due and payable on the date specified in such prepayment notice as the date on
which the proposed prepayment is to be made.  Except as provided in
Section 3.4.3 [Agent’s and Lender’s Rights], if the Borrower prepays a Loan but
fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied first to Swing Loans, then to Loans
to which the Base Rate Option applies, and then to Loans to which the LIBO-Rate
Option applies.  Any prepayment hereunder shall be subject to the Borrower’s
Obligation to indemnify the Lenders under Section 4.6.2 [Indemnity].

 


4.4.2.                     REPLACEMENT OF A LENDER.


 

(a)                                  In the event any Lender (i) gives notice
under Section 3.4 [LIBO-Rate Unascertainable; Illegality; Increased Costs;
Deposits Not Available] or Section 4.6.1 [Increased Costs or Reduced Return
Resulting from Taxes, Reserves, Capital Adequacy Requirements, Expenses, Etc.],
(ii) does not fund Revolving Credit Loans because the making of such Loans would
contravene any Law applicable to such Lender, or (iii) becomes subject to the
control of an Official Body (other than normal and customary supervision), then
the Borrower shall have the right at its option, with the consent of the Agent,
which shall not be unreasonably withheld, to prepay the Loans of such Lender in
whole, together with all interest accrued thereon and all other Obligations
owing to such Lender, and terminate such Lender’s Commitment within ninety (90)
days after (x) receipt of such Lender’s notice under Section 3.4 [LIBO-Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available] or 4.6.1
[Increased Costs or Reduced Return Resulting from Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc.], (y) the date such Lender has failed to
fund Revolving Credit Loans because the making of such Loans would contravene
Law applicable to such Lender, or (z) the date such Lender became subject to the
control of an Official Body, as applicable; provided that the Borrower shall
also pay to such Lender at the time of such prepayment any amounts required
under Section 4.6 [Additional Compensation in Certain Circumstances] and any
accrued interest due on such amount and any related fees; provided, further, the
remaining Lenders shall have no obligation hereunder to increase their
Commitments.  Notwithstanding the foregoing, the Agent may only be replaced
subject to the requirements of Section 9.14 [Successor Agent].

 

(B)                                 IF ANY LENDER (SUCH LENDER, A
“NON-CONSENTING LENDER”) HAS FAILED TO CONSENT TO A PROPOSED AMENDMENT, WAIVER
OR CONSENT IN ACCORDANCE WITH SECTION 10.1 [MODIFICATIONS, AMENDMENTS OR
WAIVERS] WITH RESPECT TO WHICH THE MAJORITY LENDERS SHALL HAVE GRANTED THEIR
CONSENT, THEN THE BORROWER SHALL HAVE THE RIGHT (UNLESS SUCH NON-CONSENTING
LENDER GRANTS SUCH CONSENT), AT BORROWER’S EXPENSE, TO REPLACE SUCH
NON-CONSENTING LENDER BY REQUIRING SUCH NON-CONSENTING LENDER TO ASSIGN ITS
LOANS, AND ITS COMMITMENTS HEREUNDER TO ONE OR MORE ASSIGNEES REASONABLY
ACCEPTABLE TO THE AGENTS, PROVIDED THAT:  (A) ALL OBLIGATIONS OF THE BORROWER
OWING TO SUCH NON-CONSENTING LENDER BEING REPLACED SHALL BE PAID IN FULL TO SUCH
NON-CONSENTING LENDER CONCURRENTLY WITH SUCH ASSIGNMENT, AND (B) THE REPLACEMENT
LENDER SHALL PURCHASE THE FOREGOING BY PAYING TO SUCH NON-CONSENTING LENDER A
PRICE EQUAL TO THE PRINCIPAL AMOUNT THEREOF PLUS ACCRUED AND UNPAID INTEREST
THEREON. IN CONNECTION WITH ANY SUCH ASSIGNMENT, THE BORROWER, THE AGENTS, SUCH
NON-CONSENTING LENDER AND THE REPLACEMENT LENDER SHALL OTHERWISE COMPLY WITH
SECTION 10.11 [SUCCESSORS AND ASSIGNS].

 

46

--------------------------------------------------------------------------------


 


4.4.3.                     CHANGE OF LENDING OFFICE.


 

Each Lender agrees that upon the occurrence of any event giving rise to
increased costs or other special payments under Section 3.4.2 [Illegality;
Increased Costs; Deposits Not Available] or 4.6.1 [Increased Costs or Reduced
Return Resulting from Taxes, Reserves, Capital Adequacy Requirements, Expenses,
Etc.] with respect to such Lender, it will if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans or Letters of Credit affected by
such event, provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section.  Nothing in this Section 4.4.3 [Change of
Lending Office] shall affect or postpone any of the Obligations of the Borrower
or any other Loan Party or the rights of the Agent or any Lender provided in
this Agreement.

 


4.5                                 MANDATORY PAYMENTS.


 

The Borrower shall make mandatory payments of principal (together with accrued
interest thereon) to the Agent to the extent by which Revolving Facility Usage
exceeds at any time the Commitments (as they may be reduced pursuant to
Section 2.1. [Voluntary Reduction of Commitment], Section 2.10.2 [Approval by
66-2/3% Lenders] or otherwise) within three (3) Business Days after such excess
is calculated.

 


4.6                                 ADDITIONAL COMPENSATION IN CERTAIN
CIRCUMSTANCES.


 


4.6.1.                     INCREASED COSTS OR REDUCED RETURN RESULTING FROM
TAXES, RESERVES, CAPITAL ADEQUACY REQUIREMENTS, EXPENSES, ETC.


 

If any Law, guideline or interpretation or any change in any Law, guideline or
interpretation or application thereof by any Official Body charged with the
interpretation or administration thereof or compliance with any request or
directive (whether or not having the force of Law) of any central bank or other
Official Body:

 

(I)                                     SUBJECTS ANY LENDER TO ANY TAX OR
CHANGES THE BASIS OF TAXATION (INCLUDING IN BOTH CASES WITHHOLDING TAXES) WITH
RESPECT TO THIS AGREEMENT, THE NOTES, THE LOANS OR PAYMENTS BY THE BORROWER OF
PRINCIPAL, INTEREST, COMMITMENT FEES, OR OTHER AMOUNTS DUE FROM THE BORROWER
HEREUNDER (EXCEPT FOR TAXES ON THE OVERALL NET INCOME OF SUCH LENDER, FRANCHISE
TAXES, ANY BRANCH PROFITS TAXES, ANY U.S. WITHHOLDING TAXES IMPOSED ON A FOREIGN
LENDER AT THE TIME SUCH LENDER BECOMES A PARTY TO THIS AGREEMENT, AND ANY TAXES
ATTRIBUTABLE TO A FAILURE OF SUCH LENDER TO COMPLY WITH THE REQUIREMENTS OF
SECTION 10.17.1 OF THIS AGREEMENT),

 

(II)                                  IMPOSES, MODIFIES OR DEEMS APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST CREDITS OR COMMITMENTS
TO EXTEND CREDIT EXTENDED BY, OR ASSETS (FUNDED OR CONTINGENT) OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR OTHER ACQUISITIONS OF FUNDS BY, ANY LENDER, OR

 

47

--------------------------------------------------------------------------------


 

(III)                               IMPOSES, MODIFIES OR DEEMS APPLICABLE ANY
CAPITAL ADEQUACY OR SIMILAR REQUIREMENT (A) AGAINST ASSETS (FUNDED OR
CONTINGENT) OF, OR LETTERS OF CREDIT, OTHER CREDITS OR COMMITMENTS TO EXTEND
CREDIT EXTENDED BY, ANY LENDER, OR (B) OTHERWISE APPLICABLE TO THE OBLIGATIONS
OF ANY LENDER UNDER THIS AGREEMENT,

 

and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense upon any Lender with respect to this
Agreement, or the making, maintenance or funding of any part of the Loans (or,
in the case of any capital adequacy or similar requirement, to have the effect
of reducing the rate of return on any Lender’s capital, taking into
consideration such Lender’s customary policies with respect to capital adequacy)
by an amount which such Lender in its sole discretion deems to be material, such
Lender shall from time to time notify the Borrower and the Agent of the amount
determined in good faith (using any averaging and attribution methods employed
in good faith) by such Lender to be necessary to compensate such Lender for such
increase in cost, reduction of income, additional expense or reduced rate of
return.  Such notice shall set forth in reasonable detail the basis for such
determination, provided however, that any such determination shall be conclusive
and binding absent manifest error.  Such amount shall be due and payable by the
Borrower to such Lender ten (10) Business Days after such notice is given.

 

If any Lender receives a refund in respect of any amounts paid by the Borrower
pursuant to this Section 4.6.1, which refund in the good faith judgment of such
Lender is allocable to such payment, it shall notify the Borrower of such refund
and repay such refund to the Borrower net of all out-of-pocket expenses of such
Lender; provided, however, that the Borrower, upon the request of such Lender,
agrees to repay the amount paid over to the Borrower to such Lender in the event
such Lender is required to repay such refund.  Nothing contained in this
paragraph shall require any Lender or Agent to make available its tax returns
(or any other information relating to its taxes which it deems to be
confidential).

 


4.6.2.                     INDEMNITY.


 

In addition to the compensation required by Section 4.6.1 [Increased Costs or
Reduced Return Resulting from Taxes, Reserves, Capital Adequacy Requirements,
Expenses, Etc.], the Borrower shall indemnify each Lender against all
liabilities, losses or expenses (including actual loss of margin, any loss or
expense incurred in liquidating or employing deposits from third parties and any
loss or expense incurred in connection with funds acquired by a Lender to fund
or maintain Loans subject to a LIBO-Rate Option) which such Lender sustains or
incurs as a consequence of any:

 

(I)                                     PAYMENT, PREPAYMENT, CONVERSION OR
RENEWAL OF ANY LOAN TO WHICH A LIBO-RATE OPTION APPLIES ON A DAY OTHER THAN THE
LAST DAY OF THE CORRESPONDING INTEREST PERIOD (WHETHER OR NOT SUCH PAYMENT OR
PREPAYMENT IS MANDATORY, VOLUNTARY OR AUTOMATIC AND WHETHER OR NOT SUCH PAYMENT
OR PREPAYMENT IS THEN DUE),

 

(II)                                  ATTEMPT BY THE BORROWER TO REVOKE
(EXPRESSLY, BY LATER INCONSISTENT NOTICES OR OTHERWISE) IN WHOLE OR PART ANY
LOAN REQUESTS UNDER SECTION 2.4 [REVOLVING CREDIT LOAN REQUESTS; SWING LOAN
REQUESTS] OR SECTION 3.2 [INTEREST PERIODS] OR NOTICE RELATING TO PREPAYMENTS
UNDER SECTION 4.4 [VOLUNTARY PREPAYMENTS], OR

 

48

--------------------------------------------------------------------------------


 

(III)                               DEFAULT BY THE BORROWER IN THE PERFORMANCE
OR OBSERVANCE OF ANY COVENANT OR CONDITION CONTAINED IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, INCLUDING ANY FAILURE OF THE BORROWER TO PAY WHEN DUE (BY
ACCELERATION OR OTHERWISE) ANY PRINCIPAL, INTEREST, COMMITMENT FEE, LETTER OF
CREDIT FEES, OR ANY OTHER AMOUNT DUE HEREUNDER.

 

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense. 
Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

 


4.7                                 NOTES.


 

The Revolving Credit Loans made by each Lender shall (unless a Lender requests
that the Borrower not issue a Note to such Lender) be evidenced by a Revolving
Credit Note.

 


4.8                                 SETTLEMENT DATE PROCEDURES.


 

The Borrower may borrow, repay and reborrow Swing Loans and PNC Bank may make
Swing Loans as provided in Section 2.1.2 [Swing Loan Commitment] hereof.  On any
Business Day, the Agent may notify each Lender of its Ratable Share of the total
of the Revolving Credit Loans and the Swing Loans (each a “Required Share”). 
Prior to 2:30 p.m., Eastern time, on the date following the date of such notice,
each Lender shall pay to the Agent the amount equal to the difference between
its Required Share and its Revolving Credit Loans, and the Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the Agent
with respect to the Revolving Credit Loans.  The Agent shall also effect
settlement in accordance with the foregoing sentence on the proposed Borrowing
Dates for Revolving Credit Loans and on any date when payments of principal of
any Loan is required to be paid by any Loan Party hereunder and may at its
option, and in consultation with the Borrower, effect settlement on any other
Business Day.  These settlement procedures are established solely as a matter of
administrative convenience, and nothing contained in this Section 4.8 shall
relieve the Lenders of their obligations to fund Revolving Credit Loans on dates
other than a Settlement Date pursuant to Section 2.8 [Borrowings to Repay Swing
Loans].  The Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately to the Agent such Lender’s Ratable Share
of the outstanding Revolving Credit Loans and each Lender may at any time
require the Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrower to the Agent with respect to the Revolving Credit
Loans.

 

5.                                       REPRESENTATIONS AND WARRANTIES

 


5.1                                 REPRESENTATIONS AND WARRANTIES.


 

The Borrower and Hovnanian, jointly and severally, represent and warrant to the
Agent and to each of the Lenders as follows:

 

49

--------------------------------------------------------------------------------


 


5.1.1.                     ORGANIZATION AND QUALIFICATION.


 

Each of the Borrower and Hovnanian is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and each other Loan Party is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization except to the extent the failure to do so could
not, individually or in the aggregate, reasonably be expected to cause a
Material Adverse Change.  Each Loan Party has the lawful power to own or lease
its properties and to engage in the business it presently conducts or proposes
to conduct.  Each Loan Party is duly licensed or qualified and in good standing
in each jurisdiction where the failure to obtain them could, individually or in
the aggregate, reasonably be expected to cause a Material Adverse Change.

 


5.1.2.                     SUBSIDIARIES.


 

As of the Closing Date, Schedule 1.1(c) states the name of each of Hovnanian’s
Subsidiaries and its jurisdiction of incorporation. Hovnanian and each Loan
Party has good and marketable title to all of the Subsidiary Shares, Partnership
Interests and LLC Interests it purports to own, free and clear in each case of
any Lien.  All Subsidiary Shares, Partnership Interests and LLC Interests have
been validly issued, and all Subsidiary Shares are fully paid and
nonassessable.  All capital contributions and other consideration required to be
made or paid in connection with the issuance of the Partnership Interests and
LLC Interests have been made or paid, as the case may be.  Schedule 1.1(c) also
sets forth, as to each of Hovnanian’s Subsidiaries, the percentage ownership of
each owner of:  the issued and outstanding shares (referred to herein as the
“Subsidiary Shares”) if such Subsidiary is a corporation, its outstanding
partnership interests (the “Partnership Interests”) if such Subsidiary is a
partnership and its outstanding limited liability company interests (the “LLC
Interests”) if such Subsidiary is a limited liability company.
Schedule 1.1(c) also footnotes the controlling interests of each Subsidiary if
such controlling interest is held by a Person other than Hovnanian or a
Subsidiary of Hovnanian.

 


5.1.3.                     POWER AND AUTHORITY.


 

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

 


5.1.4.                     VALIDITY AND BINDING EFFECT.


 

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document.  This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof,

 

50

--------------------------------------------------------------------------------


 

enforceable against such Loan Party in accordance with its terms, except to the
extent that enforceability of any of such Loan Document may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance.

 


5.1.5.                     NO CONFLICT.


 

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Loan Party or (ii) any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party is a party or by which it is bound or to which it is subject, or result in
the creation or enforcement of any Lien, charge or encumbrance whatsoever upon
any property (now or hereafter acquired) of any Loan Party (other than Liens
granted under the Loan Documents) which could, individually or in the aggregate,
reasonably be expected to cause a Material Adverse Change.

 


5.1.6.                     LITIGATION.


 

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Loan Party, threatened against such Loan Party at law or equity
before any Official Body which individually or in the aggregate may result in
any Material Adverse Change.  None of the Loan Parties is in violation of any
order, writ, injunction or any decree of any Official Body which may result in
any Material Adverse Change.

 


5.1.7.                     TITLE TO PROPERTIES.


 

Each Loan Party has good and marketable title to or a valid leasehold interest
in all properties, assets and other rights which it purports to own or lease or
which are reflected as owned or leased on its books and records, free and clear
of all Liens and encumbrances, except Permitted Liens, and subject to the terms
and conditions of the applicable leases.  All leases of property are in full
force and effect without the necessity for any consent which has not previously
been obtained upon consummation of the transactions contemplated hereby.

 


5.1.8.                     FINANCIAL STATEMENTS.


 

(I)                                     HISTORICAL STATEMENTS.  THE BORROWER HAS
DELIVERED TO THE AGENT COPIES OF HOVNANIAN’S AUDITED CONSOLIDATED YEAR-END
FINANCIAL STATEMENTS FOR AND AS OF THE END OF THE FISCAL YEAR ENDED OCTOBER 31,
2005 (THE “ANNUAL STATEMENTS”) AND UNAUDITED CONSOLIDATED QUARTER-END FINANCIAL
STATEMENTS FOR AND AS OF THE END OF THE FISCAL QUARTER ENDED JANUARY 31, 2006
(THE ANNUAL STATEMENTS ARE ALSO SOMETIMES REFERRED TO AS THE “HISTORICAL
STATEMENTS”).  THE HISTORICAL STATEMENTS WERE COMPILED FROM THE BOOKS AND
RECORDS MAINTAINED BY HOVNANIAN’S MANAGEMENT, ARE CORRECT AND COMPLETE IN ALL
MATERIAL RESPECTS AND FAIRLY

 

51

--------------------------------------------------------------------------------


 

REPRESENT IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION OF
HOVNANIAN AND ITS SUBSIDIARIES AS OF THEIR DATES AND THE RESULTS OF OPERATIONS
FOR THE FISCAL PERIODS THEN ENDED AND HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED.  THE HISTORICAL STATEMENTS ACCURATELY REFLECT THE
LIABILITIES IN ALL MATERIAL RESPECTS OF HOVNANIAN AND ITS SUBSIDIARIES.

 

(II)                                  FINANCIAL PROJECTIONS.  THE BORROWER HAS
DELIVERED TO THE AGENT AND THE LENDERS FINANCIAL PROJECTIONS OF HOVNANIAN AND
ITS SUBSIDIARIES FOR THE PERIOD ENDING OCTOBER 31, 2010 DERIVED FROM VARIOUS
ASSUMPTIONS OF HOVNANIAN’S MANAGEMENT (THE “FINANCIAL PROJECTIONS”).  THE
FINANCIAL PROJECTIONS REPRESENT A REASONABLE RANGE OF POSSIBLE RESULTS IN LIGHT
OF THE HISTORY OF THE BUSINESS, PRESENT AND FORESEEABLE CONDITIONS AND THE
INTENTIONS OF HOVNANIAN’S MANAGEMENT (IT BEING UNDERSTOOD THAT ACTUAL RESULTS
MAY VARY MATERIALLY FROM THE FINANCIAL PROJECTIONS).

 

(III)                               ACCURACY OF FINANCIAL STATEMENTS.  AS OF THE
CLOSING DATE, NEITHER HOVNANIAN NOR ANY SUBSIDIARY OF HOVNANIAN HAS ANY
LIABILITIES, CONTINGENT OR OTHERWISE, OR FORWARD OR LONG-TERM COMMITMENTS THAT
ARE REQUIRED BY GAAP TO BE, BUT ARE NOT, DISCLOSED IN THE HISTORICAL STATEMENTS
OR IN THE NOTES THERETO, AND EXCEPT AS DISCLOSED THEREIN THERE ARE NO UNREALIZED
OR ANTICIPATED LOSSES FROM ANY COMMITMENTS OF HOVNANIAN OR ANY SUBSIDIARY OF
HOVNANIAN WHICH MAY CAUSE A MATERIAL ADVERSE CHANGE.  EXCEPT AS DISCLOSED ON
SCHEDULE 5.1.8, SINCE OCTOBER 31, 2005, NO MATERIAL ADVERSE CHANGE HAS OCCURRED.

 


5.1.9.                     USE OF PROCEEDS; MARGIN STOCK.


 

5.1.9.1               GENERAL.

 

The Loan Parties intend to use the proceeds of the Loans in accordance with
Sections 2.7 [Use of Proceeds] and 7.1.10 [Use of Proceeds].

 

5.1.9.2               MARGIN STOCK.

 

None of the Loan Parties engages or intends to engage principally, or as one of
its important activities, in the business of extending credit for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of Regulation U).  No part of the proceeds of any Loan has
been or will be used, immediately, incidentally or ultimately, to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock or to refund Indebtedness originally
incurred for such purpose, or for any purpose which entails a violation of or
which is inconsistent with the provisions of the regulations of the Board of
Governors of the Federal Reserve System.  None of the Loan Parties holds or
intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of such Loan Party are or will be represented by
margin stock.

 


5.1.10.               FULL DISCLOSURE.


 

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Agent or any Lender in
connection herewith or therewith, contains any untrue statement of a material
fact or omits to

 

52

--------------------------------------------------------------------------------


 

state a material fact necessary in order to make the statements contained herein
and therein, in light of the circumstances under which they were made, not
misleading in any material respect.  There is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition, results of operations or business prospects of the Loan Parties taken
as a whole which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Agent and the Lenders prior to or at the date hereof in connection with the
transactions contemplated hereby.

 


5.1.11.               TAXES.


 

All federal, state, local and other tax returns required to have been filed with
respect to the Loan Parties have been filed, and payment or adequate provision
has been made for the payment of all taxes, fees, assessments and other
governmental charges which have or may become due pursuant to said returns or to
assessments received, except to the extent that such taxes, fees, assessments
and other charges are not material or are being contested in good faith by
appropriate proceedings diligently conducted and for which such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made.  There are no agreements or waivers extending the statutory period of
limitations applicable to any federal income tax return of any Loan Party for
any period.

 


5.1.12.               CONSENTS AND APPROVALS.


 

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Loan Party, except as listed on
Schedule 5.1.12, all of which shall have been obtained or made on or prior to
the Closing Date except as otherwise indicated on Schedule 5.1.12.

 


5.1.13.               NO EVENT OF DEFAULT; COMPLIANCE WITH INSTRUMENTS.


 

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default.  None of the Loan Parties is in violation
of (i) any term of its certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents or (ii) any
material agreement or instrument to which it is a party or by which it or any of
its properties may be subject or bound where such violation would constitute a
Material Adverse Change.

 


5.1.14.               PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.


 

Each Loan Party owns or possesses all the material patents, trademarks, service
marks, trade names, copyrights, licenses, registrations, franchises, permits and
rights necessary to own and operate its properties and to carry on its business
as presently

 

53

--------------------------------------------------------------------------------


 

conducted and planned to be conducted by such Loan Party, without known
possible, alleged or actual material conflict with the rights of others.

 


5.1.15.               INSURANCE.


 

No notice has been given or claim made and no grounds exist to cancel or avoid
any of insurance policies of the type described in Section 7.1.3 [Maintenance of
Insurance] or to reduce the coverage provided thereby.

 


5.1.16.               COMPLIANCE WITH LAWS.


 

The Loan Parties are in compliance in all material respects with all applicable
Laws (other than Environmental Laws which are specifically addressed in
Section 5.1.21 [Environmental Matters]) in all jurisdictions in which any Loan
Party is presently or will be doing business except where the failure to do so
would not constitute a Material Adverse Change.

 


5.1.17.               BURDENSOME RESTRICTIONS.


 

None of the Loan Parties is bound by any contractual obligation, or subject to
any restriction in any organization document, or any requirement of Law which
could reasonably be expected to constitute a Material Adverse Change.

 


5.1.18.               INVESTMENT COMPANIES; REGULATED ENTITIES.


 

None of the Loan Parties is an “investment company” registered or required to be
registered under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940 and shall not become such an “investment company” or under such “control.” 
None of the Loan Parties is subject to any other Federal or state statute or
regulation limiting its ability to incur Indebtedness for borrowed money (other
than Regulation X of the Board of Governors of the Federal Reserve System).

 


5.1.19.               PLANS AND BENEFIT ARRANGEMENTS.


 

(I)                                     EXCEPT WHERE THE LIABILITY THAT COULD
REASONABLY BE EXPECTED TO RESULT THEREFROM WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, RESULT IN A MATERIAL ADVERSE CHANGE, (A) THE LOAN PARTIES AND EACH
OTHER MEMBER OF THE ERISA GROUP ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH
ANY APPLICABLE PROVISIONS OF ERISA WITH RESPECT TO ALL PLANS AND, AS TO THE
BORROWER, BENEFIT ARRANGEMENTS; (B) THERE HAS BEEN NO PROHIBITED TRANSACTION
WITH RESPECT TO ANY SUCH BENEFIT ARRANGEMENT OR ANY PLAN WHICH COULD RESULT IN
ANY MATERIAL LIABILITY OF THE LOAN PARTIES OR ANY OTHER MEMBER OF THE ERISA
GROUP; (C) THE LOAN PARTIES AND ALL OTHER MEMBERS OF THE ERISA GROUP HAVE MADE
WHEN DUE ANY AND ALL PAYMENTS REQUIRED TO BE MADE UNDER ANY AGREEMENT RELATING
TO A MULTIEMPLOYER PLAN OR ANY LAW PERTAINING THERETO; (D) WITH RESPECT TO EACH
PLAN THE LOAN PARTIES AND EACH OTHER MEMBER OF THE ERISA GROUP (I) HAVE
FULFILLED IN ALL RESPECTS THEIR OBLIGATIONS UNDER THE MINIMUM FUNDING STANDARDS
OF ERISA, (II) HAVE NOT INCURRED ANY LIABILITY TO THE PBGC, EXCEPT FOR PREMIUMS
IN THE

 

54

--------------------------------------------------------------------------------


 

ORDINARY COURSE WHICH ARE NOT OVERDUE AND (III) HAVE NOT HAD ASSERTED AGAINST
THEM ANY PENALTY FOR FAILURE TO FULFILL THE MINIMUM FUNDING REQUIREMENTS OF
SECTION 302 OF ERISA; AND (E) ALL PLANS AND BENEFIT ARRANGEMENTS HAVE BEEN
ADMINISTERED IN MATERIAL COMPLIANCE WITH THEIR TERMS AND APPLICABLE LAW.

 

(II)                                  EXCEPT WHERE THE LIABILITY THAT COULD
REASONABLY BE EXPECTED TO RESULT THEREFROM WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, RESULT IN A MATERIAL ADVERSE CHANGE, NO EVENT REQUIRING NOTICE TO THE
PBGC UNDER SECTION 302(F)(4)(A) OF ERISA HAS OCCURRED OR IS REASONABLY EXPECTED
TO OCCUR WITH RESPECT TO ANY PLAN, AND NO AMENDMENT WITH RESPECT TO WHICH
SECURITY IS REQUIRED UNDER SECTION 307 OF ERISA HAS BEEN MADE OR IS REASONABLY
EXPECTED TO BE MADE TO ANY PLAN.

 

(III)                               EXCEPT WHERE THE LIABILITY THAT COULD
REASONABLY BE EXPECTED TO RESULT THEREFROM WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, RESULT IN A MATERIAL ADVERSE CHANGE, NEITHER THE LOAN PARTIES NOR ANY
OTHER MEMBER OF THE ERISA GROUP HAS INCURRED OR REASONABLY EXPECTS TO INCUR ANY
MATERIAL WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA TO ANY MULTIEMPLOYER
PLAN OR UNDER SECTION 4063 OR 4064 OF ERISA TO ANY PLAN;.  NEITHER THE LOAN
PARTIES NOR ANY OTHER MEMBER OF THE ERISA GROUP HAS BEEN NOTIFIED BY ANY
MULTIEMPLOYER PLAN OR PLAN THAT SUCH MULTIEMPLOYER PLAN OR PLAN HAS BEEN
TERMINATED WITHIN THE MEANING OF SECTIONS 4041 A OR 4064, RESPECTIVELY,  OF
ERISA AND, TO THE BEST KNOWLEDGE OF THE BORROWER, NO MULTIEMPLOYER PLAN IS
REASONABLY EXPECTED TO BE REORGANIZED OR TERMINATED, WITHIN THE MEANING OF TITLE
IV OF ERISA.

 

(IV)                              TO THE BEST KNOWLEDGE OF BORROWER, NEITHER THE
BORROWER NOR ANY OTHER MEMBER OF THE ERISA GROUP HAS, WITHIN THE PRECEDING FIVE
YEARS, ENTERED INTO A TRANSACTION TO WHICH EITHER SECTION 4069 OR
SECTION 4212(C) OF ERISA COULD APPLY SO AS TO SUBJECT BORROWER OR OTHER MEMBER
OF THE ERISA GROUP TO A LIABILITY, EXCEPT WHERE THE LIABILITY THAT COULD
REASONABLY BE EXPECTED TO RESULT THEREFROM WOULD NOT RESULT IN A MATERIAL
ADVERSE CHANGE.

 


5.1.20.               EMPLOYMENT MATTERS.


 

Each of the Loan Parties is in compliance with the Labor Contracts and all
applicable Federal, state and local labor and employment Laws including those
related to equal employment opportunity and affirmative action, labor relations,
minimum wage, overtime, child labor, medical insurance continuation, worker
adjustment and relocation notices, immigration controls and worker and
unemployment compensation, where such failure to comply would constitute a
Material Adverse Change.  There are no outstanding grievances, arbitration
awards or appeals therefrom arising out of the Labor Contracts or current or
threatened strikes, picketing, handbilling or other work stoppages or slowdowns
at facilities of any of the Loan Parties which in any case would constitute a
Material Adverse Change.

 


5.1.21.               ENVIRONMENTAL MATTERS.


 

None of the Loan Parties has received any Environmental Complaint, including but
not limited to those from any Official Body or private Person alleging that such
Loan Party or any prior owner, operator or occupant of any of the Property is a

 

55

--------------------------------------------------------------------------------


 

potentially responsible party under the Comprehensive Environmental Response,
Cleanup and Liability Act, 42 U.S.C. § 9601, et seq., the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901, et seq. or any analogous state or local Law,
which could reasonably be expected to constitute a Material Adverse Change and
none of the Loan Parties has any reason to believe that such an Environmental
Complaint might be received.  There are no pending or, to any Loan Party’s
knowledge, threatened Environmental Complaints relating to any Loan Party or, to
any Loan Party’s knowledge, any prior owner, operator or occupant of any of the
Properties pertaining to, or arising out of, any Contamination or violations of
Environmental Laws or Required Environmental Permits which could reasonably be
expected to constitute a Material Adverse Change.

 


5.1.22.               SENIOR DEBT STATUS.


 

The Obligations of each Loan Party under this Agreement, the Guaranty Agreement
and each of the other Loan Documents to which it is a party do rank and will
rank at least pari passu in priority of payment with all other Indebtedness of
such Loan Party except Indebtedness of such Loan Party to the extent secured by
Permitted Liens.  There is no Lien upon or with respect to any of the properties
or income of any Loan Party which secures Indebtedness or other obligations of
any Person except for Permitted Liens.

 


5.2                                 CONTINUATION OF REPRESENTATIONS.


 

The Borrower and Hovnanian make the representations and warranties in this
Section 5 on the date hereof and on the Closing Date and each date thereafter on
which a Loan is made or a Letter of Credit is issued as provided in and subject
to Sections 6.1 [First Loans and Letters of Credit] and 6.2 [Each Additional
Loan or Letter of Credit].

 

6.                                       CONDITIONS OF LENDING AND ISSUANCE OF
LETTERS OF CREDIT

 

The obligation of each Lender to make Loans and of the Agent and the Letter of
Credit Lenders to issue Letters of Credit hereunder is subject to the
performance by each of the Loan Parties of its Obligations to be performed
hereunder at or prior to the making of any such Loans or issuance of such
Letters of Credit and to the satisfaction of the following further conditions:

 


6.1                                 FIRST LOANS AND LETTERS OF CREDIT.


 

On the Closing Date:

 


6.1.1.                     OFFICER’S CERTIFICATE.


 

The representations and warranties of each of the Loan Parties contained in
Section 5 [Representation and Warranties] and in each of the other Loan
Documents shall be true and correct on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times

 

56

--------------------------------------------------------------------------------


 

referred to therein), and each of the Loan Parties shall have performed and
complied with all covenants and conditions hereof and thereof, no Event of
Default or Potential Default shall have occurred and be continuing or shall
exist; and there shall be delivered to the Agent for the benefit of each Lender
a certificate of each of Hovnanian and the Borrower, dated the Closing Date and
signed by the Chief Executive Officer, President or Chief Financial Officer of
each of the Loan Parties, to each such effect.

 


6.1.2.                     INCUMBENCY CERTIFICATE.


 

There shall be delivered to the Agent for the benefit of each Lender a
certificate dated the Closing Date and signed by the Secretary or an Assistant
Secretary or the managing member (or equivalent), as the case may be, of each of
the Loan Parties, certifying as appropriate as to:

 

(I)                                     ALL ACTION TAKEN BY EACH LOAN PARTY IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;

 

(II)                                  THE NAMES OF THE OFFICER OR OFFICERS
AUTHORIZED TO SIGN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE TRUE
SIGNATURES OF SUCH OFFICER OR OFFICERS AND SPECIFYING THE AUTHORIZED OFFICERS
PERMITTED TO ACT ON BEHALF OF EACH LOAN PARTY FOR PURPOSES OF THIS AGREEMENT AND
THE TRUE SIGNATURES OF SUCH OFFICERS, ON WHICH THE AGENT AND EACH LENDER MAY
CONCLUSIVELY RELY; AND

 

(III)                               AS TO HOVNANIAN AND THE BORROWER ONLY,
COPIES OF ITS ORGANIZATIONAL DOCUMENTS, INCLUDING ITS CERTIFICATE OF
INCORPORATION, BYLAWS, CERTIFICATE OF LIMITED PARTNERSHIP, PARTNERSHIP
AGREEMENT, CERTIFICATE OF FORMATION, AND LIMITED LIABILITY COMPANY AGREEMENT AS
IN EFFECT ON THE CLOSING DATE CERTIFIED BY THE APPROPRIATE STATE OFFICIAL WHERE
SUCH DOCUMENTS ARE FILED IN A STATE OFFICE TOGETHER WITH CERTIFICATES FROM THE
APPROPRIATE STATE OFFICIALS AS TO THE CONTINUED EXISTENCE AND GOOD STANDING OF
SUCH LOAN PARTY IN EACH STATE WHERE ORGANIZED.

 


6.1.3.                     DELIVERY OF LOAN DOCUMENTS.


 

The Notes, the Guaranty Agreement and the other Loan Documents shall have been
duly executed and delivered by Hovnanian to the Agent on or before the date
hereof for the benefit of the Lenders.

 


6.1.4.                     OPINION OF COUNSEL.


 

There shall be delivered to the Agent for the benefit of each Lender a written
opinion of Peter Reinhart, Esquire, in-house counsel for the Loan Parties, dated
the Closing Date and in form and substance reasonably satisfactory to the Agent
and its counsel.

 


6.1.5.                     LEGAL DETAILS.


 

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance reasonably satisfactory to the Agent and counsel for the Agent, and
the Agent shall

 

57

--------------------------------------------------------------------------------

 


 

have received all such other counterpart originals or certified or other copies
of such documents and proceedings in connection with such transactions, in form
and substance reasonably satisfactory to the Agent and said counsel, as the
Agent or said counsel may reasonably request.

 


6.1.6.                     PAYMENT OF FEES.


 

The Borrower shall have paid or caused to be paid to the Agent for itself and
for the account of the Lenders to the extent not previously paid, all commitment
and other fees accrued through the Closing Date and the costs and expenses for
which the Agent and the Lenders are entitled to be reimbursed.

 


6.1.7.                     CONSENTS.


 

All material consents required to effectuate the transactions contemplated
hereby as set forth on Schedule 5.1.12 shall have been obtained.

 


6.1.8.                     OFFICER’S CERTIFICATE REGARDING MACS.


 

Since October 31, 2005, no Material Adverse Change shall have occurred, and
there shall have been delivered to the Agent for the benefit of each Lender a
certificate dated the Closing Date and signed by the Chief Executive Officer,
President or Chief Financial Officer of each Loan Party to each such effect.

 


6.1.9.                     NO ACTIONS OR PROCEEDINGS.


 

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby.

 


6.1.10                  LIEN SEARCH.


 

The Borrower shall have delivered reasonably satisfactory results of a lien
search to the Agent evidencing no liens on Hovnanian or the Borrower which are
not Permitted Liens.

 


6.2                                 EACH ADDITIONAL LOAN OR LETTER OF CREDIT.


 

At the time of making any Loans or issuing any Letters of Credit other than
Loans made or Letters of Credit issued on the Closing Date and after giving
effect to the proposed extensions of credit:  the representations and warranties
of the Loan Parties contained in Section 5 [Representations and Warranties] and
in the other Loan Documents shall be true and correct in all material respects
on and as of the date of such additional Loan or Letter of Credit with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which expressly relate solely
to an earlier date or time, which representations and warranties shall be true
and correct in all material respects on and as of the specific dates or times
referred to therein); no Event of Default or Potential Default

 

58

--------------------------------------------------------------------------------


 

shall have occurred and be continuing or shall exist; and the Borrower shall
have delivered to the Agent a duly executed and completed Loan Request or
application for a Letter of Credit as the case may be (each such application
shall be deemed to be a representation by the Borrower that the conditions under
this Section 6.2 for the issuance of such additional Letter of Credit have been
satisfied even if not so stated in such application).

 

7.                                       COVENANTS

 


7.1                                 AFFIRMATIVE COVENANTS.


 

The Borrower and Hovnanian, jointly and severally, covenant and agree that until
payment in full of the Loans, Reimbursement Obligations and Letter of Credit
Borrowings, and interest thereon, expiration or termination of all Letters of
Credit, satisfaction of all of the Loan Parties’ other Obligations (other than
any contingent indemnity obligations not then due) under the Loan Documents and
termination of the Commitments, they shall, and shall cause the other Loan
Parties to, comply at all times with the following affirmative covenants:

 


7.1.1.                     PRESERVATION OF EXISTENCE, ETC.


 

Each Loan Party shall maintain its legal existence as a corporation, limited
partnership or limited liability company and its license or qualification and
good standing in each jurisdiction in which its ownership or lease of property
or the nature of its business makes such license or qualification necessary,
except as otherwise expressly permitted in Section 7.2.4 [Liquidations, Mergers,
Consolidations, Acquisitions] and except where failure to do so could not
reasonably be expected to constitute a Material Adverse Change with respect to
the Borrower or Hovnanian or with respect to the Loan Parties taken as a whole.

 


7.1.2.                     PAYMENT OF LIABILITIES, INCLUDING TAXES, ETC.


 

Each Loan Party shall duly pay and discharge all material liabilities to which
it is subject or which are asserted against it, promptly as and when the same
shall become due and payable, including all material taxes, assessments and
governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made, or to the extent that failure to
discharge any such liabilities would not result in any additional liability
which would adversely affect to a material extent the financial condition of the
Borrower or Hovnanian or of the Loan Parties taken as a whole, provided that the
Loan Parties will pay all such liabilities forthwith upon the commencement of
proceedings to foreclose any material Lien which may have attached as security
therefor.

 


7.1.3.                     MAINTENANCE OF INSURANCE.


 

Each Loan Party shall insure its properties and assets against loss or damage by
fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers’ compensation,
public

 

59

--------------------------------------------------------------------------------


 

liability, flood and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary.

 


7.1.4.                     MAINTENANCE OF PROPERTIES AND LEASES.


 

Each Loan Party shall maintain in good repair, working order and condition
(ordinary wear and tear excepted) in accordance with the general practice of
other businesses of similar character and size, all of those properties
necessary to its business, and from time to time, such Loan Party will make or
cause to be made all appropriate repairs, renewals or replacements thereof.

 


7.1.5.                     MAINTENANCE OF PATENTS, TRADEMARKS, ETC.


 

Each Loan Party shall maintain in full force and effect all patents, trademarks,
service marks, trade names, copyrights, licenses, franchises, permits and other
authorizations necessary for the ownership and operation of its properties and
business if the failure so to maintain the same would constitute a Material
Adverse Change.

 


7.1.6.                     VISITATION RIGHTS.


 

Each Loan Party shall permit any of the officers or authorized employees or
representatives of the Agent or (at the expense of such Lender) any of the
Lenders to visit and inspect any of its properties and to examine and make
excerpts from its books and records and discuss its business affairs, finances
and accounts with its officers, all in such detail and at such times and as
often as any of the Lenders may reasonably request, provided that each Lender
shall provide the Borrower and the Agent with reasonable notice prior to any
visit or inspection.  In the event any Lender desires to conduct an audit of any
Loan Party, such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Agent.

 


7.1.7.                     KEEPING OF RECORDS AND BOOKS OF ACCOUNT.


 

The Loan Parties shall maintain and keep proper books of record and account
which enable Hovnanian and its Subsidiaries to issue financial statements in
accordance with GAAP and as otherwise required by applicable Laws of any
Official Body having jurisdiction over Hovnanian or any Subsidiary of Hovnanian,
and in which full, true and correct entries shall be made in all material
respects of all its dealings and business and financial affairs.

 


7.1.8.                     PLANS AND BENEFIT ARRANGEMENTS.


 

The Loan Parties shall, and shall cause each member of the ERISA Group that is a
Subsidiary to, and shall use its reasonable best efforts to cause each other
member of the ERISA Group to, comply with ERISA, the Internal Revenue Code and
other applicable Laws applicable to Plans and, as to the Borrower, Benefit
Arrangements, except where such failure, alone or in

 

60

--------------------------------------------------------------------------------


 

conjunction with any other failure, would not result in a Material Adverse
Change.  Without limiting the generality of the foregoing, the Loan Parties 
shall cause all of their Plans and shall use reasonable best efforts to cause
all Plans maintained by any member of the ERISA Group, to be funded in
accordance with the minimum funding requirements of ERISA and shall make, and
cause each Subsidiary to, and shall use its reasonable best efforts to cause
each member of the ERISA Group to make, in a timely manner, all contributions
due to Plans and Multiemployer Plans except where such failure, alone or in
conjunction with any other failure, would not result in a Material Adverse
Change.

 


7.1.9.                     COMPLIANCE WITH LAWS.


 

Each Loan Party shall comply with all applicable Laws, including all
Environmental Laws, in all respects, provided that it shall not be deemed to be
a violation of this Section 7.1.9 if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would constitute a Material Adverse
Change.

 


7.1.10.               USE OF PROCEEDS.


 

The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only for  general corporate purposes and for working capital for the Borrower,
Hovnanian and the Restricted Subsidiaries.

 

7.1.11                  Anti-Terrorism Laws.

 

The Loan Parties and their respective Affiliates and agents shall not engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law.  The Borrower shall deliver to Lenders any certification or
other evidence reasonably requested from time to time by any Lender in its
reasonable discretion, confirming Borrower’s compliance with this
Section 7.1.11.

 


7.2                                 NEGATIVE COVENANTS.


 

The Borrower and Hovnanian, jointly and severally, covenant and agree that until
payment in full of the Loans, Reimbursement Obligations and Letter of Credit
Borrowings and interest thereon, expiration or termination of all Letters of
Credit, satisfaction of all of the Loan Parties’ other Obligations hereunder
(other than any contingent indemnity obligations not then due) and termination
of the Commitments, they shall, and shall cause the other Loan Parties to,
comply with the following negative covenants:

 


7.2.1.                     INDEBTEDNESS.


 

EACH OF THE LOAN PARTIES SHALL NOT AT ANY TIME CREATE, INCUR, ASSUME OR SUFFER
TO EXIST ANY SECURED INDEBTEDNESS, EXCEPT INDEBTEDNESS SECURED BY PERMITTED
LIENS.

 

61

--------------------------------------------------------------------------------


 


7.2.2.                     LIENS.


 

Each of the Loan Parties shall not at any time create, incur, assume or suffer
to exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, or agree or become liable to do so, except
Permitted Liens.

 


7.2.3.                     LOANS AND INVESTMENTS.


 

Each of the Loan Parties shall not, at any time, make or suffer to remain
outstanding any Investment except Permitted Investments and, to the extent
permitted by Section 7.2.6 [Restricted Payments; Restricted Investments;
Investments in Related Businesses], Restricted Investments and Investments in
Related Businesses.

 


7.2.4.                     LIQUIDATIONS, MERGERS, CONSOLIDATIONS, ACQUISITIONS.


 

Each of the Loan Parties shall not dissolve, liquidate or wind-up its affairs,
or become a party to any merger or consolidation, or acquire by purchase, lease
or otherwise all or substantially all of the assets or capital stock of any
other Person, provided that

 

(1)                                  any Loan Party other than the Borrower or
Hovnanian may consolidate or merge into another Loan Party (or any Person that
concurrently becomes a Loan Party), and

 

(2)                                  any Loan Party may consolidate or merge
with a Person who is not a Loan Party if the common stockholders of Hovnanian
prior to such transaction maintain at least 50% of the voting control (direct or
indirect) of the combined entity after consummation of the transaction, and

 

(3)                                  any Loan Party may acquire, whether by
purchase or by merger, (A) all or substantially all of the ownership interests
of another Person or (B) all or substantially all of assets of another Person or
of a business or division of another Person (each, a “Permitted Acquisition”),
provided that each of the following requirements is met:

 

(I)                                     IF THE LOAN PARTIES ARE ACQUIRING THE
OWNERSHIP INTERESTS IN SUCH PERSON, AND SUCH PERSON IS, OR CONCURRENTLY WILL BE,
DESIGNATED A RESTRICTED SUBSIDIARY, SUCH PERSON SHALL EXECUTE A GUARANTOR
JOINDER AND JOIN THIS AGREEMENT AS A GUARANTOR PURSUANT TO SECTION 10.18
[JOINDER OF GUARANTORS] AND THE BORROWER SHALL HAVE OTHERWISE COMPLIED WITH
SECTION 2.11.4 [DESIGNATION OF RESTRICTED SUBSIDIARY] ON OR BEFORE THE DATE OF
SUCH PERMITTED ACQUISITION;

 

(II)                                  IF SUCH PERSON’S SHARES ARE REGISTERED AS
“PUBLIC” SHARES UNDER APPLICABLE LAW, THE BOARD OF DIRECTORS OR OTHER EQUIVALENT
GOVERNING BODY OF SUCH PERSON SHALL HAVE APPROVED SUCH PERMITTED ACQUISITION;

 

(III)                               THE BUSINESS ACQUIRED, OR THE BUSINESS
CONDUCTED BY THE PERSON WHOSE OWNERSHIP INTERESTS ARE BEING ACQUIRED, AS
APPLICABLE, SHALL COMPLY WITH SECTION 7.2.8 [CONTINUATION OF OR CHANGE IN
BUSINESS]; AND

 

62

--------------------------------------------------------------------------------


 

(IV)                              NO POTENTIAL DEFAULT OR EVENT OF DEFAULT SHALL
EXIST IMMEDIATELY PRIOR TO AND AFTER GIVING EFFECT TO SUCH PERMITTED
ACQUISITION.

 

(4)                                  the Loan Parties may make, whether by
purchase or merger or otherwise, Permitted Investments and, to the extent
permitted by Section 7.2.6 [Restricted Investments; Restricted Payments;
Investments in Related Businesses], Restricted Investments, Restricted Payments
and Investments in Related Businesses;

 

(5)                                  the Loan Parties may liquidate or wind-up
Restricted Subsidiaries of Hovnanian which are not individually material to
Hovnanian, the Borrower or to the Loan Parties taken as a whole; provided that
the Loan Parties shall satisfy the requirements of Section 2.11 [Designation of
Subsidiaries and Release of Guarantors], to the extent applicable;

 

(6)                                  the Loan Parties may effectuate any sale
permitted by Section 7.2.5 as a merger or consolidation; and

 

(7)                                  for the avoidance of doubt, any Loan Party
may effect or allow the liquidation or winding-up of any Non-Restricted Person.

 


7.2.5.                     DISPOSITIONS OF ASSETS OR SUBSIDIARIES.


 

EACH OF THE LOAN PARTIES SHALL NOT  SELL, CONVEY, ASSIGN, LEASE, ABANDON OR
OTHERWISE TRANSFER OR DISPOSE OF, VOLUNTARILY OR INVOLUNTARILY, ANY OF ITS
PROPERTIES OR ASSETS, TANGIBLE OR INTANGIBLE (INCLUDING SALE, ASSIGNMENT,
DISCOUNT OR OTHER DISPOSITION OF ACCOUNTS, CONTRACT RIGHTS, CHATTEL PAPER,
EQUIPMENT OR GENERAL INTANGIBLES WITH OR WITHOUT RECOURSE OR OF CAPITAL STOCK,
SHARES OF BENEFICIAL INTEREST, PARTNERSHIP INTERESTS OR LIMITED LIABILITY
COMPANY INTERESTS OF A SUBSIDIARY OF SUCH LOAN PARTY, BUT EXCLUDING INVESTMENTS
IN NON-RESTRICTED PERSONS), EXCEPT:

 

(I)                                     ANY SALE, TRANSFER OR LEASE OF ASSETS IN
THE ORDINARY COURSE OF BUSINESS WHICH ARE NO LONGER NECESSARY OR REQUIRED IN THE
CONDUCT OF SUCH LOAN PARTY’S BUSINESS;

 

(II)                                  ANY SALE, TRANSFER OR LEASE OF ASSETS TO A
LOAN PARTY;

 

(III)                               ANY SALE, TRANSFER OR LEASE OF ASSETS IN THE
ORDINARY COURSE OF BUSINESS WHICH ARE REPLACED BY SUBSTITUTE ASSETS ACQUIRED NOT
IN VIOLATION OF THIS AGREEMENT;

 

(IV)                              ANY SALE, TRANSFER OR LEASE OF ASSETS BY A
NON-RESTRICTED SUBSIDIARY; OR

 

(V)                                 ANY OTHER SALE, TRANSFER OR LEASE OF ASSETS
NOT INCLUDED IN CLAUSES (I) THROUGH (IV) ABOVE PROVIDED THAT (1) AFTER GIVING
EFFECT TO SUCH SALE THE LOAN PARTIES ARE IN COMPLIANCE WITH THE COVENANTS UNDER
THIS AGREEMENT (INCLUDING THE FINANCIAL COVENANTS IN SECTIONS 7.2.11 [MINIMUM
ATNW], 7.2.12 [LEVERAGE RATIO], AND 7.2.13 [FIXED

 

63

--------------------------------------------------------------------------------


 

CHARGE COVERAGE RATIO]) AND NO POTENTIAL DEFAULT OR EVENT OF DEFAULT, AND
(2) ANY SUCH SALE DOES NOT CONSTITUTE ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
THE LOAN PARTIES TAKEN AS A WHOLE.

 


7.2.6.                     RESTRICTED PAYMENTS; RESTRICTED INVESTMENTS;
INVESTMENTS IN RELATED BUSINESSES.


 

7.2.6.1                   THE LOAN PARTIES SHALL NOT PAY OR MAKE RESTRICTED
PAYMENTS, RESTRICTED INVESTMENTS OR INVESTMENTS BY LOAN PARTIES IN OTHER LOAN
PARTIES ENGAGED IN RELATED BUSINESSES (“INVESTMENTS IN RELATED BUSINESSES”) FROM
AND AFTER JANUARY 31, 2001 WHICH EXCEED IN THE AGGREGATE THE SUM OF:

 

(I)                                     $45,000,000;

 

(II)                                  50% OF NET INCOME OF HOVNANIAN (CALCULATED
AND CONSOLIDATED IN ACCORDANCE WITH GAAP) FOR ALL FISCAL QUARTERS COMMENCING ON
FEBRUARY 1, 2001 AND THEREAFTER; AND

 

(III)                               50% OF THE PROCEEDS (LESS COSTS OF ISSUANCE)
OF ANY ISSUANCE OR SALE OF EQUITY, INCLUDING QUALIFIED PREFERRED EQUITY, OF
HOVNANIAN TO ANY PERSON OTHER THAN A LOAN PARTY DURING ALL FISCAL QUARTERS
COMMENCING ON FEBRUARY 1, 2001 AND THEREAFTER.

 

7.2.6.2               EACH OF THE LOAN PARTIES SHALL NOT ENTER INTO OR CARRY OUT
ANY TRANSACTION WITH ANY AFFILIATE (INCLUDING PURCHASING PROPERTY OR SERVICES
FROM OR SELLING PROPERTY OR SERVICES TO ANY AFFILIATE OF ANY LOAN PARTY OR OTHER
PERSON BUT EXCLUDING TRANSACTIONS BETWEEN LOAN PARTIES) UNLESS SUCH TRANSACTION
IS NOT OTHERWISE PROHIBITED BY THIS AGREEMENT, IS ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS UPON FAIR AND REASONABLE ARM’S-LENGTH TERMS AND IS IN
ACCORDANCE WITH ALL APPLICABLE LAW. WITHOUT LIMITING THE FOREGOING, THE
AGGREGATE AMOUNT OF ALL INDEBTEDNESS FOR OWED OR BORROWED MONEY OWING TO ANY
LOAN PARTY BY ANY OFFICER OR DIRECTOR, OR RELATIVE THEREOF, SHALL NOT EXCEED
$1,000,000 IN THE AGGREGATE OWING AT ANY ONE TIME AND ALL SUCH INDEBTEDNESS
SHALL BEAR INTEREST AT A RATE NOT LESS THAN THE COUPON RATE ON SIX MONTH U.S.
TREASURY BILLS AS OF THE DATE SUCH INDEBTEDNESS IS INCURRED.

 

7.2.6.3               THE LOAN PARTIES SHALL NOT PAY OR MAKE ANY RESTRICTED
PAYMENT IN RESPECT OF DIVIDENDS OR SUBORDINATED DEBT IF AN EVENT OF DEFAULT OR
POTENTIAL DEFAULT EXISTS AT THE TIME OF SUCH PAYMENT OR WOULD EXIST AFTER GIVING
EFFECT THERETO.

 


7.2.7.                     SUBSIDIARIES, PARTNERSHIPS AND JOINT VENTURES.


 

Each of the Loan Parties shall not own or create directly or indirectly any
Subsidiaries other than (i) any Subsidiary which has executed the Guaranty
Agreement as Guarantor on the Closing Date, (ii) any Subsidiary formed or
acquired after the Closing Date which joins the Guaranty Agreement as a
Guarantor pursuant to Section 10.18 [Joinder of Guarantors] or (iii) any
Non-Restricted Person.

 

64

--------------------------------------------------------------------------------


 


7.2.8.                     CONTINUATION OF OR CHANGE IN BUSINESS.


 

Each of the Loan Parties shall not engage in any business other than the
homebuilding business or Related Businesses.

 


7.2.9.                     PLANS AND BENEFIT ARRANGEMENTS.


 

Each of the Loan Parties shall not engage in a Prohibited Transaction with any
Plan, Benefit Arrangement or Multiemployer Plan which, alone or in conjunction
with any other circumstances or set of circumstances, results in liability under
ERISA, except where the liability that could reasonably be expected to result
therefrom would not result in a Material Adverse Change.

 


7.2.10.               BORROWING BASE.


 

At any time that the Investment Grade Period is not in effect, the Loan Parties
shall not permit Senior Homebuilding Indebtedness minus the face amount of
outstanding letters of credit (whether “Letters of Credit” or not) in respect of
which a Loan Party is obligated and which is issued to guaranty or assure the
installation of site improvements on (or appurtenant to) land owned by a Loan
Party to exceed the Borrowing Base at such time.  Pursuant thereto, the Borrower
shall make (or cause to be made), on the Business Day following the date on
which any such excess is calculated, payments of principal of Senior
Homebuilding Indebtedness sufficient to reduce to zero ($0) on such date any
such excess.

 


7.2.11.              MINIMUM CTNW.


 

The Loan Parties shall not permit Consolidated Tangible Net Worth as of the last
day of any fiscal quarter to be less than the sum of: (i) $1,300,000,000 and
(ii) 50% of Hovnanian’s consolidated net income (calculated and consolidated in
accordance with GAAP) for each fiscal quarter commencing on February 1, 2006 and
thereafter in which net income was earned (as opposed to a net loss), (iii) 50%
of the proceeds (less costs of issuance) of any issuance or sale of equity of
Hovnanian (including Qualified Preferred Equity) to any Person other than a Loan
Party during each fiscal quarter commencing on February 1, 2006 and thereafter.

 


7.2.12.              LEVERAGE RATIO.


 

The Loan Parties shall not permit the Leverage Ratio as of the last day of any
fiscal quarter to exceed 2.25 to 1.0.

 


7.2.13.              FIXED CHARGE COVERAGE RATIO.


 

The Loan Parties shall not permit the Fixed Charge Coverage Ratio as of the last
day of any fiscal quarter to be less than the 1.75 to 1.0 for each of any two
(2) consecutive fiscal quarters if the second such fiscal quarter constitutes a
High Leverage Period.

 

65

--------------------------------------------------------------------------------


 


7.2.14.              INVENTORY LIMITS.


 

AT ANY TIME WHEN THE INVESTMENT GRADE PERIOD IS NOT IN EFFECT, THE LOAN PARTIES
SHALL NOT PERMIT:

 

(I)                                     THE DOLLAR VALUE OF UNENTITLED LAND TO
EXCEED TWENTY PERCENT (20%) OF THE SUM OF (A) CONSOLIDATED TANGIBLE NET WORTH
PLUS (B) THE LESSER OF (I) 50% OF THE PRINCIPAL AMOUNT OF THE SUBORDINATED DEBT,
OR (II) $500,000,000, AS CALCULATED AS OF THE END OF EACH FISCAL QUARTER;

 

(II)                                  THE DOLLAR VALUE OF FINISHED LOTS AND LAND
UNDER DEVELOPMENT PLUS UNENTITLED LAND TO EXCEED 1.25 TIMES THE SUM OF
(A) CONSOLIDATED TANGIBLE NET WORTH PLUS (B) THE LESSER OF (I) 50% OF THE
PRINCIPAL AMOUNT OF THE SUBORDINATED DEBT, OR (II) $500,000,000, AS CALCULATED
AS OF THE END OF EACH FISCAL QUARTER; OR

 

(III)                               THE NUMBER OF UNSOLD DWELLING UNITS EXISTING
AS OF THE END OF ANY FISCAL QUARTER TO EXCEED 25% OF THE NUMBER OF DWELLING
UNITS CONVEYED BY ANY PERSON WHO IS A LOAN PARTY ON THE DATE OF DETERMINATION,
OR ANY PERSON THAT WAS ACQUIRED AND MERGED OR CONSOLIDATED WITH AND INTO A
PERSON WHO IS A LOAN PARTY ON THE DATE OF DETERMINATION, TO THIRD PARTY
PURCHASERS WITHIN THE PREVIOUS TWELVE (12) MONTHS.

 


7.2.15.               FISCAL YEAR.


 

The Loan Parties shall not change their fiscal year from the twelve-month period
ending October 31.

 


7.2.16.               CHANGES IN SUBORDINATED DEBT DOCUMENTS.


 

The Loan Parties shall not amend or modify any provisions of the documents
relating to the Subordinated Debt without providing at least ten (10) calendar
days’ prior written notice to the Agent, and, if the same would adversely affect
the interests of the Agent and the Lenders in any material respect, obtaining
the prior written consent of the Required Lenders.  No Loan Party shall directly
or indirectly make any payment on the Subordinated Debt which would violate the
provisions of any applicable subordination agreement or provision.  Neither the
Senior Notes nor the Subordinated Debt shall become secured.

 


7.3                                 REPORTING REQUIREMENTS.


 

The Borrower and Hovnanian, jointly and severally, covenant and agree that until
payment in full of the Loans, Reimbursement Obligations and Letter of Credit
Borrowings and interest thereon, expiration or termination of all Letters of
Credit, satisfaction of all of the Loan Parties’ other Obligations hereunder and
under the other Loan Documents (other than any contingent indemnity obligations
not then due) and termination of the Commitments, they shall, and shall cause
the other Loan Parties to, to the extent applicable, furnish or cause to be
furnished to the Agent:

 

66

--------------------------------------------------------------------------------


 


7.3.1.                     QUARTERLY FINANCIAL STATEMENTS.


 

As soon as available and in any event within fifty-five (55) calendar days after
the end of each of the first three fiscal quarters in each fiscal year of
Hovnanian, financial statements of Hovnanian, consisting of a consolidated
balance sheet as of the end of such fiscal quarter and related consolidated
statements of income, stockholders’ equity and cash flows for the fiscal quarter
then ended and the fiscal year through that date, all in reasonable detail and
certified (subject to normal year-end audit adjustments) by the Chief Executive
Officer, President, Treasurer or Chief Financial Officer or principal accounting
officer of Hovnanian as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.  The Loan Parties will be deemed to have complied with the delivery
requirements of this Section 7.3.1 if within fifty-five (55) days after the end
of their fiscal quarter, the Borrower delivers to the Agent a copy of
Hovnanian’s Form 10-Q as filed with the SEC and the financial statements
contained therein meets the requirements described in this Section 7.3.1.

 


7.3.2.                     ANNUAL FINANCIAL STATEMENTS.


 

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of Hovnanian, financial statements of Hovnanian consisting of a
consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of income, stockholders’ equity and cash flows for the
fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized standing reasonably satisfactory to the Agent.  The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Loan Party under any of the Loan
Documents or cause or constitute an Event of Default.  The Loan Parties will be
deemed to have complied with the delivery requirements of this Section 7.3.2 if
within ninety (90) days after the end of Hovnanian’s fiscal year, the Borrower
delivers to the Agent a copy of Hovnanian’s Annual Report and Form 10-K as filed
with the SEC and the financial statements and separately delivers the
above-referenced certification of public accountants.

 


7.3.3.                     CERTIFICATES OF THE BORROWER.


 

7.3.3.1                                                               
COMPLIANCE CERTIFICATE.  CONCURRENTLY WITH THE FINANCIAL STATEMENTS OF HOVNANIAN
FURNISHED TO THE AGENT AND TO THE LENDERS PURSUANT TO SECTIONS 7.3.1 [QUARTERLY
FINANCIAL STATEMENTS] AND 7.3.2 [ANNUAL FINANCIAL STATEMENTS]:

 

(a)                                  a certificate of the Borrower signed by the
Chief Executive Officer, President, Treasurer or Chief Financial Officer or
principal accounting officer of the Borrower, in the form of Exhibit 7.3.3.1
(each a “Compliance Certificate”), to the effect that, except as described
pursuant to Section 7.3.3.2 [Borrowing Base Certificate], (i) the

 

67

--------------------------------------------------------------------------------


 

representations and warranties of the Borrower contained in Section 5.1
[Representations and Warranties] and in the other Loan Documents are true and
correct in all material respects on and as of the date of such certificate with
the same effect as though such representations and warranties had been made on
and as of such date (except representations and warranties which expressly
relate solely to an earlier date or time), (ii) no Event of Default or Potential
Default exists and is continuing on the date of such certificate and
(iii) containing calculations in sufficient detail to demonstrate compliance as
of the date of such financial statements with all financial covenants contained
in Section 7.2 [Negative Covenants].

 

(b)                                 summary consolidated financial statements
for each of (i) the Non-Restricted Persons as a group and (ii) the Borrower,
Hovnanian and the Restricted Subsidiaries as a group; provided that the
statements provided in footnote 20 entitled “Financial Information of Subsidiary
Issuer and Subsidiary” of the Borrower’s consolidated financial statements in
Form 10-K and in footnote 16 in Form 10-Q shall be deemed to satisfy this
requirement;

 

(c)                                  summary financial statements for each Joint
Venture in which any Loan Party has a Subsidiary Investment greater than an
amount equal to 4% of Adjusted Tangible Net Worth as of the last day of the
previous fiscal quarter of Hovnanian; and

 

(d)                                 to the extent not previously disclosed in
writing to the Agent, a report of any changes to Schedule 1.1(C) including
changes arising under Section 2.11 [Designation of Subsidiaries and Release of
Guarantors].

 

7.3.3.2               BORROWING BASE CERTIFICATE.

 

As soon as available, but not later than fifty-five (55) days after the end of
each month, a Borrowing Base Certificate as of the end of such month,
appropriately completed, executed and delivered by an Authorized Officer,
together with a certificate of the Borrower signed by the Chief Executive
Officer, President, Treasurer or Chief Financial Officer or principal accounting
officer of the Borrower, in the form of Exhibit 7.3.3.2, to the effect that,
except as described pursuant to Section 7.3.4 [Notice of Default], no Event of
Default or Potential Default exists and is continuing on the date of such
Borrowing Base Certificate; provided, however, the Borrowing Base Certificate
delivered with respect to the month of October, in any year, may be in draft
form, subject to change as a result of the year-end audit, but in no event shall
be executed and delivered in final form later than ninety (90) days after the
end of such fiscal year.  The Borrower shall be required to deliver a Borrowing
Base Certificate as of the end of a month even if the Investment Grade Period is
in effect as of such month-end.

 


7.3.4.                     NOTICE OF DEFAULT.


 

Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President or Chief Financial Officer or principal accounting
officer of such Loan Party setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.

 

68

--------------------------------------------------------------------------------


 


7.3.5.                     NOTICE OF LITIGATION.


 

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party that involve a claim or series of claims in excess of
$10,000,000 which is not covered by insurance or which could reasonably be
expected to constitute a Material Adverse Change.

 


7.3.6.                     NOTICE OF CHANGE IN DEBT RATING.


 

Within two (2) Business Days after any Qualified Rating Agency announces a
change in Hovnanian’s Debt Rating, notice of such change.  Hovnanian will
deliver together with such notice a copy of any written notification which
Hovnanian received from the applicable rating agency regarding such change of
Debt Rating.

 


7.3.7.                     BUDGETS, FORECASTS, OTHER REPORTS AND INFORMATION.


 

Promptly upon their becoming available to any Loan Party:

 

(I)                                     ANY REPORTS, NOTICES OR PROXY STATEMENTS
GENERALLY DISTRIBUTED BY HOVNANIAN TO ITS STOCKHOLDERS,

 

(II)                                  REGULAR OR PERIODIC REPORTS, INCLUDING
FORMS 10-K, 10-Q AND 8-K, REGISTRATION STATEMENTS AND PROSPECTUSES, FILED BY
HOVNANIAN WITH THE SEC, AND

 

(III)                               SUCH OTHER REPORTS AND INFORMATION AS THE 
AGENT MAY FROM TIME TO TIME REASONABLY REQUEST.  THE LOAN PARTIES SHALL ALSO
NOTIFY THE AGENT PROMPTLY OF THE ENACTMENT OR ADOPTION OF ANY LAW WHICH COULD
REASONABLY BE EXPECTED TO CONSTITUTE A MATERIAL ADVERSE CHANGE.

 


7.3.8.                     NOTICES REGARDING PLANS AND BENEFIT ARRANGEMENTS.


 

7.3.8.1               CERTAIN EVENTS.

 

Promptly after learning of the occurrence thereof, notice (including the nature
of the event and, when known, any action taken or threatened by the Internal
Revenue Service or the PBGC with respect thereto) of any of the following
events, or series of such events, if, individually or in the aggregate, any
liabilities or penalties resulting from such event(s) could reasonably be
expected to result in a Material Adverse Change:

 

(I)                                     ANY REPORTABLE EVENT WITH RESPECT TO ANY
PLAN,

 

(II)                                  ANY PROHIBITED TRANSACTION WHICH COULD
SUBJECT ANY LOAN PARTY OR ANY OTHER MEMBER OF THE ERISA GROUP TO A CIVIL PENALTY
ASSESSED PURSUANT TO SECTION 502(I) OF ERISA OR A TAX IMPOSED BY SECTION 4975 OF
THE INTERNAL REVENUE CODE IN CONNECTION WITH ANY PLAN, ANY BENEFIT ARRANGEMENT
OR ANY TRUST CREATED THEREUNDER,

 

69

--------------------------------------------------------------------------------


 

(III)                               ANY WITHDRAWAL FROM A MULTIEMPLOYER PLAN BY
THE BORROWER OR ANY OTHER MEMBER OF THE ERISA GROUP UNDER TITLE IV OF ERISA OR
ASSERTION BY A MULTIEMPLOYER PLAN THAT SUCH A WITHDRAWAL HAS OCCURRED,

 

(IV)                              ANY CESSATION OF OPERATIONS (BY ANY LOAN PARTY
OR ANY OTHER MEMBER OF THE ERISA GROUP) AT A FACILITY IN THE CIRCUMSTANCES
DESCRIBED IN SECTION 4062(E) OF ERISA,

 

(V)                                 WITHDRAWAL BY ANY LOAN PARTY OR ANY OTHER
MEMBER OF THE ERISA GROUP FROM A PLAN IN THE CIRCUMSTANCES DESCRIBED IN
SECTION 4063 OF ERISA OR THE TERMINATION OF SUCH PLAN IN THE CIRCUMSTANCES
DESCRIBED IN SECTION 4064 OF ERISA,

 

(VI)                              A FAILURE TO MAKE ANY REQUIRED CONTRIBUTION TO
A PLAN OR THE CREATION OF ANY LIEN IN FAVOR OF THE PBGC OR A PLAN,

 

(VII)                           THE ADOPTION OF AN AMENDMENT TO A PLAN REQUIRING
THE PROVISION OF SECURITY TO SUCH PLAN PURSUANT TO SECTION 307 OF ERISA, OR

 

(VIII)                        THE DISTRESS TERMINATION OF A PLAN, UNDER TITLE IV
OF ERISA, WHICH HAS INSUFFICIENT ASSETS TO PAY ALL LIABILITIES.

 

7.3.8.2               NOTICES OF INVOLUNTARY TERMINATION AND ANNUAL REPORTS.

 

Promptly after receipt thereof, copies of (a) all notices received by any Loan
Party or any other member of the ERISA Group of the PBGC’s intent to terminate
any Plan administered or maintained by the Borrower or any member of the ERISA
Group, or to have a trustee appointed to administer any such Plan; and (b) at
the request of the Agent or any Lender each annual report (IRS Form 5500 series)
and all accompanying schedules, the most recent actuarial reports, the most
recent financial information concerning the financial status of each Plan
administered or maintained by any Loan Party or any other member of the ERISA
Group, and schedules showing the amounts contributed to each such Plan by or on
behalf of the Borrower or any other member of the ERISA Group in which any of
their personnel participate or from which such personnel may derive a benefit,
and each Schedule B (Actuarial Information) to the annual report filed by any
Loan Party or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.

 

7.3.8.3               NOTICE OF VOLUNTARY TERMINATION.

 

Where a termination of any Plan would result in a Material Adverse Change,
promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan.

 

70

--------------------------------------------------------------------------------


 

8.                                       DEFAULT

 


8.1                                 EVENTS OF DEFAULT.


 

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

 


8.1.1.                     PAYMENTS UNDER LOAN DOCUMENTS.


 

The Borrower shall fail to pay (i) any principal of any Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Borrowing when such principal is
due hereunder or (ii) any interest on any Loan, Reimbursement Obligation or
Letter of Credit Borrowing or any other amount owing hereunder or under the
other Loan Documents within three (3) Business Days after such interest or other
amount becomes due in accordance with the terms hereof or thereof;

 


8.1.2.                     BREACH OF WARRANTY.


 

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;

 


8.1.3.                     BREACH OF CERTAIN NEGATIVE COVENANTS.


 

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in  Sections 7.2.10 [Borrower Base], 7.2.11 [Minimum CTNW],
7.2.12 [Leverage Ratio], 7.2.13 [Fixed Charge Coverage Ratio] or 7.2.14
[Inventory and Land Purchase Limits];

 


8.1.4.                     BREACH OF OTHER COVENANTS.


 

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of thirty (30) Business Days
after notice to the Borrower from the Agent;

 


8.1.5.                     DEFAULTS IN OTHER AGREEMENTS OR INDEBTEDNESS.


 

Either (i) a default or event of default shall occur at any time under the terms
of any other agreement involving borrowed money or the extension of credit or
any other Indebtedness (excluding any surety bonds) under which any Loan Party
may be obligated as a borrower or guarantor in excess of $25,000,000in the
aggregate, and such breach, default or event of default consists of the failure
to pay (beyond any period of grace permitted with respect thereto, whether
waived or not) any Indebtedness when due (whether at

 

71

--------------------------------------------------------------------------------


 

stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of any Indebtedness (whether or not such
right shall have been waived) or the termination of any commitment to lend, or
(ii) draws shall be made on surety bonds in excess of $25,000,000in the
aggregate issued on behalf of any Loan Party and such Loan Party shall fail to
reimburse the providers thereof within 60 days after the date of the applicable
draws;

 


8.1.6.                     FINAL JUDGMENTS OR ORDERS.


 

Any final judgments or orders for the payment of money in excess of
$25,000,000in the aggregate (excluding amounts covered by insurance with respect
to which the relevant insurer acknowledged such coverage) shall be entered
against any Loan Party by a court having jurisdiction, which judgment is not
discharged, vacated, bonded or stayed pending appeal within a period of thirty
(30) days from the date of entry;

 


8.1.7.                     LOAN DOCUMENT UNENFORCEABLE.


 

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms or as permitted under the Loan Documents) or become or be
declared ineffective or inoperative or shall in any way be challenged or
contested by the Loan Parties or cease to give or provide the respective Liens,
security interests, rights, titles, interests, remedies, powers or privileges
intended to be created thereby;

 


8.1.8.                     UNINSURED LOSSES; PROCEEDINGS AGAINST ASSETS.


 

Any of the Loan Parties’ assets come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors and the same is not
cured within thirty (30) days thereafter and could reasonably be expected to
constitute a Material Adverse Change;

 


8.1.9.                     NOTICE OF LIEN OR ASSESSMENT.


 

Any taxes or debts owing in excess of $25,000,000 in the aggregate at any time
or times hereafter to any of the United States, or any department, agency or
instrumentality thereof, or by any state, county, municipal or other
governmental agency, including the PBGC become payable and the same are not paid
within thirty (30) days after the same become payable, except to the extent that
such taxes or debts are being contested in good faith by appropriate proceedings
diligently conducted and for which such reserves or other provisions, if any,
required by GAAP have been made;

 


8.1.10.               INSOLVENCY.


 

Any of (i) Hovnanian, (ii) the Borrower or (iii) Restricted Subsidiaries owning
as of the date of any event described in this Section 8.1.10 three percent (3%)
or more of the Dollar value of all of the assets of all of the Subsidiaries of
Hovnanian taken as a whole ceases to be solvent or admits in writing its
inability to pay its debts as they mature;

 

72

--------------------------------------------------------------------------------


 


8.1.11.               EVENTS RELATING TO PLANS AND BENEFIT ARRANGEMENTS.


 

Any of the following occurs:  (i) any Reportable Event with respect to a Plan,
which the Agent reasonably determines in good faith constitutes grounds for the
termination of any Plan by the PBGC or the appointment of a trustee to
administer or liquidate any Plan, shall have occurred and be continuing;
(ii) proceedings shall have been instituted or other action taken to terminate
any Plan, or a termination notice shall have been filed with respect to any
Plan; (iii) a trustee shall be appointed to administer or liquidate any Plan;
(iv) the PBGC shall give notice of its intent to institute proceedings to
terminate any Plan or Plans or to appoint a trustee to administer or liquidate
any Plan; and, in the case of the occurrence of (i), (ii), (iii) or (iv) above,
the Agent reasonably determines in good faith that the amount of any Loan
Party’s liability is likely to result in a Material Adverse Change; (v) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA) shall
exist with respect to any Plan, or any Lien in favor of the PBGC or a Plan shall
arise on the assets of the Borrower or any other member of the ERISA Group, 
(vi) any Loan Party or any other member of the ERISA Group shall make any
amendment to a Plan with respect to which security is required under Section 307
of ERISA; (vii) any Loan Party or any other member of the ERISA Group shall
incur any liability in connection with a withdrawal  from a Multiemployer Plan;
(viii) any Loan Party or any other member of the ERISA Group shall withdraw
under Section 4063 of ERISA (or shall be deemed under Section 4062(e) of ERISA
to withdraw) from a Plan; or (ix) any applicable Law is adopted, changed or
interpreted by any Official Body with respect to or otherwise affecting one or
more Plans, Multiemployer Plans or Benefit Arrangements and, with respect to any
of the events specified in (v), (vi), (vii), (viii) or (ix), the Agent
reasonably determines in good faith that any such occurrence, together with all
other such events, would be reasonably likely to result in a Material Adverse
Change;

 


8.1.13.               CHANGE OF CONTROL.


 

(I)                                     ANY PERSON OR GROUP OF PERSONS (WITHIN
THE MEANING OF SECTIONS 13(D) OR 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED) SHALL HAVE ACQUIRED BENEFICIAL OWNERSHIP OF (WITHIN THE MEANING OF
RULE 13D-3 PROMULGATED BY THE SEC UNDER SAID ACT) 40% OR MORE OF THE VOTING
CAPITAL STOCK OF HOVNANIAN; OR (II) WITHIN A PERIOD OF TWELVE (12) CONSECUTIVE
CALENDAR MONTHS, INDIVIDUALS WHO WERE DIRECTORS OF THE BORROWER ON THE FIRST DAY
OF SUCH PERIOD, OR WHO WERE NOMINATED BY A MAJORITY OF SUCH DIRECTORS, SHALL
CEASE TO CONSTITUTE A MAJORITY OF THE BOARD OF DIRECTORS OF THE BORROWER;

 


8.1.14.               INVOLUNTARY PROCEEDINGS.


 

A proceeding shall have been instituted in a court having jurisdiction seeking a
decree or order for relief in respect of any of (i) Hovnanian, (ii) the Borrower
or (iii) Restricted Subsidiaries owning as of the date of any event described in
this Section 8.1.14 three percent (3%) or more of the Dollar value of all of the
assets of all of the Subsidiaries of Hovnanian taken as a whole in an
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party for any substantial part of its
property, or for the winding-up or liquidation of its affairs, and such
proceeding shall remain undismissed or unstayed and in

 

73

--------------------------------------------------------------------------------


 

effect for a period of sixty (60) consecutive days or such court shall enter a
decree or order granting any of the relief sought in such proceeding; or

 


8.1.15.               VOLUNTARY PROCEEDINGS.


 

Any of (i) Hovnanian, (ii) the Borrower or (iii) Restricted Subsidiaries owning
as of the date of any event described in this Section 8.1.15 three percent (3%)
or more of the Dollar value of all of the assets of all of the Subsidiaries of
Hovnanian taken as a whole shall commence a voluntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, or shall consent to the appointment or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or other similar official) of itself or for any substantial part of its
property or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
action in furtherance of any of the foregoing.

 


8.2                                 CONSEQUENCES OF EVENT OF DEFAULT.


 


8.2.1.                     EVENTS OF DEFAULT OTHER THAN BANKRUPTCY, INSOLVENCY
OR REORGANIZATION PROCEEDINGS.


 

If an Event of Default specified under Sections 8.1.1 [Payments Under Loan
Documents] through 8.1.13 [Change of Control] shall occur and be continuing, the
Lenders and the Agent shall be under no further obligation to make Loans or
issue Letters of Credit, as the case may be, and the Agent may, and upon the
request of the Required Lenders, shall (i) by written notice to the Borrower,
declare the unpaid principal amount of the Loan then outstanding and all
interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrower to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Agent for the benefit of each Lender without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived, and
(ii) require the Borrower to, and the Borrower shall thereupon, deposit in an
interest-bearing account with the Agent, as cash collateral for its Obligations
under the Loan Documents, an amount equal to the maximum amount currently or at
any time thereafter available to be drawn on all outstanding Letters of Credit,
and the Borrower hereby pledges to the Agent and the Lenders, and grants to the
Agent and the Lenders a security interest in, all such cash as security for such
Obligations.  Upon the curing of all existing Events of Default, the Agent shall
return such cash collateral to the Borrower; and

 


8.2.2.                     BANKRUPTCY, INSOLVENCY OR REORGANIZATION PROCEEDINGS.


 

If an Event of Default specified under Section 8.1.14 [Involuntary Proceedings]
or 8.1.15 [Voluntary Proceedings] shall occur, the Lenders shall be under no
further obligations to make Loans or issue Letters of Credit hereunder and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrower to the
Lenders hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of

 

74

--------------------------------------------------------------------------------


 

which are hereby expressly waived and the Borrower shall upon such occurrence,
deposit in an interest-bearing account with the Agent, as cash collateral for
its Obligations under the Loan Documents, an amount equal to the maximum amount
currently or at any time thereafter available to be drawn on all outstanding
Letters of Credit, and the Borrower hereby pledges to the Agent and the Lenders,
and grants to the Agent and the Lenders a security interest in, all such cash as
security for such Obligations; and

 


8.2.3.                     SET-OFF.


 

If an Event of Default shall occur and be continuing, any Lender to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Lender which has agreed in writing to be bound by the
provisions of Section 9.13 [Equalization of Lenders] and any branch, Subsidiary
or Affiliate of such Lender or participant anywhere in the world shall have the
right, in addition to all other rights and remedies available to it, without
notice to such Loan Party, to set-off against and apply to the then unpaid
balance of all past-due Loans and all other past-due Obligations of the Borrower
and the other Loan Parties hereunder or under any other Loan Document any debt
owing to, and any other funds held in any manner for the account of, the
Borrower or such other Loan Party by such Lender or participant or by such
branch, Subsidiary or Affiliate, including all funds in all deposit accounts
(whether time or demand, general or special, provisionally credited or finally
credited, or otherwise) now or hereafter maintained by the Borrower or such
other Loan Party for its own account (but not including funds held in custodian
or trust accounts) with such Lender or participant or such branch, Subsidiary or
Affiliate; and

 


8.2.4.                     SUITS, ACTIONS, PROCEEDINGS.


 

If an Event of Default shall occur and be continuing, and whether or not the
Agent shall have accelerated the maturity of Loans pursuant to any of the
foregoing provisions of this Section 8.2 [Consequences of Event of Default], the
Agent or any Lender, if owed any amount with respect to the Loans, may proceed
to protect and enforce its rights by suit in equity, action at law and/or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement or the other Loan Documents, including as
permitted by applicable Law the obtaining of the ex parte appointment of a
receiver, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Agent or such Lender; and

 


8.2.5.                     APPLICATION OF PROCEEDS.


 

From and after the date on which the Agent has taken any action pursuant to this
Section 8.2 [Consequences of Event of Default] and until all Obligations of the
Loan Parties have been paid in full, any and all proceeds received by the Agent
from the exercise of any remedy by the Agent, shall be applied as follows:

 

(I)                                     FIRST, TO REIMBURSE THE AGENT AND THE
LENDERS FOR OUT-OF-POCKET COSTS, EXPENSES AND DISBURSEMENTS, INCLUDING
REASONABLE ATTORNEYS’ AND PARALEGALS’

 

75

--------------------------------------------------------------------------------


 

FEES AND LEGAL EXPENSES, INCURRED BY THE AGENT OR THE LENDERS IN CONNECTION WITH
COLLECTION OF ANY OBLIGATIONS OF ANY OF THE LOAN PARTIES UNDER ANY OF THE LOAN
DOCUMENTS;

 

(II)                                  SECOND, TO THE REPAYMENT OF ALL
INDEBTEDNESS THEN DUE AND UNPAID OF THE LOAN PARTIES TO THE LENDERS INCURRED
UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, WHETHER OF PRINCIPAL,
INTEREST, FEES, EXPENSES OR OTHERWISE, IN SUCH MANNER AS THE AGENT MAY DETERMINE
IN ITS DISCRETION; AND

 

(III)                               THE BALANCE, IF ANY, AS REQUIRED BY LAW.

 


8.2.6.                     OTHER RIGHTS AND REMEDIES.


 

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents, the Agent shall have all of the rights and
remedies under applicable Law, all of which rights and remedies shall be
cumulative and non-exclusive, to the extent permitted by Law.  The Agent may,
and upon the request of the Required Lenders shall, exercise all post-default
rights granted to the Agent and the Lenders under the Loan Documents or
applicable Law.

 

9.                                       THE AGENT

 


9.1                                 APPOINTMENT.


 

Each Lender hereby irrevocably designates, appoints and authorizes PNC Bank to
act as Agent for such Lender under this Agreement and to execute and deliver or
accept on behalf of each of the Lenders the other Loan Documents.  Each Lender
hereby irrevocably authorizes the Agent to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and any other
instruments and agreements referred to herein, and to exercise such powers and
to perform such duties hereunder as are specifically delegated to or required of
the Agent by the terms hereof, together with such powers as are reasonably
incidental thereto.  PNC Bank agrees to act as the Agent on behalf of the
Lenders to the extent provided in this Agreement.

 


9.2                                 DELEGATION OF DUTIES.


 

The Agent may perform any of its duties hereunder by or through agents or
employees (provided such delegation does not constitute a relinquishment of its
duties as Agent) and, subject to Sections 9.5 [Reimbursement and Indemnification
of Agent by the Borrower] and 9.6 [Exculpatory Provisions; Limitation of
Liability], shall be entitled to engage and pay for the advice or services of
any attorneys, accountants or other experts concerning all matters pertaining to
its duties hereunder and to rely upon any advice so obtained.

 


9.3                                 NATURE OF DUTIES; INDEPENDENT CREDIT
INVESTIGATION.


 

The Agent shall have no duties or responsibilities except those expressly set
forth in this Agreement and no implied covenants, functions, responsibilities,
duties, obligations, or liabilities shall be read into this Agreement or
otherwise exist.  The duties of the Agent shall be mechanical and administrative
in nature; the Agent shall not have by reason of this Agreement a

 

76

--------------------------------------------------------------------------------


 

fiduciary or trust relationship in respect of any Lender; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon the Agent any obligations in respect of this Agreement except as
expressly set forth herein.  Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law.  Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.  Each
Lender expressly acknowledges (i) that the Agent has not made any
representations or warranties to it and that no act by the Agent hereafter
taken, including any review of the affairs of any of the Loan Parties, shall be
deemed to constitute any representation or warranty by the Agent to any Lender;
(ii) that it has made and will continue to make, without reliance upon the
Agent, its own independent investigation of the financial condition and affairs
and its own appraisal of the creditworthiness of each of the Loan Parties in
connection with this Agreement and the making and continuance of the Loans
hereunder; and (iii) except as expressly provided herein, that the Agent shall
have no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of any Loan or at any time
or times thereafter.

 


9.4                                 ACTIONS IN DISCRETION OF AGENT; INSTRUCTIONS
FROM THE LENDERS.


 

The Agent agrees, upon the written request of the Required Lenders, to take or
refrain from taking any action of the type specified as being within the Agent’s
rights, powers or discretion herein, provided that the Agent shall not be
required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or applicable
Law.  In the absence of a request by the Required Lenders, the Agent shall have
authority, in its sole discretion, to take or not to take any such action,
unless this Agreement specifically requires the consent of the Required Lenders
or all of the Lenders.  Any action taken or failure to act pursuant to such
instructions or discretion shall be binding on the Lenders, subject to
Section 9.6 [Exculpatory Provisions; Limitation of Liability].  Subject to the
provisions of Section 9.6 [Exculpatory Provisions; Limitation of Liability], no
Lender shall have any right of action whatsoever against the Agent as a result
of the Agent acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders, or in the absence of such instructions, in
the absolute discretion of the Agent.

 


9.5                                 REIMBURSEMENT AND INDEMNIFICATION OF AGENT
BY THE BORROWER.


 

The Borrower unconditionally agrees to pay or reimburse the Agent, its
Affiliates and their respective directors, officers, employees, agents and
advisors and hold such Persons harmless against (a) liability for the payment of
all reasonable out-of-pocket costs, expenses and disbursements, including fees
and expenses of counsel (including the allocated costs of staff counsel),
incurred by such Persons (i) in connection with the development, negotiation,
preparation, printing, execution, administration, syndication, interpretation
and performance of this Agreement and the other Loan Documents, (ii) relating to
any requested amendments, waivers or consents pursuant to the provisions hereof,
(iii) in connection with the enforcement of this Agreement or any other Loan
Document or collection of amounts due hereunder or thereunder or the proof and
allowability of any claim arising under this Agreement or any other

 

77

--------------------------------------------------------------------------------


 

Loan Document, whether in bankruptcy or receivership proceedings or otherwise,
and (iv) in any workout or restructuring or in connection with the protection,
preservation, exercise or enforcement of any of the terms hereof or of any
rights hereunder or under any other Loan Document or in connection with any
foreclosure, collection or bankruptcy proceedings, and (b) all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against such Persons, in their capacity as such, in
any way relating to or arising out of this Agreement or any other Loan Documents
or any action taken or omitted by such Persons hereunder or thereunder, provided
that the Borrower shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements if the same results from such Persons’ gross
negligence or willful misconduct or from the gross negligence or willful
misconduct of any of such Person’s Affiliates, directors, officers, employees,
agents or advisors, or if the Borrower was not given notice of the subject claim
and the opportunity to participate in the defense thereof, at its expense
(except that the Borrower shall remain liable to the extent such failure to give
notice does not result in a loss to the Borrower), or if the same results from a
compromise or settlement agreement entered into without the consent of the
Borrower, which shall not be unreasonably withheld.  In addition, after the
occurrence and during the continuance of an Event of Default, the Borrower
agrees to reimburse and pay all reasonable out-of-pocket expenses of the Agent’s
regular employees and agents engaged periodically to perform audits of the Loan
Parties’ books, records and business properties.

 


9.6                                 EXCULPATORY PROVISIONS; LIMITATION OF
LIABILITY.


 

Neither the Agent nor any of its directors, officers, employees, agents,
attorneys or Affiliates shall (a) be liable to any Lender for any action taken
or omitted to be taken by it or them hereunder, or in connection herewith
including pursuant to any Loan Document, unless caused by its or their own gross
negligence or willful misconduct, (b) be responsible in any manner to any of the
Lenders for the effectiveness, enforceability, genuineness, validity or the due
execution of this Agreement or any other Loan Documents or for any recital,
representation, warranty, document, certificate, report or statement herein or
made or furnished under or in connection with this Agreement or any other Loan
Documents, or (c) be under any obligation to any of the Lenders to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Loan Parties, or the financial
condition of the Loan Parties, or the existence or possible existence of any
Event of Default or Potential Default.  No claim may be made by any of the Loan
Parties, any Lender, the Agent or any of their respective Subsidiaries against
the Agent, any Lender or any of their respective directors, officers, employees,
agents, attorneys or Affiliates, or any of them, for any special, indirect or
consequential damages or, to the fullest extent permitted by Law, for any
punitive damages in respect of any claim or cause of action (whether based on
contract, tort, statutory liability, or any other ground) based on, arising out
of or related to any Loan Document or the transactions contemplated hereby or
any act, omission or event occurring in connection therewith, including the
negotiation, documentation, administration or collection of the Loans, and each
of the Loan Parties (for itself and on behalf of each of its Subsidiaries), the
Agent and each Lender hereby waive, release and agree never to sue upon any
claim for any such damages, whether such claim now exists or hereafter arises
and whether or not it is now known or

 

78

--------------------------------------------------------------------------------


 

suspected to exist in its favor.  The Agent shall promptly distribute to each
Lender copies of financial statements delivered by the Borrower pursuant to
Section 7.3.1 and Section 7.3.2 and the Borrowing Base Certificates delivered
pursuant to Section 7.3.3.2.  Each Lender agrees that, except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Agent hereunder or given to the Agent for the account of or with copies for
the Lenders, the Agent and each of its directors, officers, employees, agents,
attorneys or Affiliates shall not have any duty or responsibility to provide any
Lender with credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Loan Parties which may come into the possession of the Agent or any of its
directors, officers, employees, agents, attorneys or Affiliates.

 


9.7                                 REIMBURSEMENT AND INDEMNIFICATION OF AGENT
BY LENDERS.


 

Each Lender agrees to reimburse and indemnify the Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), its Affiliates and their respective directors, officers, employees,
agents and advisors in proportion to such Lender’s Ratable Share from and
against all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements, including attorneys’ fees
and disbursements (including the allocated costs of staff counsel), and costs of
appraisers and environmental consultants, of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against such Persons, in its capacity
as such, in any way relating to or arising out of this Agreement or any other
Loan Documents or any action taken or omitted by such Persons hereunder or
thereunder, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (a) if the same results from such Persons’
gross negligence or willful misconduct, or (b) if such Lender was not given
notice of the subject claim and the opportunity to participate in the defense
thereof, at its expense (except that such Lender shall remain liable to the
extent such failure to give notice does not result in a loss to the Lender), or
(c) if the same results from a compromise and settlement agreement entered into
without the consent of such Lender, which shall not be unreasonably withheld. 
In addition, each Lender agrees promptly upon demand to reimburse such Persons
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) in proportion to its Ratable Share for all
amounts due and payable by the Borrower to the Agent in connection with the
Agent’s periodic audit of the Loan Parties’ books, records and business
properties.

 


9.8                                 RELIANCE BY AGENT.


 

The Agent shall be entitled to rely upon any writing, telegram, telex or
teletype message, electronic mail, resolution, notice, consent, certificate,
letter, cablegram, statement, order or other document or conversation by
telephone or otherwise believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and upon the advice and
opinions of counsel and other professional advisers selected by the Agent.  The
Agent shall be fully justified in failing or refusing to take any action
hereunder unless it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.

 

79

--------------------------------------------------------------------------------


 


9.9                                 NOTICE OF DEFAULT.


 

The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Potential Default or Event of Default unless the Agent has received written
notice from a Lender or the Borrower referring to this Agreement, describing
such Potential Default or Event of Default and stating that such notice is a
“notice of default.”  In the event that the Agent receives such a notice, it
shall give notice thereof to the Lenders.

 


9.10                           NOTICES.


 

The Agent shall promptly send to each Lender a copy of all notices received from
the Borrower pursuant to the provisions of this Agreement or the other Loan
Documents promptly upon receipt thereof.  The Agent shall promptly notify the
Borrower and the other Lenders of each change in the Base Rate and the effective
date thereof.

 


9.11                           LENDERS IN THEIR INDIVIDUAL CAPACITIES; AGENTS IN
ITS INDIVIDUAL CAPACITY.


 

With respect to its Revolving Credit Commitment, the Revolving Credit Loans made
by it and any other rights and powers given to it as a Lender hereunder or under
any of the other Loan Documents, the Agent shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
the Agent, and the term “Lender” and “Lenders” shall, unless the context
otherwise indicates, include the Agent in its individual capacity.  PNC Bank and
its Affiliates and each of the Lenders and their respective Affiliates may,
without liability to account, except as prohibited herein, make loans to, issue
letters of credit for the account of, acquire equity interests in, accept
deposits from, discount drafts for, act as trustee under indentures of, and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with, the Loan Parties and their Affiliates, in the case of
the Agent, as though it were not acting as Agent hereunder and in the case of
each Lender, as though such Lender were not a Lender hereunder, in each case
without notice to or consent of the other Lenders.  The Lenders acknowledge
that, pursuant to such activities, the Agent or its Affiliates may (i) receive
information regarding the Loan Parties or any of their Subsidiaries or
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Loan Parties or such Subsidiary or Affiliate) and
acknowledge that the Agent shall be under no obligation to provide such
information to them, and (ii) accept fees and other consideration from the Loan
Parties for services in connection with this Agreement and otherwise without
having to account for the same to the Lenders.

 


9.12                           HOLDERS OF NOTES.


 

The Agent may deem and treat any payee of any Note as the owner thereof for all
purposes hereof unless and until written notice of the assignment or transfer
thereof shall have been filed with the Agent.  Any request, authority or consent
of any Person who at the time of making such request or giving such authority or
consent is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

 

80

--------------------------------------------------------------------------------


 


9.13                           EQUALIZATION OF LENDERS.


 

The Lenders and the holders of any participations in any Commitments or Loans or
other rights or obligations of a Lender hereunder agree among themselves that,
with respect to all amounts received by any Lender or any such holder for
application on any Obligation hereunder or under any such participation, whether
received by voluntary payment, by realization upon security, by the exercise of
the right of set-off or banker’s lien, by counterclaim or by any other non-pro
rata source, equitable adjustment will be made in the manner stated in the
following sentence so that, in effect, all such excess amounts will be shared
ratably among the Lenders and such holders in proportion to their interests in
payments on the Loans, except as otherwise provided in Section 3.4.3 [Agent’s
and Lender’s Rights], 4.4.2 [Replacement of a Lender] or 4.6 [Additional
Compensation in Certain Circumstances].  The Lenders or any such holder
receiving any such amount shall purchase for cash from each of the other Lenders
an interest in such Lender’s Loans in such amount as shall result in a ratable
participation by the Lenders and each such holder in the aggregate unpaid amount
of the Loans, provided that if all or any portion of such excess amount is
thereafter recovered from the Lender or the holder making such purchase, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, together with interest or other amounts, if any, required by law
(including court order) to be paid by the Lender or the holder making such
purchase.

 


9.14                           SUCCESSOR AGENT.


 

The Agent (i) may resign as Agent or (ii) shall resign if such resignation is
requested by the Required Lenders (if the Agent is a Lender, the Agent’s Loans
and its Commitment shall be considered in determining whether the Required
Lenders have requested such resignation) or required by Section 4.4.2
[Replacement of a Lender], in either case of (i) or (ii) by giving not less than
thirty (30) days’ prior written notice to the Borrower.  If the Agent shall
resign under this Agreement, then either (a) the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, subject to the consent
of the Borrower, such consent not to be unreasonably withheld, or (b) if a
successor agent shall not be so appointed and approved within the thirty (30)
day period following the Agent’s notice to the Lenders of its resignation, then
the Agent shall appoint from among the Lenders, with the consent of the
Borrower, such consent not to be unreasonably withheld, a successor agent who
shall serve as Agent until such time as the Required Lenders appoint and the
Borrower consents to the appointment of a successor agent.  Upon its appointment
pursuant to either clause (a) or (b) above, such successor agent shall succeed
to the rights, powers and duties of the Agent, and the term “Agent” shall mean
such successor agent, effective upon its appointment, and the former Agent’s
rights, powers and duties as Agent shall be terminated without any other or
further act or deed on the part of such former Agent or any of the parties to
this Agreement.  After the resignation of any Agent hereunder, the provisions of
this Section 9 shall inure to the benefit of such former Agent and such former
Agent shall not by reason of such resignation be deemed to be released from
liability for any actions taken or not taken by it while it was an Agent under
this Agreement.

 

81

--------------------------------------------------------------------------------


 


9.15                           AGENT’S FEE.


 

The Borrower shall pay to the Agent a nonrefundable fee (the “Agent’s Fee”)
under the terms of a fee letter (the “Fee Letter”) between the Borrower, Agent,
and other parties as amended from time to time.

 


9.16                           AVAILABILITY OF FUNDS.


 

The Agent may assume that each Lender has made or will make the proceeds of a
Loan available to the Agent unless the Agent shall have been notified by such
Lender on or before the later of (1) the close of Business on the Business Day
preceding the Borrowing Date with respect to such Loan or two (2) hours before
the time on which the Agent actually funds the proceeds of such Loan to the
Borrower (whether using its own funds pursuant to this Section 9.16 or using
proceeds deposited with the Agent by the Lenders and whether such funding occurs
before or after the time on which Lenders are required to deposit the proceeds
of such Loan with the Agent).  The Agent may, in reliance upon such assumption
(but shall not be required to), make available to the Borrower a corresponding
amount.  If such corresponding amount is not in fact made available to the Agent
by such Lender, the Agent shall be entitled to recover such amount on demand
from such Lender (or, if such Lender fails to pay such amount forthwith upon
such demand from the Borrower) together with interest thereon, in respect of
each day during the period commencing on the date such amount was made available
to the Borrower and ending on the date the Agent recovers such amount, at a rate
per annum equal to (i) the Federal Funds Effective Rate during the first three
(3) days after such interest shall begin to accrue and (ii) the applicable
interest rate in respect of such Loan after the end of such three-day period.

 


9.17                           CALCULATIONS.


 

In the absence of gross negligence or willful misconduct, the Agent shall not be
liable for any error in computing the amount payable to any Lender whether in
respect of the Loans, fees or any other amounts due to the Lenders under this
Agreement.  In the event an error in computing any amount payable to any Lender
is made, the Agent, the Borrower and each affected Lender shall, forthwith upon
discovery of such error, make such adjustments as shall be required to correct
such error, and any compensation therefor will be calculated at the Federal
Funds Effective Rate.

 


9.18                           BENEFICIARIES.


 

Except as expressly provided herein, the provisions of this Section 9 [The
Agent] are solely for the benefit of the Agent and the Lenders, and the Loan
Parties shall not have any rights to rely on or enforce any of the provisions
hereof.  In performing its functions and duties under this Agreement, the Agent
shall act solely as agent of the Lenders and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any of the Loan Parties.

 

82

--------------------------------------------------------------------------------


 

10.                                 MISCELLANEOUS

 


10.1                           MODIFICATIONS, AMENDMENTS OR WAIVERS.


 

With the written consent of the Required Lenders, the Agent, acting on behalf of
all the Lenders, and the Borrower, on behalf of the Loan Parties, may from time
to time enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents to a
departure from the due performance of the Obligations of the Loan Parties
hereunder or thereunder.  Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that, without the written consent of all the Lenders, no such
agreement, waiver or consent may be made which will:

 


10.1.1.               INCREASE OF COMMITMENTS.


 

Increase the amount of the aggregate Revolving Credit Commitments other than as
provided pursuant to Section 2.12 (except that the amount set forth in
Section 2.12.1(iii) may not be increased without the consent of all Lenders);

 


10.1.2.               EXTENSION OF PAYMENT; REDUCTION OF PRINCIPAL, INTEREST OR
FEES; MODIFICATION OF TERMS OF PAYMENT; RELEASE OF COLLATERAL.


 

Subject to Section 2.10 [Extension by Lenders of the Expiration Date], but
whether or not any Loans are outstanding, extend the time for payment of
principal or interest of any Loan (excluding the due date of any mandatory
prepayment of a Loan or any mandatory Commitment reduction in connection with
such a mandatory prepayment hereunder except for mandatory reductions of the
Commitments on the Expiration Date), the Commitment Fee or any other fee payable
to any Lender, or reduce the principal amount of or the rate of interest borne
by any Loan or reduce the Commitment Fee or any other fee payable to any Lender,
or otherwise directly affect the terms of payment of the principal of or
interest of any Loan, the Commitment Fee or any other fee payable to any Lender,
or release any material portion of any collateral granted as security for the
Obligations (except as expressly provided for herein);

 


10.1.3.               RELEASE OF BORROWER.


 

Consent to the assignment or transfer by the Borrower of its rights and
Obligations under (or in respect of) the Loan Documents or otherwise release the
Borrower from its Obligations under the Loan Documents; or

 


10.1.4.               MISCELLANEOUS


 

Amend Section 2.11.1 [Release of Guarantors],  4.2 [Pro Rata Treatment of
Lenders], 9.6 [Exculpatory Provisions; Limitation of Liability], 9.13
[Equalization of Lenders] or this Section 10.1 [Modifications, Amendments or
Waivers] change the pro rata treatment of the Lenders, change the definition of
Required Lenders, or change any

 

83

--------------------------------------------------------------------------------


 

requirement providing for the Lenders or the Required Lenders to authorize the
taking of any action hereunder;

 

provided, that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Agent in its capacity as Agent shall be effective
without the written consent of the Agent and provided further, that no provision
of Sections 2.1.2 [Swing Loan Commitment], 2.4.2 [Swing Loan Requests], 2.5.2
[Making Swing Loans], 2.6 [Swing Loan Note], 2.8 [Borrowings to Repay Swing
Loans] and 4.8 [Settlement Date Procedures] may be amended or modified without
the consent of PNC Bank, and provided further that no increase in the Commitment
of any Lender shall be made without the consent of such Lender.

 


10.2                           NO IMPLIED WAIVERS; CUMULATIVE REMEDIES; WRITING
REQUIRED.


 

No course of dealing and no delay or failure of the Agent or any Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege.  The rights and remedies of the Agent and the Lenders under
this Agreement and any other Loan Documents are cumulative and not exclusive of
any rights or remedies which they would otherwise have.  Any waiver, permit,
consent or approval of any kind or character on the part of any Lender of any
breach or default under this Agreement or any such waiver of any provision or
condition of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.

 


10.3                           REIMBURSEMENT AND INDEMNIFICATION OF LENDERS BY
THE BORROWER; TAXES.


 

The Borrower agrees unconditionally upon demand to pay or reimburse to each
Lender (other than the Agent, as to which the Borrower’s Obligations are set
forth in Section 9.5 [Reimbursement and Indemnification of Agent by the
Borrower]) and its Affiliates, and their respective directors, officers,
employees, agents and advisors and to save such Persons harmless against
(i) liability for the payment of all reasonable out-of-pocket costs, expenses
and disbursements (including fees and expenses of counsel (including allocated
costs of staff counsel) for each  such Person except with respect to (a) and
(b) below), incurred by such Person (a) in connection with the administration
and interpretation of this Agreement, and other instruments and documents to be
delivered hereunder, (b) relating to any amendments, waivers or consents
pursuant to the provisions hereof, (c) in connection with the enforcement of
this Agreement or any other Loan Document, or collection of amounts due
hereunder or thereunder or the proof and allowability of any claim arising under
this Agreement or any other Loan Document, whether in bankruptcy or receivership
proceedings or otherwise, and (d) in any workout or restructuring or in
connection with the protection, preservation, exercise or enforcement of any of
the terms hereof or of any rights hereunder or under any other Loan Document or
in connection with any foreclosure, collection or bankruptcy proceedings, or
(ii) all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Person,
in its capacity as such, in any way relating to or arising out of this Agreement
or any other Loan Documents or any action taken or omitted by such Person

 

84

--------------------------------------------------------------------------------


 

hereunder or thereunder, provided that the Borrower shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements (A) if the same results from
such Person’s gross negligence or willful misconduct or from the gross
negligence or willful misconduct of any of such Person’s Affiliates, directors,
officers, employees, agents or advisors, or (B) if the Borrower was not given
notice of the subject claim and the opportunity to participate in the defense
thereof, at its expense (except that the Borrower shall remain liable to the
extent such failure to give notice does not result in a loss to the Borrower),
or (C) if the same results from a compromise or settlement agreement entered
into without the consent of the Borrower, which shall not be unreasonably
withheld. The Borrower agrees unconditionally to pay all stamp, document,
transfer, recording or filing taxes or fees and similar impositions now or
hereafter determined by the Agent or any Lender to be payable in connection with
this Agreement or any other Loan Document, and the Borrower agrees
unconditionally to save the Agent and the Lenders harmless from and against any
and all present or future claims, liabilities or losses with respect to or
resulting from any omission to pay or delay in paying any such taxes, fees or
impositions.

 


10.4                           HOLIDAYS.


 

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 3.2 [Interest Periods] with respect to Interest
Periods under the LIBO-Rate Option) and such extension of time shall be included
in computing interest and fees, except that the Loans shall be due on the
Business Day preceding the Expiration Date if the Expiration Date is not a
Business Day.  Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.

 


10.5                           FUNDING BY BRANCH, SUBSIDIARY OR AFFILIATE.


 


10.5.1.               NOTIONAL FUNDING.


 

Each Lender shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 10.5 shall mean any corporation or association which is directly or
indirectly controlled by or is under direct or indirect common control with any
corporation or association which directly or indirectly controls such Lender) of
such Lender to have made, maintained or funded any Loan to which the LIBO-Rate
Option applies at any time, provided that immediately following (on the
assumption that a payment were then due from the Borrower to such other office),
and as a result of such change, the Borrower would not be under any greater
financial obligation (including pursuant to Section 4.6 [Additional Compensation
in Certain Circumstances]) than it would have been in the absence of such
change.  Notional funding offices may be selected by each Lender without regard
to such Lender’s actual methods of making, maintaining or funding the Loans or
any sources of funding actually used by or available to such Lender.

 

85

--------------------------------------------------------------------------------


 


10.5.2.               ACTUAL FUNDING.


 

Each Lender shall have the right from time to time to make or maintain any Loan
by arranging for a branch, Subsidiary or Affiliate of such Lender to make or
maintain such Loan subject to the last sentence of this Section 10.5.2.  If any
Lender causes a branch, Subsidiary or Affiliate to make or maintain any part of
the Loans hereunder, all terms and conditions of this Agreement shall, except
where the context clearly requires otherwise, be applicable to such part of the
Loans to the same extent as if such Loans were made or maintained by such
Lender, but in no event shall any Lender’s use of such a branch, Subsidiary or
Affiliate to make or maintain any part of the Loans hereunder cause such Lender
or such branch, Subsidiary or Affiliate to incur any cost or expenses payable by
the Borrower hereunder or require the Borrower to pay any other compensation to
any Lender (including any expenses incurred or payable pursuant to Section 4.6
[Additional Compensation in Certain Circumstances]) which would otherwise not be
incurred.

 


10.6                           NOTICES.


 

Any notice, request, demand, direction or other communication (for purposes of
this Section 10.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 10.6 in
accordance with this Section 10.6.  Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Schedule 1.1(B) hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 10.6.  Any Notice shall be effective:

 

(I)                                     IN THE CASE OF HAND-DELIVERY, WHEN
DELIVERED;

 

(II)                                  IF GIVEN BY MAIL, FOUR (4) DAYS AFTER SUCH
NOTICE IS DEPOSITED WITH THE UNITED STATES POSTAL SERVICE, WITH FIRST-CLASS
POSTAGE PREPAID, RETURN RECEIPT REQUESTED;

 

(III)                               IN THE CASE OF A TELEPHONIC NOTICE, WHEN A
PARTY IS CONTACTED BY TELEPHONE, IF DELIVERY OF SUCH TELEPHONIC NOTICE IS
CONFIRMED NO LATER THAN THE NEXT BUSINESS DAY BY HAND DELIVERY, A FACSIMILE OR
ELECTRONIC TRANSMISSION, A WEBSITE POSTING OR OVERNIGHT COURIER DELIVERY OF A
CONFIRMATORY NOTICE (RECEIVED AT OR BEFORE NOON ON SUCH NEXT BUSINESS DAY);

 

(IV)                              IN THE CASE OF A FACSIMILE TRANSMISSION, WHEN
SENT TO THE APPLICABLE PARTY’S FACSIMILE MACHINE’S TELEPHONE NUMBER IF THE PARTY
SENDING SUCH NOTICE RECEIVES CONFIRMATION OF THE DELIVERY THEREOF FROM ITS OWN
FACSIMILE MACHINE;

 

(V)                                 IN THE CASE OF ELECTRONIC TRANSMISSION, WHEN
ACTUALLY RECEIVED;

 

86

--------------------------------------------------------------------------------


 

(VI)                              IN THE CASE OF A WEBSITE POSTING, UPON
DELIVERY OF A NOTICE OF SUCH POSTING (INCLUDING THE INFORMATION NECESSARY TO
ACCESS SUCH WEB SITE) BY ANOTHER MEANS SET FORTH IN THIS SECTION 10.6; AND

 

(VII)                           IF GIVEN BY ANY OTHER MEANS (INCLUDING BY
OVERNIGHT COURIER), WHEN ACTUALLY RECEIVED.

 

Any Lender giving a Notice to a Loan Party shall concurrently send a copy
thereof to the Agent, and the Agent shall promptly notify the other Lenders of
its receipt of such Notice.

 


10.7                           SEVERABILITY.


 

The provisions of this Agreement are intended to be severable.  If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 


10.8                           GOVERNING LAW.


 

Each Letter of Credit and Section 2.10 [Letter of Credit Subfacility] shall be
subject to the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500, as the same
may be revised or amended from time to time, and to the extent not inconsistent
therewith, the internal laws of the State of New Jersey without regard to its
conflict of laws principles, and the balance of this Agreement shall be deemed
to be a contract under the Laws of the State of New Jersey and for all purposes
shall be governed by and construed and enforced in accordance with the internal
laws of the State of New Jersey without regard to its conflict of laws
principles.

 


10.9                           PRIOR UNDERSTANDING.


 

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

 


10.10                     DURATION; SURVIVAL.


 

All representations and warranties of the Borrower and Hovnanian contained
herein or made in connection herewith shall survive the making of Loans and
issuance of Letters of Credit and shall not be waived by the execution and
delivery of this Agreement, any investigation by the Agent or the Lenders, the
making of Loans, issuance of Letters of Credit, or payment in full of the
Loans.  All covenants and agreements of the Borrower and Hovnanian contained in
Sections 7.1 [Affirmative Covenants], 7.2 [Negative Covenants] and 7.3
[Reporting Requirements] herein shall continue in full force and effect from and
after the date hereof so long as the Borrower may borrow or request Letters of
Credit hereunder and until termination of the Commitments and payment in full of
the Loans and expiration or termination of all Letters of

 

87

--------------------------------------------------------------------------------


 

Credit.  All covenants and agreements of the Borrower contained herein relating
to the payment of principal, interest, premiums, additional compensation or
expenses and indemnification, including those set forth in Section 4 [Payments]
and Sections 9.5 [Reimbursement and Indemnification of Agent by the Borrower],
9.7 [Reimbursement and Indemnification of Agent by Lenders] and 10.3
[Reimbursement and Indemnification of Lenders by Borrower; Taxes], shall survive
payment in full of the Loans, expiration or termination of the Letters of Credit
and termination of the Commitments.

 


10.11                     SUCCESSORS AND ASSIGNS.


 

10.11.1            THIS AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE
BENEFIT OF THE LENDERS, THE AGENT, THE LOAN PARTIES  A PARTY HERETO  AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT NONE OF THE LOAN PARTIES A PARTY
HERETO MAY ASSIGN OR TRANSFER ANY OF ITS RIGHTS AND OBLIGATIONS HEREUNDER OR ANY
INTEREST HEREIN.  EACH LENDER MAY, AT ITS OWN COST, MAKE ASSIGNMENTS OF OR SELL
PARTICIPATIONS IN ALL OR ANY PART OF ITS COMMITMENTS AND THE LOANS MADE BY IT TO
ONE OR MORE BANKS OR OTHER ENTITIES, SUBJECT TO THE CONSENT OF THE BORROWER AND
THE AGENT WITH RESPECT TO ANY ASSIGNEE, SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED PROVIDED THAT (1) NO CONSENT OF THE BORROWER SHALL BE
REQUIRED (A) IF AN EVENT OF DEFAULT EXISTS AND IS CONTINUING, (B) IN THE CASE OF
AN ASSIGNMENT BY A LENDER TO AN AFFILIATE OF SUCH LENDER, OR (C) IN RESPECT OF
THE SALE OF A PARTICIPATION, (2) ANY ASSIGNMENT BY A LENDER TO A PERSON OTHER
THAN AN AFFILIATE OF SUCH LENDER MAY NOT BE MADE IN AMOUNTS LESS THAN THE LESSER
OF $10,000,000 OR THE AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND (3) NO
CONSENT OF THE AGENT SHALL BE REQUIRED IN THE CASE OF AN ASSIGNMENT BY A LENDER
TO AN AFFILIATE OF SUCH LENDER.  IN THE CASE OF AN ASSIGNMENT, UPON RECEIPT BY
THE AGENT OF THE ASSIGNMENT AND ASSUMPTION AGREEMENT, THE ASSIGNEE SHALL HAVE,
TO THE EXTENT OF SUCH ASSIGNMENT (UNLESS OTHERWISE PROVIDED THEREIN), THE SAME
RIGHTS, BENEFITS AND OBLIGATIONS AS IT WOULD HAVE IF IT HAD BEEN A SIGNATORY
LENDER HEREUNDER, THE COMMITMENTS SHALL BE ADJUSTED ACCORDINGLY, AND UPON
SURRENDER OF ANY NOTE SUBJECT TO SUCH ASSIGNMENT, THE BORROWER SHALL EXECUTE AND
DELIVER A NEW NOTE TO THE ASSIGNEE, IF SUCH ASSIGNEE REQUESTS SUCH A NOTE IN AN
AMOUNT EQUAL TO THE AMOUNT OF THE REVOLVING CREDIT COMMITMENT ASSUMED BY IT AND
A NEW REVOLVING CREDIT NOTE TO THE ASSIGNING LENDER, IF THE ASSIGNING LENDER
REQUESTS SUCH A NOTE, IN AN AMOUNT EQUAL TO THE REVOLVING CREDIT COMMITMENT OR
RETAINED BY IT HEREUNDER.  ANY LENDER WHICH ASSIGNS ANY OR ALL OF ITS COMMITMENT
OR LOANS TO A PERSON OTHER THAN AN AFFILIATE OF SUCH LENDER SHALL PAY TO THE
AGENT A SERVICE FEE IN THE AMOUNT OF $3,500 FOR EACH ASSIGNMENT.  IN THE CASE OF
A PARTICIPATION, THE PARTICIPANT SHALL ONLY HAVE THE RIGHTS SPECIFIED IN
SECTION 8.2.3 [SET-OFF] (THE PARTICIPANT’S RIGHTS AGAINST SUCH LENDER IN RESPECT
OF SUCH PARTICIPATION TO BE THOSE SET FORTH IN THE AGREEMENT EXECUTED BY SUCH
LENDER IN FAVOR OF THE PARTICIPANT RELATING THERETO AND NOT TO INCLUDE ANY
VOTING RIGHTS EXCEPT WITH RESPECT TO CHANGES OF THE TYPE REFERENCED IN
SECTIONS 10.1.1 [INCREASE OF COMMITMENT, EXTENSION OF EXPIRATION DATE], OR
10.1.2 [EXTENSION OF PAYMENT; REDUCTION OF PRINCIPAL, INTEREST OR FEES;
MODIFICATION OF TERMS OF PAYMENT]), ALL OF SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL REMAIN UNCHANGED, AND ALL AMOUNTS
PAYABLE BY ANY LOAN PARTY HEREUNDER OR THEREUNDER SHALL BE DETERMINED AS IF SUCH
LENDER HAD NOT SOLD SUCH PARTICIPATION.

 

10.11.2            EACH LENDER OR ASSIGNEE OR PARTICIPANT OF A LENDER THAT IS
NOT INCORPORATED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR A STATE
THEREOF (AND, UPON THE WRITTEN REQUEST OF THE AGENT, EACH OTHER LENDER OR
ASSIGNEE OR PARTICIPANT OF A

 

88

--------------------------------------------------------------------------------


 

LENDER) SHALL DELIVER TO THE BORROWER AND THE AGENT A WITHHOLDING CERTIFICATE AS
DESCRIBED IN SECTION 10.17 [TAX WITHHOLDING CLAUSE] RELATING TO FEDERAL INCOME
TAX WITHHOLDING.  EACH LENDER MAY FURNISH ANY PUBLICLY AVAILABLE INFORMATION
CONCERNING HOVNANIAN OR ANY LOAN PARTY AND ANY OTHER INFORMATION CONCERNING
HOVNANIAN OR ANY LOAN PARTY IN THE POSSESSION OF SUCH LENDER FROM TIME TO TIME
TO ASSIGNEES AND PARTICIPANTS (INCLUDING PROSPECTIVE ASSIGNEES OR PARTICIPANTS),
PROVIDED THAT SUCH ASSIGNEES AND PARTICIPANTS AGREE TO BE BOUND BY THE
PROVISIONS OF SECTION 10.12 [CONFIDENTIALITY].

 

10.11.3            NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT, ANY
LENDER MAY AT ANY TIME PLEDGE OR GRANT A SECURITY INTEREST IN ALL OR ANY PORTION
OF ITS RIGHTS UNDER THIS AGREEMENT, ITS NOTE (IF ANY) AND THE OTHER LOAN
DOCUMENTS TO ANY FEDERAL RESERVE LENDER IN ACCORDANCE WITH REGULATION A OF THE
FRB OR U.S. TREASURY REGULATION 31 CFR SECTION 203.14 WITHOUT NOTICE TO OR
CONSENT OF THE BORROWER OR THE AGENT.  NO SUCH PLEDGE OR GRANT OF A SECURITY
INTEREST SHALL RELEASE THE TRANSFEROR LENDER OF ITS OBLIGATIONS HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT.

 


10.12                     CONFIDENTIALITY.


 


10.12.1.  GENERAL.


 

The Agent and the Lenders each agree to keep confidential all information
obtained from any Loan Party or its Subsidiaries which is nonpublic and
confidential or proprietary in nature (including any information the Borrower
specifically designates as confidential), except as provided below, and to use
such information only in connection with their respective capacities under this
Agreement and for the purposes contemplated hereby.  The Agent and the Lenders
shall be permitted to disclose such information (i) to outside legal counsel,
accountants and other professional advisors who need to know such information in
connection with the administration and enforcement of this Agreement, subject to
agreement of such Persons to maintain the confidentiality, (ii) to Moody’s,
Standard & Poor’s and similar rating agencies, (iii) to assignees and
participants as contemplated by Section 10.11 [Successors and Assigns], and
prospective assignees and participants subject to an agreement of such Persons
to maintain the confidentiality, (iv) to the extent requested by any bank
regulatory authority or, with notice to the Borrower, as otherwise required by
applicable Law or by any subpoena or similar legal process, or in connection
with any investigation or proceeding arising out of the transactions
contemplated by this Agreement, (v) if it becomes publicly available other than
as a result of a breach of this Agreement or becomes available from a source not
known to be subject to confidentiality restrictions, or (vi) if the Borrower
shall have consented to such disclosure.

 


10.12.2.         SHARING INFORMATION WITH AFFILIATES OF THE LENDERS.


 

Each Loan Party a party hereto acknowledges that from time to time financial
advisory, investment banking and other services (including the provision of
swaps, derivatives, securitizations or other financial products) may be offered
or provided to the Borrower or one or more of its Affiliates (in connection with
this Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each of the Loan Parties a party hereto hereby
authorizes each Lender to share any information delivered to such

 

89

--------------------------------------------------------------------------------

 


 

Lender by such Loan Party and its Subsidiaries pursuant to this Agreement, or in
connection with the decision of such Lender to enter into this Agreement, to any
such Subsidiary or Affiliate of such Lender, it being understood that any such
Subsidiary or Affiliate of any Lender receiving such information shall be bound
by the provisions of Section 10.12 [Confidentiality] as if it were a Lender
hereunder.  Such Authorization shall survive the repayment of the Loans and
other Obligations and the termination of the Commitments.

 


10.13                     COUNTERPARTS.


 

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

 


10.14                     AGENT’S OR LENDER’S CONSENT.


 

Whenever the Agent’s or any Lender’s consent is required to be obtained under
this Agreement or any of the other Loan Documents as a condition to any action,
inaction, condition or event, unless specifically otherwise provided herein, the
Agent and each Lender shall be authorized to give or withhold such consent in
its sole and absolute discretion and to condition its consent upon the giving of
additional collateral, the payment of money or any other matter.

 


10.15                     EXCEPTIONS.


 

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

 


10.16                 CONSENT TO FORUM; WAIVER OF JURY TRIAL.


 

EACH LOAN PARTY A PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPERIOR COURT OF NEW JERSEY, LAW DIVISION, MIDDLESEX COUNTY
AND THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY AND WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH LOAN
PARTY AT THE ADDRESSES PROVIDED FOR IN SECTION 10.6 [NOTICES] AND SERVICE SO
MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF.  EACH LOAN
PARTY A PARTY HERETO WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY
ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY
DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.  EACH LOAN PARTY A PARTY HERETO,
THE AGENT AND THE LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR

 

90

--------------------------------------------------------------------------------


 

RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY COLLATERAL TO THE FULL
EXTENT PERMITTED BY LAW.

 

10.17       Certifications From Lenders and Participants.


 


10.17.1            TAX WITHHOLDING CLAUSE.


 

Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and, upon the
written request of the Agent, each other Lender or assignee or participant of a
Lender) agrees that it will deliver to each of the Borrower and the Agent two
(2) duly completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations (“Regulations”)) certifying its
status (i.e., U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Internal Revenue Code. Such delivery may
be made by electronic transmission as described in §1.1441-1(e)(4)(iv) of the
Regulations if the Agent establishes an electronic delivery system. The term
“Withholding Certificate” means a Form W-9; a Form W-8BEN; a Form W-8ECI; a
Form W-8IMY and the related statements and certifications as required under
§1.1441-1(e)(3) of the Regulations; a statement described in
§1.871-14(c)(2)(v) of the Regulations; or any other certificates under the Code
or Regulations that certify or establish the status of a payee or beneficial
owner as a U.S. or foreign person. Each Lender, assignee or participant required
to deliver to the Borrower and the Agent a valid Withholding Certificate
pursuant to the preceding sentence shall deliver such valid Withholding
Certificate as follows: (A) each Lender which is a party hereto on the Closing
Date shall deliver such valid Withholding Certificate at least five (5) Business
Days prior to the first date on which any interest or fees are payable by the
Borrower hereunder for the account of such Lender; (B) each assignee or
participant shall deliver such valid Withholding Certificate at least five
(5) Business Days before the effective date of such assignment or participation
(unless the Agent in its sole discretion shall permit such assignee or
participant to deliver such Withholding Certificate less than five (5) Business
Days before such date in which case it shall be due on the date specified by the
Agent). Each Lender, assignee or participant which so delivers a valid
Withholding Certificate further undertakes to deliver to each of the Borrower
and the Agent two (2) additional copies of such Withholding Certificate (or a
successor form) on or before the date that such Withholding Certificate expires
or becomes obsolete or after the occurrence of any event requiring a change in
the most recent Withholding Certificate so delivered by it, and such amendments
thereto or extensions or renewals thereof as may be reasonably requested by the
Borrower or the Agent. Notwithstanding the submission of a Withholding
Certificate claiming a reduced rate of, or exemption from, United States
withholding tax, the Agent shall be entitled to withhold United States federal
income taxes at the full 30% withholding rate if in its reasonable judgment it
is required to do so under the due diligence requirements imposed upon a
withholding agent under §1.1441-7(b) of the Regulations. Further, the Agent is
indemnified under §1.1461-1(e) of the Regulations against any claims and demands
of any Lender or assignee or participant of a Lender for the amount of any tax
it deducts and withholds in accordance with regulations under §1441 of the
Internal Revenue Code.

 

91

--------------------------------------------------------------------------------


 

10.17.2    USA PATRIOT Act.

 

Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign Lender that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA Patriot Act.

 


10.18                     JOINDER OF GUARANTORS.


 

Any Subsidiary of Hovnanian which is required to join the Guaranty Agreement as
a Guarantor pursuant to Section 7.2.7 [Subsidiaries, Partnerships and Joint
Ventures] or which is to become, a Restricted Subsidiary shall execute and
deliver to the Agent or the Agent’s counsel (i) a Guarantor Joinder pursuant to
which it shall join as a Guarantor the Guaranty Agreement; and (ii) at the
request of the Agent or its counsel, documents in the forms described in
Section 6.1 [First Loans and Letters of Credit] modified as appropriate to
relate to such new Guarantor.  Hovnanian and Borrower shall deliver such
Guarantor Joinder and any related documents that the Agent or its counsel may
reasonably request to the Agent or its counsel after the formation thereof and
its designation as a Restricted Subsidiary; such Subsidiary shall not be a
Restricted Subsidiary until the delivery and effectiveness of the items required
herein.

 


10.19                     CONCERNING AGENT TERMS.


 

Notwithstanding anything contained herein which may be construed to the
contrary, none of the Syndication Agents, the Documentation Agents, Co-Managing
Agents and the Joint Lead Arrangers and Joint Book Runners shall exercise any of
the rights or have any of the responsibilities of the Agent hereunder, or any
other rights or responsibilities other than their respective rights and
responsibilities (if any) as Lenders hereunder.

 


10.20                     RATIFICATION OF NOTES AND LOAN DOCUMENTS AND EXISTING
OBLIGATIONS.


 

This Agreement amends and restates, and supersedes, the Prior Credit Agreement
and is in no way intended to constitute a novation of the “Obligations” under
the Prior Credit Agreement.  On the date this Agreement becomes effective, and
subject to the satisfaction (or waiver by Agent in its sole discretion) of all
applicable conditions to advances hereunder, all sums owing under the Prior
Credit Agreement and the Loan Documents thereunder shall be deemed to be
outstanding and owing under, evidenced by, and governed by the terms of this
Agreement, the new Notes, and the other Loan Documents.

 

10.21       No Reliance on Agent’s Customer Identification Program.

 

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or

 

 

92

--------------------------------------------------------------------------------


 

imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
any of the Loan Parties, their Affiliates or their agents, the Loan Documents or
the transactions hereunder or contemplated hereby: (1) any identity verification
procedures, (2) any recordkeeping, (3) comparisons with government lists,
(4) customer notices or (5) other procedures required under the CIP Regulations
or such other Laws.

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

93

--------------------------------------------------------------------------------


 

 

[SIGNATURE PAGE 1 OF 28 TO THE CREDIT AGREEMENT]

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first written.

 

 

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

J. Larry Sorsby

 

 

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

94

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 2 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

as Agent and as a Lender

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Douglas G. Paul

 

 

 

 

Title:

Senior Vice President

 

95

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 3 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

96

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 4 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

97

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 5 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

98

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 6 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

THE ROYAL BANK OF SCOTLAND
plc

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

99

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 7 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

100

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 8 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

GUARANTY BANK

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

101

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 9 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

102

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 10 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

103

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 11 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

BNP PARIBAS

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

and

 

By:

 

 

 

Name:

 

 

Title:

 

 

104

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 12 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

CALYON NEW YORK BRANCH

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

and

 

By:

 

 

 

Name:

 

 

Title:

 

 

105

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 13 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

COMERICA BANK

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

106

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 14 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

WASHINGTON MUTUAL BANK, FA

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

107

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 15 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

108

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 16 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

CITICORP NORTH AMERICA, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

109

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 17 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

SOVEREIGN BANK

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

110

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 18 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

AMSOUTH BANK

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

111

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 19 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

112

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 20 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

113

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 21 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

114

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 22 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

LASALLE BANK NATIONAL
ASSOCIATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

115

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 23 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

CITY NATIONAL BANK

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

116

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 24 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

CALIFORNIA BANK & TRUST

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

117

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 25 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

COMPASS BANK

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

118

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 26 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

NATEXIS BANQUES POPULAIRES

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

119

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 27 OF 28 TO THE CREDIT AGREEMENT]

 

 

 

NORTH FORK BANK

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

120

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 28 OF 28 TO THE CREDIT AGREEMENT]

 

 

ACCEPTED AND AGREED:

 

HOVNANIAN ENTERPRISES, INC.

as a Guarantor

 

 

By:

 

 

 

 

 

Name:

J. Larry Sorsby

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

121

--------------------------------------------------------------------------------

 


 

SCHEDULE 1.1(A)(1)

 

PRICING GRID—

VARIABLE PRICING AND FEES

 

(expressed in basis points)

 

Pricing Level

 

Debt Rating

 

Leverage Ratio

 

Euro-Rate Spread

 

Commitment Fee

 

I

 

BBB/Baa2

 

< 0.75x

 

65.0 bps

 

15.0 bps

 

II

 

BBB-/Baa3

 

> 0.75x - < 1.00x

 

80.0 bps

 

17.5 bps

 

III

 

BB+/Ba1

 

>1.00x - < 1.25x

 

110.0 bps

 

20.0 bps

 

IV

 

BB/Ba2

 

> 1.25x - < 1.75x

 

125.0 bps

 

22.5 bps

 

V

 

BB-/Ba3

 

> 1.75x

 

150.0 bps

 

25.0 bps

 

 

For purposes of this Pricing Grid:    

 

A.                                    Determining the Debt Rating:         

 

(1)                                  if fewer than two of the Qualified Rating
Agencies have issued a rating of the Hovnanian’s senior unsecured long-term
debt, no Debt Rating shall be deemed to exist;

 

(2)                                  if two of the Qualified Rating Agencies
have rated Hovnanian’s senior unsecured long-term debt and there exists a Split
in Ratings, the Debt Rating of the Borrower shall be:  

 

(a)                                        the higher rating (i.e., lower
pricing) if such ratings are one level apart, and

 

(b)                                       one level lower than the higher rating
if they are more than one level apart, and

 

(3)                                  if all three of the Qualified Rating
Agencies have rated Hovnanian’s senior unsecured long-term debt and there exists
a Split in Ratings, then:         

 

(a)                                        if two of such three ratings are at
the same level and the third rating is at another level, the third rating shall
be disregarded, and

 

(b)                                       if all three ratings are at different
levels, the highest and lowest rating shall be disregarded.

 

B.                                    Determining the Pricing Level:      

 

In the event the Leverage Ratio and the Debt Rating of the Borrower are not at
the same Pricing Level, then the Applicable Margin and the Applicable Commitment
Fee Rate shall be at (a) the higher level (i.e., lower pricing) if they are only
one level apart and (b) one level lower than the higher level if they are more
than one level apart.

 

--------------------------------------------------------------------------------


 

If fewer than two of the Qualified Rating Agencies have issued a rating of the
Hovnanian’s senior unsecured long-term debt (so that no Debt Rating shall be
deemed to exist), the pricing level shall be determined solely by the Leverage
Ratio.

 

The Applicable Margin and the Applicable Commitment Fee Rate shall be determined
on the Closing Date based on the Leverage Ratio computed as of January 31, 2006
pursuant to a Compliance Certificate to be delivered on or prior to the Closing
Date and on the Debt Rating as of the Closing Date.

 

The Applicable Margin and the Applicable Commitment Fee Rate shall be
subsequently adjusted (i) as a result of any change in the Debt Rating on the
effective date of such change (provided that any reduction in the Applicable
Margin and the Applicable Commitment Fee Rate resulting from a change in the
Debt Rating shall not occur until the Borrower has notified the  Agent of such
change), and (ii) as a result of any change in the Leverage Ratio for any
quarter end on the date on which the Compliance Certificate for such quarter end
is due to be delivered under Section 7.3.3.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)(2)

AUTHORIZED OFFICERS AS OF THE CLOSING DATE

 

J. Larry Sorsby, Executive Vice President and Chief Financial Officer

 

Peter Reinhart, Senior Vice President and General Counsel

 

Paul Buchanan, Senior Vice President and Corporate Controller

 

Kevin C. Hake, Senior Vice President and Treasurer

 

Brad O’Connor, Vice President and Associate Corporate Controller

 

Nancy Marrazzo, Assistant Vice President and Assistant Treasurer

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 1 – Addresses Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

 

Amount of
Commitment for
Revolving
Credit Loans

 

Ratable Share

 

 

 

 

 

 

 

Lender Name (also Agent):

 

 

 

 

 

PNC Bank, National Association

Address for Notices:

Two Tower Center, 18th Floor

E. Brunswick, NJ 08816

Attention:              Douglas G. Paul

Telephone:            (732) 220-3566

Telecopy:              (732) 220-3744

 

Address of Lending Office:

PNC Firstside Center

500 First Avenue, 4th Floor

Pittsburgh, PA 15219

Attention:              Rini Davis

Telephone:            (412) 762-7638

Telecopy:              (412) 762-8672

 

$

98,000,000.00

 

6.533333333

%

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

Bank of America, N.A.

Address for Notices:

231 S. LaSalle Street

Mail Code IL 1-231-10-35

Chicago, IL 60697

Attention:              Stephen B. Carlson

Telephone:            (312) 828-6405

Telecopy:              (312) 974-4970

 

Address of Lending Office:

901 Main Street

14th Floor

Dallas, TX 75202

Attention:              Eldred Sholars

Telephone:            (214) 209-3044

Telecopy:              (214) 290-9429

 

$

125,000,000.00

 

8.333333333

%

 

1

--------------------------------------------------------------------------------


 

Lender

 

Amount of
Commitment for
Revolving
Credit Loans

 

Ratable Share

 

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

Wachovia Bank, National Association

Address for Notices:

Commercial Real Estate Group

2840 Morris Avenue; 3rd Floor

Union, NJ 07083

Attention:              John Powers

Telephone:            (908) 624-2857

Telecopy:              (908) 624-2870

 

Address of Lending Office:

Commercial Real Estate Group

2840 Morris Avenue; 3rd Floor

Union, NJ 07083

Attention:              John Powers

Telephone:            (908) 624-2857

Telecopy:              (908) 624-2870

 

$

125,000,000.00

 

8.333333333

%

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

JPMorgan Chase Bank, N.A.

Address for Notices:

277 Park Avenue, Floor 3
New York, NY 10172

Attention:              Kimberly Turner

Telephone:            (212) 622-8177

Telecopy:              (646) 534-0574

 

Address of Lending Office:

277 Park Avenue, Floor 3
New York, NY 10172

Attention:              Donald Shokrian

Telephone:            (212) 622-2166

Telecopy:              (646) 534-0574

 

$

96,500,000.00

 

6.433333333

%

 

2

--------------------------------------------------------------------------------


 

Lender

 

Amount of
Commitment for
Revolving
Credit Loans

 

Ratable Share

 

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

The Royal Bank of Scotland plc

Address for Notices:

101 Park Avenue

New York, New York 10178

Attention:              David Apps

Telephone:            (212) 401-3745

Telecopy:              (212) 401-3456

 

Address of Lending Office:

101 Park Avenue

New York, New York 10178

Attention:              Devia Anand

Telephone:            (212) 401-3552

Telecopy:              (212) 401-3456

 

$

96,500,000.00

 

6.433333333

%

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

KeyBank National Association

Address for Notices

1200 Abernathy Road, Suite 1550

Atlanta, GA 30328

Attention:              Jeff V. Aycock

Telephone:            (770) 510-2105

Telecopy:              (770) 510-2195

 

Address of Lending Office:

KeyBank Real Estate Capital

1200 Abernathy Road, Suite 1550

Atlanta, GA 30328

Attention:              Jacky Krieger

Telephone:            (770) 510-2109

Telecopy:              (770) 510-2195

 

$

73,000,000.00

 

4.866666667

%

 

3

--------------------------------------------------------------------------------


 

Lender

 

Amount of
Commitment for
Revolving
Credit Loans

 

Ratable Share

 

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

SunTrust Bank

Address for Notices:

8245 Boone Boulevard

Suite 820

Vienna, VA 22182

Attention:              John Wendler

Telephone:            (703) 442-1563

Telecopy:              (703) 442-1570

 

Address of Lending Office:

10710 Midlothian Turnpike,

Richmond, VA 23235

Attn: DeCar Jeter

Telephone:            804-594-1072

Telecopy:              804-594-1139

 

$

73,000,000.00

 

4.866666667

%

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

Guaranty Bank

Address for Notices:

8333 Douglas Avenue

Dallas, Texas 75225

Attention:              Dustin Ortmann

Telephone:            (214) 360-2672

Telecopy:              (214) 360-4892

 

Address of Lending Office:

8333 Douglas Avenue

Dallas, Texas 75225

Attention:              Juanita Vidal

Telephone:            (214) 360-1632

Telecopy:              (214) 360-4852

 

$

57,000,000.00

 

3.800000000

%

 

4

--------------------------------------------------------------------------------


 

Lender

 

Amount of
Commitment for
Revolving
Credit Loans

 

Ratable Share

 

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

U.S. Bank National Association

Address for Notices:

US Bancorp

Commercial Real Estate

800 Nicollet Mall, 3rd Floor

Minneapolis, MN 55402-7020

Attention:              Leslie Lynch

Telephone:            (612) 303-3595

Telecopy:              (612) 303-2270

 

Address of Lending Office:

U.S. Bank National Association

800 Nicollet Mall

Minneapolis, MN 55402

Attention:              Michael Raarup

Telephone:            (612) 303-3586

Telecopy:              (612) 303-2270

 

$

50,000,000.00

 

3.333333333

%

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

BNP PARIBAS

Address for Notices:

787 Seventh Avenue

New York, NY 10019

Attention:              Duane Helkowski

Telephone:            (212) 841-2940

Telecopy:              (212) 841-3830

 

Address of Lending Office:

787 Seventh Avenue

New York, NY 10019

Attention:              Wei Monaghan

Telephone:            (212) 841-2980

Telecopy:              (212) 841-2745

 

$

73,000,000.00

 

4.866666667

%

 

5

--------------------------------------------------------------------------------


 

Lender

 

Amount of
Commitment for
Revolving
Credit Loans

 

Ratable Share

 

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

CALYON New York Branch

Address for Notices:

2200 Ross Avenue, Suite 4400 West

Dallas, TX 75201

Attention:              Robert Smith

Telephone:            (214) 220-2311

Telecopy:              (214) 220-2323

 

Address of Lending Office:

2200 Ross Avenue, Suite 4400 West
Dallas, TX 75201

Attention:              Darren Abrams

Telephone:            (214) 220-2312

Telecopy:              (214) 220-2323

 

 

$

73,000,000.00

 

4.866666667

%

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

Comerica Bank

Address for Notices:

500 Woodward Avenue

MC 3256

Detroit, MI 48226

Attention:              Charles Weddell

Telephone:            (313) 222-3323

Telecopy:              (313) 222-9295

 

Address of Lending Office:

500 Woodward Avenue

MC 3256

Detroit, MI 48226

Attention:              Keshia Boone

Telephone:            (313) 222-9284

Telecopy:              (313) 222-3697

 

$

50,000,000.00

 

3.333333333

%

 

6

--------------------------------------------------------------------------------


 

Lender

 

Amount of
Commitment for
Revolving
Credit Loans

 

Ratable Share

 

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

Washington Mutual Bank

Address for Notices:

3929 W. John Carpenter Freeway
Suite 100
Irving, TX 75063

Attention:              Brad Johnson

Telephone:            (214) 492-4377

Telecopy:              (972) 870-3603

 

Address of Lending Office:

620 W. Germantown Pike
Suite 200
Plymouth Meeting, PA

Attention:              Chris Heckman

Telephone:            (610) 238-6940

Telecopy:              (610) 828-9657

 

$

45,000,000.00

 

3.000000000

%

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

Citicorp North America, Inc.

Address for Notices:

390 Greenwich Street

New York, NY 10013

Attention:              Jeanne M. Craig

Telephone:            (212) 723-9229

Telecopy:              (212) 723-8547

 

Address of Lending Office:

390 Greenwich Street

New York, NY 10013

Attention:              Michelle J. Liu

Telephone:            (212) 723-4709

Telecopy:              (646) 291-3705

 

$

50,000,000.00

 

3.333333333

%

 

7

--------------------------------------------------------------------------------


 

Lender

 

Amount of
Commitment for
Revolving
Credit Loans

 

Ratable Share

 

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

National City Bank

Address for Notices:

One South Broad Street

14th Floor

Philadelphia, PA 19107-3304

Attention:              Brian Gallagher

Telephone:            (267) 256-4088

Telecopy:              (267) 256-4001

 

Address of Lending Office:

One South Broad Street, 14th Floor

Philadelphia, PA 19107-3304

Attention:              William J. Lloyd

Telephone:            (267) 256-4059

Telecopy:              (267) 256-4001

 

$

50,000,000.00

 

3.333333333

%

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

Sovereign Bank

Address for Notices:

75 State Street

Mail Code MA1 SST 04-11

Boston, MA 02109

Attention:              T. Gregory Donohue

Telephone:            (617) 757-5578

Telecopy:              (617) 757-5653

 

Address of Lending Office:

75 State Street

Mail Code MA1 SST 04-11

Boston, MA 02109

Attention:              Erin Aslakson

Telephone:            (617) 757-5564

Telecopy:              (617) 757-5652

 

$

35,000,000.00

 

2.333333333

%

 

8

--------------------------------------------------------------------------------


 

Lender

 

Amount of
Commitment for
Revolving
Credit Loans

 

Ratable Share

 

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

AmSouth Bank

Address for Notices:

1900 5th Avenue North

Mail Code BAC15

Birmingham, AL 35203

Attention:              Ronny Hudspeth

Telephone:            (205) 307-4227

Telecopy:              (205) 801-0138

 

Address of Lending Office:

1900 5th Avenue North

Mail Code BAC15

Birmingham, AL 35203

Attention:              Daniel McClurkin

Telephone:            (205) 264-4109

Telecopy:              (205) 801-0138

 

 

$

40,000,000.00

 

2.666666667

%

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

Union Bank of California, N.A.

Address for Notices:

350 California Street, 7th Floor

San Francisco, CA 94104

Attention:              Gary Roberts

Telephone:            (415) 705-5035

Telecopy:              (415) 433-7438

 

Address of Lending Office:

350 California Street, 7th Floor

San Francisco, CA 94104

Attention:              Gary Roberts

Telephone:            (415) 705-5035

Telecopy:              (415) 433-7438

 

$

30,000,000.00

 

2.000000000

%

 

9

--------------------------------------------------------------------------------


 

Lender

 

Amount of
Commitment for
Revolving
Credit Loans

 

Ratable Share

 

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

Credit Suisse, Cayman Islands Branch

Address for Notices:

Eleven Madison Avenue

New York, NY 10010

Attention:              William O’Daly

Telephone:            (212) 325-1986

Telecopy:              (212) 743-2254

 

Address of Lending Office:

One Madison Avenue

New York, NY 10010

Attention:              Ed Markowski

Telephone:            (212) 538-3380

Telecopy:              (212) 325-9049

 

$

50,000,000.00

 

3.333333333

%

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

UBS Loan Finance LLC

Address for Notices:

UBS AG, Stamford Branch

677 Washington Blvd., 6-South

Stamford, CT 06901

Attention:              Wilfred Saint

Telephone:            (203) 719-4330

Telecopy:              (203) 719-3888

 

Address of Lending Office:

UBS AG, Stamford Branch

677 Washington Blvd., 6-South

Stamford, CT 06901

Attention:              Anthony Finocchi

Telephone:            (203) 719-3377

Telecopy:              (203) 719-3888

 

$

50,000,000.00

 

3.333333333

%

 

10

--------------------------------------------------------------------------------


 

Lender

 

Amount of
Commitment for
Revolving
Credit Loans

 

Ratable Share

 

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

LaSalle Bank National Association

Address for Notices:

620 Newport Center Drive

Suite 900

Newport Beach, CA 92660

Attention:              Leticia Ruiz

Telephone:            (949) 219-8968

Telecopy:              (949) 219-8977

 

Address of Lending Office:

620 Newport Center Drive

Suite 900

Newport Beach, CA 92660

Attention:              Russ Ruhnke

Telephone:            (949) 219-8967

Telecopy:              (312) 904-6691

 

$

35,000,000.00

 

2.333333333

%

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

City National Bank

Address for Notices:

2001 N. Main Street, Suite 200

Walnut Creek, CA 94596

Attention:              Mary Bowman

Telephone:            (925) 274-2793

Telecopy:              (925) 274-2758

 

Address of Lending Office:

2001 N. Main Street, Suite 200

Walnut Creek, CA 94596

Attention:              Xavier Barrera

Telephone:            (925) 274-2783

Telecopy:              (925) 274-2758

 

$

25,000,000.00

 

1.666666667

%

 

11

--------------------------------------------------------------------------------


 

Lender

 

Amount of
Commitment for
Revolving
Credit Loans

 

Ratable Share

 

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

California Bank & Trust

Address for Notices:

2929 N. Central Avenue

Suite 1200

Phoenix, AZ 85012

Attention:              Stephanie L. Lantz

Telephone:            (602) 241-2227

Telecopy:              (602) 230-1345

 

Address of Lending Office:

2929 N. Central Avenue

Suite 1200

Phoenix, AZ 85012

Attention:              Stephanie L. Lanty

Telephone:            (602) 241-2227

Telecopy:              (602) 230-1345

 

$

20,000,000.00

 

1.333333333

%

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

Compass Bank

Address for Notices:

15 South 20th Street, 15th Floor

Birmingham, AL 35233

Attention:              Johanna Duke Paley

Telephone:            (205) 297-3851

Telecopy:              (205) 297-7994

 

Address of Lending Office:

15 South 20th Street

Birmingham, AL 35233

Attention:              Jamie McClure

Telephone:            (205) 297-3297

Telecopy:              (205) 297-3901

 

$

20,000,000.00

 

1.333333333

%

 

12

--------------------------------------------------------------------------------


 

Lender

 

Amount of
Commitment for
Revolving
Credit Loans

 

Ratable Share

 

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

Natexis Banques Populaires

Address for Notices:

1251 Avenue of the Americas - 34th Floor
New York, NY 10020

Attention:              Marie-Edith Dugeny

Telephone:            (212) 872-5132

Telecopy:              (212) 354-9095

 

Address of Lending Office:

1251 Avenue of the Americas - 34th Floor
New York, NY 10020

Attention:              Zineb Bouazzaoui

Telephone:            (212) 872-5081

Telecopy:              (212) 354-9095

 

$

35,000,000.00

 

2.333333333

%

 

 

 

 

 

 

Lender Name:

 

 

 

 

 

North Fork Bank

Address for Notices:

275 Broadhollow Road

Melville, NY 11747

Attention:              Philip A. Davi

Telephone:            (631) 531-2388

Telecopy:              (631) 531-2752

 

Address of Lending Office:

275 Broadhollow Road

Melville, NY 11747

Attention:              Enrico Panno

Telephone:            (631) 531-2395

Telecopy:              (631) 531-2752

 

$

25,000,000.00

 

1.666666667

%

 

 

 

 

 

 

Total

 

$

1,500,000,000.00

 

100.00

%

 

13

--------------------------------------------------------------------------------


 

AGENT

Name:

 

Douglas G. Paul, Senior Vice President

Address:

 

PNC Bank, National Association

 

 

Two Tower Center, 18th Floor

 

 

East Brunswick, New Jersey 08816

Telephone:

 

(732) 220-3566

Telecopy:

 

(732) 220-3744

 

 

 

BORROWER:

 

Name:

 

K. HOVNANIAN ENTERPRISES, INC.

Address:

 

10 Route 35, P.O. Box 500

 

 

Red Bank, NJ 07701

Attention:

 

Kevin C. Hake

Telephone:

 

(732) 747-7800

Telecopy:

 

(732) 747-6835

 

 

 

GUARANTORS:

Name:

 

[name of Guarantor]

Address:

 

c/o K. Hovnanian Enterprises, Inc.

 

 

10 Route 35, P.O. Box 500

 

 

Red Bank, NJ 07701

Attention:

 

Kevin C. Hake

Telephone:

 

(732) 747-7800

Telecopy:

 

(732) 747-6835

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(C)

LISTING OF RESTRICTED SUBSIDIARIES, JOINT VENTURES,

MORTGAGE SUBSIDIARIES AND NON-RESTRICTED PERSONS

 

 

Type of Entity (Note,
if entity is L.P. and
100% owned by HOV,
then could be
non-resticted guar.;
otherwise a joint
venture (non rest) or
non-rest subsidiary.

 

Legal Entity Name

 

State
of
Formation

 

Parent Company Member/Shareholder

 

Restricted
or
Non-Restricted Subsidiary

 

Subsidiary
or
Joint Venture
or
Corporate
Office
Subsidiary

 

Consolidated

 

Guarantor

 

%
Controlled by Primary Member (majority of subsidiaries are 100% owned by the
member if no percentage is provided)

 

Name of Other Members/
Owner

 

%
of other Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CORP

 

ARROW PROPERTIES, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Corporate Office Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

 

FL

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

HOVNANIAN ENTERPRISES, INC (PARENT COMPANY)

 

DE

 

IS THE PARENT COMPANY

 

Parent

 

Parent

 

Parent

 

Parent

 

 

 

 

 

 

 

CORP

 

K. HOV INTERNATIONAL, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOV IP, II, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOV IP, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN ACQUISITIONS, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT BERNARDS IV, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT BRANCHBURG III, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CORP

 

K. HOVNANIAN AT BRIDGEPORT, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT BRIDGEWATER VI, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT BURLINGTON III, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT BURLINGTON, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT CALABRIA, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT CARMEL DEL MAR, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT CASTILE, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT CHAPARRAL, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT CLARKSTOWN, INC.

 

NY

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT CRESTLINE, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT DOMINGUEZ HILLS, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT EAST WHITELAND I, INC.

 

PA

 

K. Hovnanian Developments of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP I, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT HACKETTSTOWN, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT HERSHEY’S MILL, INC.

 

PA

 

K. Hovnanian Developments of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT HIGHLAND VINEYARDS, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT HOPEWELL IV, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT HOPEWELL VI, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT HOWELL TOWNSHIP, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CORP

 

K. HOVNANIAN AT KINGS GRANT I, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT KLOCKNER FARMS, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT LA TERRAZA, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT LAKEWOOD, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT LOWER SAUCON, INC.

 

PA

 

K. Hovnanian Developments of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT MAHWAH II, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT MAHWAH V, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT MAHWAH VI, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT MAHWAH VII, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT MANALAPAN, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT MARLBORO II, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT MARLBORO TOWNSHIP III, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT MARLBORO TOWNSHIP IV, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT METRO DC SOUTH, INC.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT MONROE II, INC.

 

NY

 

K. Hovnanian Developments of New York, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CORP

 

K. HOVNANIAN AT MONTCLAIR NJ, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT MONTGOMERY I, INC.

 

PA

 

K. Hovnanian Developments of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT NORTHERN WESTCHESTER, INC.

 

NY

 

K. Hovnanian Developments of New York, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT NORTHLAKE, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT OCEAN TOWNSHIP, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT OCEAN WALK, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT PERKIOMEN I, INC.

 

PA

 

K. Hovnanian Developments of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT PERKIOMEN II, INC.

 

PA

 

K. Hovnanian Developments of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT PLAINSBORO III, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT PRINCETON, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT RANCHO CRISTIANITOS, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT RESERVOIR RIDGE, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT SAN SEVAINE, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT SARATOGA, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT SAWMILL, INC.

 

PA

 

K. Hovnanian Developments of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CORP

 

K. HOVNANIAN AT SCOTCH PLAINS II, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT SMITHVILLE, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT SOUTH BRUNSWICK III, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT SOUTH BRUNSWICK V, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT STONE CANYON, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT STONY POINT, INC.

 

NY

 

K. Hovnanian Developments of New York, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT SYCAMORE, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT TANNERY HILL, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT THE BLUFF, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT THE CEDARS, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT THORNBURY, INC.

 

PA

 

K. Hovnanian Developments of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT TIERRASANTA, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT TROVATA, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT TUXEDO, INC.

 

NY

 

K. Hovnanian Developments of New York, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT UNION TOWNSHIP I, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CORP

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP I, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT UPPER MAKEFIELD I, INC.

 

PA

 

K. Hovnanian Developments of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT VAIL RANCH, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT WALL TOWNSHIP VI, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT WALL TOWNSHIP VIII, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT WASHINGTONVILLE, INC.

 

NY

 

K. Hovnanian Developments of New York, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT WAYNE III, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT WAYNE V, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN AT WILDROSE, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN COMPANIES NORTHEAST, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN COMPANIES OF CALIFORNIA, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN COMPANIES OF METRO WASHINGTON, INC.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

 

NY

 

K. Hovnanian Developments of New York, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN COMPANIES OF PENNSYLVANIA, INC.

 

PA

 

K. Hovnanian Developments of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CORP

 

K. HOVNANIAN COMPANIES OF SOUTHERN CALIFORNIA, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN CONSTRUCTION II, INC.

 

NJ

 

K. Hovnanian Developments of NJ, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN CONSTRUCTION III, INC.

 

NJ

 

K. Hovnanian Developments of NJ, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN CONSTRUCTION MANAGEMENT, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.

 

AZ

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF CALIFORNIA, INC.

 

CA

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF CONNECTICUT, INC.

 

CT

 

Hovnanian Enterprises, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF D.C., INC.

 

DC

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.

 

DE

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.

 

GA

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF ILLINOIS, INC.

 

IL

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF INDIANA, INC.

 

IN

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.

 

MD

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF MICHIGAN, INC.

 

MI

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.

 

MN

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY II, INC.

 

CA

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY, INC.

 

CA

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.

 

NY

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF NORTH CAROLINA, INC.

 

NC

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF OHIO, INC.

 

OH

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA, INC.

 

PA

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF SOUTH CAROLINA, INC.

 

SC

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.

 

TX

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF VIRGINIA, INC.

 

VA

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA, INC.

 

WV

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN ENTERPRISES, INC.

 

CA

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN EQUITIES, INC.

 

NJ

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN FORECAST HOMES, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

 

NC

 

Hovnanian Developments of Florida, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN HOMES OF VIRGINIA, INC.

 

VA

 

Washington Homes, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN INVESTMENT PROPERTIES OF NEW JERSEY, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN PA REAL ESTATE, INC.

 

PA

 

K. Hovnanian Developments of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN PROPERTIES OF NEWARK URBAN RENEWAL CORPORATION, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN PROPERTIES OF NORTH BRUNSWICK V, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

K. HOVNANIAN PROPERTIES OF WALL, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

KHC ACQUISITION, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

LANDARAMA, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

M&M AT LONG BRANCH, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

MATZEL & MUMFORD OF DELAWARE, INC.

 

DE

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

MCNJ, Inc.

 

NJ

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

PINE BROOK COMPANY, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Corporate Office Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CORP

 

REFLECTIONS OF YOU INTERIORS, INC.

 

TX

 

K. Hovnanian Developments of Texas, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

SEABROOK ACCUMULATION CORPORATION

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

STONEBROOK HOMES, INC.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

THE MATZEL & MUMFORD ORGANIZATION, INC.

 

NJ

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

WASHINGTON HOMES, INC.

 

DE

 

Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

WESTMINSTER HOMES OF TENNESSEE, INC.

 

TN

 

Washington Homes, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

WESTMINSTER HOMES, INC.

 

NC

 

Washington Homes, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

WH LAND I, INC

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

CORP

 

WH PROPERTIES, INC.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

Limited Partnership (a restricted subsidiary)

 

GOODMAN FAMILY OF BUILDERS, L.P.

 

TX

 

Hovnanian Developments of Florida, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

99.90%

 

K. Hovnanian Developments of Texas, Inc.

 

0.10%

 

Limited Partnership (a restricted subsidiary)

 

K. HOVNANIAN OF HOUSTON II, L.P.

 

TX

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

99.90%

 

K. Hovnanian Developments of Texas, Inc.

 

0.10%

 

Limited Partnership (a restricted subsidiary)

 

K. HOVNANIAN OF HOUSTON, L.P.

 

TX

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

99.90%

 

K. Hovnanian Developments of Texas, Inc.

 

0.10%

 

Limited Partnership (a restricted subsidiary)

 

M&M INVESTMENTS, L.P.

 

NJ

 

K. Hovnanian Holdings, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

99.44%

 

The Matzel & Mumford Organization, Inc.

 

0.56%

 

LLC

 

ALFORD, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

DULLES COPPERMINE, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

HLIG INVESTMENT I, L.L.C.

 

NJ

 

MSHOV Holding Company, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LLC

 

HOVNANIAN LAND INVESTMENT GROUP OF CALIFORNIA, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.

 

FL

 

Hovnanian Developments of Florida, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

HOVNANIAN LAND INVESTMENT GROUP OF GEORGIA, L.L.C.

 

GA

 

K. Hovnanian Developments of Georgia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

HOVNANIAN LAND INVESTMENT GROUP OF MARYLAND, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

HOVNANIAN LAND INVESTMENT GROUP OF NEW JERSEY, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

HOVNANIAN LAND INVESTMENT GROUP OF NORTH CAROLINA, L.L.C.

 

NC

 

K. Hovnanian Developments of North Carolina, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

HOVNANIAN LAND INVESTMENT GROUP OF PENNSYLVANIA, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

100%

 

 

 

 

 

LLC

 

HOVNANIAN LAND INVESTMENT GROUP OF TEXAS, L.L.C.

 

TX

 

Goodman Family of Builders, L.P.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

HOVNANIAN LAND INVESTMENT GROUP OF VIRGINIA, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

HOVNANIAN LAND INVESTMENT GROUP, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT 3 CHAPMAN, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT 4S, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT ABERDEEN URBAN RENEWAL, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT ACQUA VISTA, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT ALISO, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT ALLENTOWN, L.L.C

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT ARBOR HEIGHTS, LLC

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LLC

 

K. HOVNANIAN AT AVENUE ONE, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT BARNEGAT I, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT BARNEGAT II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT BARNEGAT III, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT BELLA LAGO, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT BERKELEY, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT BERNARDS V, L.L.C.

 

DE

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT BLUE HERON PINES, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT BRIDGEWATER I, L.L.C

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT BRIDLEWOOD, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT BROAD AND WALNUT, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT CAMDEN I, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT CAMP HILL, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT CAPISTRANO, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT CARMEL VILLAGE, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT CEDAR GROVE IV, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT CHESTER I, L.L.C.

 

DE

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT CHESTERFIELD II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LLC

 

K. HOVNANIAN AT CIELO, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT CLIFTON II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT CLIFTON, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT CORTEZ HILL, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT CRANBURY, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT CURRIES WOODS, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT DENVILLE, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT DOVER, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT EASTLAKE, LLC

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT EDGEWATER II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT EDGEWATER, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT ENCINITAS RANCH, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT EVERGREEN, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT FIFTH AVENUE, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT FLORENCE I, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT FLORENCE II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT FOREST MEADOWS, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT FORKS TWP. I, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LLC

 

K. HOVNANIAN AT FRANKLIN, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT GUTTENBERG, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT HAMBURG CONTRACTORS, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT HAMBURG, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT HAWTHORNE, L.L.C

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT HAZLET, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT HIGHLAND SHORES, L.L.C.

 

MN

 

K. Hovnanian Developments of Minnesota, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT HIGHWATER, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT JACKSON I, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT JACKSON, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT JERSEY CITY IV, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT JERSEY CITY V URBAN RENEWAL COMPANY, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT KING FARM, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LA COSTA GREENS, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LA COSTA, L.L.C

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LA HABRA KNOLLS, LLC

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LLC

 

K. HOVNANIAN AT LAFAYETTE ESTATES, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LAKE HILLS, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LAKE RIDGE CROSSING, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LAKE TERRAPIN, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LAWRENCE V, L.L.C.

 

DE

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LINWOOD, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LITTLE EGG HARBOR CONTRACTORS, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LITTLE EGG HARBOR, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LITTLE TOKYO, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LONG BRANCH I, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LOWER MORELAND I, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LOWER MORELAND II, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT LOWER MORELAND III, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MACUNGIE, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MANALAPAN III, LLC

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MANSFIELD I, LLC

 

DE

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MANSFIELD II, LLC

 

DE

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LLC

 

K. HOVNANIAN AT MANSFIELD III, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MAPLE AVENUE I, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Non-Restricted

 

Subsidiary

 

No

 

No

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MAPLE AVENUE, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MARLBORO TOWNSHIP VIII, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MARLBORO VI, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MARLBORO VII, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MENIFEE VALLEY CONDOMINIUMS, L.L.C.

 

CA

 

K. Hovnanian’s Four Seasons at Menifee Valley, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MENIFEE, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MIDDLE TOWNSHIP, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MIDDLETOWN II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MIDDLETOWN, L.L.C.

 

DE

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MILLVILLE I, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MILLVILLE II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MILLVILLE III, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MOCKINGBIRD CANYON, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MONROE III, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MONROE IV, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MONROE NJ, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LLC

 

K. HOVNANIAN AT MONTVALE, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MOSAIC, LLC

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT MT. OLIVE TOWNSHIP, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT NEW BRUNSWICK URBAN RENEWAL, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT NEW WINDSOR, L.L.C.

 

NY

 

K. Hovnanian at Northern Westchester, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT NORTH BERGEN, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

 

DE

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT NORTH CALDWELL, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT NORTH HALEDON, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT NORTHAMPTON. L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT NORTHFIELD, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT OLDE ORCHARD, LLC

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT PACIFIC BLUFFS, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT PACIFICA SAN JUAN, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT PARAMUS, LLC

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT PARK LANE, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT PARSIPPANY-TROY HILLS, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT PHILADELPHIA III, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LLC

 

K. HOVNANIAN AT PHILADELPHIA IV L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT PIAZZA D’ORO, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT PITTSGROVE, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT PRADO, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT PRINCETON LANDING, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

100%

 

 

 

 

 

LLC

 

K. HOVNANIAN AT PRINCETON NJ, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

100%

 

 

 

 

 

LLC

 

K. HOVNANIAN AT RANCHO SANTA MARGARITA, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT RANDOLPH I, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT RAPHO, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

100.00%

 

 

 

 

 

LLC

 

K. HOVNANIAN AT READINGTON II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT RED BANK, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT RIDGEMONT, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT RIDGESTONE, L.L.C.

 

MN

 

K. Hovnanian Developments of Minnesota, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT RIVERBEND, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT RODERUCK. L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT ROWLAND HEIGHTS, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT SAGE, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT SAYREVILLE, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LLC

 

K. HOVNANIAN AT SCOTCH PLAINS, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT SILVER SPRING, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT SKYE ISLE, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT SMITHVILLE III, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT SOMERS POINT, LLC

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT SOUTH BRUNSWICK, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT SPARTA, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT SPRINGCO, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT SPRINGFIELD, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT SUNSETS, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT TEANECK, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT THE CROSBY, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT THE GABLES, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT THE MONARCH, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT THE PRESERVE, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT THOMPSON RANCH, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT TOWNGATE, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT TRAIL RIDGE, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT TRENTON URBAN RENEWAL, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

100

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LLC

 

K. HOVNANIAN AT TRENTON, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT UNION TOWNSHIP II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP III, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT VINELAND, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT WANAQUE, L.L.C.

 

DE

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT WASHINGTON, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT WAYNE IX, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT WAYNE VIII, L.L.C.

 

DE

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT WEST BRADFORD, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT WEST FRONT STREET, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT WEST MILFORD, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT WEST WINDSOR, L.L.C.

 

DE

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT WILLOW BROOK, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT WINCHESTER, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT WOODHILL ESTATES, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT WOOLWICH I, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LLC

 

K. HOVNANIAN AT YONKERS I, L.L.C.

 

NY

 

K. Hovnanian at Northern Westchester, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT YONKERS II, L.L.C.

 

NY

 

K. Hovnanian at Northern Westchester, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN AT YONKERS III, L.L.C.

 

NY

 

K. Hovnanian at Northern Westchester, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

 

FL

 

Hovnanian Developments of Florida, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

 

DE

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN CLASSICS CIP, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN CLASSICS, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN COMPANIES OF METRO D.C. NORTH, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN COMPANIES, LLC

 

CA

 

K. Hovnanian Enterprises, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

99.90%

 

K. Hovnanian Developments of New Jersey II, Inc.

 

0.10%

 

LLC

 

K. HOVNANIAN CONNECTICUT ACQUISITIONS, L.L.C.

 

CT

 

K. Hovnanian Developments of Connecticut, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN CRAFTBUILT HOMES OF GEORGIA, L.L.C.

 

GA

 

K. Hovnanian Developments of Georgia, Inc

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH CAROLINA, L.L.C.

 

SC

 

K. Hovnanian Developments of South Carolina, Inc

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN DELAWARE ACQUISITIONS, L.L.C.

 

DE

 

K. Hovnanian Developments of Delaware, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.

 

PA

 

K. Hovnanian at Perkiomen II, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN FCS, L.L.C.

 

FL

 

Hovnanian Developments of Florida, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN FIRST HOMES, L.L.C.

 

FL

 

Hovnanian Developments of Florida, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN FOUR SEASONS @ HISTORIC VIRGINIA, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN FOUR SEASONS AT GOLD HILL, L.L.C.

 

SC

 

K. Hovnanian Developments of South Carolina, INC.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN FRANCISCUS HOMES, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LLC

 

K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC

 

AZ

 

K. Hovnanian Developments of Arizona, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN GREAT WESTERN HOMES, L.L.C.

 

AZ

 

K. Hovnanian Developments of Arizona, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOLDINGS NJ, LLC

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

99.90%

 

K. Hovnanian Developments of New Jersey II, Inc.

 

0.10%

 

LLC

 

K. HOVNANIAN HOMES AT BANYON COVE, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES AT BAYVIEW, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES AT CAMERON STATION, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES AT CAMP SPRINGS, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES AT FAIRWOOD, L.L.C.

 

MD

 

K. Hovnanian Homes of Maryland, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES AT FOREST RUN, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES AT GREENWAY FARM PARK TOWNS, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.

 

MD

 

K. Hovnanian Homes of Maryland, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES AT JONES STATION 2, L.L.C.

 

MD

 

K. Hovnanian Homes of Maryland, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES AT LAUREL HIGHLANDS, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES AT MAXWELL PLACE. L.L.C.

 

MD

 

K. Hovnanian Homes of Maryland, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES AT PAYNE STREET, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES AT PRIMERA, L.L.C.

 

MD

 

K. Hovnanian Homes of Maryland, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LLC

 

K. HOVNANIAN HOMES AT RENAISSANCE PLAZA, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES AT THE EASTON, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES OF D.C., L.L.C.

 

District of Columbia

 

K. Hovnanian Developments of DC, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

 

DE

 

K. Hovnanian Developments of Delaware, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES OF INDIANA, L.L.C.

 

IN

 

K. Hovnanian Developments of Indiana, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES OF MARYLAND, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.

 

MN

 

K. Hovnanian Developments of Minnesota, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES OF SOUTH CAROLINA, L.L.C.

 

SC

 

K. Hovnanian Developments of South Carolina, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN HOMES OF WEST VIRGINIA, L.L.C.

 

WV

 

K. Hovnanian Developments of West Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN INTERNATIONAL, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN INVESTMENTS, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN NORTH CENTRAL ACQUISITIONS, L.L.C.

 

DE

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.

 

DE

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN NORTHEAST SERVICES, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN OHIO REALTY, L.L.C.

 

OH

 

K. Hovnanian Developments of Ohio, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN OSTER HOMES, L.L.C.

 

OH

 

K. Hovnanian Developments of Ohio, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LLC

 

K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN SHORE ACQUISITIONS, L.L.C.

 

DE

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.

 

DE

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN SOUTHERN NEW JERSEY, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN STANDING ENTITY, L.L.C.

 

FL

 

Hovnanian Developments of Florida, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN SUMMIT HOMES OF MICHIGAN, L.L.C

 

MI

 

K. Hovnanian Developments of Michigan, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN SUMMIT HOMES OF PENNSYLVANIA, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA, L.L.C.

 

WV

 

K. Hovnanian Developments of West Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN SUMMIT HOMES, L.L.C.

 

OH

 

K. Hovnanian Developments of Ohio, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.

 

FL

 

Hovnanian Developments of Florida, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

100%

 

 

 

 

 

LLC

 

K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.

 

IL

 

K. Hovnanian Developments of Illinois, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

100%

 

 

 

 

 

LLC

 

K. HOVNANIAN T&C HOMES AT MINNESOTA, L.L.C.

 

MN

 

K. Hovnanian Developments of Minnesota, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

100%

 

 

 

 

 

LLC

 

K. HOVNANIAN T&C INVESTMENT, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

100%

 

Note: involved in Hovstone Joint Venture Ownership Structure

 

 

 

LLC

 

K. HOVNANIAN T&C MANAGEMENT CO., L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

100%

 

Note: involved in Hovstone Joint Venture Ownership Structure

 

 

 

LLC

 

K. HOVNANIAN VENTURE I, L.L.C.

 

NJ

 

K. Hovnanian at Raritan I, Inc.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

LLC

 

K. HOVNANIAN WINDWARD HOMES, L.L.C.

 

FL

 

Hovnanian Developments of Florida, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN’S FOUR SEASONS AT ASHBURN VILLAGE, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN’S FOUR SEASONS AT BAKERSFIELD, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LLC

 

K. HOVNANIAN’S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

100%

 

 

 

 

 

LLC

 

K. HOVNANIAN’S FOUR SEASONS AT DULLES DISCOVERY CONDOMINIUM, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN’S FOUR SEASONS AT DULLES DISCOVERY, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN’S FOUR SEASONS AT HEMET, LLC

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN’S FOUR SEASONS AT HUNTFIELD, L.L.C.

 

WV

 

K. Hovnanian Developments of West Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND CONDOMINIUMS, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN’S FOUR SEASONS AT MENIFEE VALLEY, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

No

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN’S FOUR SEASONS AT NEW KENT, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN’S FOUR SEASONS AT PALM SPRINGS, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN’S FOUR SEASONS AT RUSH CREEK, L.L.C.

 

MN

 

K. Hovnanian Developments of Minnesota, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN’S FOUR SEASONS AT ST. MARGARETS LANDING, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN’S FOUR SEASONS AT VINT HILL, L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN’S FOUR SEASONS, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

K. HOVNANIAN’S PRIVATE HOME PORTFOLIO, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

KHIP, LLC

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LLC

 

KINGS COURT AT MONTGOMERY, L.L.C.

 

NJ

 

Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT APPLE RIDGE, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT BROOKHILL, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT CHESTERFIELD, LLC

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT EAST MILL, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT EAST RUTHERFORD, L.L.C.

 

NJ

 

M&M Investments, L.P.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT HERITAGE WOODS, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT KENSINGTON WOODS, LLC

 

NJ

 

M & M Investments, L.P.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT MORRISTOWN, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT ROBERT MORRIS, L.L.C.

 

NJ

 

M & M Investments, L.P.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT SHERIDAN, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT SPARTA, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT SPINNAKER POINTE, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT SPRUCE HOLLOW, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT SPRUCE MEADOWS, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT SPRUCE RUN, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT TAMARACK HOLLOW, L.L.C.

 

NJ

 

M & M Investments, L.P.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT THE CHATEAU, L.L.C.

 

NJ

 

M & M Investments, L.P.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT THE HIGHLANDS, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT WEST ORANGE, L.L.C.

 

NJ

 

M & M Investments, L.P.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT WESTPORT, L.L.C.

 

NJ

 

M & M Investments, L.P.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

M&M AT WHEATENA URBAN RENEWAL, L.L.C.

 

NJ

 

M & M Investments, L.P.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

MATZEL & MUMFORD AT CRANBURY KNOLL, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

MATZEL & MUMFORD AT EGG HARBOR, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

MATZEL & MUMFORD AT FREEHOLD, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

MATZEL & MUMFORD AT HERITAGE LANDING, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

MATZEL & MUMFORD AT MONTGOMERY, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LLC

 

MATZEL & MUMFORD AT PHILLIPSBURG, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

MATZEL & MUMFORD AT SOUTH BOUND BROOK URBAN RENEWAL, L.L.C.

 

NJ

 

M & M Investments, L.P.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

MATZEL & MUMFORD AT SOUTH BRUNSWICK, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

MATZEL & MUMFORD AT WOODLAND CREST, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

 

OH

 

K. Hovnanian Developments of Ohio, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

MMIP, L.L.C.

 

NJ

 

M and M Investments, LP

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

NORTHEAST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

PADDOCKS, L.L.C.

 

MD

 

K. Hovnanian Homes of Maryland, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

PINE AYR, L.L.C.

 

MD

 

K. Hovnanian Homes of Maryland, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

RIDGEMORE UTILITY ASSOCIATES OF PENNSYLVANIA, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

RIDGEMORE UTILITY, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

TERRAPIN REALTY, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

THE LANDINGS AT SPINNAKER POINTE, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

WASHINGTON HOMES AT COLUMBIA TOWN CENTER, LLC

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

WESTMINSTER HOMES OF ALABAMA, L.L.C.

 

AL

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

WESTMINSTER HOMES OF MISSISSIPPI, L.L.C.

 

MS

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

LLC

 

WOODLAND LAKES CONDOS AT BOWIE NEW TOWN, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

NON-GUARANTORS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type of Entity
(Note, if entity is
L.P. and 100% owned
by HOV, then could
be non-resticted guar.;
otherwise a joint venture
(non rest) or non-rest
subsidiary.

 

Legal Entity Name

 

State
of
Formation

 

Parent Company Member/Shareholder

 

Restricted
or
Non-Restricted Subsidiary

 

Subsidiary
or
Joint Venture
or
Corporate
Office
Subsidiary

 

Consolidated

 

Guarantor

 

%
Controlled by Primary Member (majority of subsidiaries are 100% owned by the
member if no percentage is provided)

 

Name of Other Members/
Owner

 

%
of other Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER; Joint Venture

 

FIRST FLORIDA TITLE INSURANCE AGENCY, L.L.C.

 

FL

 

Windward Homes, Inc.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

50

 

First American Title Insurance Co.

 

50

 

OTHER; Joint Venture

 

K. HOVNANIAN AT PHILADELPHIA II, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

20%

 

Lehman Brothers

 

80%

 

OTHER; Joint Venture

 

WINDWARD HOME MORTGAGE, L.L.C.

 

DE

 

K. Hovnanian Windward Homes, LLC

 

Non-Restricted

 

Mortgage

 

No

 

No

 

50

 

Wells Fargo Ventures, LLC

 

50

 

OTHER; Joint Venture; LLC

 

77 HUDSON STREET JOINT DEVELOPMENT, L.L.C.

 

DE

 

K. Hovnanian 77 Hudson Street Investments, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

100%

 

part of 77 Hudson Street Joint Development

 

 

 

OTHER; Joint Venture; LLC

 

COBBLESTONE SQUARE DEVELOPMENTS, L.L.C.

 

VA

 

K. Hovnanian Homes of Virginia, Inc.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

50%

 

Cobblestone Square, LLC c/o Garrett Development Corporation

 

50%

 

OTHER; Joint Venture; LLC

 

HERITAGE PINES, L.L.C.

 

NC

 

K. Hovnanian Developments of North Carolina, Inc.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

50%

 

U.S. Home Corp.

 

50%

 

OTHER; Joint Venture; LLC

 

HOVSTONE HOLDINGS, L.L.C.

 

DE

 

K. Hovnanian T&C Investment, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

20%

 

BRE/Hovstone, L.L.C.

 

80%

 

OTHER; Joint Venture; LLC

 

HOVSTONE PROPERTIES FLORIDA, L.L.C.

 

DE

 

Hovstone Holdings, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

100%

 

part of Hovstone Joint Venture

 

 

 

OTHER; Joint Venture; LLC

 

HOVSTONE PROPERTIES ILLINOIS, L.L.C.

 

DE

 

Hovestone Holdings, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

100%

 

part of Hovstone Joint Venture

 

 

 

OTHER; Joint Venture; LLC

 

HOVSTONE PROPERTIES MINNESOTA, L.L.C.

 

DE

 

Hovestone Holdings, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

100%

 

part of Hovstone Joint Venture

 

 

 

OTHER; Joint Venture; LLC

 

HUDSON POINTE JOINT DEVELOPMENT, L.L.C.

 

DE

 

K. Hovnanian Hudson Pointe Investments, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

100%

 

part of Hovstone Joint Venture

 

 

 

OTHER; Joint Venture; LLC

 

INGLEWOOD NORTH, L.L.C.

 

MD

 

Hovnanian Land Investment Group of Maryland, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

30%

 

Petrie Inglewood

 

70%

 

OTHER; Joint Venture; LLC

 

JAEGER ROAD 530, L.L.C.

 

CA

 

K. Hovnanian Forecast Homes, Inc

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

50/50 voting, but more like 90/10 (Hov/AKT) in terms of equity invested

 

AKT Jaeger 530 LLC (commercial developer) and managing member

 

50%

 

OTHER; Joint Venture; LLC

 

K. HOVNANIAN 77 HUDSON STREET INVESTMENTS, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

100%

 

part of 77 Hudson Street Joint Development

 

 

 

OTHER; Joint Venture; LLC

 

K. HOVNANIAN AT 77 HUDSON STREET URBAN RENEWAL COMPANY, L.L.C.

 

NJ

 

77 Hudson Street Joint Development, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

100%

 

part of 77 Hudson Street Joint Development

 

 

 

OTHER; Joint Venture; LLC

 

K. HOVNANIAN AT LAKE RANCHO VIEJO, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

80%

 

Hearthstone

 

20%

 

OTHER; Joint Venture; LLC

 

K. HOVNANIAN AT MANALAPAN II, L.L.C.

 

NJ

 

K. Hovnanian Manalapan Investment, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

20%

 

Marathon Manalapan Investment Co., L.L.C.

 

80%

 

OTHER; Joint Venture; LLC

 

K. HOVNANIAN AT PHILADELPHIA I, L.L.C.

 

PA

 

Old City Joint Development, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

99.90%

 

Old City Development Inc.

 

0.1%

 

OTHER; Joint Venture; LLC

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL IV, L.L.C.

 

NJ

 

PI Investments II, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

100%

 

involved in Port Imperial structure/Lehman

 

 

 

OTHER; Joint Venture; LLC

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

 

NJ

 

PI Investments II, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

100%

 

involved in Port Imperial structure/Lehman

 

 

 

OTHER; Joint Venture; LLC

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VI, L.L.C.

 

NJ

 

PI Investments II, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

100%

 

involved in Port Imperial structure/Lehman

 

 

 

OTHER; Joint Venture; LLC

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VII, L.L.C.

 

NJ

 

PI Investments II, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

100%

 

involved in Port Imperial structure/Lehman

 

 

 

 

--------------------------------------------------------------------------------


 

OTHER; Joint Venture; LLC

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

 

NJ

 

PI Investments II, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

100%

 

involved in Port Imperial structure/Lehman

 

 

 

OTHER; Joint Venture; LLC

 

K. HOVNANIAN INVESTMENTS II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

100%

 

involved in Port Imperial structure/Lehman

 

 

 

OTHER; Joint Venture; LLC

 

LAUREL HIGHLANDS, LLC

 

VA

 

K. Hovnanian Homes of Virginia, Inc.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

50%

 

Eagle Homes/Virginia, Inc.

 

50%

 

OTHER; Joint Venture; LLC

 

M&M AT MONROE WOODS, L.L.C.

 

NJ

 

M&M Investments, L.P.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

50%

 

Realty Management, LLC

 

50%

 

OTHER; Joint Venture; LLC

 

MM-BEACHFRONT NORTH I, L.L.C.

 

NJ

 

M & M Investments, L.P.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

50%

 

M&M at Long Branch, Inc.

 

50%

 

OTHER; Joint Venture; LLC

 

MM-BEACHFRONT NORTH II, L.L.C.

 

NJ

 

M & M Investments, L.P.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

50%

 

M&M at Long Branch, Inc.

 

50%

 

OTHER; Joint Venture; LLC

 

MSHOV HOLDING COMPANY, L.L.C.

 

DE

 

Hovnanian Land Investment Group of New Jersey, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

20%

 

Morgan Stanley

 

80%

 

OTHER; Joint Venture; LLC

 

NRD, L.L.C.

 

FL

 

K. Hovnanian Homes of Virginia, Inc.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

50%

 

KB Home Tampa. LLC

 

50%

 

OTHER; Joint Venture; LLC

 

OLD CITY DELAWARE, L.L.C.

 

DE

 

Old City Joint Development, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

100%

 

Involved in Old City Organizational Structure

 

 

 

OTHER; Joint Venture; LLC

 

OLD CITY DEVELOPMENT, INC.

 

DE

 

Old City Joint Development, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

100%

 

Involved in Old City Organizational Structure

 

 

 

OTHER; Joint Venture; LLC

 

OLD CITY JOINT DEVELOPMENT, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

20%

 

Old City Holdings, LLC (Lehman)

 

80%

 

OTHER; Joint Venture; LLC

 

PI INVESTMENTS I, L.L.C.

 

DE

 

K. Hovnanian Investments, L.L.C.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

20%

 

Lehman

 

80%

 

OTHER; Joint Venture; LLC

 

RR HOUSTON DEVELOPERS, LLC

 

TX

 

K. Hovnanian of Houston, L.P.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

50%

 

Dickson Partners, LLC (25%)
Tousa Homes, Inc. (25%)

 

25%
25%

 

OTHER; Joint Venture; LLC

 

RR HOUSTON INVESTORS, LLC

 

TX

 

K. Hovnanian of Houston, L.P.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

22%

 

J. Dickson Rogers, LP (25%)
KB Homes Lone Star(31%)
Tousa Homes, Inc. (22%)

 

25%
31%
22%

 

OTHER; Joint Venture; LLC

 

THOMPSON RANCH JOINT DEVELOPMENT, L.L.C.

 

DE

 

K. Hovnanian at Thompson Ranch, LLC

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

20%

 

Thompson Ranch-Santa Clarita, LLC

 

80%

 

OTHER; Joint Venture; LLC

 

WHI-REPUBLIC, LLC

 

VA

 

K. Hovnanian Homes of Virginia, Inc.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

50%

 

Kramer/Republic, LLC

 

50%

 

OTHER; Joint Venture; LLC

 

WRIGHT FARM, LLC

 

VA

 

K. Hovnanian Homes of Virginia, Inc.

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

50%

 

U.S. Home Corporation

 

50%

 

OTHER; Joint Venture; LP

 

PRESTON PARKER, L. P.

 

DE

 

Preston Parker, LLC (General Partner)

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

50%

 

Toll TX III, LP & Goodman Family of Builders, LP (limited partners)

 

50%

 

OTHER; Joint Venture; LP

 

RR HOUSTON DEVELOPMENT, L.P.

 

TX

 

K. Hovnanian of Houston, LP (49%)
Tousa Ventures, LLC (49%)

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

98%

 

RR Houston Developers, LLC

 

2%

 

 

--------------------------------------------------------------------------------


 

OTHER; Joint Venture; LP

 

RR HOUSTON INVESTMENT, L.P.

 

TX

 

K. Hovnanian of Houston, LP (21.5%)
J. Dickson Rogers, LP (24.5%)
Tousa Ventures, LLC (21.5%)
KB Homes Lone Star, LP (30.5%)

 

Non-Restricted

 

Joint Venture

 

No

 

No

 

98%

 

RR Houston Investor, LLC

 

2%

 

OTHER; Non-Restricted Sub.

 

12TH* STREET RESIDENTIAL, LTD.

 

TX

 

K. Hovnanian of Houston II, L.P.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100% Invest./80% profit

 

Lakeland Development

 

20% profit

 

OTHER; Non-Restricted Sub.

 

BRIGHTBEACH DEVELOPMENT, LTD.

 

TX

 

K. Hovnanian of Houston II, L.P.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100% Invest./80% profit

 

Lakeland Development

 

20% profit

 

OTHER; Non-Restricted Sub.

 

BRIGHTCHASE, LTD.

 

TX

 

K. Hovnanian of Houston II, L.P.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100% Invest./80% profit

 

Texas Land Development, Inc.

 

20% profit

 

OTHER; Non-Restricted Sub.

 

BRIGHTON HOMES AT WALDEN MANAGEMENT, L.L.C.

 

DE

 

K. Hovnanian of Houston II, L.P.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

50%

 

BHHO, ltd.

 

50%

 

OTHER; Non-Restricted Sub.

 

BRIGHTON HOMES AT WALDEN, LTD.

 

TX

 

K. Hovnanian of Houston II, L.P.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

49.50%

 

BHHO, Ltd (49.5%) & Brighton Homes at Walden Mgt, L.L.C. (1%)

 

49.5%
1%

 

OTHER; Non-Restricted Sub.

 

EASTERN TITLE AGENCY, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

F&W MECHANICAL SERVICES, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

FOUNDERS TITLE AGENCY OF MARYLAND, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

FOUNDERS TITLE AGENCY, INC.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

GOSLING ROAD DEVELOPMENT CO., INC.

 

TX

 

K. Hovnanian of Houston II, L.P.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

GOVERNOR'S ABSTRACT CO., INC.

 

PA

 

Eastern Title Agency, Inc.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

GREENWAY FARMS UTILITY ASSOCIATES, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Non-Restricted

 

Subsidiary

 

No

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

HEXTER-FAIR LAND TITLE COMPANY I, INC.

 

TX

 

Goodman Family of Builders, L.P.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

HOVNANIAN FINANCIAL SERVICES I, INC.

 

NJ

 

Hovnanian Enterprises, Inc.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

HOVNANIAN FINANCIAL SERVICES II, INC.

 

NJ

 

Hovnanian Enterprises, Inc.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

HOVNANIAN FINANCIAL SERVICES IV, INC.

 

NJ

 

Hovnanian Enterprises, Inc.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

OTHER; Non-Restricted Sub.

 

HUNTER MILL VILLAGE, L.L.C.

 

VA

 

Hovnanian Land Investments Group of Virginia, L.L.C.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

K. HOVNANIAN AMERICAN MORTGAGE, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Non-Restricted

 

Mortgage

 

Yes

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Non-Restricted

 

Subsidiary

 

No

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL III, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

K. HOVNANIAN CHESTERFIELD INVESTMENT, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

K. HOVNANIAN HUDSON POINTE INVESTMENTS, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Non-Restricted

 

Subsidiary

 

No

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

K. HOVNANIAN INVESTMENT PROPERTIES, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

K. HOVNANIAN MANALAPAN INVESTMENT, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Non-Restricted

 

Subsidiary

 

No

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

K. HOVNANIAN MORTGAGE FUNDING, L.L.C.

 

DE

 

K. Hovnanian American Mortgage, L.L.C.

 

Non-Restricted

 

Mortgage

 

Yes

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

K. HOVNANIAN NETHERLANDS B.V.

 

INT'L

 

K. Hovnanian International, L.L.C.

 

Non-Restricted

 

Subsidiary

 

No

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

K. HOVNANIAN POLAND, SP .Z.O.O.

 

INT"L

 

K. Hovnanian Enterprises, Inc.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

69%

 

K. Hovnanian International, Inc.

 

31%

 

OTHER; Non-Restricted Sub.

 

K. HOVNANIAN PROPERTIES OF RED BANK, INC.

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

 

Non-Restricted

 

Corporate Office Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

K. HOVNANIAN'S FOUR SEASONS AT BEAUMONT, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

Structured Lot Option

 

 

 

OTHER; Non-Restricted Sub.

 

MILLENNIUM TITLE AGENCY, LTD.

 

OH

 

K. Hovnanian Oster Homes, L.L.C.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

NATOMAS CENTRAL NEIGHBORHOOD HOUSING, L.L.C.

 

CA

 

K. Hovnanian Developments of California, Inc.

 

Non-Restricted

 

Subsidiary

 

No

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

NEW HOMEBUYERS TITLE CO. (VIRGINIA) L.L.C.

 

VA

 

K. Hovnanian Developments of Virginia, Inc.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

50%

 

Nova Land Title Co.

 

50%

 

OTHER; Non-Restricted Sub.

 

NEW HOMEBUYERS TITLE COMPANY, L.L.C.

 

MD

 

K. Hovnanian Developments of Maryland, Inc.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

50%

 

Real Pro, Inc.

 

50%

 

 

--------------------------------------------------------------------------------


 

OTHER; Non-Restricted Sub.

 

NEW HOMEBUYERS TITLE, L.L.C. (WV)

 

WV

 

K. Hovnanian Developments of West Virginia, Inc.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

50%

 

George Street LLC

 

50%

 

OTHER; Non-Restricted Sub.

 

NORTH MANATEE, L.L.C.

 

DE

 

MSHOV Holding Company, L.L.C.

 

Restricted

 

Subsidiary

 

Yes

 

Yes

 

100%

 

Morgan Stanley

 

0

 

OTHER; Non-Restricted Sub.

 

PARK TITLE COMPANY, LLC

 

TX

 

K. Hovnanian of Houston, L.P.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

50%

 

K. Hovnanian of Houston II, L.P.

 

50%

 

OTHER; Non-Restricted Sub.

 

PARKWAY DEVELOPMENT COMPANY

 

NC

 

K. Hovnanian Developments of North Carolina, Inc.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

50%

 

Monumental Life Insurance Company

 

50%

 

OTHER; Non-Restricted Sub.

 

PI INVESTMENTS II, L.L.C.

 

DE

 

K. Hovnanian Investments II, L.L.C.

 

Non-Restricted

 

Subsidiary

 

No

 

No

 

100%

 

 

 

 

 

OTHER; Non-Restricted Sub.

 

TOWN HOMES AT MONTGOMERY, L.L.C.

 

NJ

 

The Matzel & Mumford Organization, Inc.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

50%

 

Meyer Gold

 

50%

 

Other; Non-Restricted Sub.; LLC

 

K. HOVNANIAN AT HILLTOP, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

 

Non-Restricted

 

Subsidiary

 

Yes

 

No

 

100%

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(P)

PERMITTED LIENS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.9.1

EXISTING LETTERS OF CREDIT

 

 

 

 

 

 

 

 

 

 

 

$500,000,000 Sublimit

 

K. HOVNANIAN ENTERPRISES

 

 

 

 

CA Expires 7/30/09

 

LETTERS OF CREDIT

 

 

 

 

 

 

OUTSTANDING AS OF 5/31/06

 

 

 

 

 

 

 

 

Perf.or

 

 

 

 

 

CURRENT

 

DATE

 

EXPIRY

 

Financial

 

LC No.

 

BENEFICIARY

 

AMOUNT

 

ISSUED

 

DATE

 

Fin.

 

201811

 

Reliance Insurance Co.

 

$

121,771.00

 

2/7/1995

 

12/31/2006

 

Perf.

 

201812

 

Township of Upper Makefield

 

$

100,000.00

 

3/1/1995

 

3/1/2007

 

Fin.

 

201813

 

Township of Upper Makefield

 

$

169,391.63

 

3/2/1995

 

3/2/2007

 

Fin.

 

201814

 

Upper Makefield Township

 

$

29,341.00

 

4/17/1997

 

4/17/2007

 

Perf.

 

201819

 

Upper Makefield Township

 

$

149,560.00

 

4/17/1997

 

4/17/2007

 

Perf.

 

201820

 

Township of Mahwah

 

$

10,000.00

 

12/17/1996

 

12/17/2006

 

Perf.

 

201821

 

Township of East Brunswick

 

$

9,201.72

 

6/19/1996

 

6/17/2007

 

Perf.

 

201822

 

Township of East Brunswick

 

$

19,304.24

 

6/19/1996

 

6/17/2007

 

Perf.

 

201823

 

Township of East Brunswick

 

$

8,164.80

 

10/29/1996

 

10/28/2006

 

Perf.

 

201824

 

Township of East Brunswick

 

$

10,292.50

 

10/29/1996

 

10/28/2006

 

Perf.

 

201828

 

Township of East Brunswick

 

$

7,678.08

 

6/19/1996

 

6/17/2007

 

Perf.

 

201829

 

Township of East Brunswick

 

$

30,029.51

 

6/19/1996

 

6/17/2007

 

Perf.

 

201830

 

Township of East Brunswick

 

$

84,329.06

 

6/19/1996

 

6/17/2007

 

Perf.

 

201831

 

Township of East Brunswick

 

$

6,300.00

 

6/19/1996

 

6/17/2007

 

Perf.

 

201832

 

Township of East Brunswick

 

$

6,283.49

 

10/29/1996

 

10/28/2006

 

Perf.

 

201833

 

Township of East Brunswick

 

$

24,448.34

 

10/29/1996

 

10/28/2006

 

Perf.

 

204048

 

Orloff, Lowenbach, Stifelman, etc.

 

$

375,000.00

 

10/28/1997

 

10/28/2006

 

Perf.

 

207799

 

Upper Makefield Township

 

$

90,728.04

 

4/22/1998

 

4/22/2007

 

Perf.

 

208660

 

Harvard Industries, Inc.

 

$

75,000.00

 

6/16/1998

 

6/16/2006

 

Perf.

 

217502

 

Township of Lawrence

 

$

121,756.08

 

4/23/1999

 

4/26/2007

 

Perf.

 

217533

 

Township of Lawrence

 

$

19,342.69

 

4/23/1999

 

4/26/2007

 

Perf.

 

217536

 

Township of Lawrence

 

$

2,820.51

 

4/23/1999

 

4/26/2007

 

Perf.

 

225922

 

Township of Lawrence

 

$

20,841.11

 

1/21/2000

 

1/21/2007

 

Perf.

 

225923

 

Township of Lawrence

 

$

162,164.76

 

1/21/2000

 

1/21/2007

 

Perf.

 

229543

 

Summit Ventures LLC

 

$

100,000.00

 

5/25/2000

 

5/25/2007

 

Fin.

 

236140

 

National Union Fire Ins. (etc)

 

$

500,000.00

 

1/10/2001

 

10/31/2006

 

Perf.

 

238446

 

Lower Moreland Township

 

$

319,184.66

 

5/11/2001

 

5/15/2007

 

Perf.

 

241202

 

Delaware Valley Tennis Club

 

$

250,000.00

 

7/24/2001

 

7/24/2007

 

Fin.

 

243450

 

Steadfast Insurance Co.

 

$

500,000.00

 

11/30/2001

 

10/31/2006

 

 

--------------------------------------------------------------------------------


 

Fin.

 

243452

 

Zurich American Insurance Co.

 

$

700,000.00

 

11/30/2001

 

10/31/2006

 

Perf.

 

247101

 

Essex County Improvement Auth.

 

$

1,243,740.00

 

4/23/2002

 

4/23/2007

 

Perf.

 

250326

 

Lower Moreland Township

 

$

442,797.64

 

9/18/2002

 

9/18/2006

 

Perf.

 

250328

 

Hackettstown Municipal Utilities

 

$

231,340.50

 

7/16/2002

 

7/16/2007

 

Perf.

 

250329

 

Hackettstown Municipal Utilities

 

$

108,246.75

 

7/16/2002

 

7/16/2007

 

Perf.

 

251552

 

Jaindl Land Co.

 

$

290,000.00

 

8/26/2002

 

7/29/2006

 

Perf.

 

251992

 

Commonwealth of Pennsylvania

 

$

427,581.70

 

9/12/2002

 

9/12/2006

 

Perf.

 

252499

 

Lower Moreland Township

 

$

28,844.75

 

9/30/2002

 

9/18/2006

 

Perf.

 

252579

 

Northampton, Bucks County

 

$

839,419.73

 

10/3/2002

 

11/12/2006

 

Fin.

 

252773

 

Travelers Indemnity Company

 

$

599,000.00

 

10/11/2002

 

10/11/2006

 

Perf.

 

253440

 

Township of Cedar Grove

 

$

104,967.00

 

11/18/2002

 

11/18/2006

 

Perf.

 

253721

 

Township of Northampton

 

$

2,229,443.77

 

11/19/2002

 

11/20/2006

 

Perf.

 

255203

 

South Knolls LLC

 

$

2,200,000.00

 

2/11/2003

 

2/11/2007

 

Perf.

 

255313

 

Karr Associates

 

$

300,000.00

 

2/4/2003

 

2/5/2007

 

Perf.

 

255567

 

Berkeley Twp.

 

$

144,787.32

 

2/24/2003

 

2/20/2007

 

Perf.

 

255770

 

Berkeley Twp.

 

$

32,454.00

 

2/25/2003

 

2/25/2007

 

Perf.

 

255771

 

Berkeley Twp.

 

$

134,108.47

 

2/25/2003

 

2/25/2007

 

Perf.

 

255772

 

Berkeley Twp.

 

$

136,323.00

 

2/25/2003

 

2/25/2007

 

Perf.

 

257242

 

Jaindl Land Co.

 

$

1,033,879.65

 

5/6/2003

 

12/23/2006

 

Perf.

 

257243

 

Jaindl Land Co.

 

$

201,750.00

 

5/6/2003

 

6/23/2006

 

Perf.

 

257975

 

Roseland/Port Imperial Partners

 

$

3,500,000.00

 

6/9/2003

 

6/9/2007

 

Perf.

 

258407

 

Town of Monroe

 

$

4,223,275.00

 

6/23/2003

 

6/23/2006

 

Perf.

 

258408

 

Town of Monroe

 

$

346,500.00

 

6/23/2003

 

6/23/2006

 

Perf.

 

258679

 

Jaindl Land Co.

 

$

99,000.00

 

7/7/2003

 

7/7/2006

 

Perf.

 

259320

 

Lehigh County Authority

 

$

20,385.00

 

7/30/2003

 

7/30/2006

 

Perf.

 

259796

 

Wynmere Hunt Associates

 

$

250,000.00

 

8/11/2003

 

8/11/2006

 

Perf.

 

261399

 

Penny Plate Inc.

 

$

450,000.00

 

11/19/2003

 

7/29/2006

 

Perf.

 

261918

 

RTKL New Jersey Architects

 

$

150,000.00

 

1/2/2004

 

1/2/2007

 

Perf.

 

265174

 

American Properties at Chesterfield

 

$

3,000,000.00

 

3/26/2004

 

3/26/2007

 

Perf

 

266395

 

Hearthstone Multi-Asset

 

$

9,691,746.00

 

5/13/2004

 

5/13/2007

 

Perf

 

18100182

 

260 Huffman LLC

 

$

1,495,000.00

 

6/16/2004

 

6/16/2006

 

Perf.

 

18100252

 

Pinchus-Kiejdan Marital Trust B

 

$

720,000.00

 

10/4/2004

 

10/4/2006

 

Perf

 

18100404

 

Genco Homes-Millville LLC

 

$

115,000.00

 

8/13/2004

 

8/13/2006

 

Perf

 

18100405

 

Genco Homes-Parvins Mill LLC

 

$

135,000.00

 

8/13/2004

 

8/13/2006

 

Perf

 

18100460

 

General Electric Capital Business

 

$

25,000,000.00

 

9/10/2004

 

6/30/2006

 

Perf

 

18100469

 

GBF/LIC 288, Ltd.

 

$

795,473.42

 

8/25/2004

 

8/25/2006

 

Perf

 

18100741

 

Natomas Investors

 

$

18,570,562.00

 

12/15/2004

 

5/31/2006

 

 

--------------------------------------------------------------------------------


 

Perf

 

18100757

 

GBF/LIC 288, Ltd.

 

$

2,090,572.16

 

11/5/2004

 

11/5/2006

 

Perf

 

18100885

 

Ramapo Land Co.

 

$

1,000,000.00

 

1/3/2005

 

11/30/2006

 

Perf

 

18101001

 

Lower Macungie Township

 

$

410,061.98

 

1/10/2005

 

1/10/2007

 

Perf

 

18101063

 

Flaster Greenberg PC Trust

 

$

4,000,000.00

 

1/13/2005

 

1/13/2007

 

Perf

 

18101134

 

Township of Rapho

 

$

1,110,029.80

 

1/31/2005

 

1/31/2007

 

Perf

 

18101135

 

Mt. Joy Properites Inc.

 

$

587,749.80

 

2/3/2005

 

2/3/2007

 

Perf

 

18101174

 

Roseland/Port Imperial Partners

 

$

17,581,250.00

 

2/8/2005

 

2/8/2007

 

Perf

 

18101175

 

Roseland/Port Imperial Partners

 

$

5,000,000.00

 

2/8/2005

 

2/8/2007

 

Perf

 

18101323

 

Lehigh County Authority

 

$

23,364.00

 

3/23/2005

 

3/23/2007

 

Perf.

 

18101458

 

Texas State Bank

 

$

750,000.00

 

5/10/2005

 

7/29/2008

 

Perf.

 

18101626

 

Borough of West Paterson

 

$

152,283.00

 

5/13/2005

 

5/10/2007

 

Perf.

 

18101627

 

City of Clifton

 

$

253,404.00

 

5/13/2005

 

5/13/2007

 

Perf.

 

18101628

 

Borough of West Paterson

 

$

505,495.00

 

5/13/2005

 

5/13/2007

 

Perf.

 

18101730

 

1401 Tower Partners LP

 

$

676,923.05

 

5/27/2005

 

5/27/2007

 

Perf.

 

18101733

 

K & M Associates Inc.

 

$

322,000.00

 

5/31/2005

 

5/31/2007

 

Perf

 

18101809

 

Lower Moreland Township

 

$

180,000.00

 

8/4/2005

 

8/4/2007

 

Perf.

 

18101819

 

GBF/LIC 288, Ltd.

 

$

3,091,185.09

 

6/17/2005

 

6/17/2007

 

Fin

 

18101942

 

Texas State Bank

 

$

300,000.00

 

7/15/2005

 

7/15/2006

 

Perf

 

18101962

 

Colonial Title & Abstract

 

$

3,481,852.50

 

8/26/2005

 

8/26/2006

 

Fin

 

18102009

 

Twp of Manalapan

 

$

4,397,344.00

 

9/26/2005

 

9/26/2007

 

Fin

 

18102010

 

Twp of Manalapan

 

$

2,165,856.00

 

9/26/2005

 

9/26/2007

 

Perf

 

18102098

 

North 17rh Street Assoc.

 

$

100,000.00

 

9/2/2005

 

9/2/2007

 

Perf

 

18102165

 

ERP Operating Ltd Partnership

 

$

5,500,000.00

 

9/12/2005

 

9/12/2006

 

Perf

 

18102440

 

S & P Philmont LP

 

$

210,000.00

 

11/18/2005

 

11/18/2007

 

Fin

 

18102478

 

Old Republic Insurance Co.

 

$

5,000,000.00

 

11/23/2005

 

11/23/2006

 

Fin

 

18102491

 

Continental Casualty Co.

 

$

2,361,750.00

 

12/1/2005

 

12/2/2006

 

Perf

 

18102554

 

Northampton, Bucks County

 

$

74,693.55

 

12/21/2005

 

6/21/2007

 

Perf

 

18102557

 

Silvergate Associates

 

$

650,000.00

 

12/14/2005

 

12/14/2007

 

Perf

 

18102614

 

Phillip Perskie, Esq.

 

$

1,600,000.00

 

12/21/2005

 

12/17/2006

 

Perf

 

18102481

 

Nordan Realty Corp.

 

$

6,000,000.00

 

1/5/2006

 

7/29/2009

 

Perf

 

18102732

 

Rockhill Developers LLC

 

$

300,000.00

 

1/24/2006

 

1/24/2008

 

Perf

 

18102765

 

Borough of West Paterson

 

$

156,003.00

 

2/2/2006

 

2/2/2007

 

Fin

 

18102678

 

Thomas M Williams, Mary J

 

$

300,000.00

 

2/24/2006

 

2/24/2007

 

Fin

 

18102770

 

Borough of Camp Hill

 

$

113,775.00

 

3/13/2006

 

3/13/2007

 

Perf

 

18102859

 

Silver Spring Township

 

$

442,891.00

 

4/19/2006

 

4/19/2007

 

Perf

 

18102869

 

The Breeches at Allenberry LLC

 

$

239,000.00

 

3/6/2006

 

3/6/2008

 

Perf

 

18102878

 

Lehigh County Authority

 

$

148,610.00

 

3/3/2006

 

3/3/2007

 

 

--------------------------------------------------------------------------------


 

Perf

 

18102911

 

Spall, Rydzewski and Anderson PC

 

$

150,000.00

 

3/8/2006

 

7/8/2006

 

Perf

 

18102939

 

Jaindl Realty LP

 

$

625,000.00

 

3/13/2006

 

3/13/2008

 

Perf

 

18102971

 

Garnet Associates LLC

 

$

150,000.00

 

3/17/2006

 

3/17/2008

 

Perf

 

18102980

 

Borough of North Caldwell

 

$

198,361.56

 

3/22/2006

 

3/22/2007

 

Perf

 

18103106

 

Township of Verona

 

$

39,954.07

 

4/18/2006

 

4/18/2007

 

Perf

 

18103122

 

ERA South Residential 3 LLC

 

$

2,200,000.00

 

4/20/2006

 

4/20/2007

 

Perf

 

18103158

 

Westrum Locust Grove LLC

 

$

500,000.00

 

4/24/2006

 

4/24/2008

 

Perf

 

18103173

 

City of Clifton

 

$

455,693.00

 

4/26/2006

 

4/26/2007

 

Perf

 

18103200

 

Jersey City Municipal Utilities

 

$

618,165.00

 

5/25/2006

 

5/25/2007

 

Fin

 

18103258

 

Bellevue Properties Group LLC

 

$

200,000.00

 

5/22/2006

 

5/22/2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PNC - TOTAL

 

$

159,726,825.48

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Perf.

 

088742

 

Bd of Cty Spv. Prince WM Cty.

 

$

57,016.13

 

2/3/1994

 

8/7/2006

 

Perf.

 

940740

 

Brd of Cty Supervsrs.of Prc.William

 

$

40,585.50

 

12/26/2005

 

6/26/2006

 

Perf.

 

941035

 

Staffordcounty board of supervisors

 

$

68,702.93

 

10/9/1998

 

10/1/2006

 

Perf.

 

3047004

 

Bd.of Cty Comm. Hillsborough Cty

 

$

3,500.00

 

3/13/2002

 

6/14/2006

 

Perf.

 

3047140

 

Bd.of Cty Comm. Hillsborough Cty

 

$

11,500.00

 

3/19/2002

 

6/14/2006

 

Fin.

 

3064476

 

The Fleming Family Ltd. Partnership

 

$

1,617,000.00

 

7/28/2004

 

12/31/2006

 

Perf.

 

3064488

 

Board of Cty Spv Prince William Cty

 

$

543,173.19

 

7/20/2004

 

7/21/2006

 

Fin.

 

3064693

 

The Fleming Family Ltd. Partnership

 

$

1,499,000.00

 

8/5/2004

 

12/31/2006

 

Fin.

 

3064694

 

The Fleming Family Ltd. Partnership

 

$

994,000.00

 

8/5/2004

 

12/31/2006

 

Fin.

 

3064695

 

The Fleming Family Ltd. Partnership

 

$

783,000.00

 

8/5/2004

 

12/31/2006

 

Fin.

 

3064696

 

The Fleming Family Ltd. Partnership

 

$

707,000.00

 

8/5/2004

 

12/31/2006

 

Perf.

 

3064720

 

Bd of Supervisors of Prince Wm.Cty.

 

$

309,171.75

 

8/3/2004

 

7/26/2006

 

Fin.

 

3064759

 

Rainbow Municipal Water District

 

$

406,972.00

 

8/3/2004

 

12/31/2006

 

Perf.

 

3064760

 

Dept. of Public Works

 

$

65,850.00

 

8/3/2004

 

12/31/2006

 

Perf.

 

3064761

 

Dept. of Public Works

 

$

19,600.00

 

8/3/2004

 

12/31/2006

 

Fin.

 

3064776

 

The Fleming Family Ltd. Partnership

 

$

35,000.00

 

8/4/2004

 

12/31/2006

 

Fin.

 

3064777

 

The Fleming Family Ltd. Partnership

 

$

50,000.00

 

8/4/2005

 

12/31/2006

 

Fin.

 

3064778

 

The Fleming Family Ltd. Partnership

 

$

75,000.00

 

8/4/2004

 

12/31/2006

 

Fin.

 

3064779

 

The Fleming Family Ltd. Partnership

 

$

81,000.00

 

8/4/2004

 

12/31/2006

 

Fin.

 

3064780

 

The Fleming Family Ltd. Partnership

 

$

39,000.00

 

8/4/2004

 

12/31/2006

 

Fin.

 

3064807

 

Young Conway Stargatt & Taylor LLP

 

$

250,000.00

 

8/4/2004

 

3/1/2007

 

Perf.

 

3064943

 

Stafford County Board of Supervisors

 

$

17,425.00

 

8/12/2004

 

8/12/2006

 

Perf.

 

3064954

 

Burgess & Comm.of Walkersville

 

$

805,456.00

 

8/12/2004

 

8/12/2006

 

Perf.

 

3064990

 

Egypt Road LLC

 

$

197,606.62

 

9/22/2004

 

2/24/2007

 

 

--------------------------------------------------------------------------------


 

Perf.

 

3065049

 

Baltimore County, MD

 

$

229,799.00

 

9/8/2004

 

9/8/2006

 

Perf.

 

3065050

 

Baltimore County, MD

 

$

211,585.00

 

9/8/2004

 

9/8/2006

 

Perf.

 

3065079

 

Town of Cary

 

$

179,266.00

 

8/20/2004

 

8/31/2006

 

Perf.

 

3065080

 

Town of Cary

 

$

99,470.00

 

8/20/2004

 

8/31/2006

 

Perf.

 

3065081

 

Town of Cary

 

$

73,537.58

 

8/20/2004

 

8/31/2006

 

Fin.

 

3065222

 

U.S. Bank National Assoc.

 

$

546,376.00

 

9/17/2004

 

9/17/2006

 

Perf.

 

3065427

 

Brazos River North South Ltd.

 

$

130,000.00

 

9/14/2004

 

9/14/2006

 

Perf.

 

3065512

 

Cottontree Ltd.

 

$

500,000.00

 

9/17/2004

 

9/17/2006

 

Fin.

 

3065629

 

Gaslamp Phase Two LLC

 

$

3,000,000.00

 

9/16/2004

 

9/1/2006

 

Perf.

 

3065905

 

Board of Cty Spv Prince William Cty

 

$

312,557.45

 

10/5/2004

 

10/5/2006

 

Perf.

 

3065998

 

Board of Cty Spv Prince William Cty

 

$

376,744.26

 

10/8/2004

 

10/8/2006

 

Fin.

 

3066036

 

Sandler at Olde Stage LLC

 

$

250,000.00

 

10/12/2004

 

1/31/2007

 

Fin.

 

3066070

 

Attman Real Estate Co.

 

$

150,000.00

 

10/13/2004

 

10/13/2006

 

Perf.

 

3066428

 

Stafford Cty. Board of Supervisors

 

$

332,843.80

 

11/2/2004

 

11/2/2006

 

Perf.

 

3071551

 

Board of Cty Spv Prince William Cty

 

$

289,702.00

 

11/9/2004

 

11/9/2006

 

Perf.

 

3071552

 

Board of Cty Spv Prince William Cty

 

$

282,175.00

 

11/9/2004

 

11/9/2006

 

Fin.

 

3071572

 

The Fleming Family Ltd. Partnership

 

$

35,000.00

 

11/8/2004

 

12/31/2006

 

Fin.

 

3071573

 

The Fleming Family Ltd. Partnership

 

$

39,000.00

 

11/8/2004

 

12/31/2006

 

Fin.

 

3071574

 

The Fleming Family Ltd. Partnership

 

$

75,000.00

 

11/8/2004

 

12/31/2006

 

Fin.

 

3071575

 

The Fleming Family Ltd. Partnership

 

$

50,000.00

 

11/8/2004

 

12/31/2006

 

Fin.

 

3071583

 

The Fleming Family Ltd. Partnership

 

$

81,000.00

 

11/8/2004

 

12/31/2006

 

Fin.

 

3071800

 

Melissa Road Partners Ltd.

 

$

463,800.00

 

11/22/2004

 

11/22/2006

 

Perf.

 

3071883

 

Board of Cty Spv Prince William Cty

 

$

411,668.44

 

12/1/2004

 

11/21/2007

 

Perf.

 

3071884

 

Board of Cty Spv Prince William Cty

 

$

53,986.61

 

12/1/2004

 

5/23/2007

 

Fin.

 

3071987

 

Stelic Enterprises Inc.

 

$

175,000.00

 

12/3/2004

 

11/30/2006

 

Perf.

 

3072040

 

Board of Cty Spv Prince William Cty

 

$

309,039.59

 

12/8/2004

 

12/1/2007

 

Fin.

 

3072128

 

Windjam Development Group LLC

 

$

275,000.00

 

1/10/2005

 

12/15/2006

 

Fin.

 

3072185

 

Legacy Bank of Texas

 

$

818,600.00

 

12/21/2004

 

12/12/2006

 

Perf.

 

3072317

 

Board of Cty Spv Prince William Cty

 

$

365,392.94

 

12/22/2004

 

12/17/2006

 

Perf.

 

3072685

 

Moreno Valley Properties

 

$

248,000.00

 

4/20/2005

 

1/18/2007

 

Perf.

 

3072686

 

Moreno Valley Properties

 

$

100,000.00

 

4/20/2005

 

1/18/2007

 

Perf.

 

3072915

 

Los Angeles Dept. of Water & Power

 

$

399,052.00

 

1/21/2005

 

1/31/2007

 

Perf.

 

3072956

 

Stafford Cty. Board of Supervisors

 

$

171,513.00

 

1/24/2005

 

1/24/2007

 

Fin.

 

3072966

 

U.S. Bank National Assoc.

 

$

712,011.00

 

3/8/2005

 

7/1/2006

 

Perf.

 

3073123

 

Northpointe Developmt Partners

 

$

250,000.00

 

1/31/2005

 

1/31/2007

 

Perf.

 

3073161

 

Coachella Valley Water District

 

$

45,863.20

 

3/25/2005

 

3/25/2007

 

Fin.

 

3073203

 

Baltimore County, MD

 

$

18,644.00

 

2/16/2005

 

2/16/2007

 

 

--------------------------------------------------------------------------------


 

Fin.

 

3073205

 

Baltimore County, MD

 

$

2,745.00

 

2/16/2005

 

2/16/2007

 

Perf.

 

3073214

 

The Prudential Insurance Co.

 

$

6,494,193.00

 

2/9/2005

 

2/9/2007

 

Fin.

 

3073219

 

U.S. Bank National Assoc.

 

$

61,333.15

 

3/10/2005

 

11/30/2006

 

Fin.

 

3073220

 

U.S. Bank National Assoc.

 

$

63,951.85

 

3/10/2005

 

11/30/2006

 

Fin.

 

3073346

 

The Fleming Family Ltd. Partnership

 

$

81,000.00

 

2/10/2005

 

12/31/2006

 

Fin.

 

3073347

 

The Fleming Family Ltd. Partnership

 

$

75,000.00

 

2/10/2005

 

12/31/2006

 

Fin.

 

3073348

 

The Fleming Family Ltd. Partnership

 

$

50,000.00

 

2/10/2005

 

12/31/2006

 

Fin.

 

3073349

 

The Fleming Family Ltd. Partnership

 

$

35,000.00

 

2/10/2005

 

12/31/2006

 

Fin.

 

3073350

 

The Fleming Family Ltd. Partnership

 

$

39,000.00

 

2/10/2005

 

12/31/2006

 

Perf.

 

3073558

 

County of San Diego

 

$

242,360.00

 

3/30/2005

 

12/31/2006

 

Fin.

 

3073917

 

Baldwin Park Development Co.

 

$

1,000,000.00

 

3/17/2005

 

3/17/2008

 

Perf.

 

3074011

 

Stafford Cty. Board of Supervisors

 

$

686,171.00

 

3/22/2005

 

3/22/2007

 

Perf.

 

3074109

 

Coachella Valley Water District

 

$

18,714.85

 

3/28/2005

 

3/28/2007

 

Fin.

 

3074186

 

Mitchell L. Phelps Inc.

 

$

1,000,000.00

 

4/6/2005

 

4/6/2007

 

Fin.

 

3074231

 

Residential Title & Escrow Co.

 

$

950,000.00

 

4/1/2005

 

4/1/2007

 

Fin.

 

3074430

 

Aeromaritime Investment Co.

 

$

250,000.00

 

4/13/2005

 

3/15/2007

 

Perf.

 

3074488

 

Baltimore County, MD

 

$

61,300.00

 

4/28/2005

 

4/28/2007

 

Perf.

 

3074489

 

Baltimore County, MD

 

$

13,110.00

 

4/28/2005

 

4/28/2007

 

Fin.

 

3074671

 

Melissa Road Partners Ltd.

 

$

564,400.00

 

4/21/2005

 

4/21/2007

 

Fin.

 

3074710

 

SCC-Canyon II, LLC

 

$

4,311,666.00

 

4/28/2005

 

4/28/2007

 

Fin.

 

3074782

 

Lowndes Drosdick Doster Kantor & Reed

 

$

664,553.71

 

4/27/2005

 

4/25/2008

 

Fin.

 

3074783

 

Lowndes Drosdick Doster Kantor & Reed

 

$

834,356.25

 

4/27/2005

 

4/25/2008

 

Fin.

 

3074784

 

Lowndes Drosdick Doster Kantor & Reed

 

$

836,852.00

 

4/27/2005

 

4/25/2008

 

Fin.

 

3074785

 

Lowndes Drosdick Doster Kantor & Reed

 

$

1,642,288.41

 

4/27/2005

 

4/25/2008

 

Fin.

 

3074786

 

Lowndes Drosdick Doster Kantor & Reed

 

$

818,539.86

 

4/27/2005

 

4/25/2008

 

Fin.

 

3074787

 

Lowndes Drosdick Doster Kantor & Reed

 

$

966,684.65

 

4/27/2005

 

4/25/2008

 

Fin.

 

3074790

 

Lowndes Drosdick Doster Kantor & Reed

 

$

480,785.00

 

4/27/2005

 

4/25/2008

 

Fin.

 

3074791

 

Lowndes Drosdick Doster Kantor & Reed

 

$

352,535.23

 

4/27/2005

 

4/25/2008

 

Fin.

 

3074792

 

Lowndes Drosdick Doster Kantor & Reed

 

$

331,025.94

 

4/27/2005

 

4/25/2008

 

Fin.

 

3074793

 

Lowndes Drosdick Doster Kantor & Reed

 

$

587,716.25

 

4/27/2005

 

4/25/2008

 

Fin.

 

3074794

 

Lowndes Drosdick Doster Kantor & Reed

 

$

1,524,710.00

 

4/27/2005

 

4/25/2008

 

Fin.

 

3074795

 

Lowndes Drosdick Doster Kantor & Reed

 

$

644,357.50

 

4/27/2005

 

4/25/2008

 

Perf.

 

3074808

 

Texas Bank

 

$

306,000.00

 

5/10/2005

 

5/15/2007

 

Fin.

 

3074919

 

The Fleming Family Ltd. Partnership

 

$

35,000.00

 

5/5/2005

 

12/31/2006

 

Fin.

 

3074920

 

The Fleming Family Ltd. Partnership

 

$

39,000.00

 

5/5/2005

 

12/31/2006

 

Fin.

 

3074921

 

The Fleming Family Ltd. Partnership

 

$

50,000.00

 

5/5/2005

 

12/31/2006

 

Fin.

 

3074922

 

The Fleming Family Ltd. Partnership

 

$

75,000.00

 

5/5/2005

 

12/31/2006

 

 

--------------------------------------------------------------------------------


 

Fin.

 

3074923

 

The Fleming Family Ltd. Partnership

 

$

81,000.00

 

5/5/2005

 

12/31/2006

 

Fin.

 

3074929

 

Annapolis Towne Center at Parole LLC

 

$

6,335,129.00

 

5/9/2005

 

5/9/2008

 

Perf.

 

3074941

 

City of Eden Prairie

 

$

287,530.00

 

5/6/2005

 

5/6/2007

 

Perf.

 

3074942

 

City of Eden Prairie

 

$

42,000.00

 

5/6/2005

 

5/6/2007

 

Fin.

 

3074947

 

Annapolis Towne Center at Parole LLC

 

$

664,871.00

 

5/9/2005

 

5/9/2008

 

Perf.

 

3074948

 

Baltimore County, MD

 

$

69,696.00

 

5/24/2005

 

5/24/2007

 

Perf.

 

3074949

 

Baltimore County, MD

 

$

184,103.00

 

5/24/2005

 

5/24/2007

 

Perf.

 

3074950

 

Baltimore County, MD

 

$

30,000.00

 

5/24/2005

 

5/24/2007

 

Perf.

 

3074951

 

Baltimore County, MD

 

$

904,106.50

 

5/24/2005

 

5/24/2007

 

Perf.

 

3074952

 

Baltimore County, MD

 

$

236,365.00

 

5/24/2005

 

5/24/2007

 

Perf.

 

3074953

 

Baltimore County, MD

 

$

78,105.00

 

5/24/2005

 

5/24/2007

 

Perf.

 

3074954

 

Baltimore County, MD

 

$

61,216.00

 

5/24/2005

 

5/24/2007

 

Perf.

 

3074955

 

Baltimore County, MD

 

$

29,194.00

 

5/24/2005

 

5/24/2007

 

Perf.

 

3075010

 

The Minnehaha Creek Watershed

 

$

80,000.00

 

5/11/2005

 

5/11/2007

 

Perf.

 

3075011

 

The Minnehaha Creek Watershed

 

$

6,700.00

 

5/11/2005

 

5/11/2007

 

Perf.

 

3075027

 

Stafford County Board of Supervisors

 

$

78,176.00

 

5/11/2005

 

5/11/2007

 

Perf.

 

3075028

 

Stafford County Board of Supervisors

 

$

75,000.00

 

5/11/2005

 

5/11/2007

 

Perf.

 

3075032

 

Stafford County Board of Supervisors

 

$

5,313.00

 

5/17/2005

 

5/17/2007

 

Perf.

 

3075033

 

Stafford County Board of Supervisors

 

$

323,161.00

 

5/17/2005

 

5/17/2007

 

Perf.

 

3075034

 

Stafford County Board of Supervisors

 

$

164,393.00

 

5/17/2005

 

5/17/2007

 

Perf.

 

3075035

 

Stafford County Board of Supervisors

 

$

17,850.00

 

5/17/2005

 

5/17/2007

 

Fin.

 

3075133

 

Ann Arundel Farms Ltd.

 

$

50,400.00

 

5/18/2005

 

2/9/2007

 

Perf.

 

3075157

 

First American Title Insurance Co.

 

$

625,000.00

 

5/18/2005

 

3/29/2008

 

Perf.

 

3075190

 

City of Victoria

 

$

1,832,902.00

 

5/25/2005

 

11/20/2006

 

Perf.

 

3075328

 

Burgess & Comm.of Walkersville

 

$

1,658,932.50

 

5/31/2005

 

5/31/2007

 

Perf.

 

3075329

 

Windsor Lakes Inc.

 

$

1,000,000.00

 

6/6/2005

 

11/1/2006

 

Perf.

 

3075330

 

Burgess & Comm.of Walkersville

 

$

64,600.00

 

5/31/2005

 

5/31/2007

 

Fin.

 

3075385

 

Acacia Credit Fund 10-A LLC

 

$

5,427,323.00

 

6/1/2005

 

7/29/2008

 

Fin.

 

3075396

 

FC Caldwell LLC

 

$

156,000.00

 

6/1/2005

 

6/1/2008

 

Fin.

 

3075455

 

Dublin Murphy Estates Ltd.

 

$

96,000.00

 

6/8/2005

 

6/8/2007

 

Perf.

 

3075515

 

Town of Cary

 

$

200,000.00

 

6/8/2005

 

6/19/2006

 

Perf.

 

3075537

 

County of Culpeper

 

$

311,742.00

 

6/8/2005

 

6/8/2007

 

Perf.

 

3075538

 

County of Culpeper

 

$

487,530.00

 

6/8/2005

 

6/8/2007

 

Perf.

 

3075539

 

County of Culpeper

 

$

59,000.00

 

6/8/2005

 

6/8/2007

 

Perf.

 

3075540

 

County of Culpeper

 

$

105,200.00

 

6/8/2005

 

6/8/2007

 

Fin.

 

3075623

 

First American Title Insurance Co.

 

$

1,100,000.00

 

6/15/2005

 

6/15/2006

 

Fin.

 

3075624

 

City of Chaska

 

$

97,900.00

 

6/21/2005

 

6/21/2006

 

 

--------------------------------------------------------------------------------


 

Fin.

 

3075625

 

City of Chaska

 

$

822,040.00

 

6/21/2005

 

6/21/2006

 

Fin.

 

3075779

 

Barrett Company No. 17 LC

 

$

100,000.00

 

6/22/2005

 

6/22/2006

 

Fin.

 

3075788

 

Remington Pointe LLC

 

$

200,000.00

 

6/27/2005

 

6/27/2007

 

Fin.

 

3075789

 

Chicago Title & Trust Company

 

$

315,000.00

 

6/27/2005

 

6/27/2006

 

Perf.

 

3075920

 

Town of Cary

 

$

240,664.20

 

6/29/2005

 

6/29/2007

 

Perf.

 

3075921

 

Town of Cary

 

$

94,023.75

 

6/29/2005

 

6/29/2007

 

Perf.

 

3076088

 

Baltimore County, MD

 

$

68,448.00

 

7/8/2005

 

7/8/2006

 

Perf.

 

3076089

 

Baltimore County, MD

 

$

11,762.00

 

7/8/2005

 

7/8/2006

 

Perf.

 

3076090

 

Baltimore County, MD

 

$

47,000.00

 

7/8/2005

 

7/8/2006

 

Perf.

 

3076091

 

Baltimore County, MD

 

$

29,403.00

 

7/8/2005

 

7/8/2006

 

Fin.

 

3076173

 

Stewart Title of Minnesota

 

$

200,000.00

 

7/20/2005

 

7/20/2007

 

Fin.

 

3076197

 

Trout Land LLC

 

$

900,000.00

 

8/1/2005

 

8/1/2007

 

Fin.

 

3076266

 

M&T Mortgage Corp.

 

$

9,167,970.60

 

7/26/2005

 

7/26/2006

 

Fin.

 

3076345

 

The Ryland Group Inc.

 

$

327,500.00

 

7/25/2005

 

7/25/2006

 

Fin.

 

3076437

 

The Fleming Family Ltd. Partnership

 

$

81,000.00

 

7/28/2005

 

12/31/2006

 

Fin.

 

3076438

 

The Fleming Family Ltd. Partnership

 

$

75,000.00

 

7/28/2005

 

12/31/2006

 

Fin.

 

3076439

 

The Fleming Family Ltd. Partnership

 

$

39,000.00

 

7/28/2005

 

12/31/2006

 

Fin.

 

3076440

 

The Fleming Family Ltd. Partnership

 

$

50,000.00

 

7/28/2005

 

12/31/2006

 

Fin.

 

3076441

 

The Fleming Family Ltd. Partnership

 

$

35,000.00

 

7/28/2005

 

12/31/2006

 

Fin.

 

3076458

 

Oster Construction Inc.

 

$

3,000,000.00

 

7/28/2005

 

7/28/2006

 

Fin.

 

3076577

 

Patapsco Landing LLC

 

$

750,000.00

 

8/2/2005

 

10/31/2006

 

Perf.

 

3076611

 

Stafford County Board of Supervisors

 

$

21,456.00

 

8/4/2005

 

8/4/2006

 

Perf.

 

3076796

 

City of Maplewood

 

$

120,000.00

 

8/23/2005

 

8/23/2006

 

Fin.

 

3076797

 

Richard C Mills & Paulette D Mills

 

$

25,000.00

 

8/15/2005

 

8/12/2007

 

Perf.

 

3076854

 

Baltimore County, MD

 

$

179,859.00

 

8/25/2005

 

8/25/2007

 

Perf.

 

3076855

 

Baltimore County, MD

 

$

367,238.00

 

8/25/2005

 

8/25/2007

 

Fin.

 

3076903

 

Baytown’s Highland Meadows LLC

 

$

100,000.00

 

8/23/2005

 

2/23/2007

 

Fin.

 

3076976

 

Booth & Cook PA

 

$

450,000.00

 

9/2/2005

 

9/2/2006

 

Fin.

 

3076989

 

Peoples First Community Bank

 

$

650,000.00

 

8/29/2005

 

8/29/2006

 

Fin.

 

3077036

 

Lo Land Assets LP

 

$

7,462,104.00

 

9/28/2005

 

9/28/2006

 

Perf.

 

3077125

 

Baltimore County, MD

 

$

181,143.00

 

9/6/2005

 

9/6/2007

 

Perf.

 

3077126

 

Baltimore County, MD

 

$

2,138.00

 

9/6/2005

 

9/6/2007

 

Perf.

 

3077127

 

Baltimore County, MD

 

$

27,900.00

 

9/6/2005

 

9/6/2007

 

Perf.

 

3077128

 

Baltimore County, MD

 

$

3,267.00

 

9/6/2005

 

9/6/2007

 

Perf.

 

3077238

 

Stafford County Board of Supervisors

 

$

14,000.00

 

9/8/2005

 

9/8/2006

 

Perf.

 

3077239

 

Stafford County Board of Supervisors

 

$

47,813.00

 

9/8/2005

 

9/8/2007

 

Perf.

 

3077240

 

Stafford County Board of Supervisors

 

$

203,438.00

 

9/8/2005

 

9/8/2006

 

 

--------------------------------------------------------------------------------


 

Fin.

 

3077310

 

Security Title Agency

 

$

283,507.00

 

9/22/2005

 

2/3/2007

 

Fin.

 

3077469

 

Security Title Agency

 

$

311,857.00

 

9/22/2005

 

7/27/2007

 

Perf.

 

3077499

 

Dept. of Public Works

 

$

232,000.00

 

9/27/2005

 

9/27/2007

 

Perf.

 

3077512

 

Dept. of Public Works

 

$

30,000.00

 

9/27/2005

 

9/27/2006

 

Perf.

 

3077836

 

Brightwood Farm Inc.

 

$

250,000.00

 

10/12/2005

 

10/12/2006

 

Perf.

 

3077837

 

City of Ramsey

 

$

1,125,000.00

 

10/13/2005

 

10/13/2006

 

Fin.

 

3078099

 

Waterchase Lot Venture JV

 

$

394,200.00

 

10/28/2005

 

10/28/2007

 

Fin.

 

3078101

 

Booth & Cook PA

 

$

1,124,000.00

 

10/26/2005

 

10/26/2006

 

Fin.

 

3078142

 

Dr. Bahram Sina and Pari Sina

 

$

300,000.00

 

10/28/2005

 

7/29/2009

 

Fin.

 

3078253

 

Regional Homes LLC

 

$

299,250.00

 

11/1/2005

 

11/1/2006

 

Fin.

 

3078254

 

Odenton Investments LLC

 

$

488,950.00

 

11/1/2005

 

11/1/2006

 

Fin.

 

3078255

 

SK Properties Ltd.

 

$

50,000.00

 

11/2/2005

 

11/2/2006

 

Fin.

 

3078296

 

The Fleming Family Ltd. Partnership

 

$

81,000.00

 

11/3/2005

 

12/31/2006

 

Fin.

 

3078297

 

The Fleming Family Ltd. Partnership

 

$

35,000.00

 

11/3/2005

 

12/31/2006

 

Fin.

 

3078298

 

The Fleming Family Ltd. Partnership

 

$

75,000.00

 

11/3/2005

 

12/31/2006

 

Fin.

 

3078299

 

The Fleming Family Ltd. Partnership

 

$

39,000.00

 

11/3/2005

 

12/31/2006

 

Fin.

 

3078300

 

The Fleming Family Ltd. Partnership

 

$

50,000.00

 

11/3/2005

 

12/31/2006

 

Fin.

 

3078341

 

SCC-Canyon II, LLC

 

$

2,640,720.00

 

11/7/2005

 

11/7/2006

 

Fin.

 

3078458

 

Clarion Homes LLC

 

$

387,200.00

 

11/15/2005

 

11/15/2006

 

Perf.

 

3078463

 

Baltimore County, MD

 

$

8,235.00

 

11/15/2005

 

11/15/2007

 

Perf.

 

3078464

 

Baltimore County, MD

 

$

75,500.00

 

11/15/2005

 

11/15/2007

 

Fin.

 

3078664

 

Deboest, Stockman, Decker, Broughton

 

$

1,000,000.00

 

12/7/2005

 

12/7/2006

 

Fin.

 

3078735

 

Acacia Credit Fund 10-A LLC

 

$

13,104,809.00

 

12/29/2005

 

12/29/2006

 

Fin.

 

3078831

 

Sterling Projects Ltd.

 

$

500,000.00

 

1/11/2006

 

1/11/2008

 

Perf.

 

3078846

 

Burgess & Comm.of Walkersville

 

$

63,200.00

 

12/5/2005

 

12/5/2007

 

Perf.

 

3078847

 

Burgess & Comm.of Walkersville

 

$

59,100.00

 

12/5/2005

 

12/5/2007

 

Perf.

 

3078848

 

Burgess & Comm.of Walkersville

 

$

1,112,200.00

 

12/5/2005

 

12/5/2007

 

Perf.

 

3078849

 

Burgess & Comm.of Walkersville

 

$

1,527,500.00

 

12/5/2005

 

12/5/2007

 

Fin.

 

3078850

 

Davenport-Granville Properties

 

$

135,000.00

 

12/5/2005

 

12/5/2008

 

Fin.

 

3078895

 

McCollom Interests LLC

 

$

2,684,000.00

 

1/4/2006

 

7/8/2007

 

Perf.

 

3078965

 

Stafford County Board of Supervisors

 

$

174,889.50

 

12/9/2005

 

12/9/2006

 

Perf.

 

3079066

 

Baltimore county, MD

 

$

210,809.50

 

12/19/2005

 

12/19/2007

 

Perf.

 

3079067

 

Baltimore County, MD

 

$

30,000.00

 

12/19/2005

 

12/19/2007

 

Fin.

 

3079143

 

Bricklemyer Smolker & Bolves, P.A.

 

$

375,000.00

 

12/19/2005

 

12/19/2006

 

Fin.

 

3079185

 

Zions First National Bank

 

$

114,397.25

 

12/27/2005

 

12/27/2006

 

Perf.

 

3079207

 

Board of County Comm. Of Frederick Cty

 

$

333,810.50

 

12/28/2005

 

12/21/2006

 

Fin.

 

3079226

 

Regent Land Investment LLC

 

$

4,335,860.00

 

12/27/2005

 

12/27/2006

 

 

--------------------------------------------------------------------------------


 

Perf.

 

3079281

 

City of Oceanside

 

$

31,395.00

 

12/28/2005

 

12/28/2006

 

Fin.

 

3079282

 

Texas-New Mexico Power Co.

 

$

158,000.00

 

1/3/2006

 

1/3/2007

 

Fin.

 

3079319

 

Pelican’s Nest LP

 

$

300,000.00

 

1/3/2006

 

1/3/2007

 

Fin.

 

3079320

 

Lennar Homes of Texas Land

 

$

250,000.00

 

1/3/2006

 

1/3/2007

 

Fin.

 

3079321

 

Lennar Homes of Texas Land

 

$

250,000.00

 

1/3/2006

 

1/3/2007

 

Fin.

 

3079371

 

Lo Land Assets LP

 

$

9,755,000.00

 

12/29/2005

 

1/3/2007

 

Perf.

 

3079372

 

Town of Cary

 

$

67,876.00

 

1/3/2006

 

1/3/2008

 

Perf.

 

3079373

 

Town of Cary

 

$

52,352.00

 

1/3/2006

 

1/3/2008

 

Fin.

 

3079407

 

Springville Properties Inc.

 

$

1,700,000.00

 

1/3/2006

 

1/3/2007

 

Fin.

 

3079552

 

Lo Land Assets LP

 

$

4,446,000.00

 

1/10/2006

 

1/10/2007

 

Fin.

 

3079648

 

Lowndes Drosdick Doster Kantor & Reed

 

$

2,000,000.00

 

1/12/2006

 

1/12/2007

 

Fin.

 

3079649

 

Lowndes Drosdick Doster Kantor & Reed

 

$

250,000.00

 

1/12/2006

 

1/12/2007

 

Fin.

 

3079650

 

Lowndes Drosdick Doster Kantor & Reed

 

$

150,000.00

 

1/12/2006

 

1/12/2007

 

Fin.

 

3079651

 

Aeromaritime Investment Co.

 

$

200,000.00

 

1/17/2006

 

1/17/2007

 

Fin.

 

3079660

 

Tenant-In-Common Owners

 

$

51,305.79

 

1/17/2006

 

1/17/2007

 

Fin.

 

3079794

 

City of Maple Grove

 

$

40,000.00

 

1/20/2006

 

2/1/2007

 

Perf.

 

3079833

 

Baltimore County, MD

 

$

521,037.22

 

1/24/2006

 

1/24/2007

 

Perf.

 

3079853

 

Baltimore County, MD

 

$

279,490.55

 

1/24/2006

 

1/24/2007

 

Fin.

 

3079955

 

Swann & Hadley P.A.

 

$

500,000.00

 

1/30/2006

 

1/30/2007

 

Fin.

 

3080036

 

Regent Land Investment LLC

 

$

5,254,208.00

 

1/31/2006

 

1/31/2007

 

Fin.

 

3080089

 

Founders Title Company

 

$

2,550,000.00

 

2/1/2006

 

2/1/2007

 

Perf.

 

3080112

 

Baltimore County, MD

 

$

182,966.97

 

2/7/2006

 

2/7/2007

 

Perf.

 

3080113

 

Baltimore County, MD

 

$

52,966.00

 

2/7/2006

 

2/7/2007

 

Perf.

 

3080114

 

Baltimore County, MD

 

$

156,366.00

 

2/7/2006

 

2/7/2007

 

Perf.

 

3080115

 

Baltimore County, MD

 

$

177,394.00

 

2/7/2006

 

2/7/2007

 

Perf.

 

3080116

 

Baltimore County, MD

 

$

191,716.80

 

2/7/2006

 

2/7/2007

 

Perf.

 

3080117

 

Baltimore County, MD

 

$

250,170.00

 

2/7/2006

 

2/7/2007

 

Fin.

 

3080118

 

The Fleming Family Ltd. Partnership

 

$

35,000.00

 

2/8/2006

 

2/8/2007

 

Fin.

 

3080119

 

The Fleming Family Ltd. Partnership

 

$

39,000.00

 

2/8/2006

 

2/8/2007

 

Fin.

 

3080120

 

The Fleming Family Ltd. Partnership

 

$

50,000.00

 

2/8/2006

 

2/8/2007

 

Fin.

 

3080121

 

The Fleming Family Ltd. Partnership

 

$

75,000.00

 

2/8/2006

 

2/8/2007

 

Fin.

 

3080122

 

The Fleming Family Ltd. Partnership

 

$

81,000.00

 

2/8/2006

 

2/8/2007

 

Perf.

 

3080168

 

Town of Cary

 

$

11,900.10

 

2/6/2006

 

2/6/2007

 

Perf.

 

3080329

 

City of Cottage Grove

 

$

1,088,309.11

 

3/2/2006

 

3/2/2007

 

Fin.

 

3080382

 

Foley & Lardner LLP

 

$

217,500.00

 

2/16/2006

 

2/16/2007

 

Perf.

 

3080461

 

The City of Havre De Grace

 

$

25,000.00

 

2/27/2006

 

2/27/2007

 

Fin.

 

3080462

 

Troese Title Company

 

$

50,000.00

 

2/21/2006

 

2/21/2007

 

 

--------------------------------------------------------------------------------


 

Fin.

 

3080464

 

Dunlap & Morgan, Attys at Law

 

$

250,000.00

 

2/21/2006

 

2/21/2007

 

Fin.

 

3080532

 

Founders Title Company

 

$

567,063.21

 

2/23/2006

 

2/23/2007

 

Perf.

 

3080500

 

Baltimore County, MD

 

$

220,427.00

 

3/2/2006

 

3/2/2007

 

Perf.

 

3080501

 

Baltimore County, MD

 

$

1,111,679.00

 

3/2/2006

 

3/2/2007

 

Perf.

 

3080503

 

Baltimore County, MD

 

$

391,655.00

 

3/2/2006

 

3/2/2007

 

Perf.

 

3080506

 

Baltimore County, MD

 

$

679,866.00

 

3/2/2006

 

3/2/2007

 

Fin.

 

3080777

 

Kimbrell Fort Mill LP

 

$

237,000.00

 

3/9/2006

 

6/30/2007

 

Perf.

 

3080814

 

Board of County Comm. Of Frederick Cty

 

$

74,763.66

 

3/21/2006

 

3/21/2008

 

Perf.

 

3080815

 

Town of Cary

 

$

107,003.25

 

3/9/2006

 

3/9/2007

 

Fin.

 

3080845

 

Acacia Credit Fund 10-A LLC

 

$

7,876,543.00

 

4/28/2006

 

4/28/2007

 

Perf.

 

3080840

 

City of Maple Grove

 

$

116,000.00

 

3/15/2006

 

2/1/2007

 

Fin.

 

3080846

 

Acacia Credit Fund 10-A LLC

 

$

9,413,749.00

 

3/14/2006

 

3/14/2007

 

Perf.

 

3080881

 

City of Chanhassen

 

$

2,258,657.72

 

3/21/2006

 

3/21/2007

 

Perf.

 

3080882

 

City of Chanhassen

 

$

28,459.00

 

3/21/2006

 

3/21/2009

 

Fin.

 

3080899

 

Edmund Cain Family Farms

 

$

800,000.00

 

3/22/2006

 

3/22/2007

 

Fin.

 

3081060

 

Guaranty Bank, as Agent

 

$

5,000,000.00

 

3/30/2006

 

3/30/2007

 

Fin.

 

3081119

 

Brightkeys Development LLC

 

$

75,000.00

 

3/28/2006

 

3/28/2007

 

Fin.

 

3081225

 

City of Maple Grove

 

$

91,680.00

 

3/29/2006

 

3/29/2007

 

Perf.

 

3081260

 

City of Maple Grove

 

$

98,600.00

 

4/10/2006

 

4/10/2007

 

Perf.

 

3081261

 

City of Maple Grove

 

$

1,486,700.00

 

4/5/2006

 

4/5/2007

 

Perf.

 

3081317

 

City of Maple Grove

 

$

73,500.00

 

4/11/2006

 

2/1/2007

 

Fin.

 

3081404

 

M&T Mortgage Corp.

 

$

11,105,156.00

 

4/10/2006

 

4/10/2007

 

Fin.

 

3081499

 

Branch Banking & Trust Co.

 

$

1,471,634.40

 

4/11/2006

 

2/4/2009

 

Perf.

 

3081500

 

City of Sacramento

 

$

1,000,000.00

 

4/12/2006

 

4/12/2007

 

Fin.

 

3081528

 

GMAC Model Home Finance Inc.

 

$

5,434,194.00

 

4/13/2006

 

4/13/2007

 

Fin.

 

3081601

 

GMAC Model Home Finance Inc.

 

$

5,591,199.90

 

4/19/2006

 

4/19/2007

 

Fin.

 

3081608

 

Almeda/Orem 100 Ltd.

 

$

185,041.00

 

4/24/2006

 

4/24/2007

 

Fin.

 

3081609

 

Almeda/Orem 100 Ltd.

 

$

210,861.00

 

4/24/2006

 

4/24/2007

 

Fin.

 

3081610

 

Almeda/Orem 100 Ltd.

 

$

182,172.00

 

4/24/2006

 

4/24/2007

 

Fin.

 

3081611

 

Almeda/Orem 100 Ltd.

 

$

121,926.00

 

4/24/2006

 

4/24/2007

 

Fin.

 

3081747

 

GMAC Model Home Finance Inc.

 

$

8,787,917.00

 

4/28/2006

 

4/28/2007

 

Fin.

 

3081939

 

The Fleming Family Ltd. Partnership

 

$

75,000.00

 

5/8/2006

 

5/8/2007

 

Fin.

 

3081940

 

The Fleming Family Ltd. Partnership

 

$

81,000.00

 

5/8/2006

 

5/8/2007

 

Fin.

 

3081941

 

The Fleming Family Ltd. Partnership

 

$

39,000.00

 

5/8/2006

 

5/8/2007

 

Fin.

 

3081942

 

The Fleming Family Ltd. Partnership

 

$

35,000.00

 

5/8/2006

 

5/8/2007

 

Fin.

 

3081943

 

The Fleming Family Ltd. Partnership

 

$

50,000.00

 

5/8/2006

 

5/8/2007

 

Fin.

 

3081685

 

Regent Land Investment LLC

 

$

6,247,124.00

 

5/15/2006

 

5/15/2007

 

 

--------------------------------------------------------------------------------


 

Perf.

 

3082061

 

City of Maple Grove

 

$

1,432,900.00

 

5/11/2006

 

2/1/2008

 

Perf.

 

3082062

 

City of Maple Grove

 

$

152,700.00

 

5/23/2006

 

2/1/2008

 

Fin.

 

3082322

 

Moore & Alphin PLLC

 

$

800,000.00

 

5/30/2006

 

5/31/2008

 

Perf.

 

7401633

 

VA Department of Transportation

 

$

30,000.00

 

4/26/1999

 

4/26/2007

 

Perf.

 

7401777

 

Board of Supervisors /Prince William

 

$

29,728.54

 

5/24/1999

 

8/5/2006

 

Perf.

 

7403137

 

Stafford County Board of Supervisors

 

$

35,527.00

 

1/11/2000

 

7/11/2006

 

Perf.

 

7403139

 

Stafford County Board of Supervisors

 

$

1,000.00

 

1/11/2000

 

7/11/2006

 

Perf.

 

7403140

 

Stafford County Board of Supervisors

 

$

34,624.00

 

1/11/2000

 

7/11/2006

 

Perf.

 

7403158

 

Board of Supervisors /Prince William

 

$

36,226.15

 

1/13/2000

 

7/13/2006

 

Perf.

 

7403214

 

Stafford County Board of Supervisors

 

$

46,837.50

 

1/27/2000

 

4/26/2007

 

Fin.

 

7404004

 

Schulman,Treem, etc.

 

$

3,000,000.00

 

8/9/2000

 

8/9/2006

 

Perf.

 

7404762

 

Bd.of Supervisors of Prince Wm.Cty.

 

$

179,137.23

 

1/25/2001

 

3/30/2007

 

Perf.

 

7404842

 

 Bd.Of Supervisors of Prince Wm.Cty.

 

$

27,800.10

 

2/8/2001

 

1/3/2007

 

Perf.

 

7405365

 

Stafford Cty. Board of Supervisors

 

$

23,493.00

 

5/22/2001

 

5/22/2007

 

Perf.

 

7405465

 

Stafford Cty. Board of Supervisors

 

$

17,792.30

 

6/18/2001

 

6/18/2006

 

Perf.

 

7405467

 

Stafford Cty. Board of Supervisors

 

$

8,073.80

 

6/18/2001

 

6/18/2006

 

Perf.

 

7405761

 

Bd of Supervisors of Prince Wm.Cty.

 

$

45,845.00

 

9/5/2001

 

2/5/2007

 

Fin.

 

7405783

 

Premier Title Inc.

 

$

363,671.20

 

8/31/2001

 

8/31/2006

 

Perf.

 

7406051

 

Stafford Cty. Board of Supervisors

 

$

31,891.10

 

11/16/2001

 

11/15/2006

 

Perf.

 

7406097

 

Bd of Supervisors of Prince Wm.Cty.

 

$

174,237.80

 

11/29/2001

 

5/29/2007

 

Perf.

 

7408684

 

Stafford County Board of Supervisors

 

$

80,613.00

 

1/29/2002

 

1/24/2007

 

Fin.

 

7409171

 

First State Bank & Fountain Ridge

 

$

400,000.00

 

3/13/2002

 

7/29/2006

 

Perf.

 

7409177

 

Board of Supervisors /Prince William

 

$

301,758.68

 

3/20/2002

 

3/20/2007

 

Perf.

 

7409222

 

Stafford County Board of Supervisors

 

$

197,823.00

 

3/27/2002

 

3/27/2007

 

Fin.

 

7409328

 

Lennar Homes of Texas Land

 

$

232,000.00

 

4/26/2002

 

7/29/2006

 

Perf.

 

7410151

 

Board of Supervisors /Prince William

 

$

147,586.38

 

8/14/2002

 

2/14/2007

 

Perf.

 

7410330

 

Board of Supervisors /Prince William

 

$

569,175.22

 

9/13/2002

 

6/24/2006

 

Perf.

 

7410606

 

Board of Supervisors /Prince William

 

$

122,793.80

 

10/24/2002

 

4/21/2007

 

Fin.

 

7410650

 

Ohio Savings Bank

 

$

2,250,000.00

 

10/31/2002

 

10/30/2006

 

Fin.

 

7410858

 

Miles & Stockbridge P.C.

 

$

600,000.00

 

12/18/2002

 

3/17/2007

 

Fin.

 

7410894

 

Heartland/MSK Realty Ventures

 

$

4,000,000.00

 

12/23/2002

 

12/31/2006

 

Perf.

 

7410959

 

Board of Supervisors /Prince William

 

$

268,286.61

 

1/2/2003

 

12/23/2006

 

Fin.

 

7410968

 

Laurel Highlands LLC

 

$

1,000,000.00

 

1/6/2003

 

1/6/2007

 

Perf.

 

7411051

 

Board of Supervisors /Prince William

 

$

82,247.43

 

1/24/2003

 

7/25/2006

 

Perf.

 

7411069

 

Board of Supervisors /Prince William

 

$

263,047.09

 

1/23/2003

 

7/24/2006

 

Perf.

 

7411130

 

Stafford County Board of Supervisors

 

$

152,219.00

 

2/5/2003

 

5/21/2007

 

Perf.

 

7411453

 

Board of Supervisors /Prince William

 

$

106,093.25

 

4/9/2003

 

10/11/2006

 

 

--------------------------------------------------------------------------------


 

Perf.

 

7411505

 

Stafford County Board of Supervisors

 

$

55,391.35

 

4/28/2003

 

4/28/2007

 

Perf.

 

7411515

 

Board of Supervisors Fairfax County

 

$

94,600.00

 

4/28/2003

 

10/28/2006

 

Perf.

 

7411592

 

Stafford County Board of Supervisors

 

$

86,709.00

 

5/7/2003

 

5/6/2007

 

Perf.

 

7411692

 

Burgess & Comm.of Walkersville

 

$

1,273,870.93

 

6/6/2003

 

6/6/2006

 

Perf.

 

7411693

 

Burgess & Comm.of Walkersville

 

$

64,600.00

 

6/6/2003

 

6/6/2006

 

Perf.

 

7412110

 

Bd.of Supervisors of Prince Wm.Cty.

 

$

177,192.23

 

8/11/2003

 

2/5/2007

 

Perf.

 

7412116

 

Bd.of Supervisors of Prince Wm.Cty.

 

$

25,000.00

 

8/8/2003

 

8/8/2006

 

Perf.

 

7412117

 

Bd.of Supervisors of Prince Wm.Cty.

 

$

25,000.00

 

8/8/2003

 

8/8/2006

 

Fin.

 

7412158

 

New Homebuyer’s Title Co.

 

$

450,000.00

 

8/18/2003

 

8/18/2006

 

Perf.

 

7412402

 

Bd of Supervisors of Prince Wm.Cty.

 

$

25,000.00

 

9/24/2003

 

9/24/2006

 

Fin.

 

7412572

 

City of Palm Springs

 

$

50,000.00

 

10/15/2003

 

9/30/2006

 

Perf.

 

7412763

 

Board of Supervisors /Prince William

 

$

230,558.90

 

11/5/2003

 

6/5/2007

 

Fin.

 

7413466

 

Windsor Lakes Inc.

 

$

2,000,000.00

 

2/17/2004

 

6/6/2007

 

Perf.

 

7413575

 

Stafford County Board of Supervisors

 

$

7,500.00

 

2/12/2004

 

2/2/2007

 

Perf.

 

7413576

 

Stafford County Board of Supervisors

 

$

92,970.00

 

2/12/2004

 

2/6/2007

 

Perf.

 

7413818

 

Board of Cty Spv Prince William Cty

 

$

167,314.65

 

3/12/2004

 

9/15/2007

 

Perf.

 

7413878

 

Baltimore County, Md

 

$

60,000.00

 

3/31/2004

 

3/31/2007

 

Perf.

 

7413879

 

Baltimore County, Md

 

$

17,115.00

 

3/31/2004

 

3/31/2007

 

Perf.

 

7413880

 

Baltimore County, Md

 

$

28,314.00

 

3/31/2005

 

3/31/2007

 

Perf.

 

7413913

 

Stafford County Board of Supervisors

 

$

704,625.00

 

3/26/2004

 

3/23/2007

 

Fin.

 

7413914

 

Whi-Republic LLC

 

$

1,000,000.00

 

3/24/2004

 

3/24/2007

 

Fin.

 

7413922

 

Ohio Savings Bank

 

$

5,000,000.00

 

3/25/2004

 

7/29/2006

 

Perf.

 

7413986

 

Stafford County Board of Supervisors

 

$

169,278.00

 

4/2/2004

 

4/2/2007

 

Perf.

 

7413987

 

Stafford County Board of Supervisors

 

$

15,528.40

 

4/2/2004

 

4/2/2007

 

Perf.

 

7413988

 

Stafford County Board of Supervisors

 

$

171,882.00

 

4/2/2004

 

4/2/2007

 

Fin.

 

7414178

 

New Forest West Ltd.

 

$

500,000.00

 

4/29/2004

 

4/29/2007

 

Fin.

 

7414179

 

New Forest West Ltd.

 

$

500,000.00

 

4/29/2004

 

4/29/2007

 

Fin.

 

7414206

 

Wilmeth Road Partners Ltd.

 

$

898,200.00

 

6/15/2004

 

6/24/2006

 

Fin.

 

7414245

 

Northwest Building Ltd.

 

$

75,000.00

 

5/6/2004

 

7/29/2006

 

Fin.

 

7414268

 

Commissioner of Ins. State of Vermont

 

$

500,000.00

 

6/1/2004

 

5/11/2006

 

Perf.

 

7414343

 

Stafford County Board of Supervisors

 

$

35,072.00

 

5/24/2004

 

5/24/2007

 

Perf.

 

7414344

 

Stafford County Board of Supervisors

 

$

5,688.00

 

5/24/2004

 

5/24/2007

 

Perf.

 

7414345

 

Stafford County Board of Supervisors

 

$

245,180.00

 

5/24/2004

 

5/24/2007

 

Fin.

 

7414373

 

Sully North LC & DD-Simmons LC

 

$

500,000.00

 

5/26/2004

 

5/26/2007

 

Fin.

 

7414407

 

Shady Oaks TB Ltd.

 

$

152,000.00

 

5/27/2004

 

7/29/2006

 

Fin.

 

7414531

 

Fortuna Regency LLC

 

$

850,000.00

 

6/16/2004

 

6/16/2007

 

Perf.

 

7414581

 

City of Temple Terrace, Florida

 

$

205,227.00

 

6/23/2004

 

5/19/2007

 

 

--------------------------------------------------------------------------------


 

Perf.

 

7414582

 

Stafford County Board of Supervisors

 

$

83,111.24

 

7/1/2004

 

7/1/2006

 

Perf.

 

7414583

 

Stafford County Board of Supervisors

 

$

5,625.00

 

7/1/2004

 

7/1/2006

 

Perf.

 

7414584

 

Stafford County Board of Supervisors

 

$

379,988.00

 

7/1/2004

 

7/1/2006

 

Fin.

 

7414623

 

New River Partners Ltd.

 

$

2,500,000.00

 

6/28/2004

 

12/31/2007

 

Fin.

 

7414691

 

Timber Hill Ltd.

 

$

100,000.00

 

7/6/2004

 

7/6/2006

 

Fin.

 

7414731

 

Marco Investments

 

$

50,000.00

 

7/8/2004

 

7/8/2006

 

Fin.

 

7414732

 

Marco Investments

 

$

50,000.00

 

7/8/2004

 

7/8/2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America - Total

 

$

270,343,329.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fin.

 

F842364

 

Williams Schifino Mangione & Steady

 

$

75,000.00

 

12/5/2003

 

11/22/2006

 

Fin.

 

F843796

 

Lowndes Drosdick Doster Kantor

 

$

100,000.00

 

4/4/2005

 

9/23/2006

 

Fin.

 

F846399

 

Williams Schifino Mangione & Steady

 

$

200,000.00

 

5/17/2005

 

5/17/2007

 

Perf

 

P002376

 

Board of Cty Superv. Prince William Cty.

 

$

3,105.00

 

7/28/2005

 

1/28/2007

 

Perf

 

P002403

 

Board of Cty Superv. Prince William Cty.

 

$

373,864.77

 

7/28/2005

 

11/20/2006

 

Perf

 

P002516

 

Board of Cty Superv. Prince William Cty.

 

$

245,992.13

 

8/31/2005

 

2/28/2007

 

Perf

 

P002861

 

Board of Cty Superv. Prince William Cty.

 

$

275,459.96

 

1/20/2006

 

7/20/2007

 

Perf

 

P003060

 

Board of Cty Superv. Prince William Cty.

 

$

396,639.60

 

3/22/2006

 

3/22/2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sun Trust - Total

 

$

1,670,061.46

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fin.

 

S051174

 

Dev. Guaranty Group-PG

 

$

75,000.00

 

4/3/1995

 

4/3/2007

 

Perf.

 

S133745

 

Prince William County

 

$

48,043.89

 

10/14/1999

 

8/18/2006

 

Perf.

 

S133754

 

Dev. Guaranty Group-PG

 

$

67,500.00

 

10/11/1997

 

4/23/2007

 

Perf.

 

S136733

 

Stafford Cty. Board of Supervisors

 

$

12,042.00

 

11/1/1997

 

11/10/2006

 

Fin.

 

SM201604W

 

Trinity Lake Corp.

 

$

91,000.00

 

1/13/2003

 

12/4/2006

 

Fin.

 

SM411715

 

National Home Insurance Co.

 

$

150,000.00

 

2/10/2000

 

2/10/2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wachovia - Total

 

$

443,585.89

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Perf.

 

1222

 

Sowell Interests-Parkside LP

 

$

100,000.00

 

3/18/2005

 

3/18/2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Guaranty Bank

 

$

100,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fin.

 

CPCS-255426

 

Chicago Title & Trust Co.

 

$

100,000.00

 

5/3/2006

 

2/28/2007

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

J P Morgan Chase

 

$

100,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New Total

 

 

 

$

432,383,802.33

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.1.8

 

MATERIAL ADVERSE EVENTS SINCE OCTOBER 31, 2005

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.1.12

CONSENTS AND APPROVALS

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(A)

 

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor’s outstanding rights and
obligations under the respective facilities identified below (including, to the
extent included in any such facilities, letters of credit and swingline loans)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

                                                          [and is an
Affiliate(1)]

 

 

 

 

 

3.

 

Borrower:

 

K. Hovnanian Enterprises, Inc.

 

 

 

 

 

4.

 

Agent:

 

PNC Bank, National Association, as the agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Sixth Amended and Restated Credit Agreement dated May 31, 2006 among K.
Hovnanian Enterprises, Inc. (the “Borrower”), Hovnanian Enterprises, Inc., as a
Guarantor, the Lenders now or hereafter party thereto and PNC Bank, National
Association, as administrative agent (the “Agent”)

 

--------------------------------------------------------------------------------

(1) Insert if applicable.

 

--------------------------------------------------------------------------------


 

6.             Assigned Interest:

 

Facility Assigned

 

Aggregate
Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/Loans(2)

 

 

(3)

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

Effective Date:                                    , 20       [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.](4)

 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

[Consented to and](5) Accepted:

 

PNC BANK, NATIONAL ASSOCIATION, as

  Agent

 

By

 

 

  Name:

  Title:

 

--------------------------------------------------------------------------------

(2) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(3) Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. "Revolving
Credit Commitment", "Term Loan Commitment", etc.) The same percentage of each
facility owned by the Assignor shall be assigned to the Assignee

(4) Assignor shall pay a fee of $3,500 to the Agent in connection with the
Assignment.

(5) To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

[Consented to:](6)

 

[NAME OF BORROWER OR OTHER RELEVANT PARTY]

 

By

 

 

  Name:

  Title:

 

--------------------------------------------------------------------------------

(6) To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, L/C Issuer) is required by the terms of the Credit Agreement

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

[                                    ](7)

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

 

AND ASSUMPTION AGREEMENT

 

1.             Representations and Warranties.

 

1.1           Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with any Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other instrument or document
delivered pursuant thereto, other than this Assignment (herein collectively the
“Loan Documents”), or any collateral thereunder, (iii) the financial condition
of the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.          Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements, if any, of an eligible assignee under the Credit Agreement, (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.3 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and (v)
if Assignee is not incorporated or organized under the laws of the United States
of America or any State thereof, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.             Payments. From and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.(8)

 

3.             General Provisions. This Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment by telecopy shall be effective as delivery
of a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the laws of the State of New
Jersey.

 

--------------------------------------------------------------------------------

(7) Describe Credit Agreement at option of Agent.

(8) Agent should consider whether this method conforms to its systems.  In some
circumstances, the following alternative language may be appropriate:  "From and
after the Effective Date, the Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to or on or
after the Effective Date.  The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves."

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(G)(1)

 

FORM OF
AMENDED AND RESTATED GUARANTY AND SURETYSHIP AGREEMENT

 

THIS AMENDED AND RESTATED GUARANTY AND SURETYSHIP AGREEMENT (the “Guarantee”) is
made and entered into May 31, 2006, by each of the entities listed on the
signature pages hereto (each a “Guarantor” and collectively, the “Guarantors”),
in favor of PNC BANK, NATIONAL ASSOCIATION, including its successors and
assigns, as administrative agent for the Lenders under the Credit Agreement
described below (the “Agent”).

 

BACKGROUND:

 

In order to induce the Lenders to make loans to K. Hovnanian Enterprises, Inc.,
a California corporation (the “Borrower”), in accordance with that certain Sixth
Amended and Restated Credit Agreement of even date herewith (as it may hereafter
from time to time be amended, restated, modified or supplemented, the “Credit
Agreement”) by and among the Borrower, Hovnanian Enterprises, Inc. (one of the
Guarantors), the Agent, and the Lenders now or hereafter party thereto (the
“Lenders”), each Guarantor hereby unconditionally and irrevocably guarantees and
becomes surety as though it was a primary obligor for the full and timely
payment when due, whether at maturity, by declaration, acceleration or
otherwise, of the principal of and interest and fees on all Obligations (as
defined in the Credit Agreement), both those now in existence and those that
shall hereafter be made, of the Borrower to the Agent and the Lenders under the
Credit Agreement and the Notes issued by the Borrower in connection therewith
and any extensions, renewals, replacements or refundings thereof, and each and
every other obligation or liability (both those now in existence and those that
shall hereafter arise and including, without limitation, all costs and expenses
of enforcement and collection, including reasonable attorney’s fees) of the
Borrower to the Lenders under the Credit Agreement and the other Loan Documents
(as defined in the Credit Agreement), and any extensions, renewals, replacements
or refundings thereof (hereinafter referred to as the “Guaranteed
Indebtedness”), whether or not such Guaranteed Indebtedness or any portion
thereof shall hereafter be released or discharged or is for any reason invalid
or unenforceable.

 


1.             CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED HEREIN
SHALL HAVE SUCH MEANINGS GIVEN TO THEM IN THE CREDIT AGREEMENT.


 


2.             EACH GUARANTOR AGREES TO MAKE SUCH FULL PAYMENT FORTHWITH UPON
DEMAND OF THE AGENT WHEN THE GUARANTEED INDEBTEDNESS OR ANY PORTION THEREOF IS
DUE TO BE PAID BY THE BORROWER TO THE LENDERS, WHETHER AT STATED MATURITY, BY
DECLARATION, ACCELERATION OR OTHERWISE. EACH GUARANTOR AGREES TO MAKE SUCH FULL
PAYMENT IRRESPECTIVE OF WHETHER OR NOT ANY ONE OR MORE OF THE FOLLOWING EVENTS
HAS OCCURRED:  (I) THE AGENT HAS MADE ANY DEMAND ON THE BORROWER OR THE OTHER
GUARANTORS; (II) THE AGENT HAS TAKEN ANY ACTION OF ANY NATURE AGAINST THE
BORROWER OR THE OTHER GUARANTORS; (III) THE AGENT HAS PURSUED ANY RIGHTS WHICH
IT HAS AGAINST ANY OTHER PERSON WHO MAY BE LIABLE FOR THE GUARANTEED
INDEBTEDNESS; (IV) THE AGENT HOLDS OR HAS RESORTED TO ANY SECURITY FOR THE
GUARANTEED INDEBTEDNESS; OR (V) THE AGENT HAS INVOKED ANY OTHER REMEDY OR RIGHT
IT HAS AVAILABLE WITH RESPECT TO THE GUARANTEED INDEBTEDNESS. EACH GUARANTOR
FURTHER AGREES TO

 

--------------------------------------------------------------------------------


 


MAKE FULL PAYMENT TO THE LENDERS EVEN IF CIRCUMSTANCES EXIST WHICH OTHERWISE
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF SUCH GUARANTOR AS SURETY OR
GUARANTOR.


 


3.             THE TERMS, CONDITIONS AND PROVISIONS OF SECTION 5.1
[REPRESENTATIONS AND WARRANTIES] OF THE CREDIT AGREEMENT ARE INCORPORATED HEREIN
BY REFERENCE AS IF FULLY SET FORTH IN THIS GUARANTEE. THE GUARANTORS, JOINTLY
AND SEVERALLY, WITHOUT ANY FURTHER ACT OR UNDERTAKING OR THE OCCURRENCE OF ANY
OTHER EVENT, MAKE THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 5.1
[REPRESENTATIONS AND WARRANTIES] OF THE CREDIT AGREEMENT TO THE AGENT AND TO
EACH OF THE LENDERS ON THE DATE HEREOF AND ON THE CLOSING DATE AND EACH DATE
THEREAFTER ON WHICH A LOAN IS MADE OR A LETTER OF CREDIT IS ISSUED AS PROVIDED
IN AND SUBJECT TO SECTION 6.1 [FIRST LOANS AND LETTERS OF CREDIT] AND SECTION
6.2 [EACH ADDITIONAL LOAN OR LETTER OF CREDIT] OF THE CREDIT AGREEMENT. IN
ADDITION, EACH GUARANTOR WARRANTS TO THE AGENT AND THE LENDERS THAT: (I) NO
OTHER AGREEMENT, REPRESENTATION OR SPECIAL CONDITION EXISTS BETWEEN SUCH
GUARANTOR AND THE AGENT OR ANY LENDER REGARDING THE LIABILITY OF SUCH GUARANTOR
HEREUNDER, NOR DOES ANY UNDERSTANDING EXIST BETWEEN SUCH GUARANTOR AND ANY
LENDER THAT THE OBLIGATIONS OF SUCH GUARANTOR HEREUNDER ARE OR WILL BE OTHER
THAN AS SET FORTH HEREIN; AND (II) AS OF THE DATE HEREOF, SUCH GUARANTOR HAS NO
DEFENSE WHATSOEVER TO ANY ACTION OR PROCEEDING THAT MAY BE BROUGHT TO ENFORCE
THIS GUARANTEE.


 


4.             UNTIL ALL OF THE GUARANTEED INDEBTEDNESS IS PAID IN FULL, EACH
GUARANTOR WAIVES AND AGREES NOT TO ENFORCE ANY OF THE RIGHTS OF SUCH GUARANTOR
AGAINST THE BORROWER OR THE OTHER GUARANTORS, INCLUDING, BUT NOT LIMITED TO:
(I) ANY RIGHT OF SUCH GUARANTOR TO BE SUBROGATED IN WHOLE OR IN PART TO ANY
RIGHT OR CLAIM WITH RESPECT TO ANY GUARANTEED INDEBTEDNESS OR ANY PORTION
THEREOF TO THE LENDERS WHICH MIGHT OTHERWISE ARISE FROM PAYMENT BY ANY GUARANTOR
TO THE LENDERS ON THE ACCOUNT OF THE GUARANTEED INDEBTEDNESS OR ANY PORTION
THEREOF; AND (II) ANY RIGHT OF ANY GUARANTOR TO REQUIRE THE MARSHALLING OF
ASSETS OF THE BORROWER OR THE OTHER GUARANTORS WHICH MIGHT OTHERWISE ARISE FROM
PAYMENT BY ANY GUARANTOR TO THE LENDERS ON ACCOUNT OF THE GUARANTEED
INDEBTEDNESS OR ANY PORTION THEREOF. IF ANY AMOUNT SHALL BE PAID TO ANY
GUARANTOR IN VIOLATION OF THE PRECEDING SENTENCE, SUCH AMOUNT SHALL BE DEEMED TO
HAVE BEEN PAID TO SUCH GUARANTOR FOR THE BENEFIT OF, AND HELD IN TRUST FOR THE
BENEFIT OF, THE LENDERS AND SHALL FORTHWITH BE PAID TO THE AGENT AND THE LENDERS
TO BE CREDITED AND APPLIED UPON THE GUARANTEED INDEBTEDNESS, WHETHER MATURED OR
UNMATURED, IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT. EACH GUARANTOR
ACKNOWLEDGES THAT IT WILL RECEIVE DIRECT AND INDIRECT BENEFITS FROM THE
FINANCING ARRANGEMENTS CONTEMPLATED BY THE CREDIT AGREEMENT AND THAT THE WAIVERS
SET FORTH IN THIS SECTION ARE KNOWINGLY MADE IN CONTEMPLATION OF SUCH BENEFITS.


 


5.             EACH GUARANTOR WAIVES PROMPTNESS AND DILIGENCE BY THE LENDERS
WITH RESPECT TO ITS RIGHTS UNDER THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, INCLUDING, BUT NOT LIMITED TO, THIS GUARANTEE.


 


6.             EACH GUARANTOR WAIVES ANY AND ALL NOTICE WITH RESPECT TO: 
(I) ACCEPTANCE BY THE AGENT ON BEHALF OF THE LENDERS OF THIS GUARANTEE; (II) THE
PROVISIONS OF ANY NOTE, INSTRUMENT OR AGREEMENT RELATING TO THE GUARANTEED
INDEBTEDNESS; AND (III) ANY DEFAULT IN CONNECTION WITH THE GUARANTEED
INDEBTEDNESS.


 


7.             EACH GUARANTOR WAIVES ANY PRESENTMENT, DEMAND, NOTICE OF DISHONOR
OR NONPAYMENT, PROTEST, AND NOTICE OF PROTEST IN CONNECTION WITH THE GUARANTEED
INDEBTEDNESS.

 

2

--------------------------------------------------------------------------------


 


8.             EACH GUARANTOR AGREES THAT THE LENDERS MAY FROM TIME TO TIME AND
AS MANY TIMES AS THE LENDERS, IN THEIR SOLE DISCRETION, DEEM APPROPRIATE, DO ANY
OF THE FOLLOWING WITHOUT NOTICE TO ANY GUARANTOR AND WITHOUT ADVERSELY AFFECTING
THE VALIDITY OR ENFORCEABILITY OF THIS GUARANTEE: (I) RELEASE, SURRENDER,
EXCHANGE, COMPROMISE, OR SETTLE THE GUARANTEED INDEBTEDNESS OR ANY PORTION
THEREOF; (II) CHANGE, RENEW, OR WAIVE THE TERMS OF THE GUARANTEED INDEBTEDNESS
OR ANY PORTION THEREOF; (III) CHANGE, RENEW, OR WAIVE THE TERMS, INCLUDING
WITHOUT LIMITATION, THE RATE OF INTEREST CHARGED TO THE BORROWER OR ANY
GUARANTOR, OF ANY NOTE, INSTRUMENT, OR AGREEMENT RELATING TO THE GUARANTEED
INDEBTEDNESS OR ANY PORTION THEREOF; (IV) GRANT ANY EXTENSION OR INDULGENCE WITH
RESPECT TO THE PAYMENT TO THE LENDERS OF THE GUARANTEED INDEBTEDNESS OR ANY
PORTION THEREOF; (V) ENTER INTO ANY AGREEMENT OF FORBEARANCE WITH RESPECT TO THE
GUARANTEED INDEBTEDNESS OR ANY PORTION THEREOF; (VI) RELEASE, SURRENDER,
EXCHANGE OR COMPROMISE ANY SECURITY HELD BY THE AGENT ON BEHALF OF THE LENDERS
FOR THE GUARANTEED INDEBTEDNESS; (VII) RELEASE ANY PERSON WHO IS A GUARANTOR OR
SURETY OR WHO HAS AGREED TO PURCHASE THE GUARANTEED INDEBTEDNESS OR ANY PORTION
THEREOF; AND (VIII) RELEASE, SURRENDER, EXCHANGE OR COMPROMISE ANY SECURITY OR
LIEN HELD BY THE AGENT ON BEHALF OF THE LENDERS FOR THE LIABILITIES OF ANY
PERSON WHO IS A GUARANTOR OR SURETY FOR THE GUARANTEED INDEBTEDNESS OR ANY
PORTION THEREOF. EACH GUARANTOR AGREES THAT THE AGENT ON BEHALF OF THE LENDERS
MAY DO ANY OF THE ABOVE AS IT DEEMS NECESSARY OR ADVISABLE, IN ITS SOLE
DISCRETION, WITHOUT GIVING ANY NOTICE TO ANY GUARANTOR, AND THAT EACH GUARANTOR
WILL REMAIN LIABLE FOR FULL PAYMENT TO THE LENDERS OF THE GUARANTEED
INDEBTEDNESS.


 


9.             EACH GUARANTOR AGREES TO BE JOINTLY AND SEVERALLY BOUND BY THE
TERMS OF THIS GUARANTEE AND JOINTLY AND SEVERALLY LIABLE UNDER THIS GUARANTEE.
AS A RESULT OF SUCH LIABILITY, EACH GUARANTOR ACKNOWLEDGES THAT THE LENDERS MAY,
IN THEIR SOLE DISCRETION, ELECT TO ENFORCE THIS GUARANTEE FOR THE TOTAL
GUARANTEED INDEBTEDNESS AGAINST ANY GUARANTOR WITHOUT ANY DUTY OR RESPONSIBILITY
TO PURSUE THE OTHER GUARANTORS AND THAT SUCH AN ELECTION BY THE LENDERS SHALL
NOT BE A DEFENSE TO ANY ACTION THE AGENT ON BEHALF OF THE LENDERS MAY ELECT TO
TAKE AGAINST ANY GUARANTOR.


 


10.           IF ANY AMOUNT OWING HEREUNDER SHALL HAVE BECOME DUE AND PAYABLE
(BY ACCELERATION OR OTHERWISE), ANY LENDER AND ANY BRANCH, SUBSIDIARY OR
AFFILIATE OF ANY LENDER ANYWHERE IN THE WORLD SHALL EACH HAVE THE RIGHT, AT ANY
TIME AND FROM TIME TO TIME TO THE FULLEST EXTENT PERMITTED BY LAW, IN ADDITION
TO ALL OTHER RIGHTS AND REMEDIES AVAILABLE TO IT, WITHOUT PRIOR NOTICE TO ANY
GUARANTOR, TO SET-OFF AGAINST AND TO APPROPRIATE AND APPLY TO SUCH DUE AND
PAYABLE AMOUNTS ANY DEBT OWING TO, AND ANY OTHER FUNDS HELD IN ANY MANNER FOR
THE ACCOUNT OF ANY GUARANTOR BY ANY LENDER OR ANY SUCH BRANCH, SUBSIDIARY OR
AFFILIATE INCLUDING, WITHOUT LIMITATION, ALL FUNDS IN ALL DEPOSIT ACCOUNTS
(WHETHER TIME OR DEMAND, GENERAL OR SPECIAL, PROVISIONALLY CREDITED OR FINALLY
CREDITED, OR OTHERWISE) NOW OR HEREAFTER MAINTAINED BY ANY GUARANTOR WITH ANY
LENDER OR SUCH BRANCH, SUBSIDIARY OR AFFILIATE. SUCH RIGHT SHALL EXIST WHETHER
OR NOT ANY LENDER SHALL HAVE GIVEN NOTICE OR MADE ANY DEMAND HEREUNDER OR UNDER
ANY OF THE NOTES OR LOAN DOCUMENTS, WHETHER OR NOT SUCH DEBT OWING TO OR FUNDS
HELD FOR THE ACCOUNT OF ANY GUARANTOR IS OR ARE MATURED OR UNMATURED, AND
REGARDLESS OF THE EXISTENCE OR ADEQUACY OF ANY COLLATERAL, GUARANTEE OR ANY
OTHER SECURITY, RIGHT OR REMEDY AVAILABLE TO ANY LENDER. EACH GUARANTOR HEREBY
CONSENTS TO AND CONFIRMS THE FOREGOING ARRANGEMENTS, AND CONFIRMS EACH LENDERS
RIGHTS AND EACH SUCH BRANCH’S, SUBSIDIARY’S AND AFFILIATE’S RIGHTS OF BANKER’S
LIEN AND SET-OFF.

 

3

--------------------------------------------------------------------------------


 


11.           EACH GUARANTOR RECOGNIZES AND AGREES THAT THE BORROWER, AFTER THE
DATE HEREOF, MAY INCUR ADDITIONAL OBLIGATIONS OR OTHER OBLIGATIONS, FEES AND
EXPENSES TO THE LENDERS UNDER THE CREDIT AGREEMENT, REFINANCE EXISTING
GUARANTEED INDEBTEDNESS OR PAY EXISTING GUARANTEED INDEBTEDNESS AND SUBSEQUENTLY
INCUR ADDITIONAL OBLIGATIONS TO THE LENDERS UNDER THE CREDIT AGREEMENT, AND THAT
IN ANY SUCH TRANSACTION, EVEN IF SUCH TRANSACTION IS NOT NOW CONTEMPLATED, THE
LENDERS WILL RELY IN ANY SUCH CASE UPON THIS GUARANTEE AND THE ENFORCEABILITY
THEREOF AGAINST EACH GUARANTOR AND THAT THIS GUARANTEE SHALL REMAIN IN FULL
FORCE AND EFFECT WITH RESPECT TO SUCH FUTURE OBLIGATIONS OF THE BORROWER TO THE
LENDERS AND SUCH OBLIGATIONS SHALL FOR ALL PURPOSES CONSTITUTE GUARANTEED
INDEBTEDNESS.


 


12.           EACH GUARANTOR FURTHER AGREES THAT, IF AT ANY TIME ALL OR ANY PART
OF ANY PAYMENT, FROM WHOMEVER RECEIVED, THERETOFORE APPLIED BY THE LENDERS TO
ANY OF THE GUARANTEED INDEBTEDNESS IS OR MUST BE RESCINDED OR RETURNED BY THE
LENDERS FOR ANY REASON WHATSOEVER INCLUDING, WITHOUT LIMITATION, THE INSOLVENCY,
BANKRUPTCY OR REORGANIZATION OF ANY GUARANTOR, SUCH LIABILITY SHALL, FOR THE
PURPOSES OF THIS GUARANTEE, TO THE EXTENT THAT SUCH PAYMENT IS OR MUST BE
RESCINDED OR RETURNED, BE DEEMED TO HAVE CONTINUED IN EXISTENCE, NOTWITHSTANDING
SUCH APPLICATION BY ANY LENDER, AND THIS GUARANTEE SHALL CONTINUE TO BE
EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE, AS TO SUCH LIABILITIES, ALL AS
THOUGH SUCH APPLICATION BY THE LENDERS HAD NOT BEEN MADE.


 


13.           EACH GUARANTOR AGREES THAT NO FAILURE OR DELAY ON THE PART OF ANY
LENDER OR OF THE AGENT ON BEHALF OF THE LENDERS TO EXERCISE ANY OF ITS RIGHTS,
POWERS OR PRIVILEGES UNDER THIS GUARANTEE SHALL BE A WAIVER OF SUCH RIGHTS,
POWERS OR PRIVILEGES OR A WAIVER OF ANY DEFAULT, NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY OF THE AGENT’S OR OF ANY LENDERS’ RIGHTS, POWERS OR PRIVILEGES
PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT,
POWER OR PRIVILEGE OR BE CONSTRUED AS A WAIVER OF ANY DEFAULT. EACH GUARANTOR
FURTHER AGREES THAT NO WAIVER OR MODIFICATION OF ANY RIGHTS OF THE LENDERS OR OF
THE AGENT UNDER THIS GUARANTEE SHALL BE EFFECTIVE UNLESS IN WRITING AND SIGNED
BY EACH LENDER AND THE AGENT. EACH GUARANTOR FURTHER AGREES THAT EACH WRITTEN
WAIVER SHALL EXTEND ONLY TO THE SPECIFIC INSTANCE ACTUALLY RECITED IN SUCH
WRITTEN WAIVER AND SHALL NOT IMPAIR THE RIGHTS OF ANY LENDER OR OF THE AGENT IN
ANY OTHER RESPECT.


 


14.           EACH GUARANTOR UNCONDITIONALLY AGREES TO PAY ALL COSTS AND
EXPENSES, INCLUDING ATTORNEY’S FEES, INCURRED BY THE AGENT ON BEHALF OF THE
LENDERS IN ENFORCING THIS GUARANTEE AGAINST ANY GUARANTOR.


 


15.           EACH GUARANTOR AGREES THAT THIS GUARANTEE AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL FOR ALL PURPOSES BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAW OF THE STATE OF
NEW JERSEY WITHOUT GIVING EFFECT TO ITS PRINCIPLES OF CONFLICT OF LAWS.


 


16.           EACH GUARANTOR ACKNOWLEDGES THAT IN ADDITION TO BINDING ITSELF TO
THIS GUARANTEE, AT THE TIME OF EXECUTION OF THIS GUARANTEE THE AGENT OFFERED TO
SUCH GUARANTOR A COPY OF THIS GUARANTEE IN THE FORM IN WHICH IT WAS EXECUTED AND
THAT BY ACKNOWLEDGING THIS FACT SUCH GUARANTOR MAY NOT LATER BE ABLE TO CLAIM
THAT A COPY OF THE GUARANTEE WAS NOT RECEIVED BY IT.

 

4

--------------------------------------------------------------------------------


 


17.           EACH GUARANTOR AGREES THAT THIS GUARANTEE SHALL BE BINDING UPON
EACH GUARANTOR AND ITS SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT NO
GUARANTOR MAY ASSIGN OR TRANSFER ANY OF ITS RIGHTS AND OBLIGATIONS HEREUNDER OR
ANY INTEREST HEREIN. EACH GUARANTOR FURTHER AGREES THAT (I) THIS GUARANTEE IS
FREELY ASSIGNABLE AND TRANSFERABLE BY THE LENDERS IN CONNECTION WITH ANY
ASSIGNMENT OR TRANSFER OF THE GUARANTEED INDEBTEDNESS AND (II) THIS GUARANTEE
SHALL INURE TO THE BENEFIT OF THE LENDERS, AND THEIR SUCCESSORS AND ASSIGNS.


 


18.           EACH GUARANTOR AGREES THAT IF ANY GUARANTOR FAILS TO PERFORM ANY
COVENANT OR AGREEMENT HEREUNDER OR IF THERE OCCURS AND CONTINUES TO EXIST AN
EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT, ALL OR ANY PART OF THE GUARANTEED
INDEBTEDNESS MAY BE DECLARED TO BE FORTHWITH DUE AND PAYABLE AND, IN THE CASE OF
AN EVENT OF DEFAULT DESCRIBED IN SECTION 8.1.14 [INVOLUNTARY PROCEEDINGS] OR
SECTION 8.1.15 [VOLUNTARY PROCEEDINGS] OF THE CREDIT AGREEMENT, THE GUARANTEED
INDEBTEDNESS SHALL BE IMMEDIATELY DUE AND PAYABLE, IN ANY CASE WITHOUT
PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY
EXPRESSLY WAIVED.


 


19.           EACH GUARANTOR AGREES THAT THE ENUMERATION OF THE LENDERS’ RIGHTS
AND REMEDIES SET FORTH IN THIS GUARANTEE IS NOT INTENDED TO BE EXHAUSTIVE AND
THE EXERCISE BY ANY OF THE LENDERS OF ANY RIGHT OR REMEDY SHALL NOT PRECLUDE THE
EXERCISE OF ANY OTHER RIGHTS OR REMEDIES, ALL OF WHICH SHALL BE CUMULATIVE AND
SHALL BE IN ADDITION TO ANY OTHER RIGHT OR REMEDY GIVEN HEREUNDER OR UNDER ANY
OTHER AGREEMENT AMONG THE PARTIES TO THE LOAN DOCUMENTS OR WHICH MAY NOW OR
HEREAFTER EXIST AT LAW OR IN EQUITY OR BY SUIT OR OTHERWISE.


 


20.           EACH GUARANTOR AGREES THAT ALL NOTICES, STATEMENTS, REQUESTS,
DEMANDS AND OTHER COMMUNICATIONS UNDER THIS GUARANTEE SHALL BE GIVEN TO EACH OF
THE GUARANTORS AT THE ADDRESS SET FORTH BELOW THEIR RESPECTIVE NAMES ON THE
SIGNATURE PAGE HEREOF IN THE MANNER PROVIDED IN SECTION 10.6 [NOTICES] OF THE
CREDIT AGREEMENT.


 


21.           (A)           EACH GUARANTOR AGREES THAT THE PROVISIONS OF THIS
GUARANTEE ARE SEVERABLE, AND IN AN ACTION OR PROCEEDING INVOLVING ANY STATE OR
FEDERAL BANKRUPTCY, INSOLVENCY OR OTHER LAW AFFECTING THE RIGHTS OF CREDITORS
GENERALLY:


 


(I)            IF ANY CLAUSE OR PROVISION SHALL BE HELD INVALID OR UNENFORCEABLE
IN WHOLE OR IN PART IN ANY JURISDICTION, THEN SUCH INVALIDITY OR
UNENFORCEABILITY SHALL AFFECT ONLY SUCH CLAUSE OR PROVISION, OR PART THEREOF, IN
SUCH JURISDICTION AND SHALL NOT IN ANY MANNER AFFECT SUCH CLAUSE OR PROVISION IN
ANY OTHER JURISDICTION, OR ANY OTHER CLAUSE OR PROVISION IN THIS GUARANTEE IN
ANY JURISDICTION.


 


(II)           IF THIS GUARANTEE WOULD BE HELD OR DETERMINED TO BE VOID, INVALID
OR UNENFORCEABLE ON ACCOUNT OF THE AMOUNT OF A GUARANTOR’S AGGREGATE LIABILITY
UNDER THIS GUARANTEE, THEN, NOTWITHSTANDING ANY OTHER PROVISION OF THIS
GUARANTEE TO THE CONTRARY, THE AGGREGATE AMOUNT OF SUCH LIABILITY SHALL, WITHOUT
ANY FURTHER ACTION BY THE LENDERS, SUCH GUARANTOR OR ANY OTHER PERSON, BE
AUTOMATICALLY LIMITED AND REDUCED TO THE HIGHEST AMOUNT WHICH IS VALID AND
ENFORCEABLE AS DETERMINED IN SUCH ACTION OR PROCEEDING, WHICH (WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING) MAY BE AN AMOUNT WHICH IS NOT GREATER THAN THE
GREATER OF:


 

(A)          THE FAIR CONSIDERATION ACTUALLY RECEIVED BY SUCH GUARANTOR UNDER
THE TERMS OF AND AS A RESULT OF THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITING
THE

 

5

--------------------------------------------------------------------------------


 

GENERALITY OF THE FOREGOING, AND TO THE EXTENT NOT INCONSISTENT WITH APPLICABLE
FEDERAL AND STATE LAWS AFFECTING THE ENFORCEABILITY OF GUARANTEES, DISTRIBUTIONS
OR ADVANCES MADE TO SUCH GUARANTOR WITH THE PROCEEDS OF ANY CREDIT EXTENDED
UNDER THE LOAN DOCUMENTS IN EXCHANGE FOR ITS GUARANTY OF THE GUARANTEED
INDEBTEDNESS, OR

 

(B)           THE EXCESS OF (1) THE AMOUNT OF THE FAIR SALEABLE VALUE OF THE
ASSETS OF SUCH GUARANTOR AS OF THE DATE OF THIS GUARANTEE AS DETERMINED IN
ACCORDANCE WITH APPLICABLE FEDERAL AND STATE LAWS GOVERNING DETERMINATIONS OF
THE INSOLVENCY OF DEBTORS AS IN EFFECT ON THE DATE THEREOF OVER (2) THE AMOUNT
OF ALL LIABILITIES OF SUCH GUARANTOR AS OF THE DATE OF THIS GUARANTEE, ALSO AS
DETERMINED ON THE BASIS OF APPLICABLE FEDERAL AND STATE LAWS GOVERNING THE
INSOLVENCY OF DEBTORS AS IN EFFECT ON THE DATE THEREOF.

 


(B)           IF THE GUARANTEE BY ANY ONE OR MORE GUARANTORS OF THE GUARANTEED
INDEBTEDNESS IS HELD OR DETERMINED TO BE VOID, INVALID OR UNENFORCEABLE, IN
WHOLE OR IN PART, SUCH HOLDING OR DETERMINATION SHALL NOT IMPAIR OR AFFECT:


 


(I)            THE VALIDITY AND ENFORCEABILITY OF THE GUARANTEE HEREUNDER BY ANY
OTHER GUARANTOR, WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT IN ACCORDANCE
WITH ITS TERMS; OR


 


(II)           THE VALIDITY AND ENFORCEABILITY OF ANY CLAUSE OR PROVISION NOT SO
HELD TO BE VOID, INVALID OR UNENFORCEABLE.


 


22.           EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS GUARANTEE. EACH GUARANTOR (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
EXECUTION AND DELIVERY HEREOF BY EACH GUARANTOR, AND (II) ACKNOWLEDGES THAT THE
ENTERING INTO OF THE CREDIT AGREEMENT BY THE LENDERS HAS BEEN INDUCED BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS SET FORTH IN THIS SECTION.


 


23.           EACH GUARANTOR (I) HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPERIOR COURT OF NEW JERSEY, LAW DIVISION, MIDDLESEX
COUNTY, OR ANY SUCCESSOR TO SAID COURT, AND TO THE NONEXCLUSIVE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY, OR ANY
SUCCESSOR TO SAID COURT (HEREINAFTER REFERRED TO AS THE “NEW JERSEY COURTS”) FOR
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING WHICH RELATES TO THIS GUARANTEE
OR ANY OTHER LOAN DOCUMENT, (II) TO THE EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF THE NEW JERSEY COURTS; THAT SUCH SUIT,
ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM; THAT THE VENUE OF SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER; OR THAT THIS GUARANTEE OR ANY LOAN
DOCUMENT MAY NOT BE ENFORCED IN OR BY THE NEW JERSEY COURTS, (III) HEREBY AGREES
NOT TO SEEK, AND HEREBY WAIVES, ANY COLLATERAL REVIEW BY ANY OTHER COURT, WHICH
MAY BE CALLED UPON TO ENFORCE THE JUDGMENT OF ANY OF THE NEW

 

6

--------------------------------------------------------------------------------


 


JERSEY COURTS, OF THE MERITS OF ANY SUCH SUIT, ACTION OR PROCEEDING OR THE
JURISDICTION OF THE NEW JERSEY COURTS, AND (IV) WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
CERTIFIED OR REGISTERED MAIL ADDRESSED AS PROVIDED IN SECTION 20 HEREOF AND
SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF.
NOTHING HEREIN SHALL LIMIT ANY LENDERS RIGHT TO BRING ANY SUIT, ACTION OR OTHER
PROCEEDING AGAINST ANY GUARANTOR OR ANY OF ANY GUARANTOR’S ASSETS OR TO SERVE
PROCESS ON ANY GUARANTOR BY ANY MEANS AUTHORIZED BY LAW.


 


24.           EACH GUARANTOR WAIVES ALL DEFENSES BASED ON SURETYSHIP NOT
SPECIFICALLY WAIVED.


 

25.           At any time when the Borrower wishes to cause the Lenders to
release a Guarantor from its obligations under this Guarantee (whether directly
or in connection with the designation of a Restricted Subsidiary as a
Non-Restricted Person), the consent of the Lenders shall be required as
described below and shall be subject to the other provisions of this Section 25.

 

(a)           For the release of (i) any Guarantor whose assets are principally
comprised of residential or commercial property which is leased or held for the
purposes of leasing to unaffiliated third parties or (ii) any Guarantor in which
any Loan Party (or Loan Parties in the aggregate) has, at the time of such
release, a Subsidiary Investment less than $1,000,000 or (iii) Corporate Office
Subsidiary incident to it becoming an Non-Restricted Person or (iv) any
Guarantor at the time such Guarantor enters into a newly-formed Joint Venture
with a person which is not an Affiliate of the Loan Parties and transfers all or
a substantial portion of its assets to such Joint Venture provided that such
Guarantor is a Non-Restricted Person (or simultaneously with Borrower’s request
for such release the Borrower has designated such Guarantor as a “Non-Restricted
Person” in compliance with Section 2.11.2 of the Credit Agreement), no consent
of the Lenders shall be required and such request of the Borrower shall be
granted absent an Event of Default or Potential Default, effective on the date
specified by the Borrower which shall not be earlier than five (5) Business Days
after the receipt by the Agent of such request;

 

(b)           For the release of any Guarantor (not described in clause 26(a)(i)
hereof) in which any Loan Party (or Loan Parties in the aggregate) has, at the
time of such release, a Subsidiary Investment greater than or equal to
$1,000,000 and less than $5,000,000 (except Corporate Office Subsidiary, if
otherwise applicable), the consent of Required Lenders shall be required; and

 

(c)           For the release of Hovnanian or any Guarantor (not described in
clause 26(a)(i) hereof) in which any Loan Party (or Loan Parties in the
aggregate) has, at the time of such release, a Subsidiary Investment greater
than or equal to $5,000,000 (except Corporate Office Subsidiary, if otherwise
applicable), the consent of 100% of the Lenders shall be required.

 

(d)           The designation of a Person as a Non-Restricted Person for any
reason shall not itself constitute a release of any Guarantor and any such
release of such Person shall be in accordance with Section 2.11 of the Credit
Agreement.

 

7

--------------------------------------------------------------------------------


 

26.           All of the terms, conditions and provisions of Sections 7.1
[Affirmative Covenants], Section 7.2 [Negative Covenants] and Section 7.3
[Reporting Requirements] of the Credit Agreement are incorporated herein by
reference as if fully set forth herein. Each of the Guarantors, jointly and
severally, without any further act or undertaking or the occurrence of any other
event, covenant and agree that until payment in full of the Loans, Reimbursement
Obligations and Letter of Credit Borrowings and interest thereon, expiration or
termination of all Letters of Credit, satisfaction of all of the Loan Parties’
other Obligations under the Credit Agreement and the satisfaction of the
Guaranteed Indebtedness under this Guarantee and termination of the Commitments,
they shall comply with the affirmative covenants set forth in Section 7.1
[Affirmative Covenants] of the Credit Agreement, comply with the negative
covenants set forth in Section 7.2 [Negative Covenants] of the Credit Agreement
and comply with Section 7.3 [Reporting Requirements] of the Credit Agreement. In
particular, each of the Guarantors shall not own or create directly or
indirectly any Subsidiaries other than (i) any Subsidiary which has joined this
Guarantee as a Guarantor on the Closing Date, (ii) any Subsidiary formed or
acquired after the Closing Date which joins this Guarantee as a Guarantor
pursuant to Section 27 below or (iii) any Non-Restricted Person. To the extent
that the obligations set forth in Section 7.3 [Reporting Requirements] are
obligations which, by their nature, can only be performed and/or satisfied by
the Borrower and/or by Hovnanian, each of the Guarantors shall fully cooperate
with the Borrower and with Hovnanian in their respective efforts to comply with
their respective obligations set forth therein.

 

27.           Any Subsidiary of Hovnanian which is required to join this
Guarantee as a Guarantor pursuant to Section 26 hereof or which is to become a
Restricted Subsidiary shall execute and deliver to the Agent (i) a Guarantor
Joinder pursuant to which it shall join as a Guarantor this Guarantee; and (ii)
at the request of the Agent, documents in the forms described in Section 6.1
[First Loans and Letters of Credit] of the Credit Agreement, modified as
appropriate to relate to such new Guarantor. Such new Guarantor shall deliver
such Guarantor Joinder and any related documents that the Agent may reasonably
request to the Agent after the formation thereof and its designation as a
Restricted Subsidiary, and such Subsidiary shall not be a Restricted Subsidiary
until the delivery and effectiveness of the items required herein.

 

28.           All of the representations and warranties of the Guarantors
contained herein (either directly or indirectly) or made in connection herewith
shall survive the making of Loans and issuance of Letters of Credit and shall
not be waived by the execution and delivery of the Credit Agreement by any other
party, including the Agent and the Lenders, any investigation by the Agent or
the Lenders, the making of Loans, issuance of Letters of Credit, or payment in
full of the Loans. All covenants and agreements of the Guarantors contained in
this Guarantee shall continue in full force and effect from and after the date
hereof so long as the Borrower may borrow or request Letters of Credit under the
Credit Agreement, and until termination of the Commitments and payment in full
of the Loans and expiration or termination of all Letters of Credit.

 

29.           Notwithstanding the other provisions contained herein, at such
time as the Guaranteed Indebtedness shall have been paid in full, this Guarantee
and all obligations of the Agent and each Guarantor hereunder shall terminate,
all without delivery of any instrument or performance of any act by any party.
At the request and sole expense of the Guarantors,

 

8

--------------------------------------------------------------------------------


 

following any such termination, the Agent shall execute and deliver to the
Guarantors such documents as the Guarantors shall reasonably request to evidence
such termination.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor and the Agent, intending to be legally bound,
have executed this Guarantee on the date first above written.

 

 

 

HOVNANIAN ENTERPRISES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Kevin C. Hake

 

 

Title:

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

ARROW PROPERTIES, INC.

 

 

 

 

 

HOVNANIAN DEVELOPMENTS OF FLORIDA,
INC.

 

 

 

 

 

K. HOV INTERNATIONAL, INC.

 

 

 

 

 

K. HOV IP, II, INC.

 

 

 

 

 

K. HOV IP, INC.

 

 

 

 

 

K. HOVNANIAN ACQUISITIONS, INC.

 

 

 

 

 

K. HOVNANIAN AT BERNARDS IV, INC.

 

 

 

 

 

K. HOVNANIAN AT BRANCHBURG III, INC.

 

 

 

 

 

K. HOVNANIAN AT BRIDGEPORT, INC.

 

 

 

 

 

K. HOVNANIAN AT BRIDGEWATER VI, INC.

 

 

 

 

 

K. HOVNANIAN AT BURLINGTON III, INC.

 

 

 

 

 

K. HOVNANIAN AT BURLINGTON, INC.

 

 

 

 

 

K. HOVNANIAN AT CALABRIA, INC.

 

 

 

 

 

K. HOVNANIAN AT CARMEL DEL MAR, INC.

 

 

 

 

 

K. HOVNANIAN AT CASTILE, INC.

 

 

 

 

 

K. HOVNANIAN AT CHAPARRAL, INC.

 

1

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN AT CLARKSTOWN, INC.

 

 

 

 

 

K. HOVNANIAN AT CRESTLINE, INC.

 

 

 

 

 

K. HOVNANIAN AT DOMINGUEZ HILLS, INC.

 

 

 

 

 

K. HOVNANIAN AT EAST WHITELAND I, INC.

 

 

 

 

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP I,
INC.

 

 

 

 

 

K. HOVNANIAN AT HERSHEY’S MILL, INC.

 

 

 

 

 

K. HOVNANIAN AT HACKETTSTOWN, INC.

 

 

 

 

 

K. HOVNANIAN AT HIGHLAND VINEYARDS,
INC.

 

 

 

 

 

K. HOVNANIAN AT HOPEWELL IV, INC.

 

 

 

 

 

K. HOVNANIAN AT HOPEWELL VI, INC.

 

 

 

 

 

K. HOVNANIAN AT HOWELL TOWNSHIP,
INC.

 

 

 

 

 

K. HOVNANIAN AT KINGS GRANT I, INC.

 

 

 

 

 

K. HOVNANIAN AT KLOCKNER FARMS, INC.

 

 

 

 

 

K. HOVNANIAN AT LA TERRAZA, INC.

 

 

 

 

 

K. HOVNANIAN AT LAKEWOOD, INC.

 

 

 

 

 

K. HOVNANIAN AT LOWER SAUCON, INC.

 

 

 

 

 

K. HOVNANIAN AT MAHWAH II, INC.

 

 

 

 

 

K. HOVNANIAN AT MAHWAH V, INC.

 

 

 

 

 

K. HOVNANIAN AT MAHWAH VI, INC.

 

 

 

 

 

K. HOVNANIAN AT MAHWAH VII, INC.

 

 

 

 

 

K. HOVNANIAN AT MANALAPAN, INC.

 

 

 

 

 

K. HOVNANIAN AT MARLBORO II, INC.

 

2

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP
IV, INC.

 

 

 

 

 

K. HOVNANIAN AT METRO DC SOUTH, INC.

 

 

 

 

 

K. HOVNANIAN AT MONTCLAIR NJ, INC.

 

 

 

 

 

K. HOVNANIAN AT MONTGOMERY I, INC.

 

 

 

 

 

K. HOVNANIAN AT MONROE II, INC.

 

 

 

 

 

K. HOVNANIAN AT NORTHERN
WESTCHESTER, INC.

 

 

 

 

 

K. HOVNANIAN AT NORTHLAKE, INC.

 

 

 

 

 

K. HOVNANIAN AT OCEAN TOWNSHIP, INC.

 

 

 

 

 

K. HOVNANIAN AT OCEAN WALK, INC.

 

 

 

 

 

K. HOVNANIAN AT PERKIOMEN I, INC.

 

 

 

 

 

K. HOVNANIAN AT PERKIOMEN II, INC.

 

 

 

 

 

K. HOVNANIAN AT PLAINSBORO III, INC.

 

 

 

 

 

K. HOVNANIAN AT PRINCETON, INC.

 

 

 

 

 

K. HOVNANIAN AT RANCHO CRISTIANITOS,
INC.

 

 

 

 

 

K. HOVNANIAN AT RESERVOIR RIDGE, INC.

 

 

 

 

 

K. HOVNANIAN AT SAN SEVAINE, INC.

 

 

 

 

 

K. HOVNANIAN AT SARATOGA, INC.

 

 

 

 

 

K. HOVNANIAN AT SAWMILL, INC.

 

 

 

 

 

K. HOVNANIAN AT SCOTCH PLAINS II, INC.

 

 

 

 

 

K. HOVNANIAN AT SMITHVILLE, INC.

 

 

 

 

 

K. HOVNANIAN AT SOUTH BRUNSWICK III,
INC.

 

3

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN AT SOUTH BRUNSWICK V,
INC.

 

 

 

 

 

K. HOVNANIAN AT STONE CANYON, INC.

 

 

 

 

 

K. HOVNANIAN AT STONY POINT, INC.

 

 

 

 

 

K. HOVNANIAN AT SYCAMORE, INC.

 

 

 

 

 

K. HOVNANIAN AT TANNERY HILL, INC.

 

 

 

 

 

K. HOVNANIAN AT THE BLUFF, INC.

 

 

 

 

 

K. HOVNANIAN AT THE CEDARS, INC.

 

 

 

 

 

K. HOVNANIAN AT THORNBURY, INC.

 

 

 

 

 

K. HOVNANIAN AT TIERRASANTA, INC.

 

 

 

 

 

K. HOVNANIAN AT TROVATA, INC.

 

 

 

 

 

K. HOVNANIAN AT TUXEDO, INC.

 

 

 

 

 

K. HOVNANIAN AT UNION TOWNSHIP I, INC.

 

 

 

 

 

K. HOVNANIAN AT UPPER FREEHOLD
TOWNSHIP I, INC.

 

 

 

 

 

K. HOVNANIAN AT UPPER MAKEFIELD I,
INC.

 

 

 

 

 

K. HOVNANIAN AT VAIL RANCH, INC.

 

 

 

 

 

K. HOVNANIAN AT WALL TOWNSHIP VI,
INC.

 

 

 

 

 

K. HOVNANIAN AT WALL TOWNSHIP VIII,
INC.

 

 

 

 

 

K. HOVNANIAN AT WASHINGTONVILLE,
INC.

 

 

 

 

 

K. HOVNANIAN AT WAYNE III, INC.

 

 

 

 

 

K. HOVNANIAN AT WAYNE V, INC.

 

 

 

 

 

K. HOVNANIAN AT WILDROSE, INC.

 

4

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN COMPANIES NORTHEAST,
INC.

 

 

 

 

 

K. HOVNANIAN COMPANIES OF
CALIFORNIA, INC.

 

 

 

 

 

K. HOVNANIAN COMPANIES OF
MARYLAND, INC.

 

 

 

 

 

K. HOVNANIAN COMPANIES OF METRO
WASHINGTON, INC.

 

 

 

 

 

K. HOVNANIAN COMPANIES OF NEW YORK,
INC.

 

 

 

 

 

K. HOVNANIAN COMPANIES OF
PENNSYLVANIA, INC.

 

 

 

 

 

K. HOVNANIAN COMPANIES OF SOUTHERN
CALIFORNIA, INC.

 

 

 

 

 

K. HOVNANIAN CONSTRUCTION II, INC.

 

 

 

 

 

K. HOVNANIAN CONSTRUCTION III, INC.

 

 

 

 

 

K. HOVNANIAN CONSTRUCTION
MANAGEMENT, INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF
VIRGINIA, INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF
ARIZONA, INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF
CALIFORNIA, INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF
CONNECTICUT, INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF D.C.,
INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF
DELAWARE, INC.

 

5

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN DEVELOPMENTS OF
GEORGIA, INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF
ILLINOIS, INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF
INDIANA, INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF
MARYLAND, INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF
MICHIGAN, INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF
MINNESOTA, INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NEW
JERSEY II, INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NEW
JERSEY, INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NEW
YORK, INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NORTH
CAROLINA, INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF OHIO,
INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF
PENNSYLVANIA, INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF SOUTH
CAROLINA, INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF TEXAS,
INC.

 

 

 

 

 

K. HOVNANIAN DEVELOPMENTS OF WEST
VIRGINIA, INC.

 

 

 

 

 

K. HOVNANIAN ENTERPRISES, INC.

 

6

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN EQUITIES, INC.

 

 

 

 

 

K. HOVNANIAN FORECAST HOMES, INC.

 

 

 

 

 

K. HOVNANIAN HOMES OF NORTH
CAROLINA, INC.

 

 

 

 

 

K. HOVNANIAN HOMES OF VIRGINIA, INC.

 

 

 

 

 

K. HOVNANIAN INVESTMENT PROPERTIES
OF NEW JERSEY, INC.

 

 

 

 

 

K. HOVNANIAN PA REAL ESTATE, INC.

 

 

 

 

 

K. HOVNANIAN PORT IMPERIAL URBAN
RENEWAL, INC.

 

 

 

 

 

K. HOVNANIAN PROPERTIES OF NEWARK
URBAN RENEWAL CORPORATION, INC.

 

 

 

 

 

K. HOVNANIAN PROPERTIES OF NORTH
BRUNSWICK V, INC.

 

 

 

 

 

K. HOVNANIAN PROPERTIES OF WALL, INC.

 

 

 

 

 

KHC ACQUISITION, INC.

 

 

 

 

 

LANDARAMA, INC.

 

 

 

 

 

M&M AT LONG BRANCH, INC.

 

 

 

 

 

MATZEL & MUMFORD OF DELAWARE, INC.

 

 

 

 

 

MCNJ, INC.

 

 

 

 

 

PINE BROOK COMPANY, INC.

 

 

 

 

 

REFLECTIONS OF YOU INTERIORS, INC.

 

 

 

 

 

SEABROOK ACCUMULATION
CORPORATION

 

 

 

 

 

STONEBROOK HOMES, INC.

 

 

 

 

 

THE MATZEL & MUMFORD ORGANIZATION,
INC.

 

 

 

 

 

WASHINGTON HOMES, INC.

 

7

--------------------------------------------------------------------------------


 

 

 

WESTMINSTER HOMES OF TENNESSEE, INC.

 

 

 

 

 

WESTMINSTER HOMES, INC.

 

 

 

 

 

WH LAND I, INC.

 

 

 

 

 

WH PROPERTIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

On behalf of, and as Senior Vice-President -
Finance and Treasurer of each of the
foregoing corporations

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN HOMES OF D.C., L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of D.C., Inc.,
as the sole member of the foregoing limited
liability company

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
MARYLAND, L.L.C.

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT KING FARM, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT RODERUCK. L.L.C.

 

 

 

 

 

K. HOVNANIAN AT WILLOW BROOK, L.L.C.

 

8

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN COMPANIES OF METRO D.C.
NORTH, L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES AT BAYVIEW, L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES AT CAMP SPRINGS,
L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES AT FOREST RUN,
L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES AT GREENWAY
FARM PARK TOWNS, L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES AT GREENWAY
FARM, L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES AT RENAISSANCE
PLAZA, L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES OF MARYLAND,
L.L.C.

 

 

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT KENT
ISLAND CONDOMINIUMS, L.L.C.

 

 

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT KENT
ISLAND, L.L.C.

 

 

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT ST.
MARGARETS LANDING, L.L.C.

 

 

 

 

 

RIDGEMORE UTILITY, L.L.C.

 

 

 

 

 

WASHINGTON HOMES AT COLUMBIA TOWN
CENTER, L.L.C.

 

 

 

 

 

WESTMINSTER HOMES OF ALABAMA, L.L.C.

 

 

 

 

 

WESTMINSTER HOMES OF MISSISSIPPI,
L.L.C.

 

9

--------------------------------------------------------------------------------


 

 

 

WOODLAND LAKES CONDOS AT BOWIE
NEWTOWN, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of Maryland,
Inc., as the sole member of each of the
foregoing limited liability companies.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

ALFORD, L.L.C.

 

 

 

 

 

DULLES COPPERMINE, L.L.C.

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
VIRGINIA, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT LAKE RIDGE CROSSING,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT LAKE TERRAPIN, L.L.C.

 

 

 

 

 

K. HOVNANIAN COMPANIES OF METRO
WASHINGTON, L.L.C.

 

 

 

 

 

K. HOVNANIAN FOUR SEASONS @ HISTORIC
VIRGINIA, L.L.C.

 

 

 

 

 

K. HOVNANIAN FRANCUSCUS HOMES, L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES AT BANYON COVE,
L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES AT CAMERON
STATION, L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES AT LAUREL
HIGHLANDS, L.L.C.

 

10

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN HOMES AT PAYNE STREET,
L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES AT THE EASTON,
L.L.C.

 

 

 

 

 

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

 

 

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
ASHBURN VILLAGE, L.L.C.

 

 

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT VINT
HILL, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of Virginia,
Inc., as the sole member of each of the
foregoing limited liability companies.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
NEW JERSEY, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT ABERDEEN URBAN
RENEWAL, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT BARNEGAT I, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT BARNEGAT II, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT BARNEGAT III, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT BERKELEY, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT BERNARDS V, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT BLUE HERON PINES,
L.L.C.

 

11

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN AT BRIDGEWATER I, L.L.C

 

 

 

 

 

K. HOVNANIAN AT CAMDEN I, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT CEDAR GROVE IV, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT CHESTER I, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT CHESTERFIELD II, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT CLIFTON II, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT CLIFTON, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT CRANBURY, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT CURRIES WOODS, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT DENVILLE, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT DEPTFORD TOWNSHIP,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT DOVER, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT EDGEWATER II, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT EDGEWATER, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT EGG HARBOR
TOWNSHIP, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP
II, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT FIFTH AVENUE, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT FLORENCE I, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT FLORENCE II, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT FOREST MEADOWS,
L.L.C.

 

12

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN AT FRANKLIN, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT GUTTENBERG, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT HACKETTSTOWN
II, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT HAMBURG
CONTRACTORS, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT HAMBURG, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT HAWTHORNE, L.L.C

 

 

 

 

 

K. HOVNANIAN AT HAZLET, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT JACKSON I, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT JACKSON, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT JERSEY CITY IV, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT JERSEY CITY V URBAN
RENEWAL COMPANY, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT LAFAYETTE ESTATES,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT LAWRENCE V, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT LINWOOD, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR
TOWNSHIP II, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR
CONTRACTORS, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT LONG BRANCH I, L.L.C.

 

13

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN AT MANALAPAN III, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MANSFIELD I, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MANSFIELD II, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MANSFIELD III, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MAPLE AVENUE I, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MAPLE AVENUE, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP
IX, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP
V, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP
VIII, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MARLBORO VI, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MARLBORO VII, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MENDHAM TOWNSHIP,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MIDDLE TOWNSHIP,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MIDDLETOWN II, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MIDDLETOWN, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MILLVILLE I, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MILLVILLE II, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MILLVILLE III, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MONROE III, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MONROE IV, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MONROE NJ, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MONTVALE, L.L.C.

 

14

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN AT MT. OLIVE TOWNSHIP,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT NEW BRUNSWICK
URBAN RENEWAL, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT NORTH BERGEN, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT NORTH BRUNSWICK VI,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT NORTH CALDWELL II,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT NORTH CALDWELL,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT NORTH HALEDON, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT NORTH WILDWOOD,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT NORTHFIELD, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT PARAMUS, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT PARSIPPANY-TROY
HILLS, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT PITTSGROVE, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT PRINCETON LANDING,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT PRINCETON NJ, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT RANDOLPH I, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT READINGTON II, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT RED BANK, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT RIDGEMONT, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT SAYREVILLE, L.L.C.

 

15

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN AT SCOTCH PLAINS, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT SMITHVILLE III, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT SOMERS POINT, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT SOUTH BRUNSWICK,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT SPARTA, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT SPRINCO, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT SPRINGFIELD, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT TEANECK, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT THE MONARCH, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT TRENTON, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT TRENTON URBAN
RENEWAL, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT UNION TOWNSHIP II,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT UPPER FREEHOLD
TOWNSHIP II, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT UPPER FREEHOLD
TOWNSHIP III, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT VINELAND, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT WANAQUE, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT WARREN TOWNSHIP,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT WASHINGTON, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT WAYNE IX, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT WAYNE VIII, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT WEST FRONT STREET,
L.L.C.

 

16

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN AT WEST MILFORD, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT WEST WINDSOR, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT WILDWOOD BAYSIDE,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT WOODHILL ESTATES,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT WOOLWICH I, L.L.C.

 

 

 

 

 

K. HOVNANIAN CENTRAL ACQUISITIONS,
L.L.C.

 

 

 

 

 

K. HOVNANIAN CLASSICS, L.L.C.

 

 

 

 

 

K. HOVNANIAN CLASSICS CIP, L.L.C.

 

 

 

 

 

K. HOVNANIAN INVESTMENTS, L.L.C.

 

 

 

 

 

K. HOVNANIAN NORTH CENTRAL
ACQUISITIONS, L.L.C.

 

 

 

 

 

K. HOVNANIAN NORTH JERSEY
ACQUISITIONS, L.L.C.

 

 

 

 

 

K. HOVNANIAN NORTHEAST SERVICES,
L.L.C.

 

 

 

 

 

K. HOVNANIAN SHORE ACQUISITIONS,
L.L.C.

 

 

 

 

 

K. HOVNANIAN SOUTHERN NEW JERSEY,
L.LC.

 

 

 

 

 

K. HOVNANIAN SOUTH JERSEY
ACQUISITIONS, L.L.C.

 

 

 

 

 

K. HOVNANIAN T&C INVESTMENT, L.L.C.

 

 

 

 

 

K. HOVNANIAN’S PRIVATE HOME
PORTFOLIO, L.L.C.

 

 

 

 

 

NORTHEAST BUILDING PRODUCTS &
CONTRACTOR SERVICES, L.L.C.

 

17

--------------------------------------------------------------------------------


 

 

 

TERRAPIN REALTY, L.L.C.

 

 

 

 

 

KHIP, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the

 

 

sole member of each of the foregoing limited
liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New
Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President —
Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New
Jersey II, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President —
Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
CALIFORNIA, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT 3 CHAPMAN, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT EVERGREEN, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT 4S, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT ACQUA VISTA, L.L.C.

 

18

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN AT ALISO, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT ARBOR HEIGHTS, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT AVENUE ONE, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT BELLA LAGO, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT BRIDLEWOOD, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT CAPISTRANO, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT CARMEL VILLAGE, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT CIELO, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT ROSEMARY LANTANA,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT CORTEZ HILL, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT EASTLAKE, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT ENCINITAS RANCH,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT EVERGREEN, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT GASLAMP SQUARE,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT HIGHWATER, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT LA COSTA, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT LA COSTA GREENS,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT LA HABRA KNOLLS,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT LAKE HILLS, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT LITTLE TOKYO, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MENIFEE, L.L.C.

 

19

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN AT MOCKINGBIRD CANYON,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MOSAIC, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT OLDE ORCHARD, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT PACIFIC BLUFFS, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT PACIFICA SAN JUAN,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT PARK LANE, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT PIAZZA D’ORO, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT PRADO, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT RANCHO SANTA
MARGARITA, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT RIVERBEND, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT ROSEMARY LATANA,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT ROWLAND HEIGHTS,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT SAGE, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT SKYE ISLE, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT SUNSETS, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT THE CROSBY, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT THE GABLES, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT THE PRESERVE, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT THOMPSON RANCH,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT TOWNGATE, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT TRAIL RIDGE, L.L.C.

 

20

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN AT WINCHESTER, L.L.C.

 

 

 

 

 

K. HOVNANIAN INTERNATIONAL, L.L.C.

 

 

 

 

 

K. HOVNANIAN T&C MANAGEMENT CO.,
L.L.C.

 

 

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
BAKERSFIELD, L.L.C.

 

 

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
HEMET, L.L.C.

 

 

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
MENIFEE VALLEY, L.L.C.

 

 

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT PALM
SPRINGS, L.L.C.

 

 

 

 

 

K. HOVNANIAN’S FOUR SEASONS, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of California,
Inc., as the sole member of each of the
foregoing limited liability companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

21

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN HOLDINGS NJ, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member of the foregoing limited
liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey
II, Inc., as member of the foregoing limited
liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN AT LOWER MACUNGIE
TOWNSHIP I, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT LOWER MACUNGIE
TOWNSHIP II, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT LOWER MAKEFIELD
TOWNSHIP I, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT LOWER MORELAND I,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT LOWER MORELAND II,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT NORTHAMPTON.
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT RAPHO, L.L.C.

 

22

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN AT UPPER UWCHLAN II,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT WEST BRADFORD, L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES OF PENNSYLVANIA,
L.L.C.

 

 

 

 

 

K. HOVNANIAN PENNSYLVANIA
ACQUISITIONS, L.L.C.

 

 

 

 

 

RIDGEMORE UTILITY ASSOCIATES OF
PENNSYLVANIA, L.L.C.

 

 

 

 

 

K. HOVNANIAN SUMMIT HOMES OF
PENNSYLVANIA, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Companies of Pennsylvania,
Inc., as the sole member of each of the
foregoing limited liability companies.

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
FLORIDA, L.L.C.

 

 

 

 

 

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

 

 

 

 

 

K. HOVNANIAN FCS, L.L.C.

 

 

 

 

 

K. HOVNANIAN FIRST HOMES, L.L.C.

 

 

 

 

 

K. HOVNANIAN STANDING ENTITY, L.L.C.

 

 

 

 

 

K. HOVNANIAN T&C HOMES AT FLORIDA,
L.L.C.

 

23

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN WINDWARD HOMES, L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES OF MARYLAND,
L.L.C.

 

 

 

 

 

By:

Hovnanian Developments of Florida, Inc., as
the sole member of each of the foregoing
limited liability companies.

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN COMPANIES, LLC

 

 

 

 

 

By:

K. Hovnanian Enterprises, Inc., as member
of the foregoing limited liability company.

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

AND

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey
II, Inc., as member of the foregoing limited
liability company.

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

24

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN EASTERN PENNSYLVANIA,
L.L.C.

 

 

 

 

 

By:

K. Hovnanian at Perkiomen II, Inc., as the
sole member of the foregoing limited
liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN FOUR SEASONS AT GOLD
HILL, L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES OF SOUTH
CAROLINA, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of South
Carolina, Inc., as the sole member of
each of the foregoing limited liability companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN GREAT WESTERN BUILDING
COMPANY, L.L.C.

 

25

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN GREAT WESTERN HOMES,
L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of Arizona,
Inc., as the sole member of each of the
foregoing limited liability companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN AT HIGHLAND SHORES,
L.L.C.

 

 

 

 

 

K. HOVNANIAN AT RIDGESTONE, L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES OF MINNESOTA,
L.L.C.

 

 

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT RUSH
CREEK, L.L.C.

 

 

 

 

 

K. HOVNANIAN T&C HOMES OF
MINNESOTA, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of Minnesota,
Inc., as the sole member of each of the
foregoing limited liability companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

26

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN OHIO REALTY, L.L.C.

 

 

 

 

 

K. HOVNANIAN SUMMIT HOMES, L.L.C.

 

 

 

 

 

MIDWEST BUILDING PRODUCTS &
CONTRACTOR SERVICES, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of Ohio, Inc.,
as the sole member of each of the foregoing
limited liability companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN HOMES OF WEST VIRGINIA,
L.L.C.

 

 

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
HUNTFIELD, L.L.C.

 

 

 

 

 

K. HOVNANIAN SUMMIT HOMES OF WEST
VIRGINIA, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of West
Virginia, Inc., as the sole member of each of
the foregoing limited liability companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

27

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN SUMMIT HOMES OF
MICHIGAN, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of Michigan,
Inc., as the sole member of the foregoing
limited liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

KINGS COURT AT MONTGOMERY, L.L.C.

 

 

 

 

 

M&M AT CHESTERFIELD, L.L.C.

 

 

 

 

 

M&M AT APPLE RIDGE, L.L.C.

 

 

 

 

 

M&M AT BROOKHILL, L.L.C.

 

 

 

 

 

M&M AT EAST MILL, L.L.C.

 

 

 

 

 

M&M AT HERITAGE WOODS, L.L.C.

 

 

 

 

 

M&M AT MORRISTOWN, L.L.C.

 

 

 

 

 

M&M AT SHERIDAN, L.L.C.

 

 

 

 

 

M&M AT SPARTA, L.L.C.

 

 

 

 

 

M&M AT SPINNAKER POINTE, L.L.C.

 

 

 

 

 

M&M AT SPRUCE HOLLOW, L.L.C.

 

 

 

 

 

M&M AT SPRUCE MEADOWS, L.L.C.

 

 

 

 

 

M&M AT SPRUCE RUN, L.L.C.

 

 

 

 

 

M&M AT THE HIGHLANDS, L.L.C.

 

28

--------------------------------------------------------------------------------


 

 

 

MATZEL & MUMFORD AT CRANBURY
KNOLL, L.L.C.

 

 

 

 

 

MATZEL & MUMFORD AT EGG HARBOR,
L.L.C.

 

 

 

 

 

MATZEL & MUMFORD AT FREEHOLD, L.L.C.

 

 

 

 

 

MATZEL & MUMFORD AT HERITAGE
LANDING, L.L.C.

 

 

 

 

 

MATZEL & MUMFORD AT MONTGOMERY,
L.L.C.

 

 

 

 

 

MATZEL & MUMFORD AT PHILLIPSBURG,
L.L.C.

 

 

 

 

 

MATZEL & MUMFORD AT SOUTH
BRUNSWICK, L.L.C.

 

 

 

 

 

MATZEL & MUMFORD AT WOODLAND
CREST, L.L.C.

 

 

 

 

 

THE LANDINGS AT SPINNAKER POINTE,
L.L.C.

 

 

 

 

 

MATZEL & MUMFORD OF DELAWARE, L,L.C.

 

 

 

 

 

By:

The Matzel & Mumford Organization, Inc.,
as the sole member of each of the foregoing
limited liability companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

29

--------------------------------------------------------------------------------


 

 

 

M&M AT EAST RUTHERFORD, L.L.C.

 

 

 

 

 

M&M AT KENSINGTON WOODS, L.L.C.

 

 

 

 

 

M&M AT ROBERT MORRIS, L.L.C.

 

 

 

 

 

M&M AT TAMARACK HOLLOW, L.L.C.

 

 

 

 

 

M&M AT THE CHATEAU, L.LC.

 

 

 

 

 

M&M AT WEST ORANGE, L.L.C.

 

 

 

 

 

M&M AT WESTPORT, L.L.C.

 

 

 

 

 

M&M AT WHEATENA URBAN RENEWAL,
L.L.C.

 

 

 

 

 

MATZEL & MUMFORD AT SOUTH BOUND
BROOK URBAN RENEWAL, L.L.C.

 

 

 

 

 

MMIP, L.L.C.

 

 

 

 

 

By:

M&M Investments, L.P., as the sole member
of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN HOMES AT FAIRWOOD,
L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES AT JONES STATION
1, L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES AT JONES STATION
2, L.L.C.

 

30

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN HOMES AT MAXWELL
PLACE. L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES AT PRIMERA, L.L.C.

 

 

 

 

 

PADDOCKS, L.L.C.

 

 

 

 

 

PINE AYR, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Homes of Maryland, L.L.C.,
as the sole member of each of the foregoing
limited liability companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
TEXAS, L.L.C.

 

 

 

 

 

By:

Goodman Family of Builders, L.P., as the
sole member of the foregoing limited
liability company.

 

 

 

 

 

 

By:

K. Hovnanian Developments of
Florida, as general partner of the
foregoing limited partnership.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President —
Finance and Treasurer

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

31

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN AT NEW WINDSOR, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT YONKERS I, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT YONKERS II, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT YONKERS III, L.L.C.

 

 

 

 

 

By:

K. Hovnanian at Northern Westchester, Inc.,
as the sole member of each of the foregoing
limited liability companies.

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
CHARLOTTESVILLE, L.L.C.

 

 

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
DULLES DISCOVERY CONDOMINIUM, L.L.C.

 

 

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
DULLES DISCOVERY, L.L.C.

 

 

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT NEW
KENT, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of Virginia,
Inc., as the sole member of each of the
foregoing limited liability companies.

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

32

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN DELAWARE ACQUISITIONS,
L.L.C.

 

 

 

 

 

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of Delaware,
Inc., as the sole member of the foregoing
limited liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

K. HOVNANIAN AT MENIFEE VALLEY
CONDOMINIUMS, L.L.C.

 

 

 

 

 

By:

K. Hovnanian’s Four Seasons At Menifee
Valley, L.L.C.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

33

--------------------------------------------------------------------------------


 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
NORTH CAROLINA, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of North
Carolina, Inc., as the sole member of the
foregoing limited liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

K. HOVNANIAN HOMES OF INDIANA, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of Indiana,
Inc., as the sole member of the foregoing
limited liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

34

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN CONNECTICUT
ACQUISITIONS, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of
Connecticut, Inc., as the sole member of the
foregoing limited liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

K. HOVNANIAN VENTURE I, L.L.C.

 

 

 

 

 

By:

K. Hovnanian at Raritan I, Inc., as the sole
member of the foregoing limited liability
company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

35

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN T&C HOMES AT ILLINOIS,
L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of Illinois,
Inc., as the sole member of the foregoing
limited liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
GEORGIA, L.L.C

 

 

 

 

 

HOVNANIAN CRAFTBUILT HOMES OF
GEORGIA, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of Georgia,
Inc., as the sole member of each of the
foregoing limited liability companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

36

--------------------------------------------------------------------------------


 

 

 

HLIG INVESTMENT I, L.L.C.

 

 

 

 

 

By:

MSHOV Holding Company, L.L.C., as sole
member of the foregoing limited liability
company.

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the

 

 

sole member of the foregoing limited liability
company.

 

 

 

 

 

 

By:

K. Hovnanian Developments of New
Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President —
Finance and Treasurer

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New
Jersey II, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President —
Finance and Treasurer

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

37

--------------------------------------------------------------------------------


 

 

 

GOODMAN FAMILY OF BUILDERS, L.P.

 

 

 

 

 

By:

K. Hovnanian Developments of Florida, Inc.
as general partner of the foregoing limited
partnership.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

By:

K. Hovnanian Developments of Texas, Inc.
as general partner of the foregoing limited
partnership.

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

38

--------------------------------------------------------------------------------


 

 

 

K. HOVNANIAN OF HOUSTON II, L.P.

 

 

 

 

 

K. HOVNANIAN OF HOUSTON, L.P.

 

 

 

 

 

By:

K. Hovnanian Developments of California,
Inc., as general partner of each of the
foregoing limited partnerships.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of Texas, Inc.
as limited partner of the foregoing limited
partnership

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

39

--------------------------------------------------------------------------------


 

 

 

M&M INVESTMENTS, L.P.

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as
general partner of the foregoing limited
partnership.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

Address for Notices for each of the foregoing
Guarantors:

 

 

 

 

 

c/o K. Hovnanian Enterprises, Inc.

 

 

110 West Front St., P.O. Box 500

 

 

Red Bank, NJ 07701

 

 

Attention: Kevin C. Hake

 

 

Telephone: (732) 747-7800

 

 

Telecopy: (732) 747-6835

 

40

--------------------------------------------------------------------------------


 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

41

--------------------------------------------------------------------------------


 

EXHIBIT 1.1.(G)(2)

 

FORM OF
JOINDER AND ASSUMPTION AGREEMENT

 

 

This JOINDER AND ASSUMPTION AGREEMENT is made                     by
                                                                 , a
                                                        (the “New Guarantor”).

 

BACKGROUND

 

Reference is made to (i) the Sixth Amended and Restated Credit Agreement dated
May 31, 2006 as the same has been made and may be modified, supplemented or
amended, including on the date hereof, (the “Agreement”) among K. HOVNANIAN
ENTERPRISES, INC. (the “Borrower”), HOVNANIAN ENTERPRISES, INC., as a Guarantor,
the Lenders now or hereafter party thereto and PNC BANK, NATIONAL ASSOCIATION,
as administrative agent for itself and the other Lenders under the Credit
Agreement (the “Agent”), (ii) the Guaranty Agreement of each of the Guarantors
issued to Lenders and Agent, as the same may be modified, supplemented or
amended, and (iii) the other Loan Documents referred to in the Agreement, as the
same may be modified, supplemented or amended. Capitalized terms defined in the
Agreement are used herein as defined therein.

 

In consideration of the New Guarantor becoming a Guarantor entitled to receive
loans or advances from Borrower under the terms of the Agreement and in
consideration of the value of the synergistic benefits received by New Guarantor
as a result of becoming affiliated with Borrower and the Guarantors, the New
Guarantor hereby agrees that effective as of the date hereof it hereby is, and
shall be deemed to be, a Guarantor under the Agreement, the Guaranty Agreement
and each of the other Loan Documents to which the Guarantors are a party and
agrees that from the date hereof and so long as the Commitment of any Lender
shall remain outstanding and until the payment in full of the Loans and the
Notes and the performance of all other obligations of Borrower under the Loan
Documents, New Guarantor has assumed the obligations of a Guarantor under, and
New Guarantor shall perform, comply with and be subject to and bound by, jointly
and severally, each of the terms, provisions and waivers of the Agreement, the
Guaranty Agreement and each of the other Loan Documents which are stated to
apply to or are made by a Guarantor. Without limiting the generality of the
foregoing, the New Guarantor hereby represents and warrants that (i) each of the
representations and warranties set forth in Section 5 of the Agreement is true
and correct as to New Guarantor on and as of the date hereof as if made on and
as of the date hereof by New Guarantor and (ii) New Guarantor has heretofore
received a true and correct copy of the Agreement, the Guaranty Agreement and
each of the other Loan Documents (including any modifications thereof or
supplements or waivers thereto) as in effect on the date hereof.

 

--------------------------------------------------------------------------------


 

New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders and
the Agent the Agreement, the Guaranty Agreement and each of the other Loan
Documents given by the Guarantors to Agent and any of the Lenders.

 

In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary or proper in the opinion of Agent to carry out
more effectively the provisions and purposes of this Joinder and Assumption
Agreement.

 

IN WITNESS WHEREOF, the New Guarantor has duly executed this Joinder and
Assumption Agreement and delivered the same to the Agent for the benefit of the
Lenders, as of the date and year first above written.

 

 

 

[NAME OF NEW GUARANTOR]

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

Acknowledged and accepted:

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 1.1 (R)

 

FORM OF
[AMENDED AND RESTATED] REVOLVING CREDIT NOTE

 

 

 

 

Pittsburgh, Pennsylvania

$                       

 

May 31, 2006

 

 

FOR VALUE RECEIVED, the undersigned, K. HOVNANIAN ENTERPRISES, INC., a
California corporation (herein called the “Borrower”), hereby promises to pay to
the order of                                            (the “Lender”) the
lesser of (i) the principal sum of
                                                         U.S. Dollars
(U.S. $                                ), and (ii) the aggregate unpaid
principal balance of all Revolving Credit Loans made by the Lender to the
Borrower pursuant to Section 2.1 of the Sixth Amended and Restated Credit
Agreement dated May 31, 2006 among the Borrower, Hovnanian Enterprises, Inc., as
a Guarantor, the Lenders now or hereafter party thereto, PNC Bank, National
Association, as administrative agent for the Lenders (the “Agent”) and the
Lender (the “Credit Agreement”), payable on the Expiration Date.

 

The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrower pursuant to Section 3.1 of, or as otherwise provided
in, the Credit Agreement.

 

To the extent permitted by Law, upon the occurrence of an Event of Default under
Sections 8.1.1, 8.1.10, 8.1.14 and/or 8.1.15 of the Credit Agreement, or the
Obligations are accelerated under the Credit Agreement, and until such time such
Event of Default shall have been cured or waived, the Borrower shall pay
interest on all past due principal and all past due accrued interest thereon and
fees and expenses and each other past due Obligation at a rate per annum equal
to the sum of the rate of interest applicable under the Base Rate Option plus an
additional three hundred basis points (3.0% per annum) from the time such
Obligation becomes due and payable and until it is paid in full (the “Default
Rate”).

 

Interest on this Revolving Credit Note will be payable as provided in the Credit
Agreement.

 

If any payment or action to be made or taken hereunder shall be stated to be or
become due on a day which is not a Business Day, such payment or action shall be
made or taken on the next following Business Day (or the prior Business Day in
respect of certain Revolving Credit Loans to which the LIBO-Rate Option applies)
and such extension of time shall be included in computing interest or fees, if
any, in connection with such payment or action.

 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the Principal Office of the Agent, in lawful money of the United
States of America in immediately available funds.

 

1

--------------------------------------------------------------------------------


 

This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, conditions, security interests or
liens contained or granted therein. The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayment, in certain circumstances, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified.

 

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.

 

Except as otherwise provided in the Credit Agreement, the Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.

 

This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Lender, the Agent and their
successors and assigns. All references herein to the “Borrower”, the “Lender”
and the “Agent” shall be deemed to apply to the Borrower, the Lender and the
Agent, respectively, and their respective successors and assigns.

 

[This Note replaces and supersedes the Amended and Restated Revolving Credit
Note dated June 14, 2005, in the principal amount of $                       ,
(the “Prior Note”). To the extent that the principal balance of this Note
includes the Borrower’s indebtedness hitherto evidenced by the Prior Note, this
Note (i) merely re-evidences the indebtedness hitherto evidenced by the Prior
Note, (ii) is given as substitution for, and not as payment of, the Prior Note,
and (iii) is in no way intended to constitute a novation of the Prior Note.
Maker hereby agrees that this Note shall in all respects take the place of and
include the principal amount of the Prior Note.]

 

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New Jersey without giving effect to its conflicts of law
principles.

 

2

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 1 OF 1 TO REVOLVING CREDIT NOTE]

 

 

IN WITNESS WHEREOF, the undersigned has executed this Note by its duly
authorized officers.

 

 

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(S)

 

FORM OF

SWING LOAN NOTE

 

$                      

 

East Brunswick, New Jersey

 

 

May 31, 2006

 

 

FOR VALUE RECEIVED, the undersigned, K. HOVNANIAN ENTERPRISES, INC., a
California corporation (herein called the “Borrower”), hereby promises to pay to
the order of PNC BANK, NATIONAL ASSOCIATION (the “Lender”), the lesser of (i)
the principal sum of Thirty Million U.S. Dollars (U.S. $30,000,000) and (ii) the
aggregate unpaid principal amount of all “Swing Loans” made by the Lender to the
Borrower pursuant to the Sixth Amended and Restated Credit Agreement dated May
31, 2006, among the Borrower, Hovnanian Enterprises, Inc., as Guarantor, the
Lenders now or hereafter party thereto and PNC Bank, National Association, as
administrative agent (the “Agent”) (as amended, the “Credit Agreement”), payable
on the Expiration Date. The Borrower shall pay interest on the unpaid principal
balance hereof from time to time outstanding from the date hereof at the rate
provided in the Credit Agreement.

 

Interest hereon will be payable at the times specified in the Credit Agreement.

 

If any payment of principal or interest on this Note shall be requested or is
payable on a day which is not a Business Day, such payment shall be made on the
next succeeding Business Day and such extension of time shall in such case be
included in computing interest in connection with payment.

 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the Principal Office of the Agent in lawful money of the United
States of America in immediately available funds.

 

This Note is the Swing Loan Note and is subject to the provisions of, and is
entitled to the security provided for in and the other benefits of the Credit
Agreement and the other Loan Documents.

 

Except as otherwise provided in the Credit Agreement, the Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.

 

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings assigned to such terms in the Credit Agreement.

 

This Note shall bind the Borrower and its respective successors and assigns, and
the benefits hereof shall inure to the benefit of the Agent, the Lenders and
their successors and

 

--------------------------------------------------------------------------------


 

assigns. All references herein to the “Borrower,” the “Agent” and the “Lenders”
shall be deemed to apply to the Borrower, the Agent and the Lenders,
respectively, and their respective successors and assigns.

 

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the substantive law
of the State of New Jersey without giving effect to the principles of conflict
of laws.

 

2

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 1 0F 1 TO SWING LOAN NOTE]

 

IN WITNESS WHEREOF, the undersigned has executed this Note by its duly
authorized officers.

 

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

 

EXHIBIT 2.4.1

 

FORM OF
LOAN REQUEST

 

 

TO:         PNC BANK, NATIONAL ASSOCIATION, as agent
Telephone No.: 732-220-3566
Telecopier No.: 732-220-3744
Attention: Mr. Douglas G. Paul

 

FROM:   K. HOVNANIAN ENTERPRISES, INC.

 

RE:          Sixth Amended and Restated Credit Agreement (the “Credit
Agreement”) dated May 31, 2006 by and between K. HOVNANIAN ENTERPRISES, INC.
(the “Company”), HOVNANIAN ENTERPRISES, INC., as a Guarantor, the Lenders from
time to time parties thereto, and PNC BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (the “Agent”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit
Agreement.

 


A.            PURSUANT TO SECTION 2.4 OF THE CREDIT AGREEMENT THE UNDERSIGNED
HEREBY MAKES THE FOLLOWING LOAN REQUEST:

 

 

1.

Aggregate Principal Amount of Loan [amount shall be in integral multiples of
$500,000 and not be less than $2,500,000 for each Borrowing Tranche to which the
LIBO-Rate Option applies and amount shall be in integral multiples of $100,000
and not be less than $500,000 for each Borrowing Tranche to which to the Base
Rate Option applies]

 

U.S. $

 

 

 

 

 

 

2.

Proposed Borrowing Date: [must be at least 3 Business Days after receipt by
11:00 a.m. by Agent of this Loan Request with respect to Loans to which the
LIBO-Rate Option applies and no earlier than the same day with respect to Loans
to which the Base Rate Option applies]

 

 

 

 

 

 

 

 

3.

Place of Payment:

 

 

 

 

 

 

 

 

4.

Length of Interest Period
(if LIBO-Rate Option elected):
[must be: one, two, three or six months]

 

 

 

--------------------------------------------------------------------------------


 


B.            BORROWER ELECTS THAT INTEREST ON THE LOAN REQUESTED HEREBY SHALL
BE BASED ON THE LIBO-RATE OPTION/BASE RATE OPTION (CIRCLE ONE) AND SHALL BE
CALCULATED IN ACCORDANCE WITH SECTION 3 OF THE CREDIT AGREEMENT.


 


C.            AS OF THE DATE HEREOF AND THE DATE OF MAKING OF THE LOAN:  THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5 OF THE CREDIT AGREEMENT
ARE AND WILL BE TRUE IN ALL MATERIAL RESPECTS (EXCEPT REPRESENTATIONS AND
WARRANTIES THAT EXPRESSLY RELATE SOLELY TO AN EARLIER DATE OR TIME, WHICH
REPRESENTATIONS AND WARRANTIES WERE TRUE IN ALL MATERIAL RESPECTS ON AND AS OF
THE SPECIFIC DATE REFERRED TO THEREIN); AND NO EVENT OF DEFAULT OR POTENTIAL
DEFAULT HAS OCCURRED AND IS CONTINUING OR SHALL EXIST. THE UNDERSIGNED CERTIFIES
TO THE ACCURACY OF THE FOREGOING.


 

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 1 OF 1 TO LOAN REQUEST]

 

 

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

Date:

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.4.2

 

FORM OF
SWING LOAN REQUEST

 

 

TO:

 

PNC BANK, NATIONAL ASSOCIATION

 

 

Telephone No.: 732-220-3566

 

 

Telecopier No.: 732-220-3744

 

 

Attention: Mr. Douglas G. Paul

 

 

 

FROM:

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

 

RE:

 

Sixth Amended and Restated Credit Agreement (the “Credit Agreement”) dated May
31, 2006 by and among K. HOVNANIAN ENTERPRISES, INC. (the “Borrower”), HOVNANIAN
ENTERPRISES, INC., as a Guarantor, the Lenders now or hereafter party thereto,
and PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for
the Lenders (the “Agent”), as amended, restated, supplemented or modified from
time to time.

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

 

Pursuant to Section 2.4.2 of the Credit Agreement, the undersigned hereby makes
the following Swing Loan Request:

 

1.

 

Aggregate Principal Amount of Swing Loans: [amount shall not be less than
$100,000]

 



US$

 

 

 

 

 

2.

 

Proposed Borrowing Date: [this Swing Loan Request must be delivered to PNC Bank
not later than 2:00 p.m. Eastern time on the proposed Borrowing Date]

 

 

 

3.         As of the date hereof and the date of making of the Swing Loan
requested hereby: the representations and warranties of the Loan Parties
contained in Section 5 of the Credit Agreement and in the other Loan Documents
are and will be true in all material respects (except representations and
warranties that expressly relate solely to an earlier date or time, which
representations and warranties were true in all material respects on and as of
the specific dates or times referred to therein); and no Event of Default or
Potential Default has occurred and is continuing or shall exist.

 

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 1 OF 1 TO SWING LOAN REQUEST]

 

The undersigned hereby certifies the accuracy of the foregoing.

 

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.12.1-1

 

FORM OF

REVOLVING CREDIT COMMITMENT INCREASE AGREEMENT

 

 

This Revolving Credit Commitment Increase Agreement (the “Acknowledgement”) is
made                                                   by
                                    , a
                                             
                                        (the “Increasing Lender”).

 

Background

 

Reference is made to the Sixth Amended and Restated Credit Agreement dated as of
May 31, 2006 (the “Agreement”) by and among K HOVNANIAN ENTERPRISES, INC. (the
“Borrower”), HOVNANIAN ENTERPRISES, INC. as Guarantor, the Lenders now or
hereafter party thereto, and PNC BANK, NATIONAL ASSOCIATION, as administrative
agent for itself and the other Lenders under the Credit Agreement (the “Agent”).
Capitalized terms defined in the Agreement are used herein as defined therein.

 

Agreement

 

The Increasing Lender, and each of the other parties hereto agree that, except
as set forth below, effective as of the date hereof it shall increase its
commitment by $                       so that its total commitment shall be
$                       . The Increasing Lender hereby acknowledges that it has
heretofore received a new Note in the amount of the commitment as increased as
set forth above.

 

Reference is made to Section 2.12.1 [Increase in Commitments] of the Agreement.
Schedule 1.1(B) hereto sets forth the Commitments of the Increasing Lender and
each of the other Lenders after giving effect to the increase on the date
hereof. Schedule 1.1(B) to the Agreement is being amended and restated effective
on the date hereof to read as set forth on Schedule 1.1(B) hereto. Schedule 1
hereto lists as of the date hereof the amount of Loans under each outstanding
Borrowing Tranche. Notwithstanding the foregoing (a) on the date hereof the
Borrower shall repay all outstanding Loans to which either of the Base Rate
Option or the LIBO-Rate Option applies and simultaneously reborrow a like amount
of Loans under each such Interest Rate Option from the Lenders (including the
Increasing Lender) according to the Ratable Shares set forth on attached
Schedule 1.1(B) and shall be subject to breakage fees and other indemnities
provided in Section 4.6.2.

 

IN WITNESS WHEREOF, the Increasing Lender has duly executed and delivered this
Joinder as of the date and year first above written.

 

--------------------------------------------------------------------------------


 

 

 

[INCREASING LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

 

 

 

 

 

 

By:

(SEAL)

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AGENT AND LENDERS:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS

 

Attached Schedule 1.1(B)

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

OUTSTANDING TRANCHES

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.12.1-2

 

FORM OF
LENDER JOINDER AND ASSUMPTION AGREEMENT

 

This Lender Joinder and Assumption Agreement (the “Joinder”) is made as of
                  , 20    (the “Effective Date”) by
                                          , (the “New Commitment Provider”).

 

Background

 

Reference is made to the Sixth Amended and Restated Credit Agreement dated May
31, 2006 among K. HOVNANIAN ENTERPRISES, INC. (the “Borrower”), HOVNANIAN
ENTERPRISES, INC., as a Guarantor, the Lenders now or hereafter party thereto
and PNC Bank, National Association, as administrative agent (the “Agent”) (as
the same has been and may hereafter be modified, supplemented or amended the
“Agreement”). Capitalized terms defined in the Agreement are used herein as
defined therein.

 

Agreement

 

In consideration of the Lenders’ permitting the New Commitment Provider to
become a Lender under the Agreement, the New Commitment Provider agrees that
effective as of the Effective Date it shall become, and shall be deemed to be, a
Lender under the Agreement and each of the other Loan Documents and agrees that
from the Effective Date and so long as the New Commitment Provider remains a
party to the Agreement, such New Commitment Provider shall assume the
obligations of a Lender under and perform, comply with and be bound by each of
the provisions of the Agreement which are stated to apply to a Lender and shall
be entitled to the benefits, rights and remedies set forth therein and in each
of the other Loan Documents. The New Commitment Provider hereby acknowledges
that it has heretofore received a true and correct copy of the Agreement
(including any modifications thereof or supplements or waivers thereto) as in
effect on the Effective Date [and the executed original of its Note dated the
Effective Date issued by the Borrowers under the Agreement in the face amount of
$                   ].

 

The Commitments and Ratable Shares of the New Commitment Provider and each of
the other Lenders are as set forth on Schedule 1.1(B) to the Agreement. Schedule
1.1(B) to the Agreement is being amended and restated effective as of the
Effective Date hereof to read as set forth on Schedule 1.1(B) hereto. Schedule 1
hereto lists as of the date hereof the amount of Loans under each outstanding
Borrowing Tranche. Notwithstanding the foregoing (a) on the date hereof the
Borrower shall repay all outstanding Loans to which either of the Base Rate
Option or the LIBO-Rate Option applies and simultaneously reborrow a like amount
of Loans under each such Interest Rate Option from the Lenders (including the
New Commitment Provider) according to the Ratable Shares set forth on attached
Schedule 1.1(B) and shall be subject to breakage fees and other indemnities
provided in Section 4.6.2.

 

--------------------------------------------------------------------------------


 

The New Commitment Provider is executing and delivering this Joinder as of the
Effective Date and acknowledges that (A) it shall share ratably in all Base Rate
Loans borrowed by the Borrower on and after the Effective Date; (B) it shall
participate in all new LIBO-Rate Loans borrowed by the Borrower on and after the
Effective Date according to its Ratable Share; and (C) it shall participate in
all Letters of Credit outstanding on the Effective Date according to its Ratable
Share.

 

[SIGNATURE PAGES FOLLOW]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Commitment Provider has duly executed and delivered
this Joinder as of the Effective Date.

 

 

[NEW LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ACKNOWLEDGED:

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 7.3.3.1

 

FORM OF

QUARTERLY COMPLIANCE CERTIFICATE

 

                              , 200  

 

 

PNC Bank, National Association, as Agent

Two Tower Center, 18th Floor

East Brunswick, New Jersey 08816

Attn:  Douglas G. Paul, Senior Vice President

Telecopy: (732) 220-3744

 

Ladies/Gentlemen:

 


1.             I REFER TO THE SIXTH AMENDED AND RESTATED CREDIT AGREEMENT DATED
MAY    , 2006 (THE “CREDIT AGREEMENT”) BY AND AMONG K. HOVNANIAN ENTERPRISES,
INC. (THE “BORROWER”), HOVNANIAN ENTERPRISES, INC., AS A GUARANTOR THE SEVERAL
LENDERS AND OTHER FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES THERETO AND 
PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT FOR THE LENDERS (THE
“AGENT”). UNLESS OTHERWISE DEFINED HEREIN, TERMS DEFINED IN THE CREDIT AGREEMENT
ARE USED HEREIN WITH THE SAME MEANINGS. I,                         
                         THE                 OF THE BORROWER DO HEREBY CERTIFY
AS OF THE [MONTH/QUARTER/YEAR] ENDED                         , 200   (THE
“REPORT DATE”), THAT THE BORROWER IS IN COMPLIANCE WITH THE FOLLOWING COVENANTS
AS MORE FULLY SET FORTH AND CALCULATED ON THE SPREADSHEETS ATTACHED HERETO AS
EXHIBIT A - “BORROWING BASE COMPLIANCE CALCULATIONS”, EXHIBIT B - “SUMMARY
COVENANT COMPLIANCE CALCULATIONS”, AND EXHIBIT C - “DETAILED COVENANT COMPLIANCE
CALCULATIONS”.


 


2.             TRANSACTIONS SUBJECT TO THE RESTRICTIONS SET FORTH IN SECTION
7.2.4 OF THE CREDIT AGREEMENT WITH RESPECT TO LIQUIDATIONS, MERGERS,
CONSOLIDATIONS AND ACQUISITIONS ARE DESCRIBED ON THE ADDITIONAL PAGE ATTACHED
HERETO.


 

Compliance?

 

Yes       

No       

 

 


3.             TRANSACTIONS SUBJECT TO THE RESTRICTIONS SET FORTH IN SECTION
7.2.5 OF THE CREDIT AGREEMENT WITH RESPECT TO DISPOSITIONS OF ASSETS OR
SUBSIDIARIES ARE DESCRIBED ON THE ADDITIONAL PAGE ATTACHED HERETO.

 

Compliance?

 

Yes       

No       

 

--------------------------------------------------------------------------------


 


4.             TRANSACTIONS SUBJECT TO THE RESTRICTIONS SET FORTH IN SECTION
7.2.7 OF THE CREDIT AGREEMENT WITH RESPECT TO SUBSIDIARIES, PARTNERSHIPS AND
JOINT VENTURES ARE DESCRIBED ON THE ADDITIONAL PAGE ATTACHED HERETO.

 

Compliance?

 

Yes       

No       

 


5.             DEBT RATING. BASED ON THE DEBT RATING AND THE LEVERAGE RATIO, THE
APPLICABLE MARGIN TO BECOME EFFECTIVE AS OF                             SHALL BE
               .


 


6.             THE LOAN PARTIES ARE IN COMPLIANCE WITH, AND SINCE THE MOST
RECENT PRIOR REPORT DATE HAS AT ALL TIMES COMPLIED WITH, THE PROVISIONS OF THE
CREDIT AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE 6 THEREOF, EXCEPT AS FOLLOWS:
                                                                                                            .


 


7.             NO EVENT HAS OCCURRED THAT IS CONTINUING WHICH CONSTITUTES AN
EVENT OF DEFAULT OR POTENTIAL DEFAULT, EXCEPT AS FOLLOWS:
                                                               .


 


8.             WITH RESPECT TO ALL FINANCIAL STATEMENTS DELIVERED BY OR ON
BEHALF OF THE LOAN PARTIES CONTEMPORANEOUSLY HEREWITH, SUCH STATEMENTS ARE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO QUARTERLY COMPLIANCE CERTIFICATE]

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate
this     day of                   , 2006.

 

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A to Exhibit 7.3.3.1

 

Borrowing Base Compliance Calculations

 

--------------------------------------------------------------------------------


 

Exhibit B to Exhibit 7.3.3.1

 

Summary Covenant Compliance Calculations

 

--------------------------------------------------------------------------------


 

Exhibit C to Exhibit 7.3.3.1

 

Detailed Covenant Compliance Calculations

 

--------------------------------------------------------------------------------


 

EXHIBIT 7.3.3.2

 

 

FORM OF

BORROWING BASE CERTIFICATE

 

 

                              ,          

 

PNC BANK, NATIONAL ASSOCIATION, Agent

Two Tower Center, 18th Floor

East Brunswick, New Jersey  08816

Telecopy (732) 220-3744

 

Attn.:  Douglas G. Paul, Senior Vice President

 

Ladies/Gentlemen:

 

I refer to the Sixth Amended and Restated Credit Agreement dated May 31, 2006
(the “Credit Agreement”) among K. HOVNANIAN ENTERPRISES, INC. (the “Borrower”),
HOVNANIAN ENTERPRISES, INC., as a Guarantor, the LENDERS now or hereafter party
thereto and PNC BANK, NATIONAL ASSOCIATION, as administrative agent for the
Lenders (the “Agent”).

 

Unless otherwise defined herein, terms defined in the Credit Agreement are used
herein with the same meanings.  I,                                           
Chief Executive Officer, President, Treasurer, Chief Financial Officer or
principal accounting officer of the Borrower, do hereby certify on behalf of the
Borrower as of the end of the month ended                         ,        (the
“Report Date”), that the “Borrowing Base” and the components thereof are
calculated and set forth on the spreadsheet attached hereto as Exhibit A -
“Borrowing Base Compliance Calculations”.

 

The undersigned further certifies as follows:

 

1.             The Loan Parties are in compliance with, and since the most
recent prior Report Date have at all times complied with, the provisions of the
Credit Agreement.

 

2.             No event has occurred that is continuing which constitutes an
Event of Default or Potential Default.

 

3.             With respect to all financial statements delivered by or on
behalf of the Loan Parties contemporaneously herewith, such statements are true
and correct in all material respects.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Base Certificate
this      day of                   ,       .

 

 

K. HOVANIAN ENTERPRISES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

Chief Executive Officer, President, Treasurer, Chief Financial Officer or
principal accounting officer

 

--------------------------------------------------------------------------------


 

Exhibit A to Exhibit 7.3.3.2

 

Borrowing Base Compliance Calculations

 

--------------------------------------------------------------------------------